    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 1 of 395




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

Allianz Global Investors GmbH, et al.,               Case No. 1:18-cv-10364

                      Plaintiffs,
                                                     THIRD AMENDED COMPLAINT
       vs.

Bank of America Corporation; Bank of America,        JURY TRIAL DEMANDED
N.A.; Barclays Bank PLC; Barclays PLC; Barclays
Capital, Inc.; BNP Paribas Group; BNP Paribas
USA, Inc.; BNP Paribas S.A.; BNP Paribas
Securities Corp.; Citigroup, Inc.; Citibank, N.A.;
Citigroup Global Markets, Inc.; Credit Suisse AG;    REDACTED
Credit Suisse Securities (USA) LLC; Deutsche
Bank AG; Deutsche Bank Securities Inc.; The
Goldman Sachs Group, Inc.; Goldman, Sachs &
Co. LLC; HSBC Bank PLC; HSBC North America
Holdings Inc.; HSBC Bank USA, N.A.; HSBC
Securities (USA) Inc.; J.P. Morgan Chase & Co.;
J.P. Morgan Chase Bank, N.A.; J.P. Morgan
Securities LLC; Merrill Lynch, Pierce, Fenner &
Smith Inc.; MUFG Bank, Ltd.; Morgan Stanley;
Morgan Stanley & Co., LLC; Morgan Stanley &
Co. International PLC; NatWest Markets Securities
Inc.; RBC Capital Markets LLC; The Royal Bank
of Canada; Royal Bank of Scotland PLC; SG
Americas Securities LLC; Société Générale S.A.;
Standard Chartered Bank; UBS AG; and UBS
Securities LLC,

                              Defendants.




                                              i
      Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 2 of 395




                                                    TABLE OF CONTENTS

                                                                                                                                            Page


NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................6

THE PARTIES.................................................................................................................................7

          A.         Plaintiffs ...................................................................................................................7

          B.         Defendants .............................................................................................................29

BACKGROUND ...........................................................................................................................94

          A.         The FX Market Generally ......................................................................................94

          B.         FX Bid/Ask Spreads ..............................................................................................96

          C.         FX Benchmark Rates .............................................................................................97

                     1.         The WM/Reuters Rate, and the importance of prices at 4 p.m.
                                London time ...............................................................................................97

                     2.         The ECB Rate, and the importance of prices at 1:15 p.m. London
                                time ............................................................................................................99

                     3.         Other benchmark rates ...............................................................................99

          D.         Increasing FX Market Consolidation ...................................................................100

          E.         FX Futures Transactions ......................................................................................103

                     1.         FX futures prices move in tandem with FX spot prices...........................103

                     2.         The CME Daily Settlement Rate, and the importance of prices at 2
                                p.m. Central time......................................................................................105

ADDITIONAL FACTUAL ALLEGATIONS ............................................................................107

I.        GOVERNMENT INVESTIGATIONS OF FX MANIPULATION AND THE
          RESULTING PURGE OF BANK EMPLOYEES AND BAN ON MULTI-BANK
          CHATROOMS ................................................................................................................107

          A.         Overview of the Numerous FX Investigations ....................................................107



                                                                       ii
      Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 3 of 395




              1.       The DOJ Plea Agreements with Barclays, BNP Paribas, Citi,
                       JPMorgan, RBS, and UBS .......................................................................107

              2.       The DOJ Indictments of individual traders ..............................................114

              3.       The CFTC Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and
                       UBS ..........................................................................................................128

              4.       The FCA Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and
                       UBS ..........................................................................................................131

              5.       The OCC Orders on BofA, Citi, and JPMorgan ......................................134

              6.       The FINMA Report on UBS ....................................................................136

              7.       The DFS Orders on Barclays, BNP Paribas, Credit Suisse,
                       Deutsche Bank, Goldman Sachs, and Standard Chartered ......................138

              8.       The Federal Reserve Board’s Orders on BofA, Barclays, BNP
                       Paribas, Citi, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
                       RBS, and UBS .........................................................................................156

              9.       Federal Reserve Board bans and suspends individuals............................160

              10.      The European Commission investigation ................................................162

              11.      The CADE (Brazil) Settlements ..............................................................170

              12.      The SACC (South Africa) Settlements ....................................................172

              13.      The WEKO (Swiss) investigation ............................................................174

              14.      The KFTC (Korea) investigation .............................................................175

              15.      The FSB Report .......................................................................................176

              16.      Civil lawsuits ...........................................................................................177

        B.    Defendants Terminated, Suspended, or Oversaw the Departure of Key
              Employees and Banned Their Traders From Multi-Bank Chat Rooms ...............179

II.     ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
        MANIPULATE FX SPOT PRICES AND BENCHMARK RATES ..............................185

        A.    Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
              Prices and Benchmark Rates ................................................................................186

        B.    Economic Analyses Further Demonstrate Defendants’ Manipulation of FX
              Prices and Benchmark Rates ................................................................................216

                                                             iii
       Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 4 of 395




                   1.        Economic reporting by Bloomberg led to the initial detection of
                             FX manipulation ......................................................................................217

                   2.        Plaintiffs’ economic analyses further demonstrate that Defendants
                             manipulated the WM/Reuters Closing Rate from 2003 to 2013..............218

                   3.        Plaintiffs’ economic analyses demonstrate that Defendants’
                             manipulation of FX prices was not limited to 4 p.m. London time .........234

III.     ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
         ARTIFICIALLY INFLATE FX BID/ASK SPREADS ...................................................242

         A.        Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                   Bid/Ask Spreads...................................................................................................243

         B.        Economic Analyses Further Demonstrate that Defendants’ Manipulated
                   FX Bid/Ask Spreads ............................................................................................265

                   1.        Bid/ask spreads were substantially and consistently larger
                             throughout 2003 to 2013 than they were after the FX scandal broke ......266

                   2.        Bid/ask spreads were more predictable during 2003 to 2013 than
                             after the FX scandal broke .......................................................................271

                   3.        Defendants’ spreads were disproportionately larger than non-
                             defendants’ spreads, until the FX scandal broke .....................................275

                   4.        The relationships between spot spreads and futures spreads
                             changed after the FX scandal broke .........................................................279

IV.      INTERBANK COMMUNICATIONS OBTAINED THROUGH INITIAL
         DISCOVERY CONFIRM THAT THE CONSPIRACY EXTENDED TO THE
         ENTIRE 2003 TO 2013 PERIOD....................................................................................289

         A.        Chat Transcripts and Other Communications Demonstrate Defendants’
                   Collusion to Manipulate FX Benchmark Rates Before December 2007 .............290

         B.        Chat Transcripts and Other Inter-Bank Communications Demonstrate
                   Defendants’ Collusion to Artificially Inflate FX Bid-Ask Spreads Before
                   December 2007 ....................................................................................................293

         C.        Additional Inter-Bank Communications Confirm that the Conspiracy
                   Existed Well Before December 2007 and Involved All Defendants ...................296

V.       INTERBANK COMMUNICATIONS OBTAINED THROUGH DISCOVERY
         FURTHER CONFIRM THAT MUFG BANK PARTICIPATED IN THE
         CONSPIRACY ................................................................................................................333


                                                                 iv
       Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 5 of 395




          A.        Chat Transcripts Further Demonstrate MUFG Bank’s Collusion to
                    Manipulate FX Benchmark Rates ........................................................................335

          B.        Chat Transcripts Further Demonstrate MUFG Bank’s Collusion to
                    Artificially Inflate FX Bid-Ask Spreads ..............................................................341

VI.       INTERBANK COMMUNICATIONS OBTAINED THROUGH DISCOVERY
          FURTHER CONFIRM THAT THE ROYAL BANK OF CANADA
          PARTICIPATED IN THE CONSPIRACY .....................................................................349

          A.        Chat Transcripts Further Demonstrate The Royal Bank of Canada’s
                    Collusion to Manipulate FX Benchmark Rates ...................................................351

          B.        Chat Transcripts Further Demonstrate The Royal Bank of Canada’s
                    Collusion to Artificially Inflate FX Bid-Ask Spreads .........................................359

VII.      BY COLLUDING TO MANIPULATE FX PRICES, BENCHMARKS, AND
          BID/ASK SPREADS, DEFENDANTS RESTRAINED TRADE, DECREASED
          COMPETITION, AND ARTIFICIALLY INCREASED PRICES, THEREBY
          INJURING PLAINTIFFS ................................................................................................368

          A.        Defendants are Horizontal Competitors...............................................................368

          B.        Defendants’ Manipulation of FX Prices, Benchmarks, and Bid/Ask
                    Spreads Directly Impacted the Market For FX Transactions ..............................368

          C.        Plaintiffs, as Participants in the FX Market, Were Injured by Defendants’
                    Collusive Conduct................................................................................................369

          D.        The Conspiracy Was Effectuated By and Impacted Both Voice and
                    Electronic Trades .................................................................................................371

                    1.        Voice trades were used to carry out the conspiracy .................................372

                    2.        Electronic trades were also used to carry out the conspiracy ..................373

                    3.        The conspiracy impacted both voice and electronic trades .....................379

                    4.        That Electronic Platforms Sometimes Used Algorithms Does Not
                              Mean That Electronic Trades Were Untouched By the Conspiracy ........381

VIII.     EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
          DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY TO
          MANIPULATE FX PRICES, BENCHMARKS, AND BID/ASK SPREADS ...............383

CAUSES OF ACTION ................................................................................................................386

          FIRST CAUSE OF ACTION ..........................................................................................386


                                                                   v
      Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 6 of 395




          SECOND CAUSE OF ACTION .....................................................................................387

PRAYER FOR RELIEF ..............................................................................................................388

DEMAND FOR JURY TRIAL ...................................................................................................389




                                                                vi
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 7 of 395




                                  NATURE OF THE ACTION

       1.      This case concerns Defendants’ conspiracy to manipulate the foreign exchange

(“FX”) market. FX is the world’s largest and most active financial market, facilitating multiple

trillions of dollars in trades every day. Defendants, which are sixteen of the world’s largest

banks, worked together to manipulate this market for their own financial benefit. Time after

time, day after day, year after year, Defendants colluded to “bang the close,” “take out the filth,”

“overbuy,” and engage in a variety of other manipulative tactics during the small periods of time

when important benchmarks were being measured. Defendants also colluded artificially to

inflate bid/ask spreads throughout the day. The intended result of this concerted action was that

FX prices were distorted in Defendants’ favor. Caught in the wake of Defendants’ scheme were

the many individuals and firms, including the Plaintiffs, who transacted in the FX market during

the period when the market was being distorted.1

       2.      Defendants, who together comprise a dominant portion of the FX market, have

largely admitted that they colluded to manipulate FX prices. They repeatedly employed every

anticompetitive tactic—price fixing, direct communications between competitors, sharing of

commercially sensitive information (such as client orders), and other coordinated activity to

effectuate their desired market manipulation. This collusion has been thoroughly documented by

government regulators from across the globe, who have collectively imposed over $11 billion in

fines on Defendants.


       1
           At Defendants’ request, the attached appendices have been updated to account for
voluntary dismissals since the filing of the Second Amended Complaint. Any additional
differences in the appendices, if they exist, are unintentional. Relatedly, to preserve their right to
appeal, Plaintiffs have not removed parties the Court has involuntarily dismissed (SG Americas
Securities LLC, Allianz Funds, Allianz Funds Multi-Strategy Trust, AllianzGI Institutional
Multi-Series Trust, and Carne Global Fund Managers (Ireland) Limited).



                                                 -1-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 8 of 395




       3.      This conspiracy took place at all levels of Defendants’ FX operations, and

operated largely through the use of numerous multi-bank chatrooms. For instance, in one

chatroom fittingly called “The Cartel,” Richard Usher acted as leader and moderator; he operated

the chatroom in his position at Defendant RBS until he left in 2010, and then revived it when he

joined Defendant JPMorgan the same year. Numerous other traders employed by the Defendants

have been part of “The Cartel.” Defendants operated many other private chatrooms in addition

to “The Cartel.” These chatrooms were called, among other things, “The Mafia,” “The Club,”

“The Bandits’ Club,” “The Dream Team,” “One Team, One Dream,” and “The Sterling Lads.”

       4.      The collusion among Defendants was facilitated in part because many of these

traders had previously worked together and formed social ties. Many of the colluding traders

lived near each other, attended the same dinner parties, and were members of the same local golf

clubs. These traders also socialized and joked in the chatrooms they used to manipulate the FX

market. The seamless transition from social jokes and gossip to agreements to manipulate the

FX market facilitated the collusive agreements and practices in which these traders engaged.

       5.      The people responsible also often were employed by multiple Defendants at

different points in their career, which facilitated the collusion as many of the participants were

former colleagues. For instance, Chris Ashton of Barclays was co-head of spot trading with Matt

Gardiner until Gardiner left Barclays for Citi, at which time Ashton and Gardiner began sharing

their customers’ confidential information and colluding to manipulate FX prices. Other overlaps

allowed for even more cross-communications. For instance, Richard Usher, Rohan

Ramchandani, and Niall O’Riordan were all members of the chief dealers’ subgroup formed

under the umbrella of the Bank of England’s London Foreign Exchange Joint Standing

Committee. In that role, Usher, Ramchandani and O’Riordan regularly discussed and agreed to




                                                -2-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 9 of 395




manipulate FX prices, despite the fact that such discussions have no legitimate relationship to the

Bank of England’s activities. According to two people with knowledge of the meeting, these

traders “talked about how they shared information about orders to reduce the risk of losses in the

minutes before benchmarks are calculated.”

       6.      Sources interviewed by Bloomberg have further confirmed that Defendants’

traders “would share details of orders with brokers and counterparts at banks through instant

messages to align their strategies” and they “also would seek to glean information about

impending trades to improve their chances of getting the desired move.” Traders employed by

the Defendants interviewed by the Wall Street Journal and Financial Times have also confirmed

that traders would communicate through “an electronic chat room populated by top traders at

financial institutions” and “chatroom discussions between rival traders . . . allowed them to share

information about pricing and order books.” Multiple other reports confirm the chatrooms were

being used to share confidential information with the intent to help manipulate prices, i.e., to

“work[] as a pack” by sequencing trades to their collective advantage.

       7.      There are various ways, means, and terms to refer to the trading strategies

deployed to profit off the collective power Defendants’ wielded. For instance: (1) “front

running”—which is an illegal practice—involves trading ahead of expected orders, essentially

taking profits in advance when you know the market is about to move a certain way due to an

upcoming surge of activity; (2) “banging the close” involves making a high number of trades in a

coordinated fashion around a measurement period; (3) “painting the screen” is where orders with

other dealers are used to create the illusion of trading activity in a given direction; (4) “taking out

the filth” and “clearing the decks” is where unfavorable transactions were netted off between

Defendants, delayed, or otherwise handled in such a way as to not hit the market around a




                                                 -3-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 10 of 395




measurement period; and (5) “building,” “giving you the ammo,” and other terms refer to

Defendants further magnifying the viability of these behaviors by transferring business to one

participant, including so that the timing of execution (or non-execution) could be more centrally

controlled. All of these techniques, and others, boil down to the fact that by jointly executing

transactions that went one way for a time, while withholding transactions that went the other way

at the same time, Defendants could together greatly distort prices in the FX market.

       8.      Among the cartel’s most potent tools was exerting influence on FX benchmark

rates. These benchmark rates are set daily by measuring FX transactions at a specific time

during the day; the cartel coordinated their respective FX transactions each day to push the

benchmarks in a direction that benefited the Defendants. This manipulation is confirmed by a

multiplicity of evidence, including government investigations, economic analysis, and thousands

of transcripts of electronic communications between traders employed by Defendants.

Ultimately, competition in the FX marketplace was compromised. Market participants were

harmed by the non-competitive prices that governed the FX market, and the Defendants

knowingly took actions to profit their firms at the expense of their clients. For example, the

Defendants coordinated their trades to manipulate the benchmark rates to trigger their clients

“stop-loss orders,” leading (predictably) to profits for the Defendants and losses for their clients.

       9.      In addition to manipulating FX benchmark rates, Defendants also colluded to

artificially raise the price for currency trades. In an FX spot transaction, a dealer quotes a “bid”

(the price it will pay for currency) and an “ask” (the price it will sell currency for). The

difference between the bid and the ask is the bid/ask spread. In a free marketplace, Defendants

would compete to offer their clients the lowest bid/ask spread, which is the price that the

Defendants charge on a currency transaction. There are also thousands of communications




                                                -4-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 11 of 395




demonstrating that Defendants instead colluded to artificially inflate the bid/ask spreads they

charged customers.

        10.    Plaintiffs have commissioned their own independent analyses of the FX market.

These analyses corroborate the evidence of FX manipulation uncovered by government

regulators, journalists, and plaintiffs in the ongoing FX antitrust class action, In re Foreign

Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-7789 (LGS) (S.D.N.Y. ) (“In re

FX”).

        11.    In addition, these analyses go beyond the years that governmental investigators

focused on (2008 to 2013), and show that the same anomalous price patterns also occurred to a

similar degree in the preceding years of 2003 to 2007. Thus, these analyses demonstrate that

Defendants’ manipulation of the FX market was not limited to 2008 to 2013, but extended to the

entire 2003 to 2013 period.

        12.    The limited discovery that Plaintiffs have obtained during the pendency of

Defendants’ motions to dismiss confirms what the economic data already show—i.e., that the

conspiracy began long before December 2007. Plaintiffs have received some of the interbank

communications that Defendants previously produced to governmental regulators and in In re

FX. Many of those interbank communications pre-date December 2007, and show Defendants

engaging in the same kinds of coordinated manipulation of FX prices, benchmark rates, and bid-

ask spreads that Defendants have admitted to, and that the Court has upheld, during the

December 2007 to 2013 period. A sample of those interbank communications from the early

period is detailed below.

        13.    In sum, Defendants already admit that they conspired to manipulate prices in the

FX market. The extensive evidence set forth herein confirms that the admitted-to manipulation




                                                -5-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 12 of 395




directly and intentionally impacted prices for FX transactions. Plaintiffs, who traded extensively

in the FX market, including on days already identified as those on which prices show particularly

strong signs of having been manipulated, were victims of Defendants’ cartel, and bring this

Complaint to seek redress.

                                 JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant Sections 4 and

16 of the Clayton Act (15 U.S.C. §§ 15(a) and 26), and pursuant to 28 U.S.C. §§ 1331 and

1337(a).

       15.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22 and 28

U.S.C § 1391(b), (c), and (d) because during the relevant period, all the Defendants resided,

transacted business, were found, or had agents in this District; a substantial part of the events or

omissions giving rise to these claims occurred in this District; and a substantial portion of the

affected interstate trade and commerce discussed herein has been carried out in this District.

       16.     This Court has personal jurisdiction over each Defendant, because each

Defendant: transacted business throughout the United States, including in this District; entered

into FX transactions, including spot, forward, options, and futures transactions, throughout the

United States, including in this District; had substantial contacts with the United States, including

in this District; and/or committed overt acts in furtherance of their illegal scheme and conspiracy

in the United States. Each Plaintiff’s claims arise out of Defendants’ acts in furtherance of the

conspiracy in the United States, including in this District. In addition, the conspiracy was

directed at, and had the intended effect of, causing injury to persons residing in, located in, or

doing business throughout the United States, including in this District.




                                                -6-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 13 of 395




       17.       The activities of Defendants and their co-conspirators were within the flow of,

were intended to, and did have a substantial effect on the foreign and interstate commerce of the

United States.

                                           THE PARTIES

       A.        Plaintiffs

       18.       Allianz Plaintiffs. Plaintiff Allianz Global Investors GmbH (“AllianzGI GmbH”)

is a global investment management firm headquartered in Frankfurt, Germany. AllianzGI GmbH

was formerly known, at various times, as Deutscher Investment-Trust Gesellschaft für

Wertpapieranlagen mbH, Allianz Global Investors Kapitalanlagegesellschaft mbH, and Allianz

Global Investors Europe GmbH. During the relevant period, AllianzGI GmbH and the related

Plaintiff management companies and investment funds listed in Appendix A2 (collectively, the

“Allianz Entities”), made and/or managed investments in the FX market.3

       19.       From 2003 to 2013, AllianzGI GmbH and the Allianz Entities engaged in FX

spot, forward, option, future and swap transactions, including but not limited to transactions

       2
           Defendants have argued that some of the Allianz Entities did not opt out of the In re
FX class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those Allianz Entities did request to be excluded from the In re FX class
settlements. They simply did so by: (i) in most instances, using names that are slightly different
from the more formal or current names in the Complaint; (ii) in a few instances, using names of
the relevant funds that are series of the trusts also named in the Complaint; and (iii) in one
instance, using the name of the entity that took over the management responsibilities for the
entity named in the opt-out materials. Appendix S provides, for each of those Allianz Entities, a
“matching” of the name or names used to identify the entity in the Complaint, to the
corresponding name or names used in the opt-out request.
       3
           Appendices are provided for certain groups of Plaintiffs (the Allianz, Anchorage,
BlackRock, BlueCrest, Brevan Howard, PIMCO, and SEI Plaintiffs) to identify the additional
Plaintiff entities that are not listed in the Complaint, and to provide the transactional details for
those additional Plaintiff entities. For the other Plaintiffs (AP1, AP2, AP3, AP4, CalSTRS,
Norges, PFA, Portigon, EAA, and PRIM Board), there is not an appendix, because the only
Plaintiff entities are those identified in the body of the Complaint above, and the transactional
details for those entities are also provided directly in the body above.



                                                 -7-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 14 of 395




directly with Defendants Bank of America, MUFG, Barclays, BNP Paribas, Citi, Credit Suisse,

Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, RBS, SG, Standard

Chartered, and UBS. AllianzGI GmbH and the Allianz Entities transacted in, among others, the

following G104 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. AllianzGI GmbH and the Allianz Entities also transacted in many emerging market

currencies. Appendix A further identifies the FX transaction types, currencies, and Defendant

counterparties that each Allianz Entity engaged in during the 2003 to 2013 period.

       20.       AllianzGI GmbH and the Allianz Entities each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. Allianz trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by Allianz GI GmbH and the Allianz Entities that occurred in the

United States.

       21.       As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AllianzGI GmbH and the Allianz Entities were deprived of transacting in a lawful, non-

manipulative, competitive market for FX investments. AllianzGI GmbH and the Allianz Entities

suffered injury to their business or property as a direct and proximate result of Defendants’

unlawful conduct, including without limitation by (i) the impact of Defendants’ manipulation of


       4
          The G10 currencies are the United States dollar (“USD”), the euro (“EUR”), the
Japanese yen (“JPY”), the British pound sterling (“GBP”), the Swiss franc (“CHF”), the
Australian dollar (“AUD”), the New Zealand dollar (“NZD”), the Canadian dollar (“CAD”), the
Swedish krona (“SEK”), and the Norwegian krone (“NOK”).



                                                -8-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 15 of 395




benchmark rates on FX transactions linked to those benchmarks; (ii) the impact of Defendants’

manipulation of benchmark rates on instruments purchased or sold when prices had been made

artificial through Defendants’ manipulative activity; and (iii) paying artificially high prices when

buying, and getting artificially low prices when selling, FX transactions due to the conspiracy to

inflate bid-ask spreads.

       22.     Anchorage Plaintiffs. Plaintiff Anchorage Capital Group, L.L.C. (“Anchorage”)

is a private investment manager formed under the laws of the State of Delaware, with its

principal place of business in New York, New York. During the relevant period, Anchorage

sponsored many investment funds, including the Plaintiff funds listed in Appendix B

(collectively, the “Anchorage Funds”). Anchorage had authority to make and manage, and was

responsible for making and managing, the Anchorage Funds’ investments in the FX market.

       23.     From 2003 to 2013, Anchorage and the Anchorage Funds engaged in FX spot,

forward and option transactions, including but not limited to transactions directly with

Defendants Bank of America, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley and UBS. Anchorage and the Anchorage Funds transacted in, among others, the

following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. Anchorage and the Anchorage Funds also transacted in many emerging market currencies.

Appendix B further identifies the FX transaction types, currencies, and Defendant counterparties

that each Anchorage Fund engaged in during the 2003 to 2013 period.

       24.     Anchorage and the Anchorage Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. Anchorage trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—




                                                -9-
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 16 of 395




information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by Anchorage and the Anchorage Funds that occurred in the United

States.

          25.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Anchorage and the Anchorage Funds were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. Anchorage and the Anchorage Funds suffered injury to

their business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates

on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.

          26.   AP1. Plaintiff Första AP-fonden (“AP1”) is an independent governmental

authority and part of the Kingdom of Sweden. AP1 is regulated by the Swedish National

Pension Insurance Fund Act (“Funds Act”), and brings these claims on behalf of the Kingdom of

Sweden pursuant to Chapter 3, Section 1 of the Funds Act.

          27.   From 2003 to 2013, AP1 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants Deutsche Bank,

UBS, Goldman Sachs, JP Morgan, Morgan Stanley, Citi Bank, BNP Paribas, RBS, HSBC,

Barclays, Credit Suisse and Bank of America. AP1 transacted in, among others, the following

G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. AP1 also




                                               - 10 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 17 of 395




transacted in many emerging market currencies.

       28.     AP1 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP1 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP1 that

occurred in the United States.

       29.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP1 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP1 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       30.     AP2. Plaintiff Andra AP-fonden (“AP2”), is an independent governmental

authority and part of the Kingdom of Sweden. AP2 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds

Act.

       31.     From 2003 to 2013, AP2 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants HSBC, Goldman




                                               - 11 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 18 of 395




Sachs, RBS, Morgan Stanley, Citi Bank, UBS Barclays, Deutsche Bank, JP Morgan, RBC, Bank

of America, Credit Suisse and BNP Paribas. AP2 transacted in, among others, the following

G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. AP2 also

transacted in many emerging market currencies.

       32.     AP2 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP2 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP2 that

occurred in the United States.

       33.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP2 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP2 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       34.     AP3. Plaintiff Tredje AP-fonden (“AP3”) is an independent governmental

authority and part of the Kingdom of Sweden. AP3 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds




                                               - 12 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 19 of 395




Act.

       35.     From 2003 to 2013, AP3 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants UBS, HSBC,

Morgan Stanley, Citi Bank, Goldman Sachs, Deutsche Bank, Credit Suisse, JP Morgan,

Barclays, Bank of America, Société Générale, BNP Paribas and RBC. AP3 transacted in, among

others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK,

and USD. AP3 also transacted in many emerging market currencies.

       36.     AP3 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP3 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP3 that

occurred in the United States.

       37.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP3 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP3 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.




                                               - 13 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 20 of 395




       38.     AP4. Plaintiff Fjarde AP-fonden (“AP4”) is an independent governmental

authority and part of the Kingdom of Sweden. AP4 is regulated by the Funds Act, and brings

these claims on behalf of the Kingdom of Sweden pursuant to Chapter 3, Section 1 of the Funds

Act.

       39.     From 2003 to 2013, AP4 engaged in FX spot, forward, option, and swap

transactions, including but not limited to transactions directly with Defendants Deutsche Bank,

UBS, Bank of America, Morgan Stanley, Goldman Sachs, Citi Bank, JP Morgan, RBC, HSBC,

Barclays, RBS, Credit Suisse, Société Générale and BNP Paribas. AP4 transacted in, among

others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK,

and USD. AP4 also transacted in many emerging market currencies.

       40.     AP4 had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. AP4 trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by AP4 that

occurred in the United States.

       41.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

AP4 was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. AP4 has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices




                                              - 14 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 21 of 395




had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       42.     BlackRock Plaintiffs. Plaintiff BlackRock, Inc. (“BlackRock”) is an investment

and asset management firm formed under the laws of Delaware, with its principal place of

business in New York, New York. During the relevant period, BlackRock and its wholly owned

investment advisory subsidiaries sponsored and/or managed hundreds of investment funds,

including the Plaintiff funds listed in Appendix C (collectively, the “BlackRock

Funds”).5 BlackRock’s investment managers had full authority to make and manage, and were

responsible for making and managing, the BlackRock Funds’ investments in the FX market.

       43.     From 2003 to 2013, BlackRock and the BlackRock Funds engaged in FX forward,

spot, and swap transactions, including but not limited to transactions directly with Defendants

Bank of America, MUFG, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman

Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and

UBS. BlackRock and the BlackRock Funds transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix C further identifies the FX

transaction types, currencies, and Defendant counterparties that each BlackRock Fund engaged

in during the 2003 to 2013 period.

       5
           Defendants have argued that some of the BlackRock Funds did not opt out of the In re
FX class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those BlackRock Funds did specifically request to be excluded from the In re
FX class settlements—they simply did so using former names that are slightly different than the
current names in the Complaint. Appendix T provides, for each of those BlackRock Funds, a
“matching” of the current name used to identify the fund in the Complaint, to the former name
used to identify the fund in the opt-out request.



                                               - 15 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 22 of 395




          44.   BlackRock and the BlackRock Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. BlackRock trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by BlackRock and the BlackRock Funds that occurred in the United

States.

          45.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

BlackRock and the BlackRock Managed Funds were deprived of transacting in a lawful, non-

manipulative, competitive market for FX investments. BlackRock and the BlackRock Funds

have suffered injury to their business or property as a direct and proximate result of Defendants’

unlawful conduct, including without limitation by (i) the impact of Defendants’ manipulation of

benchmark rates on FX transactions linked to those benchmarks; (ii) the impact of Defendants’

manipulation of benchmark rates on instruments purchased or sold when prices had been made

artificial through Defendants’ manipulative activity; and (iii) paying artificially high prices when

buying, and getting artificially low prices when selling, FX transactions due to the conspiracy to

inflate bid-ask spreads.

          46.   BlueCrest Plaintiffs. Plaintiff BlueCrest Capital Management Limited (f/k/a

BlueCrest Capital Management LLP) (“BlueCrest”) is a global investment management firm

formed under the laws of the Channel Islands, and with its principal place of business in Jersey,

Channel Islands. BlueCrest served as investment manager to many investment funds during the

relevant period, including the Plaintiff funds listed in Appendix D (collectively, the “BlueCrest




                                               - 16 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 23 of 395




Funds”). During the relevant period, BlueCrest had full authority to make and manage the

BlueCrest Funds’ investments in the FX market and to appoint affiliated entities as sub-advisors

to make and manage the BlueCrest Funds’ investments in the FX market, and did in fact make

and manage such investments itself and/or so appointed affiliated sub-advisory entities to make

and manage such investments.

          47.   From 2003 to 2013, BlueCrest and its affiliated sub-advisory entities directed the

trading of the BlueCrest Funds, in FX forward, spot, option, and future transactions, including

but not limited to transactions directly with Defendants Bank of America, MUFG, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley, RBC, RBS, SG, Standard Chartered, and UBS. BlueCrest and its affiliated sub-advisory

entities directed the trading of the BlueCrest Funds in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix D further identifies the FX

transaction types, currencies, and Defendant counterparties that each BlueCrest Fund engaged in

during the 2003 to 2013 period.

          48.   BlueCrest and the BlueCrest Funds each had relevant FX transactions that

occurred in the United States, by way of the Plaintiff and/or its counterparty operating in the

United States. BlueCrest trading data contains numerous examples of such transactions. Full

discovery, including of more complete information on where each counterparty was operating—

information that is within Defendants’ control—will further confirm the exact identity and full

scope of the FX transactions by BlueCrest and the BlueCrest Funds that occurred in the United

States.

          49.   As a result of Defendants’ conspiracy to manipulate the FX market, including




                                               - 17 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 24 of 395




manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein, the

BlueCrest Funds were deprived of transacting in a lawful, non-manipulative, competitive market

for FX investments. BlueCrest and the BlueCrest Funds suffered injury to their business or

property as a direct and proximate result of Defendants’ unlawful conduct, including without

limitation by (i) the impact of Defendants’ manipulation of benchmark rates on FX transactions

linked to those benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on

instruments purchased or sold when prices had been made artificial through Defendants’

manipulative activity; and (iii) paying artificially high prices when buying, and getting

artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-ask

spreads.

       50.     Brevan Howard Plaintiffs. The Plaintiff funds listed in Appendix E (collectively,

the “Brevan Howard Funds”) are investment companies with their place of incorporation and

principal place of business in the Cayman Islands.

       51.     From 2003 to 2013, the Brevan Howard Funds engaged in FX forward, spot,

option, future and swap (regular as well as exotics) transactions, including but not limited to

transactions directly with the Bank of America, Barclays, BNP Paribas, Citibank, Credit Suisse,

Deutsche Bank, HSBC, JP Morgan, RBS and UBS. The purpose of these transactions was

varied, but mainly included hedging against currency movements, tactical/strategic trading and

speculative trading for profit as well as cash management. The Brevan Howard Funds transacted

in, among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK,

NZD, SEK and USD. The Brevan Howard Funds also transacted in many emerging market

currencies as well. Appendix E further identifies the FX transaction types, currencies, and

Defendant counterparties that each Brevan Howard Fund engaged in during the 2003 to 2013




                                               - 18 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 25 of 395




period.

          52.   The Brevan Howard Funds each had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States.

Brevan Howard trading data contains numerous examples of such transactions. Full discovery,

including of more complete information on where each counterparty was operating—information

that is within Defendants’ control—will further confirm the exact identity and full scope of the

FX transactions by the Brevan Howard Funds that occurred in the United States.

          53.   As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein, the

Brevan Howard Funds were deprived of transacting in a lawful, non-manipulative, competitive

market for FX investments. The Brevan Howard Funds have suffered injury to their business or

property as a direct and proximate result of Defendants’ unlawful conduct, including without

limitation by (i) the impact of Defendants’ manipulation of benchmark rates on FX transactions

linked to those benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on

instruments purchased or sold when prices had been made artificial through Defendants’

manipulative activity; and (iii) paying artificially high prices when buying, and getting

artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-ask

spreads.

          54.   CalSTRS. Plaintiff California State Teachers’ Retirement System (“CalSTRS”) is

the largest teachers’ retirement fund in the world, providing benefits to more than 933,000 public

educators and beneficiaries in California. Approximately 638,000 of this 933,000 are active or

inactive members, and approximately 295,000 are retired members and beneficiaries. CalSTRS




                                               - 19 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 26 of 395




was formed under the laws of California, with its principal place of business in Sacramento,

California.

       55.     From 2003 to 2013, CalSTRS engaged in FX forward and spot transactions,

including but not limited to transactions directly with Defendants Bank of America, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan

Stanley, RBC, RBS, SG, Standard Chartered, and UBS. CalSTRS transacted in, among others,

the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and

USD. CalSTRS also transacted in many emerging market currencies.

       56.     CalSTRS had relevant FX transactions that occurred in the United States, by way

of the Plaintiff and/or its counterparty operating in the United States. CalSTRS trading data

contains numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by

CalSTRS that occurred in the United States.

       57.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

CalSTRS was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. CalSTRS has suffered injury to its business or property as a direct and proximate

result of Defendants’ unlawful conduct, including without limitation by (i) the impact of

Defendants’ manipulation of benchmark rates on FX transactions linked to those benchmarks;

(ii) the impact of Defendants’ manipulation of benchmark rates on instruments purchased or sold

when prices had been made artificial through Defendants’ manipulative activity; and (iii) paying




                                              - 20 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 27 of 395




artificially high prices when buying, and getting artificially low prices when selling, FX

transactions due to the conspiracy to inflate bid-ask spreads.

       58.     Norges. Plaintiff Norges Bank (“Norges”) is the central bank of Norway. Norges

was formed under the laws of Norway, with its principal place of business in Oslo, Norway. It is

a separate legal entity wholly owned by the Kingdom of Norway.

       59.     From 2003 to 2013, Norges engaged in FX forward and spot transactions,

including but not limited to transactions directly with Defendants Bank of America, Barclays,

BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, RBC,

RBS, SG, and UBS. Norges transacted in, among others, the following G10 currencies: AUD,

CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. Norges also transacted in many

emerging market currencies.

       60.     Norges had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. Norges trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by Norges

that occurred in the United States.

       61.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Norges was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. Norges has suffered injury to its business or property as a direct and proximate

result of Defendants’ unlawful conduct, including without limitation by (i) the impact of

Defendants’ manipulation of benchmark rates on FX transactions linked to those benchmarks;




                                               - 21 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 28 of 395




(ii) the impact of Defendants’ manipulation of benchmark rates on instruments purchased or sold

when prices had been made artificial through Defendants’ manipulative activity; and (iii) paying

artificially high prices when buying, and getting artificially low prices when selling, FX

transactions due to the conspiracy to inflate bid-ask spreads.

       62.     PFA. Plaintiff PFA Pension, Forsikringsaktieselskab, is Denmark’s largest

commercial pension company serving more than 1.2 million customers, with its principal place

of business in Denmark. Plaintiff PFA Kapitalforening, an alternative investment fund, is an

affiliate of PFA Pension, Forsikringsaktieselskab and was formed under the laws of Denmark

with its principal place of business in Denmark. PFA Pension, Forsikringsaktieselskab and PFA

Kapitalforening are referred to herein, collectively, as “PFA.”

       63.     From 2003 to 2013, PFA engaged in FX forward, spot, option, and swap

transactions, including but not limited to transactions directly with Defendants Bank of America,

Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan,

Morgan Stanley, RBC, RBS, SG and UBS. PFA transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. PFA also

transacted in many emerging market currencies.

       64.     PFA had relevant FX transactions that occurred in the United States, by way of

the Plaintiff and/or its counterparty operating in the United States. PFA trading data contains

numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by PFA that

occurred in the United States.

       65.     As a result of Defendants’ conspiracy to manipulate the FX market, including




                                               - 22 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 29 of 395




manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PFA was deprived of transacting in a lawful, non-manipulative, competitive market for FX

investments. PFA has suffered injury to its business or property as a direct and proximate result

of Defendants’ unlawful conduct, including without limitation by (i) the impact of Defendants’

manipulation of benchmark rates on FX transactions linked to those benchmarks; (ii) the impact

of Defendants’ manipulation of benchmark rates on instruments purchased or sold when prices

had been made artificial through Defendants’ manipulative activity; and (iii) paying artificially

high prices when buying, and getting artificially low prices when selling, FX transactions due to

the conspiracy to inflate bid-ask spreads.

       66.     PIMCO Plaintiffs. Plaintiff Pacific Investment Management Company LLC

(“PIMCO”) is an investment and asset management firm formed under the laws of Delaware,

with its principal place of business in Newport Beach, California. During the relevant period,

PIMCO sponsored hundreds of investment funds, including the Plaintiff funds listed in Appendix

F (collectively, the “PIMCO Funds”).6 PIMCO’s investment managers had full authority to

make and manage, and were responsible for making and managing, the PIMCO Funds’

investments in the FX market.

       67.     From 2003 to 2013, PIMCO and the PIMCO Funds engaged in FX forward, spot,

future, option, and swap transactions, including but not limited to transactions directly with

Defendants Bank of America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank,

       6
            Defendants have argued that some of the PIMCO Funds did not opt out of the In re FX
class settlements, and therefore released their claims. See Dkt. No. 191 at 37-38. To the
contrary, each of those PIMCO Funds did specifically request to be excluded from the In re FX
class settlements—they simply did so using former names that are slightly different than the
current names in the Complaint. Appendix U provides, for each of those PIMCO Funds, a
“matching” of the current name used to identify the fund in the Complaint, to the former name
used to identify the fund in the opt-out request.



                                               - 23 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 30 of 395




Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and

UBS. PIMCO and the PIMCO Funds transacted in, among others, the following G10

currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD, SEK, and USD. They also

transacted in many emerging market currencies. Appendix F further identifies the FX

transaction types, currencies, and Defendant counterparties that each PIMCO Fund engaged in

during the 2003 to 2013 period.

       68.     PIMCO and the PIMCO Funds each had relevant FX transactions that occurred in

the United States, by way of the Plaintiff and/or its counterparty operating in the United States.

PIMCO trading data contains numerous examples of such transactions. Full discovery, including

of more complete information on where each counterparty was operating—information that is

within Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by PIMCO and the PIMCO Funds that occurred in the United States.

       69.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PIMCO and the PIMCO Funds were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. PIMCO and the PIMCO Funds have suffered injury to

their business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates

on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.




                                               - 24 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 31 of 395




       70.     Portigon and EAA. Plaintiff Portigon AG (“Portigon”) is a company owned

directly and indirectly (via NRW Bank) by the German state of North Rhine-Westphalia. The

company was formerly known as WestLB AG and changed its name to Portigon AG on July 2,

2012. WestLB AG was formed on August 30, 2002, following the split of the former

Westdeutsche Landesbank Girozentrale into WestLB AG and NRW Bank.

       71.     Plaintiff Erste Abwicklungsanstalt (“EAA”) is an independent public law entity

with partial legal capacity operating under the umbrella of Germany’s Financial Market

Stabilisation Authority (established under the German Financial Market Stabilisation Fund Act

of October 17, 2008 (Finanzmarktstabilijsierungsfondsgesetz, “FMStFG”). EAA is a winding-

up agency within the meaning of the FMStFG.

       72.     EAA has, since 2009, been winding up portfolios of transactions acquired from

WestLB AG, operating under the name of Portigon AG since July 2, 2012, and/or its German or

foreign subsidiaries. EAA was incorporated in Dusseldorf, Germany, and EAA’s principal place

of business is also Dusseldorf, Germany. The acquisition of the portfolios included a sizeable

number of FX related trading transactions as at July 2, 2012, together with economic risk

responsibility for the ongoing management of these transactions and the responsibility for the

risks associated with the historic activities of the former Portigon trading divisions.

       73.     From 2003 to 2013, Portigon engaged in FX forward, spot, option, and swap

transactions, including but not limited to transactions directly with Defendants Bank of America,

MUFG, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. Portigon transacted in,

among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY, NOK, NZD,

SEK, and USD. Portigon also transacted in many emerging market currencies.




                                                - 25 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 32 of 395




       74.     Portigon had relevant FX transactions that occurred in the United States, by way

of the Plaintiff and/or its counterparty operating in the United States. Portigon trading data

contains numerous examples of such transactions. Full discovery, including of more complete

information on where each counterparty was operating—information that is within Defendants’

control—will further confirm the exact identity and full scope of the FX transactions by Portigon

that occurred in the United States.

       75.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

Portigon and EAA were deprived of transacting in a lawful, non-manipulative, competitive

market for FX transactions. Portigon and EAA have suffered injury to their business or property

as a direct and proximate result of Defendants’ unlawful conduct, including without limitation by

(i) the impact of Defendants’ manipulation of benchmark rates on FX transactions linked to those

benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on instruments

purchased or sold when prices had been made artificial through Defendants’ manipulative

activity; and (iii) paying artificially high prices when buying, and getting artificially low prices

when selling, FX transactions due to the conspiracy to inflate bid-ask spreads.

       76.     PRIM Board. Plaintiff Pension Reserves Investment Management Board of

Massachusetts (“PRIM Board”) was created by Massachusetts legislation enacted and signed

into law in 1983, and has its primary place of business in Boston, Massachusetts. PRIM Board is

charged with the investment management and supervision of the Pension Reserves Investment

Trust (“PRIT”) Fund, which contains the pension assets (approximately $72 billion) of the

Massachusetts Teachers’ Retirement System, the Massachusetts State Employees’ Retirement

System, and approximately 100 county and municipal retirement systems in




                                                - 26 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 33 of 395




Massachusetts. Massachusetts General Laws ch. 32 § 22(8) establishes that PRIM Board shall

hold ownership and control of the assets of the PRIT Fund. Massachusetts General Laws ch. 32

§ 23(2A) establishes PRIM Board and charges it with general supervision of the PRIT Fund, and

gives PRIM Board the authority to commence and pursue lawsuits, including this litigation.

       77.     From 2003 to 2013, PRIM Board and the PRIT Fund engaged in FX forward, spot

and swap transactions, including but not limited to transactions directly with Defendants Bank of

America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. PRIM Board and the

PRIT Fund transacted in, among others, the following G10 currencies: AUD, CAD, CHF, EUR,

GBP, JPY, NOK, NZD, SEK, and USD. PRIM Board and the PRIT Fund transacted in many

emerging market currencies.

       78.     PRIM Board and the PRIT Fund had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States.

PRIM trading data contains numerous examples of such transactions. Full discovery, including

of more complete information on where each counterparty was operating—information that is

within Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by PRIM Board and the PRIT Fund that occurred in the United States.

       79.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

PRIM Board and the PRIT Fund were deprived of transacting in a lawful, non-manipulative,

competitive market for FX investments. PRIM Board and the PRIT Fund have suffered injury to

its business or property as a direct and proximate result of Defendants’ unlawful conduct,

including without limitation by (i) the impact of Defendants’ manipulation of benchmark rates




                                               - 27 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 34 of 395




on FX transactions linked to those benchmarks; (ii) the impact of Defendants’ manipulation of

benchmark rates on instruments purchased or sold when prices had been made artificial through

Defendants’ manipulative activity; and (iii) paying artificially high prices when buying, and

getting artificially low prices when selling, FX transactions due to the conspiracy to inflate bid-

ask spreads.

       80.     SEI Plaintiffs. Plaintiff SEI Trust Company (“SEI”) is a trust company formed

under the laws of the Commonwealth of Pennsylvania, with its principal place of business in

Oaks, Pennsylvania. During the relevant period, SEI sponsored collective investment trusts,

including the Plaintiff funds listed in Appendix G (collectively, the “SEI Funds”). SEI’s

investment managers had the requisite authority to make and manage, and were responsible for

making and managing, the SEI Funds’ investments in the FX market within the terms of the

investment guidelines set by SEI. Each of the SEI Funds is a bank-maintained collective

investment trust whose principal place of business is in Pennsylvania.

       81.     From 2003 to 2013, SEI and the SEI Funds engaged in FX forward, spot, option,

and swap transactions, including but not limited to transactions directly with Defendants Bank of

America, Barclays, BNP Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP

Morgan, Morgan Stanley, RBC, RBS, SG, Standard Chartered, and UBS. SEI and the SEI Funds

transacted in, among others, the following G10 currencies: AUD, CAD, CHF, EUR, GBP, JPY,

NOK, NZD, SEK, and USD. SEI and the SEI Funds also transacted in many emerging market

currencies. Appendix G further identifies the FX transaction types, currencies, and Defendant

counterparties that each SEI Fund engaged in during the 2003 to 2013 period.

       82.     SEI and the SEI Funds each had relevant FX transactions that occurred in the

United States, by way of the Plaintiff and/or its counterparty operating in the United States. SEI




                                               - 28 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 35 of 395




trading data contains numerous examples of such transactions. Full discovery, including of more

complete information on where each counterparty was operating—information that is within

Defendants’ control—will further confirm the exact identity and full scope of the FX

transactions by SEI and the SEI Funds that occurred in the United States.

       83.     As a result of Defendants’ conspiracy to manipulate the FX market, including

manipulation of FX benchmarks, bid/ask spreads, and the other misconduct described herein,

SEI and SEI Funds were deprived of transacting in a lawful, non-manipulative, competitive

market for FX investments. SEI and SEI Funds have suffered injury to their business or property

as a direct and proximate result of Defendants’ unlawful conduct, including without limitation by

(i) the impact of Defendants’ manipulation of benchmark rates on FX transactions linked to those

benchmarks; (ii) the impact of Defendants’ manipulation of benchmark rates on instruments

purchased or sold when prices had been made artificial through Defendants’ manipulative

activity; and (iii) paying artificially high prices when buying, and getting artificially low prices

when selling, FX transactions due to the conspiracy to inflate bid-ask spreads.

       B.      Defendants

       84.     Whenever in this Complaint reference is made to any act, deed, or transaction of

any entity, the allegation means that the corporation engaged in the act, deed, or transaction by or

through its officers, directors, agents, employees, or representatives while they were actively

engaged in the management, direction, control, or transaction of the entity’s business or affairs.

       85.     Bank of America Defendants. Defendant Bank of America Corporation

(“BAC”) is a corporation organized and existing under the laws of Delaware with its principal

place of business in Charlotte, North Carolina. BAC has extensive operations in New York,

including its investment banking division, which is located in New York, New York.




                                                - 29 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 36 of 395




       86.     Defendant Bank of America, N.A. (“BANA”) is a federally chartered national

banking association with its principal place of business in Charlotte, North Carolina. BANA is a

wholly owned subsidiary of BAC, and has extensive operations in New York. For instance,

BANA maintains one of its largest branches, with at least hundreds of employees, located at the

“Bank of America Tower,” in New York, New York.7

       87.     Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“MLPFS”) is a

corporation organized and existing under the laws of Delaware with its principal place of

business in New York, New York. MLPFS is the successor (by merger) to Banc of America

Securities LLC, and is a wholly owned subsidiary of BAC. MLPFS is registered as a broker-

dealer with the SEC, registered as a futures merchant with the Commodity Futures Trading

Commission (“CFTC”), and is a clearing firm member of CME Clearing, which is the clearing

house division of the CME, one of the world’s largest futures exchanges.

       88.     As used herein, the term “BofA” includes Defendants BAC, BANA, MLPFS, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       89.     During the relevant period, each of the BofA Defendants was a major participant

in the FX market (including by transacting in spots, forwards, futures, and options) and/or a

major dealer for FX spot and forward transactions. For instance, the Office of the Comptroller of

the Currency (“OCC”) observed that BANA “engages in foreign exchange business (including

G10 and other currencies, sales and trading in spot, forwards, options, and other derivatives)”

and “was an active dealer in the G10 spot foreign exchange market during the period from 2008


       7
          Bank of America, Locations, https://locators.bankofamerica.com/ny/newyork/financial-
centers-new-york-16579.html.



                                                - 30 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 37 of 395




to 2013.”8 BofA also consistently appears on Euromoney’s surveys of the top participants in the

global FX market. And as noted above, MLPFS is a registered futures merchant and a clearing

member of the CME.

       90.     Each of the BofA Defendants entered into FX transactions and committed overt

acts in furtherance of the conspiracy to manipulate the FX market throughout the United States,

including in New York. BofA had extensive FX trading operations in the United States,

including in New York. During the relevant period, BofA had, within the United States and New

York, billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       91.     In addition, many of the collusive and manipulative acts by each of the BofA

Defendants took place, in substantial part, throughout the United States, including in New York.

Those overt acts include, but are not limited to, conspiratorial communications (including via

electronic chats, phone calls and messages, and in-person meetings) that occurred in the United

States and New York, and manipulative FX transactions that were entered in the United States

and New York. These collusive and manipulative acts harmed BofA’s FX customers in the

United States, as well as the broader FX market in the United States.

       92.     Each of the BofA Defendants was aware of its co-conspirators’ overt acts in the

United States, including in New York. This is confirmed by the means of the conspiracy itself.

Each conspiring trader could see which other conspiring traders were in the chat rooms at issue,

and further knew what desks each other sat on, which often included trading desks in the United

States, including in New York. In addition, each of the BofA Defendants was aware co-


       8
          Consent Order, In the Matter of Bank of America, N.A., AA-EC-14-99 (Nov. 11,
2014), https://www.occ.treas.gov/news-issuances/news-releases/2014/nr-occ-2014-157a.pdf.



                                              - 31 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 38 of 395




conspirators were profiting from the conspiracy in the United States and in New York, by way of

transactions entered into here, with United States and New York counterparties, each part of

which are additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       93.      The Plaintiffs who were counterparties with BofA, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the BofA

Defendants were either the direct contractual counterparties on those transactions, or played a

role in making the markets artificial to the benefit of their corporate affiliates that happened to

serve as the nominal counterparty on Plaintiffs’ transactions. Even as to Plaintiffs who were

never in direct privity with any BofA entity, they too were the victim of the BofA Defendants’

wrongdoing. This is because the BofA Defendants’ manipulations of FX benchmark rates and

bid-ask spreads harmed all FX transactions in the marketplace, regardless of who the

counterparties were to any particular trade.

       94.      As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted BofA as part of their ongoing investigations into the

manipulation of the FX market. BofA has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

       95.      MUFG Defendant. Defendant MUFG Bank, Ltd. (“MUFG Bank”), formerly

Bank of Tokyo Mitsubishi UFJ, is a Japanese company headquartered in Tokyo, Japan. MUFG

Bank is Japan’s largest bank, and also has substantial operations in the United States. MUFG

Bank has branches and representative offices throughout the United States, including locations

and employees in New York, New York. MUFG Bank is a registered with the Federal Reserve




                                                - 32 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 39 of 395




Bank of New York (the “New York Fed”) as a foreign bank licensed to do business in the United

States, with $265 billion of assets in the United States and $131 billion of assets in its New York

City branch. MUFG Bank’s New York branch is also licensed by the New York State

Department of Financial Services (the “DFS”) with a registered address in New York, New

York.

        96.    During the relevant period, MUFG Bank was a major participant in the FX market

(including by transacting in spots, forwards, futures, and options) and/or a major dealer for FX

spot and forward transactions. For example, on its website, MUFG Bank includes “forex

(foreign exchange, currency option, etc.)” as one of the “Products and Services” that it offers

clients.9

        97.    MUFG Bank entered into FX transactions and committed overt acts in furtherance

of the conspiracy to manipulate the FX market throughout the United States, including in New

York. MUFG Bank had extensive FX trading operations in the United States, including in New

York, both directly and through its subsidiaries. For instance, the statement on MUFG Bank’s

website that “forex” is one of the bank’s “Products and Services” carries over to the webpage for

the New York branch of MUFG Bank, which also includes FX as one of the services offered to

clients.10 In 2012, Hitoshi Suzuki, MUFG Bank’s Head of Global Markets, stated to the press

that MUFG Bank’s New York office was one of the “traditional hubs” for MUFG Bank’s FX




        9
          Bank of Tokyo-Mitsubishi, Products & Services, http://www.bk.mufg.jp/
global/productsandservices/index.html.
        10
          Bank of Tokyo-Mitsubishi, New York, http://www.bk.mufg.jp/global/globalnetwork/
americas/newyork.html.



                                               - 33 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 40 of 395




trading business.11 And in a December 2013 Report of Assets and Liabilities filed with the U.S.

Federal Financial Institutions Examination Council (“FFIEC”), MUFG Bank reported for its

New York branch alone outstanding FX transactions of over $69 billion.12 During the relevant

period, MUFG Bank had, within the United States and New York, billions of dollars’ worth of

FX instruments outstanding each day, including extensive transactions directly with Plaintiffs.

       98.     In addition, many of the collusive and manipulative acts by MUFG Bank took

place, in substantial part, throughout the United States, including in New York. Those overt acts

include, but are not limited to, conspiratorial communications (including via electronic chats,

phone calls and messages, and in-person meetings) that occurred in the United States and New

York, and manipulative FX transactions that were entered in the United States and New York.

These collusive and manipulative acts harmed MUFG Bank’s FX customers in the United States,

as well as the broader FX market in the United States.

       99.     MUFG Bank was aware of its co-conspirators’ overt acts in furtherance of the

conspiracy in the United States, including in New York. That is confirmed by the means of the

conspiracy itself. Each conspiring trader could see which other conspiring traders were in the

chat rooms at issue, and further knew what desks each other sat on, which often included trading

desks in the United States and in New York. This is further confirmed by the discovery that

Plaintiffs have received in this case. Just from the limited set of communications that Plaintiffs

have obtained during the pendancy of Defendants’ motions to dismiss, we have already


       11
           Shigeru Sato and Takako Taniguchi, Forex, fixed-income traders: Mitsubishi UFJ is
hiring, Bloomberg (April 23, 2012), http://m.futuresmag.com/2012/04/23/forex-fixed-income-
traders-mitsubishi-ufj-is-hirin.
       12
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.



                                               - 34 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 41 of 395




identified many instances where traders from MUFG Bank participated in conspiratorial

communications, including with United States and New York-based traders from other

Defendants. That includes many chats in which the participants discussed fixing benchmark

rates or manipulating spreads, exchanged sensitive customer information, coordinated their

trading activities, or otherwise committed acts in furtherance of the conspiracy with United

States and New York-based traders and/or the banks’ United States and New York offices.13

MUFG Bank’s participation in these chats makes clear that MUFG Bank was aware of, and often

directly involved in, the acts in furtherance of the conspiracy that occurred in the United States

and New York.

       100.    In addition, MUFG Bank was aware co-conspirators were profiting from the

conspiracy in the United States and in New York, by way of transactions entered into here, with

United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

       101.    The Plaintiffs who were counterparties with MUFG Bank, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. MUFG Bank was

either the direct contractual counterparty on those transactions, or played a role in making the


       13
            For instance, documents confirm that several of the example chats from the In re FX
class complaint, which are described in Sections IIA. and III.A herein, involve MUFG Bank
specifically. Those chats show MUFG Bank traders actively participating in discussions about
the manipulation of FX prices, benchmark rates, and spreads, with New York-based traders from
other Defendants.



                                                                            Many additional
example chats showing that MUFG Bank actively participated in the conspiracy, including by
way of MUFG Bank’s own New York-based traders, and by communicating with New York-
based traders and/or desks from other Defendants, are described in Section V.



                                               - 35 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 42 of 395




markets artificial to the benefit of its corporate affiliates that happened to serve as the nominal

counterparty on Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity

with MUFG Bank, they too were the victim of MUFG Bank’s wrongdoing. This is because

MUFG Bank’s manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       102.    As detailed below, governmental regulators have specifically targeted MUFG

Bank as part of their ongoing investigations into the manipulation of the FX market. For

instance, the European Commission fined “MUFG Bank” nearly 70 million euros for “taking

part in [a] cartel[s] in the Spot Foreign Exchange Market.” The EC found that traders from

MUFG Bank, along with those from Barclays, RBS, and UBS, “exchanged sensitive information

and trading plans” and “coordinated their trading strategies” in the “Essex Express” chat

group.14 The EC press release described the “extensive conversations” and “recurring updates”

that MUFG Bank engaged in, regarding “outstanding customers’ orders,” “bid-askspreads,”

“open risk positions,” and “planned trading activities” which followed a “tacit understanding”

between the MUFG Bank and other banks to make trading decisions and “identify opportunies

for coordination.” In response to the EC’s announcement, MUFG Bank admitted its wrongdoing,




       14
           European Commission Press Release, Antitrust: Commission fines Barclays, RBS,
Citigroup, JPMorgan and MUFG €1.07 billion for participating in foreign exchange spot
trading cartel (May 16, 2019), http://europa.eu/rapid/press-release_IP-19-2568_en.htm; see also
Aoife White and Stephanie Bodoni, Citigroup Hit Hardest as EU Fines Banks $1.2 Billion Over
FX, Bloomberg, (May 16, 2019), https://www.bloomberg.com/news/articles/2019-05-
16/citigroup-jpmorgan-among-banks-fined-1-2-billion-in-fx-probe.



                                                - 36 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 43 of 395




acknowledging that the “high standards that we aspire to in our business were not met on this

occasion,” and noted that it had taken measures to prevent such behavior in the future.15

       103.     The non-confidential version of the EC’s full Decision, which has since been

made public, further confirmed the EC’s findings as to MUFG Bank specifically.16 For instance,

the Decision regarding the “Essex Express” cartel was addressed to “MUFG Bank, Ltd.” and

identified a specific trader who “participated in the antitcompetitive behaviours that took place in

the Essex Express [and] Grumpy Semi Old Men” chatrooms, “of which he was a member,” and

who “[a]t that time . . . employed by MUFG Bank, Ltd. and entrusted with an explicit mandate to

execute FX spot transactions on its behalf for at least G10 FX currencies.” The Decision stated

that “MUFG Bank Ltd. directly participated in the infringement through . . . participation in the

Essex Express chatrooms,” and that MUFG Bank “acknowledged its direct participation in the

infringement.” Additional details of the EC Decision against MUFG Bank are set forth in

Section I.A.10 below. Like the EC, the Swedish competition regulator WEKO found that

MUFG Bank participated in “anti-competitive arrangements between banks in foreign exchange

spot trading” which involved “the coordination of certain G-10 currencies” and also fined

MUFG Bank for its role in the conspiracy.17




       15
          Amie Tsang, Europe Fines 5 Banks $1.2 Billion for Their Roles in Foreign Exchange
Cartels, N.Y. Times (May 16, 2019), https://www.nytimes.com/2019/05/16/business/european-
commission-foreign-exchange-banks-fine.html.
       16
         See, e.g., FX Claim UK, https://media.fxclaimuk.com/www.fxclaimuk.com/Annex-
1B-Essex-Express-Decision-non-confidential-version.pdf.
       17
          WEKO, COMCO fines banks in forex trading, https://www.weko.admin.ch/weko/en/
home/latest-news/press-releases/nsb-news.msg-id-75321.html.



                                               - 37 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 44 of 395




       104.    Barclays Defendants. Defendant Barclays PLC is a multinational financial

services company organized and existing under the laws of the United Kingdom, with its

principal place of business in London, England.

       105.    Defendant Barclays Bank PLC (“Barclays Bank”) is a corporation organized and

existing under the laws of the United Kingdom with its principal place of business in London,

England. Barclays Bank has substantial operations in the United States, including in New York.

Barclays Bank has branches and representative offices throughout the United States, including

locations and employees in New York, New York. In addition, Barclays Bank is registered as a

financial holding company with the New York Fed, and Barclays Bank’s New York branch is

licensed by the DFS with a registered address in New York, New York.18

       106.    Defendant Barclays Capital, Inc. (“BarCap”) is a corporation organized and

existing under the laws of Connecticut, with its principal place of business in New York, New

York. BarCap is a subsidiary of Barclays Bank. BarCap engages in investment banking and

investment management services. BarCap is registered as a broker-dealer with the SEC,

registered as a futures merchant with the CFTC, and is a clearing firm member of CME Clearing.

       107.    As used herein, the term “Barclays” includes Defendants Barclays PLC, Barclays

Bank, BarCap, and their subsidiaries and affiliates that bought, sold, settled, or otherwise

transacted in FX instruments during the relevant period.

       108.    During the relevant period, each of the Barclays Defendants, including Barclays

PLC and Barclays Bank, was a major participant in the market for FX instruments (including by

transacting in spots, forwards, futures, and options), and/or a major dealer for FX spot and

       18
          DFS Press Release, New York Banking Department Approves License for Barclays
Bank PLC to Open Representative Office in Long Island City (Nov. 25, 2008),
http://www.dfs.ny.gov/about/press/pr081125.htm.



                                               - 38 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 45 of 395




forward transactions. For instance, on its website Barclays touts its “experience and capability as

the third largest foreign exchange bank by global market share.”19 That is consistent with

Barclays’ consistent appearance toward the top of Euromoney’s surveys of the main participants

in the global FX market. Barclays also advertises BARX FX, the electronic FX trading platform

through which Barclays acts as a dealer for FX spot and forward transactions.20 And as noted

above, BarCap is a registered futures merchant and a clearing member of the CME.

       109.    Each of the Barclays Defendants, including Barclays PLC and Barclays Bank,

entered into FX transactions and committed overt acts in furtherance of the conspiracy to

manipulate the FX market throughout the United States, including in New York. Barclays PLC

and Barclays Bank each had extensive FX trading operations in the United States, including in

New York, both directly and through their subsidiaries. For instance, in a Consent Order by the

New York State Department of Financial Services (“DFS”), Barclays Bank and its New York

Branch acknowledged that one of the bank’s “primary FX trading centers” is New York City.21

In a criminal Plea Agreement with the United States Department of Justice (“DOJ”), Barclays

PLC similarly acknowledged that it “acted as a dealer, in the United States and elsewhere, for

currency traded in the FX Spot Market” and “purchased and sold substantial quantities of the

EUR/USD currency pair in a continuous and uninterrupted flow of interstate and U.S. important

trade and commerce to customers and counterparties located in U.S. states other than the U.S.



       19
          Barclays, Corporate Banking Foreign Exchange, http://www.barclayscorporate.com/
products-and-solutions/risk-solutions/foreign-exchange.html.
       20
         Barclays, BarX: Foreign Exchange, http://www.barx.com/client-offering/foreign-
exchange.html.
       21
            Consent Order at ¶ 3, In the Matter of Barclays Bank PLC, et al. (May 19, 2015),
http://dfs.ny.gov/about/ea/ea150520.pdf.



                                              - 39 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 46 of 395




states or foreign countries in which the defendant agreed to purchase of sell these currencies.”22

During the relevant period, Barclays had, within the United States and New York, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        110.       In addition, many of the collusive and manipulative acts by each of the Barclays

Defendants, including Barclays PLC and Barclays Bank, took place, in substantial part,

throughout the United States, including in New York. Those overt acts include, but are not

limited to, conspiratorial communications (including via electronic chats, phone calls and

messages, and in-person meetings) that occurred in the United States and New York, and

manipulative FX transactions that were entered in the United States and New York. For

instance, Barclays Bank admitted to the DFS that its New York branch “engaged in manipulative

conduct and attempted to manipulate” FX benchmarks, and that many of the employees involved

in the misconduct were located at Barclays’ offices in New York, including a vice president in

the New York branch, the head of the FX spot desk in New York, a director on the emerging

markets desk in New York, a managing director in FX Hedge Fund Sales in New York, and a

director in FX Real Money Sales in New York, among others.23 Barclays PLC similarly

admitted to the DOJ that it “agree[d] to eliminate competition in the purchase and sale of the

EUR/USD currency pair in the United States and elsewhere,” and that its “business activities . . .

in connection with the purchase and sale of the EUR/USD currency pair, were the subject of this

conspiracy and were within the flow of, and substantially affected, interstate and U.S. important


        22
         Plea Agreement at 4, U.S. v. Barclays PLC (D. Conn. May 20, 2015),
http://www.justice.gov/file/440481/download.
        23
          Consent Order at ¶ 73, In the Matter of Barclays Bank PLC, et al. (May 20, 2015),
https://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                                 - 40 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 47 of 395




trade and commerce. The conspiracy had a direct effect on trade and commerce within the

United States, as well as on U.S. import trade and commerce, and was carried out, in part, within

the United States.”24 These collusive and manipulative acts harmed Barclays’ FX customers in

the United States, as well as the broader FX market in the United States.25

       111.     Each of the Barclays Defendants, including Barclays Bank and Barclays PLC,

was aware of its co-conspirators’ overt acts in the United States, including in New York. That is

confirmed by the means of the conspiracy itself. Each conspiring trader could see which other

conspiring traders were in the chat rooms at issue, and further knew what desks each other sat on,

which often included trading desks in the United States and in New York. In addition, each of

the Barclays Defendants, including Barclays Bank and Barclays PLC, was aware co-conspirators

were profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       112.     The Plaintiffs who were counterparties with Barclays, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the Barclays

Defendants, including Barclays PLC and Barclays Bank, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Barclays


       24
          Plea Agreement at 3, U.S. v. Barclays PLC (D. Conn. May 20, 2015),
http://www.justice.gov/file/440481/download.
       25
           Consent Order at ¶¶ 73-75, In the Matter of Barclays Bank PLC, et al. (May 20,
2015), https://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                               - 41 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 48 of 395




entity, they too were the victim of the Barclays Defendants’ wrongdoing. This is because the

Barclays Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

          113.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Barclays as part of their ongoing investigations into the

manipulation of the FX market. Barclays has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

          114.     BNP Paribas Defendants. Defendant BNP Paribas S.A. (“BNPSA”) is a

multinational financial services company organized and existing under the laws of France, with

its principal place of business in Paris, France. BNPSA has substantial operations in the United

States, including in New York. For instance, BNPSA has three branches in the United States,

including one in New York. BNPSA also has one agency office and two representative offices

in the United States. In addition, BNPSA is registered with the DFS to do business in New York.

As of the end of 2015, BNPSA had at least 780 full-time employees in the United States, of

which 78% were employed in New York. BNPSA operates a “Corporate Coverage team” in

New York, which offers all of BNP Paribas’ products.26 For the year ending December 31, 2016,

BNP Paribas S.A. reported revenues from its operations in the United States of €4.456 billion

($4.689 billion).27

          115.     Defendant BNP Paribas Group (“BNP Group”) is a company organized and

existing under the laws of France with its principal place of business in Paris, France. BNP

          26
               See BNP Paribas, Registration Document and Annual Financial Report 2016, at 13
(2017).
          27
               Id. at 538.



                                                  - 42 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 49 of 395




Group has substantial operations in the United States, including in New York. BNP Group has

branches and representative offices throughout the United States, including locations and

employees in New York, New York. In addition, BNP Group is licensed by the New York DFS,

with a registered address in New York, New York.

       116.    Defendant BNP Paribas USA, Inc. (“BNPUSA”), formerly known as BNP

Paribas North America, Inc., is a corporation organized and existing under the laws of Delaware

with its principal place of business in New York, New York. BNPUSA engages in investment

banking and securities brokerage activities, and is an affiliate of BNP Group.

       117.    Defendant BNP Paribas Securities Corp. (“BNPS”) is a corporation organized and

existing under the laws of Delaware with its principal place of business in New York, New York.

BNPS is a wholly owned subsidiary of BNPUSA. BNPS is registered as a broker-dealer with the

SEC, registered as a futures merchant with the CFTC, and is a clearing firm member of CME

Clearing. In March 2018, BNPS acquired BNP Paribas Prime Brokerage, Inc. (“BNPPB”), a

corporation organized under the laws of Delaware with its principal place of business in New

York, New York. During the relevant time period, BNPPB was a wholly owned subsidiary of

BNPUSA and was registered as a broker-dealer with the SEC, registered as a futures merchant

with the CFTC, and is a clearing firm member of CME Clearing.

       118.    As used herein, the term “BNP Paribas” includes Defendants BNPSA, BNP

Group, BNPUSA, BNPS, and their subsidiaries and affiliates that bought, sold, settled, or

otherwise transacted in FX instruments during the relevant period.

       119.    During the relevant period, each of the BNP Paribas Defendants, including

BNPSA and BNP Group, was a major participant in the market for FX instruments (including by

transacting in spots, forwards, futures, and options), and/or a major dealer for FX spot and




                                              - 43 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 50 of 395




forward transactions. For instance, in its 2012 Annual Report, BNP Group described itself as a

“major and innovating player” in global fixed-income markets, including by “providing pricing

and liquidity across Credit, Rates, and FX.”28 BNP Paribas also consistently appears on

Euromoney’s surveys of the top participants in the global FX market. And as noted above,

BNPS is a registered futures merchant and clearing member of the CME.

       120.    Each of the BNP Paribas Defendants, including BNPSA and BNP Group, entered

into FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the

FX market throughout the United States, including in New York. BNPSA and BNP Group had

extensive FX trading operations in the United States, including in New York, both directly and

through their U.S. subsidiaries. For instance, in an Order to Cease and Desist, the Board of

Governors of the Federal Reserve (the “Federal Reserve Board”) described how BNPSA and its

subsidiaries (which include BNP Group) “conduct[] operations in the United States” through

their holding companies, including specifically as to FX, describing how the bank “serves as a

foreign exchange [] dealer, both in the United States and in its offices abroad, by buying and

selling U.S. by buying and selling U.S. dollars and foreign currency for its own account and by

soliciting and receiving orders through communications between customers and sales personnel

that are executed in the spot market.”29 In a March 2013 Report of Assets and Liabilities filed

with the FFIEC, BNP Paribas reported that its New York branch alone had outstanding FX




       28
         BNP Paribas 2012 Annual Report, https://invest.bnpparibas.com/sites/default/files/
documents/rapport_annuel_2012_bnpparibas.pdf.
       29
            Order to Cease and Desist, In the Matter of BNP Paribas S.A., et al., Dkt. No. 17-020
(Jul. 16, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170717a1.pdf.



                                              - 44 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 51 of 395




transactions of over $36 billion.30 BNPUSA, BNPPB, and BNPS also each had significant FX

trading operations in the United States, including at their principal place of business in New

York, New York. During the relevant period, BNP Paribas had, within the United States and

New York, billions of dollars’ worth of FX instruments outstanding each day, including

extensive transactions directly with Plaintiffs.

       121.    In addition, many of the collusive and manipulative acts by the BNP Paribas

Defendants, including BNPSA and BNP Group, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York. For instance, the Criminal

Information statement filed against BNPUSA by the DOJ described how the foreign bank, both

directly and through its holding companies, “entered into and engaged in a combination and

conspiracy to suppress and eliminate competition by fixing prices for CEEMEA currencies

traded in the United States and elsewhere.”31 BNPSA also admitted to the DFS that “misconduct

engaged in by more than a dozen BNP Paribas traders and salespersons was broad; sometimes

very deep; involved employees located in both New York and other BNP locations across the

globe; and occurred over an extended period of time.”32 These collusive and manipulative acts


       30
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
       31
          Statement of Information, U.S. v. BNP Paribas USA, Inc., 18-cr-0061 (S.D.N.Y. Jan.
25, 2018), https://www.justice.gov/atr/case-document/file/1029711/download.
       32
          Consent Order at ¶ 4, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.



                                                   - 45 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 52 of 395




harmed BNP Paribas’ FX customers in the United States, as well as the broader FX market in the

United States.

        122.     Each of the BNP Defendants, including BNP Group and BNPSA, was aware of its

co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. In addition, each of the BNP

Defendants, including BNP Group and BNPSA, was aware co-conspirators were profiting from

the conspiracy in the United States and in New York, by way of transactions entered into here,

with United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

        123.     The Plaintiffs who were counterparties with BNP Paribas, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the BNP

Paribas Defendants, including BNPSA and BNP Group, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any BNP

Paribas entity, they too were the victim of the BNP Paribas Defendants’ wrongdoing. This is

because the BNP Paribas Defendants’ manipulations of FX benchmark rates and bid-ask spreads

harmed all FX transactions in the marketplace, regardless of who the counterparties were to any

particular trade.

        124.        As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted BNP Paribas as part of their ongoing investigations into




                                                 - 46 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 53 of 395




the manipulation of the FX market. BNP Paribas has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.33

       125.    Citi Defendants. Defendant Citigroup, Inc. (“Citigroup”) is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of

business in New York, New York.

       126.    Defendant Citibank N.A. (“Citibank”) is a federally chartered national banking

association with its principal place of business in New York, New York. Citibank is a wholly

owned subsidiary of Citigroup.

       127.    Defendant Citigroup Global Markets Inc. (“CGMI”) is a corporation organized

and existing under the laws of the State of New York, with its principal place of business in New

York, New York. CGMI is a wholly owned subsidiary of Citigroup. CGMI is registered as a

broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing.

       128.    As used herein, the term “Citi” includes Defendants Citigroup, Citibank, CGMI,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       129.    During the relevant period, each of the Citi Defendants was a major participant in

the FX market (including by transacting in spots, forwards, futures, and options), and/or a major

dealer for FX spot and forward transactions. For example, in its 2013 Annual Report, Citigroup



       33
           Nicole Hong, BNP Paribas to pay $350m to settle FX allegations, Financial News
(May 25, 2017), https://www.fnlondon.com/articles/bnp-paribas-to-pay-350m-to-settle-fx-
allegations-20170525.



                                                - 47 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 54 of 395




touted its ranking as “Best FX Bank” in various industry publications.34 And in a Resolution

Plan filed with the FDIC, Citigroup and Citibank listed as a “core business line” its FX

operations, which “include[s] foreign exchange spot, forwards and derivatives.”35 Citi also

consistently appears toward the top of Euromoney’s surveys of the top participants in the global

FX market. And in its Consent Orders on Citi, the OCC observed that Citi “engages in foreign

exchange business (including G10 and other currencies, sales and trading in spot, forwards,

options, or other derivatives)” and “was an active dealer in G10 spot foreign exchange market.”

In addition, as noted above, CGMI is a registered futures merchant and a clearing member of the

CME.

       130.    Each of the Citi Defendants entered into FX transactions and committed overt acts

in furtherance of the conspiracy to manipulate the FX market throughout the United States,

including in New York. Citi had extensive FX trading operations in the United States, including

in New York. During the relevant period, Citi had, within the United States and New York,

billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       131.    In addition, many of the collusive and manipulative acts by each of the Citi

Defendants took place, in substantial part, throughout the United States, including in New York.

Those overt acts include, but are not limited to, conspiratorial communications (including via

electronic chats, phone calls and messages, and in-person meetings) that occurred in the United

States and New York, and manipulative FX transactions that were entered in the United States


       34
         Citigroup Inc. 2013 Annual Report, http://www.citigroup.com/citi/investor/quarterly/
2014/annual-report/.
       35
          FDIC Resolution Plan for Citigroup Inc. & Citibank, N.A. (Jun. 29, 2012),
https://www.fdic.gov/regulations/reform/resplans/plans/citi-1207.pdf.



                                              - 48 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 55 of 395




and New York. These collusive and manipulative acts harmed Citi’s FX customers in the United

States, as well as the broader FX market in the United States.

       132.    Each of the Citi Defendants was aware of its co-conspirators’ overt acts in the

United States, including in New York. That each of the Citi Defendants was aware co-

conspirators were taking acts in furtherance of the conspiracy in the United States and New York

is confirmed by the means of the conspiracy itself. Each conspiring trader could see which other

conspiring traders were in the chat rooms at issue, and further knew what desks each other sat on,

which often included trading desks in the United States and in New York. In addition, each of

the Citi Defendants was aware co-conspirators were profiting from the conspiracy in the United

States and in New York, by way of transactions entered into here, with United States and New

York counterparties, each part of which are additional steps in furtherance of a conspiracy whose

goal was to profit from such FX transactions.

       133.    The Plaintiffs who were counterparties with Citi, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the Citi

Defendants were either the direct contractual counterparties on those transactions, or played a

role in making the markets artificial to the benefit of their corporate affiliates that happened to

serve as the nominal counterparty on Plaintiffs’ transactions. Even as to Plaintiffs who were

never in direct privity with any Citi entity, they too were the victim of the Citi Defendants’

wrongdoing. This is because the Citi Defendants’ manipulations of FX benchmark rates and bid-

ask spreads harmed all FX transactions in the marketplace, regardless of who the counterparties

were to any particular trade.

       134.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Citi as part of their ongoing investigations into the




                                                - 49 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 56 of 395




manipulation of the FX market. Citi has since suspended or terminated FX employees, including

employees operating or based in the United States, and banned the use of multi-bank chat rooms

by its FX personnel.

         135.   Credit Suisse Defendants. Voluntarily dismissed current non-Defendant Credit

Suisse Group AG (“CSGAG”) is a financial holding company organized and existing under the

laws of Switzerland with its principal place of business in Zurich, Switzerland. CSGAG has

substantial operations in the United States, including in New York. CSGAG is licensed by the

New York Department of Financial Services with a registered address in New York, New York.

         136.   Defendant Credit Suisse AG (“CSAG”) is a bank organized and existing under the

laws of Switzerland with its principal place of business in Zurich, Switzerland. CSAG is a

wholly owned subsidiary of CSGAG. CSAG has substantial operations in the United States,

including in New York. For instance, CSAG has a major branch and thousands of employees in

New York, and is licensed by the DFS with a registered address in New York, New York. In

addition, CSAG is subject to regulation by the New York Fed, as a “covered bank” under Dodd-

Frank.

         137.   Defendant Credit Suisse Securities (USA) LLC (“CSS”) is a limited liability

company organized and existing under the laws of Delaware, with its principal place of business

in New York, New York. CSS is a wholly owned subsidiary of CSGAG. CSS is registered as a

broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing. CSS is also registered with FINRA.

         138.   Voluntarily dismissed current non-Defendant Credit Suisse International (“CSI”)

is a company organized under the laws of the United Kingdom with its principal place of

business in London, United Kingdom. CSI is a subsidiary of CSGAG. Approximately 25% of




                                              - 50 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 57 of 395




CSI’s credit risk exposures were attributable to the United States in 2017.36 CSI is registered as

a broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing. CSS is also registered with FINRA.

       139.    As used herein, the term “Credit Suisse” includes Defendants CSAG and CSS,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       140.    During the relevant period, each of the Credit Suisse Defendants, including

CSAG, was a major participant in the FX market (including by transacting in spots, forwards,

futures, and options), and/or a major dealer for FX spot and forward transactions. For instance,

in a Resolution Plan filed with the Federal Reserve Board, CSGAG stated that its “most

frequently used freestanding derivative products, entered into for trading and risk management

purposes, include interest rate, credit default and cross-currency swaps, interest rate and foreign

exchange options, foreign exchange forward contracts and foreign exchange and interest rate

futures.”37 Similarly, in its 2013 Annual Report, CSGAG stated that its FX business includes

“market making in products such as spot and options.”38 In addition, Credit Suisse consistently

appears on Euromoney’s surveys of the top participants in the global FX market. And as noted

above, CSS and CSI are registered futures merchants and clearing members of the CME.




       36
          Credit Suisse International, Annual Report (2017), https://www.credit-
suisse.com/media/assets/investment-banking/docs/financial-regulatory/international/csi-annual-
report-2017.pdf.
       37
         Credit Suisse Global Recovery and Resolution Plan (Jun. 30, 2014),
http://www.federalreserve.gov/bankinforeg/resolution-plans/credit-suisse-1g-20140701.pdf.
       38
          Credit Suisse Group AG Form 20-F: 2013 Annual Report (Apr. 3, 2014),
https://www.credit-suisse.com/media/assets/corporate/docs/about-us/investor-relations/financial-
disclosures/financial-reports/20f-2013.pdf.



                                                - 51 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 58 of 395




       141.       Each of the Credit Suisse Defendants, including CSAG, entered into FX

transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in New York. CSAG had extensive FX trading

operations in the United States, including in New York, both directly and through their

subsidiaries. For instance, in a Consent Order by the New York DFS, CSAG and its New York

Branch acknowledged that the bank “conducts FX trading operations in New York,” which it

considered one of its “global FX hubs.”39 CSS also had significant FX trading operations at its

principal place of business in New York, New York. During the relevant period, Credit Suisse

had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       142.       In addition, many of the collusive and manipulative acts by each of the Credit

Suisse Defendants took place, in substantial part, throughout the United States, including in New

York where Credit Suisse conducts some of its FX trading operations.40 Those overt acts

include, but are not limited to, conspiratorial communications (including via electronic chats,

phone calls and messages, and in-person meetings) that occurred in the United States and New

York, and manipulative FX transactions that were entered in the United States and New York.

For instance, as part of the agreement CSAG reached with the DFS, the bank was required to

“review and report to the Department about the Bank’s remedial efforts with regards to its FX

business as it affects or pertains to the New York Branch or New York customers” specifically.41



       39
          Consent Order at ¶ 10, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
       40
            Id.
       41
            Id.



                                                 - 52 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 59 of 395




These collusive and manipulative acts harmed Credit Suisse’s FX customers in the United States,

as well as the broader FX market in the United States.

         143.   Each of the Credit Suisse Defendants, including CSAG, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. In addition, each of the Credit

Suisse Defendants, including CSAG, was aware co-conspirators were profiting from the

conspiracy in the United States and in New York, by way of transactions entered into here, with

United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

         144.   The Plaintiffs who were counterparties with Credit Suisse, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Credit Suisse Defendants, including CSAG, were either the direct contractual counterparties on

those transactions, or played a role in making the markets artificial to the benefit of their

corporate affiliates that happened to serve as the nominal counterparty on Plaintiffs’

transactions. Even as to Plaintiffs who were never in direct privity with any Credit Suisse entity,

they too were the victim of the Credit Suisse Defendants’ wrongdoing. This is because the

Credit Suisse Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all

FX transactions in the marketplace, regardless of who the counterparties were to any particular

trade.

         145.   As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Credit Suisse as part of their ongoing investigations into




                                                - 53 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 60 of 395




the manipulation of the FX market. Credit Suisse has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.

       146.    Deutsche Bank Defendants. Defendant Deutsche Bank AG is a financial

services company organized and existing under the laws of Germany with its principal place of

business in Frankfurt, Germany. Deutsche Bank AG has substantial operations in the United States,

including in New York. Deutsche Bank AG has a regional branch office in New York, New York,

which is licensed through the New York Financial Services Division, and is regulated by the Federal

Reserve Board and the CFTC as a registered swap dealer. Deutsche Bank has described its New

York branch as a Material Entity, which is defined as “significant to the activities of a core

business line or critical operation.”42 The New York branch “engag[es] primarily in traditional

lending and deposit activities, as well as trading activities dealing with derivatives . . . and cash

financial products.”

       147.    Deutsche Bank Securities Inc. (“DBSI”) is a corporation organized and existing

under the laws of Delaware with its principal place of business in New York, New York. DBSI is

an indirect wholly owned subsidiary of Deutsche Bank AG. DBSI is registered as a broker-dealer

with the SEC, registered as a futures merchant with the CFTC, and is a clearing firm member of

CME Clearing.

       148.    As used herein, the term “Deutsche Bank” includes Defendant Deutsche Bank

AG, DBSI, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted

in FX instruments during the relevant period.


       42
          Deutsche Bank U.S. Resolution Plan (Jul. 1, 2014), http://www.federalreserve.gov/
bankinforeg/resolution-plans/deutsche-bank-1g-20140701.pdf.



                                                - 54 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 61 of 395




       149.       During the relevant period, each of the Deutsche Bank Defendants, including

Deutsche Bank AG, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

instance, in a Resolution Plan filed with the Federal Reserve, Deutsche Bank designated FX

trading as a “core business line,” and explained that it “engages in all aspects of the foreign

exchange business, including in standard spot, FX derivatives, and forward markets and

electronic trading.”43 In addition, Deutsche Bank consistently appears at the top spot on

Euromoney’s surveys of the top participants in the global FX market. Deutsche Bank also

advertises Autobahn, the electronic FX trading platform through which Deutsche Bank acts as a

dealer for FX spot and forward transactions. And as noted above, DBSI is a registered futures

merchant and a clearing member of the CME.

       150.       Each of the Deutsche Bank Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Deutsche Bank AG had extensive FX operations in

the United States, including in New York, both directly and through its subsidiaries. For

instance, in an Order to Cease and Desist, the Federal Reserve Board described how Deutsche

Bank AG “conducts operations in the United States,” including specifically as to FX, describing

how the foreign bank “serves as a foreign exchange . . . dealer, both in the United States and in

its offices abroad, by buying and selling U.S. dollars and foreign currency for its own account

and by soliciting and receiving orders through communications between customers and sales




       43
            Id.



                                                - 55 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 62 of 395




personnel that are executed in the FX market.”44 In a December 2013 Report of Assets and

Liabilities filed with the FFIEC, Deutsche Bank AG reported for its New York branch alone

outstanding FX transactions of over $93 billion.45 DBSI also had significant FX trading

operations in the United States, including at its principal place of business in New York, New

York. During the relevant period, Deutsche Bank had, within the United States, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        151.       In addition, many of the collusive and manipulative acts by each of the Deutsche

Bank Defendants took place, in substantial part, throughout the United States, including in New

York. Those overt acts include, but are not limited to, conspiratorial communications (including

via electronic chats, phone calls and messages, and in-person meetings) that occurred in the

United States and New York, and manipulative FX transactions that were entered in the United

States and New York. For instance, Deutsche Bank AG admitted to the DFS that its New York

branch engaged in “unsafe, unsound, and improper conduct” relating to FX trading, and that

many of the employees involved in the misconduct were located at Deutsche Bank’s offices in

New York.46 These collusive and manipulative acts harmed Deutsche Bank’s FX customers in

the United States, as well as the broader FX market in the United States.



        44
           Order to Cease and Desist, In the Matter of Deutsche Bank AG, et al., Dkt. No. 17-
008 (Apr. 20, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170420a1.pdf.
        45
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
        46
          Consent Order at ¶ 73, In the Matter of Deutsche Bank AG, et al. (June 20, 2018),
https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.



                                                 - 56 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 63 of 395




       152.     Each of the Deutsche Bank Defendants, including Deutsche Bank AG, was aware

of its co-conspirators’ overt acts in the United States, including in New York. That is confirmed

by the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. In addition, each of the

Deutsche Bank Defendants, including Deutsche Bank AG, was aware co-conspirators were

profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       153.     The Plaintiffs who were counterparties with Deutsche Bank, as detailed above and

in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Deutsche Bank Defendants, including Deutsche Bank AG, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Deutsche

Bank entity, they too were the victim of the Deutsche Bank Defendants’ wrongdoing. This is

because the Deutsche Bank Defendants’ manipulations of FX benchmark rates and bid-ask

spreads harmed all FX transactions in the marketplace, regardless of who the counterparties were

to any particular trade.

       154.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted Deutsche Bank as part of their ongoing investigations

into the manipulation of the FX market. Deutsche Bank has since suspended or terminated FX




                                               - 57 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 64 of 395




employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.47

       155.    Goldman Sachs Defendants. Defendant The Goldman Sachs Group, Inc.

(“GSG”) is a corporation organized and existing under the laws of Delaware with its principal

place of business in New York, New York. GSG is a bank holding company and a financial

holding company.

       156.    Defendant Goldman, Sachs & Co. LLC (“GSC”) is a corporation organized and

existing under the laws of New York with its principal place of business in New York, New

York. GSC is a wholly owned subsidiary of GSG, and is the principal operating subsidiary of

GSG. GSC is registered as a broker-dealer with the SEC, registered as a futures merchant with

the CFTC, and is a clearing firm member of CME Clearing.

       157.    As used herein, the term “Goldman Sachs” includes Defendants GSG, GSC, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       158.    During the relevant period, each of the Goldman Sachs Defendants was a major

participant in the FX market (including by transacting in spots, forwards, futures, and options),

and/or a major dealer for FX spot and forward transactions. For instance, in a Resolution Plan

filed with the Federal Reserve Board, Goldman Sachs disclosed that it regularly uses futures,

forwards, swaps, and options to “manage foreign currency exposure,” and described its operating




       47
           Paritosh Bansal and Emily Flitter, Deutsche fires three New York forex traders,
Reuters (Feb. 4, 2014), https://www.reuters.com/article/us-deutschebank-forex/exclusive-
deutsche-fires-three-new-york-forex-traders-source-idUSBREA131SP20140204.



                                                - 58 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 65 of 395




entity J. Aron & Company as a “foreign exchange market maker.”48 Goldman Sachs also

consistently appears on Euromoney’s surveys of the top participants in the global FX market.

And as noted above, GSC is a registered futures merchant and a clearing member of the CME.

       159.    Each of the Goldman Sachs Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Goldman Sachs had extensive FX trading operations

in the United States, including in New York. During the relevant period, Goldman Sachs had,

within the United States and New York, billions of dollars’ worth of FX instruments outstanding

each day, including extensive transactions directly with Plaintiffs.

       160.    In addition, many of the collusive and manipulative acts by each of the Goldman

Sachs Defendants took place, in substantial part, throughout the United States, including in New

York. Those overt acts include, but are not limited to, conspiratorial communications (including

via electronic chats, phone calls and messages, and in-person meetings) that occurred in the

United States and New York, and manipulative FX transactions that were entered in the United

States and New York. These collusive and manipulative acts harmed Goldman Sachs’ FX

customers in the United States, as well as the broader FX market in the United States.

       161.    Each of the Goldman Sachs Defendants was aware of its co-conspirators’ overt

acts in the United States, including in New York. That is confirmed by the means of the

conspiracy itself. Each conspiring trader could see which other conspiring traders were in the

chat rooms at issue, and further knew what desks each other sat on, which often included trading

desks in the United States and in New York. In addition, each of the Goldman Sachs Defendants

       48
           Goldman Sachs, The Goldman Sachs Group, Inc. Global Resolution Plan (Jun. 27,
2014), http://www.federalreserve.gov/bankinforeg/resolution-plans/goldman-sachs-1g-
20140701.pdf.



                                               - 59 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 66 of 395




was aware co-conspirators were profiting from the conspiracy in the United States and in New

York, by way of transactions entered into here, with United States and New York counterparties,

each part of which are additional steps in furtherance of a conspiracy whose goal was to profit

from such FX transactions.

       162.    The Plaintiffs who were counterparties with Goldman Sachs, as detailed above

and in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Goldman Sachs Defendants were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any Goldman Sachs entity, they too were the

victim of the Goldman Sachs Defendants’ wrongdoing. This is because the Goldman Sachs

Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       163.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Goldman Sachs as part of their ongoing investigations into the

manipulation of the FX market. Goldman Sachs has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.

       164.    HSBC Defendants. Defendant HSBC Bank plc (“HSBC Bank”) is a company

organized and existing under the laws of the United Kingdom with its principal place of business

in London, England. HSBC Bank is a wholly owned subsidiary of HSBC Holdings plc (“HSBC

Holdings”), a company organized and existing under the laws of the United Kingdom with its

principal place of business in London, England. HSBC Bank and its subsidiaries have




                                                - 60 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 67 of 395




substantial banking operations in the United States, including in New York.

          165.   Defendant HSBC North America Holdings Inc. (“HSBC North America”) is a

corporation organized and existing under the laws of Delaware with its principal place of

business in New York, New York. HSBC North America is a wholly owned subsidiary of

HSBC Holdings, and is the holding company for HSBC Holdings’ operations in the United

States.

          166.   Defendant HSBC Bank USA, N.A. (“HSBC Bank USA”) is a federally chartered

national banking association with its principal place of business in McLean, Virginia. HSBC

Bank USA is a wholly owned subsidiary of HSBC Holdings. HSBC Bank USA has its principal

executive office in New York, New York, and has branch offices throughout New York.

          167.   Defendant HSBC Securities (USA) Inc. (“HSBC Securities”) is a corporation

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. HSBC Securities is an indirect wholly owned subsidiary of HSBC Holdings.

HSBC Securities is registered as a broker-dealer with the SEC, registered as a futures merchant

with the CFTC, and is a clearing firm member of CME Clearing.

          168.   As used herein, the term “HSBC” includes Defendants HSBC Bank, HSBC North

America, HSBC Bank USA, HSBC Securities, and their subsidiaries and affiliates that bought,

sold, settled, or otherwise transacted in FX instruments during the relevant period.

          169.   During the relevant period, each of the HSBC Defendants, including HSBC Bank,

was a major participant in the FX market (including by transacting in spots, forwards, futures,

and options), and/or a major dealer for FX spot and forward transactions. In a Resolution Plan

filed with the Federal Reserve Board, HSBC Holdings and HSBC Bank USA described HSBC’s

foreign exchange operations as a “core business line” that “provides services in foreign exchange




                                               - 61 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 68 of 395




(FX) spot, forwards, swaps and other related derivatives.”49 Similarly, in an Order against

HSBC Bank, the CFTC found that HSBC Bank operated an FX trading desk that was “part of”

HSBC Bank’s “Global FX and Commodities business, a business line within Global Banking

and Markets” business segment.50 HSBC also consistently appears on Euromoney’s surveys of

the top participants in the global FX market. And as noted above, HSBC Securities is a

registered futures merchant and a clearing member of the CME.

       170.    Each of the HSBC Defendants, including HSBC Bank, entered into FX

transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in this District. HSBC Bank had extensive FX

trading operations in the United States, including in New York, both directly and through its

subsidiaries. For instance, HSBC’s FX trading website advertises that they provide “24-hour

coverage” from their “three main centres in London, New York and Hong Kong.”51 In an Order

to Cease and Desist, the Federal Reserve Board detailed how HSBC Holdings “conducts

operations in the United States through” its holding companies, including specifically as to FX,

describing how the foreign bank, “through various subsidiaries,” including Defendants HSBC

Bank plc and HSBC Bank USA, “serves as a foreign exchange [] dealer, both in the United

States and in its offices abroad, by buying and selling U.S. dollars and foreign currency for its




       49
           HSBC, HSBC Holdings plc US Resolution Plan (Jul. 1, 2014), http://www.
federalreserve.gov/bankinforeg/resolution-plans/hsbc-2g-20140701.pdf.
       50
          See, e.g., Order Instituting Proceedings at 3, In the Matter of HSBC Bank plc, CFTC
Dkt. No. 15-07 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfhsbcorder111114.pdf.
       51
          HSBC, Foreign Exchange Information, http://www.gbm.hsbc.com/solutions/
markets/foreign-exchange.



                                               - 62 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 69 of 395




own account and by soliciting and receiving orders through communications between customers

and sales personnel that are executed in the spot market.”52

        171.       HSBC North America, HSBC Bank USA, and HSBC Securities also had

significant FX trading operations in the United States, including at its principal place of business

in United States. During the relevant period, HSBC had, within the United States, billions of

dollars’ worth of FX instruments outstanding each day, including extensive transactions directly

with Plaintiffs.

        172.       In addition, many of the collusive and manipulative acts by each of the HSBC

Defendants, including HSBC Bank, took place, in substantial part, throughout the United States,

including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States and New York, and manipulative FX transactions

that were entered in the United States and New York. For instance, Mark Johnson who acted as

HSBC’s global head of FX cash trading, and was responsible for supervising HSBC’s FX trading

desks in both London and New York, was charged with multiple counts of wire fraud and

conspiracy to commit wire fraud by the DOJ.53 In a Notice of Suspension and Prohibition

against Johnson and Stuart Scott, who was formerly Johnson’s deputy and head of HSBC’s FX

trading operations in Europe, the Federal Reserve Board identified HSBC Bank and HSBC

Holdings as institutions that Johnson’s trading activities were on behalf of, and noted that the



        52
          Order to Cease and Desist, In the Matter of HSBC Holding PLC, et al., Dkt. No. 17-
010 (Sept. 29, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170929a1.pdf.
        53
             See, e.g., Complaint, U.S. v. Johnson, 16-cr-457-NGG-1, Dkt. No. 9 (E.D.N.Y. Aug.
16, 2016).



                                                 - 63 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 70 of 395




activity for which Johnson was indicted “occurred, in part, in New York, New York.”54 The

Notice also explained that “Johnson supervised execution of the FX transaction while in New

York using the assistance of HBUS’s FX trading facilities.”55 Similarly, the CFTC penalized

HSBC Bank for violating regulations prohibiting the manipulation of prices on regulated

exchanges in the U.S.56 These collusive and manipulative acts harmed HSBC’s FX customers in

the United States, as well as the broader FX market in the United States.

       173.     Each of the HSBC Defendants, including HSBC Bank, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. In addition, each of the HSBC

Defendants, including HSBC Bank,was aware co-conspirators were profiting from the

conspiracy in the United States and in New York, by way of transactions entered into here, with

United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

       174.     The Plaintiffs who were counterparties with HSBC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the HSBC

Defendants, including HSBC Bank, were either the direct contractual counterparties on those


       54
           Notice of Suspension and Prohibition at 1-2, In the Matter of Mark Johnson and
Stuart Scott (Oct. 5, 2016), https://www.federalreserve.gov/newsevents/pressreleases/
files/enf20161006a1.pdf.
       55
            Id. at ¶ 11.
       56
          Order Instituting Proceedings at 10-11, In the Matter of HSBC Bank plc, CFTC Dkt.
No. 15-07 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfhsbcorder111114.pdf.



                                              - 64 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 71 of 395




transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any HSBC entity, they too were the victim of

the HSBC Defendants’ wrongdoing. This is because the HSBC Defendants’ manipulations of

FX benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace,

regardless of who the counterparties were to any particular trade.

       175.    As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted HSBC as part of their ongoing investigations into the

manipulation of the FX market. HSBC has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.

       176.    JPMorgan Defendants. Defendant J.P. Morgan Chase & Co. (“JPMC”) is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business in New York, New York. On May 29, 2008, JPMC merged with Bear Stearns

& Co., assuming its assets and liabilities. Before the acquisition, Bear Stearns & Co. was a

foreign exchange dealer and acted as a counterparty in foreign exchange transactions.

       177.    Defendant J.P. Morgan Chase Bank, N.A. (“JPMCB”) is a federally chartered

national banking association with its principal place of business in New York, New York.

JPMCB is a wholly owned subsidiary of JPMC.

       178.    Defendant J.P. Morgan Securities LLC (“JPMS”) is a limited liability company

organized and existing under the laws of the State of Delaware, with its principal place of

business in New York, New York. JPMS and is an indirect wholly owned subsidiary of JPMC.




                                                - 65 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 72 of 395




JPMS is registered as a broker-dealer with the SEC, registered as a futures merchant with the

CFTC, and is a clearing firm member of CME Clearing.

       179.    As used herein, the term “JPMorgan” includes Defendants JPMC, JPMCB, JPMS,

and their subsidiaries and affiliates, including Bear Stearns & Co., that bought, sold, settled, or

otherwise transacted in FX instruments during the relevant period.

       180.    During the relevant period, each of the JPMorgan Defendants, including JPMS,

was a major participant in the FX market (including by transacting in spots, forwards, futures,

and options), and/or a major dealer for FX spot and forward transactions. For instance, in a

Resolution Plan filed with Federal Reserve Board, JPMorgan disclosed that its “[c]ustomers use

derivatives to mitigate or modify . . . foreign exchange . . . risks” and that “the Firm actively

manages the risks from its exposure to these derivatives by entering into other derivative

transactions.”57 JPMorgan confirmed that “foreign exchange forward contracts are used to

manage the foreign exchange risk,” and that the firm “enters into, as principal, certain exchange

traded derivatives . . . such as futures and options.” JPMorgan further disclosed that the notional

amount of its FX contracts in 2013 was over $8.5 trillion, including over $3.7 trillion in FX spot,

futures, and forward transactions.

       181.    JPMorgan also consistently appears on Euromoney’s surveys of the top

participants in the global FX market. In its Consent Orders on JPMorgan, the OCC observed that

JPMorgan “engages in foreign exchange business (including G10 and other currencies, sales and

trading in spot, forwards, options, or other derivatives)” and “was an active dealer in G10 spot




       57
         JPMorgan, JPMorgan Chase & Co. Resolution Plan (Jul. 1, 2014),
http://www.federalreserve.gov/bankinforeg/resolution-plans/jpmorgan-chase-1g-20140701.pdf.



                                                - 66 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 73 of 395




foreign exchange market.” And as noted above, JPMS is a registered futures merchant and a

clearing member of the CME.

       182.    Each of the JPMorgan Defendants, including JPMS, entered into FX transactions

and committed overt acts in furtherance of the conspiracy to manipulate the FX market

throughout the United States, including in New York. JPMorgan had extensive FX trading

operations in the United States, including in New York. During the relevant period, JPMorgan

had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       183.    In addition, many of the collusive and manipulative acts by each of the JPMorgan

Defendants, including JPMS, took place, in substantial part, throughout the United States,

including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States and New York, and manipulative FX transactions

that were entered in the United States and New York.58 These collusive and manipulative acts




       58
             Initial discovery confirms that JPMS, specifically, participated in conspiratorial
communications. From the communications that Plaintiffs have obtained during the pendency of
Defendants’ motions to dismiss, we have already identified many instances where traders from
JPMS participated in chats with traders from other Defendants. That includes many chats in
which the participants exchanged sensitive customer information, coordinated their trading
activities, or otherwise committed acts in furtherance of the conspiracy.




                                               - 67 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 74 of 395




harmed JPMorgan’s FX customers in the United States, as well as the broader FX market in the

United States.

       184.      Each of the JPMorgan Defendants was aware of its co-conspirators’ overt acts in

the United States, including in New York. That is confirmed by the means of the conspiracy

itself. Each conspiring trader could see which other conspiring traders were in the chat rooms at

issue, and further knew what desks each other sat on, which often included trading desks in the

United States and in New York. In addition, each of the JPMorgan Defendants was aware co-

conspirators were profiting from the conspiracy in the United States and in New York, by way of

transactions entered into here, with United States and New York counterparties, each part of

which are additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       185.      The Plaintiffs who were counterparties with JPMorgan, as detailed above and in

the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

JPMorgan Defendants, including JPMS, were either the direct contractual counterparties on

those transactions, or played a role in making the markets artificial to the benefit of their

corporate affiliates that happened to serve as the nominal counterparty on Plaintiffs’

transactions. Even as to Plaintiffs who were never in direct privity with any JPMorgan entity,

they too were the victim of the JPMorgan Defendants’ wrongdoing. This is because the

JPMorgan Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.




                                                - 68 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 75 of 395




       186.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted JPMorgan as part of their ongoing investigations into the

manipulation of the FX market. JPMorgan has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.59

       187.    Morgan Stanley Defendants. Defendant Morgan Stanley (“MS”) is a corporation

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. MS is a financial holding company and global financial services firm.

       188.    Defendant Morgan Stanley & Co., LLC (“MSC”) is a limited liability company

organized and existing under the laws of Delaware with its principal place of business in New

York, New York. MSC is a wholly owned subsidiary of Morgan Stanley. MSC is registered as

a broker-dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing

firm member of CME Clearing.

       189.    Defendant Morgan Stanley & Co. International plc (“MSI”) is a United Kingdom

public limited company with headquarters in London, England.

       190.    As used herein, the term “Morgan Stanley” includes Defendant MS, MSC, MSI,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       191.    During the relevant period, each of the Morgan Stanley Defendants was a major

participant in the FX market (including by transacting in spots, forwards, futures, and options),

and/or a major dealer for FX spot and forward transactions. For instance, in a Resolution Plan

       59
           Gavin Finch and Suzi Ring, JPMorgan Currency Trader Said to Be Suspended for
Actions at RBS, Bloomberg (Jan. 14, 2015), http://www.bloomberg.com/news/articles/2015-01-
14/jpmorgan-currency-trader-said-to-be-suspended-for-actions-at-rbs.



                                                - 69 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 76 of 395




filed with the FDIC, Morgan Stanley identified its FX operations as a “core business line,” which

“provides execution in spot, forward, and derivative currency markets to government and

institutional clients.”60 Morgan Stanley also consistently appears on Euromoney’s surveys of the

top participants in the global FX market. And as noted above, MSC is a registered futures

merchant and a clearing member of the CME.

       192.    Each of the Morgan Stanley Defendants entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. Morgan Stanley had extensive FX trading operations

in the United States, including in New York. During the relevant period, Morgan Stanley had,

within the United States and New York, billions of dollars’ worth of FX instruments outstanding

each day, including extensive transactions directly with Plaintiffs.

       193.    In addition, many of the collusive and manipulative acts by each of the Morgan

Stanley Defendants took place, in substantial part, throughout the United States, including in

New York. Those overt acts include, but are not limited to, conspiratorial communications

(including via electronic chats, phone calls and messages, and in-person meetings) that occurred

in the United States and New York, and manipulative FX transactions that were entered in the

United States and New York. These collusive and manipulative acts harmed Morgan Stanley’s

FX customers in the United States, as well as the broader FX market in the United States.

       194.    Each of the Morgan Stanley Defendants was aware of its co-conspirators’ overt

acts in the United States, including in New York. That each of the Morgan Stanley Defendants

was aware co-conspirators were taking acts in furtherance of the conspiracy in the United States


       60
           Morgan Stanley, Morgan Stanley Resolution Plan (Jul. 1, 2014), https://www.
fdic.gov/regulations/reform/resplans/plans/morgan-165-7114.pdf.



                                               - 70 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 77 of 395




and New York is confirmed by the means of the conspiracy itself. Each conspiring trader could

see which other conspiring traders were in the chat rooms at issue, and further knew what desks

each other sat on, which often included trading desks in the United States and in New York. In

addition, each of the Morgan Stanley Defendants was aware co-conspirators were profiting from

the conspiracy in the United States and in New York, by way of transactions entered into here,

with United States and New York counterparties, each part of which are additional steps in

furtherance of a conspiracy whose goal was to profit from such FX transactions.

       195.    The Plaintiffs who were counterparties with Morgan Stanley, as detailed above

and in the appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the

Morgan Stanley Defendants were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any Morgan Stanley entity, they too were the

victim of the Morgan Stanley Defendants’ wrongdoing. This is because the Morgan Stanley

Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       196.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted Morgan Stanley as part of their ongoing investigations into the

manipulation of the FX market. Morgan Stanley has since suspended or terminated FX

employees, including employees operating or based in the United States, and banned the use of

multi-bank chat rooms by its FX personnel.

       197.    RBC Defendants. Defendant The Royal Bank of Canada is a company organized

and existing under the laws of Canada with its principal place of business in Toronto, Canada.




                                                - 71 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 78 of 395




The Royal Bank of Canada has substantial operations in the United States, including in New

York. The Royal Bank of Canada is a registered foreign bank with the New York Fed with

assets of over $100 billion in the United States. The Royal Bank of Canada is a registered

broker-dealer with the SEC, a Futures Commission Merchant with the CFTC, registered with

FINRA, and licensed by the New York Department of Financial Services. The Royal Bank of

Canada has nine branch offices in the United States, three of which are located in New York.

Each of The Royal Bank of Canada’s New York locations are licensed and supervised as federal

branches by the OCC.61 The Royal Bank of Canada’s stock is listed on the New York Stock

Exchange, and at least three members of The Royal Bank of Canada’s Board of Directors reside

in New York. The Royal Bank of Canada and its subsidiaries employ approximately 8,000

individuals in the United States. The Royal Bank of Canada has reported that its mission in the

United States is “to be the preferred partner to corporate, institutional and high net worth clients

and their businesses,” and in 2016, 22% of The Royal Bank of Canada’s revenue came from

operations in the United States.62

       198.    RBC Capital Markets LLC (“RBCCM”) is a business segment of RBC

incorporated in the United States, with its principal place of business and headquarters located in

New York, New York. Prior to 2010, RBCCM was known as RBC Capital Markets

Corporation, which was also a U.S. corporation headquartered in New York, New York.

       199.    As used herein, the term “RBC” includes Defendant The Royal Bank of Canada,

RBCCM, and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in

FX instruments during the relevant period.


       61
            Royal Bank of Canada, Form 40-F, at 7 (Nov. 30, 2016).
       62
            Royal Bank of Canada, Annual Report 2016, at 1-2 (2016).



                                                - 72 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 79 of 395




       200.       During the relevant period, each of the RBC Defendants, including The Royal

Bank of Canada, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

example, on its website, The Royal Bank of Canada describes itself as “an active market maker

in sport, forward, swap, and option products.”63 Additionally, The Royal Bank of Canada

mentions on its website that it offers “flexible and robust e-trading solutions” for its clients FX-

trading needs.64

       201.       Each of the RBC Defendants, including The Royal Bank of Canada, entered into

FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in New York. The Royal Bank of Canada had

extensive FX trading operations in the United States, including in New York, both directly and

through its subsidiaries. For instance, in its U.S. Resolution Plan for 2013, The Royal Bank of

Canada stated that it “provides corporate banking services to companies primarily located in the

United states, including [] foreign exchange,” from its New York branch, “[u]nder the RBC

Capital Markets brand name.”65 The Royal Bank of Canada’s online marketing materials further

demonstrate that it has FX traders, including a Director of eFX sales, located at offices in New

York, New York.66 RBCCM also had significant FX trading operations in the United States,

including at its principal place of business in New York, New York. During the relevant period,


       63
           RBC Capital Markets, Foreign Exchange Expertise, https://www.rbccm.com/en/
expertise/foreign-exchange.page.
       64
            Id.
       65
           RBC, U.S Resolution Plan (Dec. 2013), https://www.fdic.gov/regulations/reform/
resplans/plans/rbc-165-1312.pdf.
       66
          RBC, Foreign Exchange Execution Strategies, https://www.rbccm.com/assets/
rbccm/docs/expertise/electronic/efx-algo-overview.pdf.



                                                - 73 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 80 of 395




RBC had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       202.    In addition, many of the collusive and manipulative acts by each of the RBC

Defendants, including The Royal Bank of Canada, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York. These collusive and

manipulative acts harmed RBC’s FX customers in the United States, as well as the broader FX

market in the United States.

       203.    Each of the RBC Defendants, including The Royal Bank of Canada, was aware of

its co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. This is further confirmed by

the discovery that Plaintiffs have received in this case. Just from the limited set of

communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where traders from The Royal Bank of

Canada participated in chats with United States and New York-based traders from other

Defendants. That includes many chats in which the participants exchanged sensitive customer

information, coordinated their trading activities, or otherwise committed acts in furtherance of

the conspiracy with United States and New York-based traders and/or the banks’ United States




                                                - 74 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 81 of 395




and New York offices.67 The Royal Bank of Canada’s participation in these chats makes clear

that The Royal Bank of Canada was aware of, and often directly involved in, the acts in

furtherance of the conspiracy that occurred in New York.

       204.    In addition, each of the RBC Defendants, including The Royal Bank of Canada,

was aware co-conspirators were profiting from the conspiracy in the United States and in New

York, by way of transactions entered into here, with United States and New York counterparties,

each part of which are additional steps in furtherance of a conspiracy whose goal was to profit

from such FX transactions.

       205.    The Plaintiffs who were counterparties with RBC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the RBC

Defendants, including The Royal Bank of Canada, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any RBC

entity, they too were the victim of the RBC Defendants’ wrongdoing. This is because the RBC

       67
          For example, documents confirm that several of the example chats from the In re FX
class complaint, which are described in Section III.A herein, involve The Royal Bank of Canada
specifically. Those chats show traders from The Royal Bank of Canada actively participating in
discussions about the manipulation of FX prices and spreads, with New York-based traders from
other Defendants.




                                 Many additional examples of chats showing that The Royal
Bank of Canada actively participated in the conspiracy, including by communicating with New
York-based traders and/or desks from other Defendants, are set forth in Section VI.



                                               - 75 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 82 of 395




Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       206.    As further detailed below, governmental regulators have specifically targeted The

Royal Bank of Canada as part of their ongoing investigations into the manipulation of the FX

market. For instance, the Brazilian antitrust regulator CADE entered a Cease and Desist

Agreement with The Royal Bank of Canada settling “a cartel probe in the foreign exchange

currency market.”68 CADE fined The Royal Bank of Canada 12.586 million reals for

participating in the “manipulation of benchmarks in the exchange market, such as those of the

WM/Reuters and of the European Central Bank.” CADE found “strong evidence” that the Royal

Bank of Canada “entered into an agreement in order to fix the exchange rate spread; to

coordinate the purchase and sale of currency and the price proposal for customers; as well as

setting back the activity of other operators in the currency exchange market.”

       207.    RBS Defendants. Defendant Royal Bank of Scotland plc (“RBS plc”) is a

corporation organized and existing under the laws of the United Kingdom with its principal place

of business in Edinburgh, Scotland. RBS plc is a wholly owned subsidiary of RBS Group, and is

the primary operating bank and subsidiary of RBS Group. RBS plc has substantial operations in

the United States, including in New York. RBS plc has branches in the United States, including

in New York, and has a registered office in New York. RBS plc is also a member of the CME

and ICE.

       208.    Defendant NatWest Markets Securities Inc., formerly RBS Securities, Inc.

(“NatWest”), is a corporation organized and existing under the laws of Delaware, with its

       68
            CADE Press Release CADE signs three agreements regarding a cartel investigation
in the foreign exchange market (June 15, 2018), http://en.cade.gov.br/press-releases/cade-signs-
three-agreements-regarding-a-cartel-investigation-in-the-foreign-exchange-market.



                                              - 76 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 83 of 395




principal places of business in Stamford, Connecticut. NatWest is a wholly owned subsidiary of

RBS Group, and is RBS Group’s primary US broker-dealer. NatWest is registered as a broker-

dealer with the SEC, registered as a futures merchant with the CFTC, and is a clearing firm

member of CME Clearing. NatWest engages in substantial trading activities in New York.

       209.    As used herein, the term “RBS” includes Defendants RBS plc, NatWest, and their

subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX instruments

during the relevant period.

       210.    During the relevant period, each of the RBS Defendants, including RBS plc, was

a major participant in the FX market (including by transacting in spots, forwards, futures, and

options), and/or a major dealer for FX spot and forward transactions. For instance, RBS

consistently appears on Euromoney’s surveys of the top participants in the global FX market. In

its 2013 Annual Report, RBS plc stated that its “FX Options benefitted from opportunities in

volatile FX and emerging markets,” and that its spot FX business “minimized the impact” of

weak currency volumes.69 In addition, NatWest’s FINRA registration specifies that it “engages

in swaps and foreign exchange brokerage,” and as noted above, NatWest is a registered futures

merchant and a clearing member of the CME.

       211.    Each of the RBS Defendants, including RBS plc, entered into FX transactions and

committed overt acts in furtherance of the conspiracy to manipulate the FX market throughout

the United States, including in New York. RBS plc had extensive FX trading operations in the

United States, including in New York, both directly and through their subsidiaries. For instance,

in an Order to Cease and Desist, the Federal Reserve Board described how RBS plc “conducts


       69
          RBS, Annual Report and Accounts 2013, http://www.investors.rbs.com/~/media/
Files/R/RBS-IR/2013-reports/annual-report-and-accounts-2013.pdf.



                                               - 77 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 84 of 395




operations in the United States” through its holding companies, including specifically as to FX,

describing how the foreign bank “serves as a foreign exchange [] dealer, both in the United

States and in its offices abroad, by buying and selling U.S. by buying and selling U.S. dollars and

foreign currency for its own account and by soliciting and receiving orders through

communications between customers and sales personnel that are executed in the spot market.”70

Similarly, in a criminal Plea Agreement with the DOJ, RBS plc admitted that it acted as an FX

dealer in the United States and that they “purchased and sold substantial quantities of the

EUR/USD currency pair in a continuous and uninterrupted flow of interstate and U.S. important

trade and commerce to customers and counterparties located in U.S. states other than the U.S.

states or foreign countries in which the defendant agreed to purchase of sell these currencies.”71

NatWest also had significant FX trading operations in the United States, including at its principal

place of business in the United States. During the relevant period, RBS had, within the United

States, billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       212.    In addition, many of the collusive and manipulative acts by each of the RBS

Defendants, including RBS plc, took place, in substantial part, throughout the United States,

including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United States, and manipulative FX transactions that were entered

in the United States. For instance, in its criminal Plea Agreement with the DOJ, RBS plc

       70
          Order to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al.,
Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a4.pdf.
       71
          Plea Agreement at ¶ 4(b)(j), U.S. v. The Royal Bank of Scotland PLC (May 20, 2015),
https://www.justice.gov/atr/file/838541/download.



                                               - 78 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 85 of 395




admitted that it “entered into and engaged in a conspiracy to fix, stabilize, maintain, increase or

decrease the price of, and rig bids and offers for, the EUR/USD currency pair exchanged in the

FX Spot Market by agreeing to eliminate competition in the purchase and sale of the EUR/USD

currency pair in the United States and elsewhere,”72 and that many of its “[a]cts in furtherance of

the charged offense were carried out within the District of Connecticut and elsewhere.”73 RBS

plc further admitted to the DOJ that “[t]he business activities of the defendant and its co-

conspirators in connection with the purchase and sale of the EUR/USD currency pair, were the

subject of this conspiracy and were within the flow of, and substantially affected, interstate and

U.S. important trade and commerce. The conspiracy had a direct effect on trade and commerce

within the United States, as well as on U.S. import trade and commerce, and was carried out, in

part, within the United States.”74 Similarly, the Federal Reserve Bank of Boston conducted a

“supervisory review of the compliance and control infrastructure” governing RBS plc’s “FX

trading in the United States and identified certain areas for further improvement in” RBS plc’s

“compliance and control infrastructure relating to its FX businesses.”75

       213.      That each of the RBS Defendants, including RBS plc, committed acts in

furtherance of the conspiracy in the United States, including in New York is further confirmed

by the discovery that Plaintiffs have received in this case. Just from the limited set of

communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where New York-based traders from RBS plc

       72
            Id. at ¶ 4(g).
       73
            Id. at ¶ 4(k).
       74
            Id. at ¶ 4(b)(j).
       75
           Order to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al.,
Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/
files/enf20150520a4.pdf.



                                               - 79 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 86 of 395




participated in chats with traders from other Defendants. That includes many chats in which the

participants exchanged sensitive customer information, coordinated their trading activities, or

otherwise committed acts in furtherance of the conspiracy.76 That RBS plc’s New York-based

traders participated in these chats makes clear that RBS plc was often directly involved in the

acts in furtherance of the conspiracy that occurred in the United States and New York. These

collusive and manipulative acts harmed RBS’ FX customers in the United States, as well as the

broader FX market in the United States.

       214.    Each of the RBS Defendants, including RBS plc, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. In addition, each of the RBS

Defendants, including RBS plc, was aware co-conspirators were profiting from the conspiracy in

the United States and in New York, by way of transactions entered into here, with United States

and New York counterparties, each part of which are additional steps in furtherance of a

conspiracy whose goal was to profit from such FX transactions.

       215.    The Plaintiffs who were counterparties with RBS, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the RBS

Defendants, including RBS plc, were either the direct contractual counterparties on those


       76




                                              - 80 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 87 of 395




transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any RBS entity, they too were the victim of the

RBS Defendants’ wrongdoing. This is because the RBS Defendants’ manipulations of FX

benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace, regardless

of who the counterparties were to any particular trade.

       216.    As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted RBS as part of their ongoing investigations into the

manipulation of the FX market. RBS has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank

chat rooms by its FX personnel.77

       217.    SG Defendants. Defendant Société Générale S.A. (“Société Générale”) is a

financial institution organized and existing under the laws of France, with its principal place of

business in Paris, France. Société Générale has branches and representative offices throughout

the United States, including its U.S. headquarters located in New York, New York. Société

Générale is a registered foreign bank with the New York Department of Financial Services.

Additionally, Société Générale offers FX trading services to clients across the globe through an

electronic trading platform, known as “E-Foreign Exchange” or “E-FX.” Société Générale is a

registered foreign bank with the New York Fed and holds over $87 billion in assets in the United

States, with all of those assets held in New York.



       77
           Russell Cheyne, Six RBS traders could be punished in forex probe, Reuters (Dec. 23,
2014), https://uk.reuters.com/article/uk-rbs-forex-probe/six-rbs-traders-could-be-punished-in-
forex-probe-idUKKBN0K116420141223.



                                                - 81 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 88 of 395




       218.    SG Americas Securities, LLC (“SGAS”) is a limited liability company organized

and existing under the laws of Delaware, with its principal place of business in New York, New

York. SGAS is a wholly owned subsidiary of Société Générale. SGAS is a registered broker

with the SEC, a Futures Commission Merchant with the CFTC, and is registered with FINRA.

       219.    As used herein, the term “SG” includes Defendants Société Générale, SGAS, and

their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       220.    During the relevant period, each of SG Defendants, including Société Générale

and SGAS, was a major participant in the FX market (including by transacting in spots,

forwards, futures, and options), and/or a major dealer for FX spot and forward transactions. For

instance, on its wholesale banking web site, Société Générale states that it “offers a . . . full

service FX model with comprehensive global coverage . . . in a broad range of currencies in FX

spot, forwards, futures, swaps and options,” and describes itself as a “top 10 player in G10

currencies.”78 SG consistently appears at the top of Euromoney’s surveys of the top participants

in the global FX market.

       221.    Each of the SG Defendants, including Société Générale and SGAS, entered into

FX transactions and committed overt acts in furtherance of the conspiracy to manipulate the FX

market throughout the United States, including in New York. Société Générale had extensive

FX trading operations in the United States, including in New York, both directly and through its

subsidiaries. For instance, the Société Générale North America website states that the company

“offers a full range of services,” including “corporate and investment banking,” which lists


       78
          Société Générale Wholesale Banking, Foreign Exchange, https://wholesale.banking.
societegenerale.com/en/solutions-services/markets/foreign-exchange/.



                                                 - 82 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 89 of 395




“forex” as one of the services that the bank provides “in the United States” where it “employs

over 1,700 employees in eight cities.”79 Many high level FX personnel were located at Société

Générale’s New York branch, including the former head of FX options trading at Société

Générale, Bart Brooks.80 In a December 2013 Report of Assets and Liabilities filed with the

FFIEC, Société Générale reported for its New York operations alone outstanding FX transactions

of over $21.6 billion.81 SGAS also had significant FX trading operations in the United States,

including at its principal place of business in New York, New York. During the relevant period,

SG had, within the United States and New York, billions of dollars’ worth of FX instruments

outstanding each day, including extensive transactions directly with Plaintiffs.

       222.    In addition, many of the collusive and manipulative acts by each of the SG

Defendants, including Société Générale and SGAS, took place, in substantial part, throughout the

United States, including in New York. Those overt acts include, but are not limited to,

conspiratorial communications (including via electronic chats, phone calls and messages, and in-

person meetings) that occurred in the United States and New York, and manipulative FX

transactions that were entered in the United States and New York.82 These collusive and


       79
          Société Générale North America, Solutions For Our Clients, https://americas.
societegenerale.com/en/solutions-for-our-clients/; Société Générale North America, Corporate &
Investment Banking, https://americas.societegenerale.com/en/solutions-for-our-clients/corporate-
investment-banking/.
       80
           Miriam Siers, Brooks departs Société Générale in New York, FX Week (Feb. 28,
2011), https://www.fxweek.com/fx-week/news/2028898/brooks-departs-societe-generale-york.
       81
         FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
       82
          Initial discovery confirms that SGAS, specifically, participated in conspiratorial
communications. From the communications that Plaintiffs have obtained during the pendency of
Defendants’ motions to dismiss, we have already identified many instances where traders from
SGAS participated in chats with traders from other Defendants. That includes many chats in



                                               - 83 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 90 of 395




manipulative acts harmed SG’s FX customers in the United States, as well as the broader FX

market in the United States.

       223.    Each of the SG Defendants, including Société Générale and SGAS, was aware of

its co-conspirators’ overt acts in the United States, including in New York. That is confirmed by

the means of the conspiracy itself. Each conspiring trader could see which other conspiring

traders were in the chat rooms at issue, and further knew what desks each other sat on, which

often included trading desks in the United States and in New York. This is further confirmed by

the discovery that Plaintiffs have received in this case. Just from the limited set of

communications that Plaintiffs have obtained during the pendancy of Defendants’ motions to

dismiss, we have already identified many instances where traders from Société Générale

participated in chats with United States and New York-based traders from other Defendants.

That includes many chats in which the participants exchanged sensitive customer information,

coordinated their trading activities, or otherwise committed acts in furtherance of the conspiracy

with United States and New York-based traders and/or the banks’ United States and New York




which the participants exchanged sensitive customer information, coordinated their trading
activities, or otherwise committed acts in furtherance of the conspiracy.




                                                - 84 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 91 of 395




offices.83 SG’s participation in these chats makes clear that Société Générale was aware of, and

often directly involved in, the acts in furtherance of the conspiracy that occurred in the United

States and New York. In addition, each of the SG Defendants, including Société Générale and

SGAS, was aware co-conspirators were profiting from the conspiracy in the United States and in

New York, by way of transactions entered into here, with United States and New York

counterparties, each part of which are additional steps in furtherance of a conspiracy whose goal

was to profit from such FX transactions.

       224.    The Plaintiffs who were counterparties with SG, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the SG

Defendants, including Société Générale and SGAS, were either the direct contractual

counterparties on those transactions, or played a role in making the markets artificial to the

benefit of their corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any SG entity,

they too were the victim of the SG Defendants’ wrongdoing. This is because the SG

Defendants’ manipulations of FX benchmark rates and bid-ask spreads harmed all FX

transactions in the marketplace, regardless of who the counterparties were to any particular trade.

       225.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted SG as part of their ongoing investigations into the manipulation

of the FX market. SG has since suspended or terminated FX employees, including employees




       83




                                               - 85 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 92 of 395




operating or based in the United States, and banned the use of multi-bank chat rooms by its FX

personnel.84

       226.    Standard Chartered Defendant. Standard Chartered Bank (“SC”) is a limited

liability company organized and existing under the laws of England and Wales, with its principal

place of business in London. SC engages in substantial activities in the United States, including

in New York. SC has branches and representative offices throughout the United States,

including in New York. SC has its U.S. headquarters, and thousands of employees, in New

York, New York. SC is a registered foreign bank with the New York Fed with assets in the

United States totaling over $47 billion and 99% of those assets held in New York, New York.

SC is also a registered Futures Commission Merchant with the CFTC, and a registered foreign

bank with the New York Department of Financial Services.

       227.    As used herein, the term “Standard Chartered” includes Defendant SC and its

subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX instruments

during the relevant period.

       228.    During the relevant period, SC was a major participant in the FX market

(including by transacting in spots, forwards, futures, and options), and/or a major dealer for FX

spot and forward transactions. For example, on its website, SC stated that it is “one of the

world’s leading banks in foreign exchange . . . operations” and “a leader in a wide range of major

currencies and other emerging markets, for both spot and forward rates.”85 SC also highlighted




       84
           Karen Freifeld, NY financial regulator subpoenas banks in forex probe, Reuters (Feb.
10, 2015), http://www.reuters.com/article/2015/02/10/usa-banks-probes-
idUSL4N0VK61V20150210.
       85
            Standard Chartered, Global Markets, https://www.sc.com/lb/gmkts/gmkts_main.html.



                                               - 86 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 93 of 395




that customers were able to engage in FX transactions through an electronic trading system

known as Straight2Bank Exchange.86

       229.       SC entered into FX transactions and committed overt acts in furtherance of the

conspiracy to manipulate the FX market throughout the United States, including in New York.

SC had extensive FX trading operations in the United States, including in New York, both

directly and through its subsidiaries. For instance, SC’s financial markets website touts the

bank’s “presence in major hubs” including the United States, which serve a “comprehensive

range of asset classes,” including “foreign exchange.”87 SC’s United States website in turn states

that it provides full financial markets services in the United States, and links back to the

aforementioned financial markets website listing foreign exchange as one of those services

provided.88 In a December 2013 Report of Assets and Liabilities filed with the FFIEC, SC

reported for its New York branch alone outstanding FX transactions of over $143.3 billion.89

And in a consent order against SC, the DFS described how SC “conducts FX trading operations

in a number of locations around the world including New York,” and that from 2008 to 2013, SC

“booked, settled, and cleared between approximately 340,00 and 929,000 trades through the New

York Branch for its global FX business annually” and “the number of New York-based clients




       86
            Id.
       87
          Standard Chartered, Banking, https://www.sc.com/en/banking/banking-for-
companies/financial-markets/.
       88
            Standard Chartered, United States: About Us, https://www.sc.com/us/about-us/.
       89
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.



                                                - 87 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 94 of 395




that generated FX revenue for” SC “averaged approximately 300 each year.”90 During the

relevant period, SC had, within the United States and New York, billions of dollars’ worth of FX

instruments outstanding each day, including extensive transactions directly with Plaintiffs.

       230.       In addition, many of SC’s collusive and manipulative acts took place, in

substantial part, throughout the United States, including in New York. Those overt acts include,

but are not limited to, conspiratorial communications (including via electronic chats, phone calls

and messages, and in-person meetings) that occurred in the United States and New York, and

manipulative FX transactions that were entered in the United States and New York. For

instance, in its consent order against SC, the DFS found that SC’s “traders based at the New

York Branch . . . engaged in” a variety of manipulations of the FX market.91 The order contains

specific examples of SC traders in New York using a chatroom called “Old Gits” to collude with

traders at other international banks to rig benchmark prices of the Thai baht and Singapore dollar.

New York-based Standard Chartered traders also colluded on spreads quoted to customers for

emerging market currencies including the South African rand and Indian rupee. These New

York traders and salepersons also used code names such as “dirty computer” and “big igloo” to

identify their customers to traders at other banks. These collusive and manipulative acts harmed

SC’s FX customers in the United States, as well as the broader FX market in the United States.

       231.       SC was aware of its co-conspirators’ overt acts in the United States, including in

New York. That is confirmed by the means of the conspiracy itself. Each conspiring trader

could see which other conspiring traders were in the chat rooms at issue, and further knew what


       90
          DFS, Consent Order, In the matter of Standard Chartered Bank, et al. (Jan. 29, 2019),
https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_chartered_
bank.pdf.
       91
            Id.



                                                 - 88 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 95 of 395




desks each other sat on, which often included trading desks in the United States and in New York.

In addition, SC was aware co-conspirators were profiting from the conspiracy in the United

States and in New York, by way of transactions entered into here, with United States and New

York counterparties, each part of which are additional steps in furtherance of a conspiracy whose

goal was to profit from such FX transactions.

       232.    The Plaintiffs who were counterparties with SC, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. SC was either the direct

contractual counterparty on those transactions, or played a role in making the markets artificial to

the benefit of its corporate affiliates that happened to serve as the nominal counterparty on

Plaintiffs’ transactions. Even as to Plaintiffs who were never in direct privity with any Standard

Chartered entity, they too were the victim of SC’s wrongdoing. This is because SC’s

manipulations of FX benchmark rates and bid-ask spreads harmed all FX transactions in the

marketplace, regardless of who the counterparties were to any particular trade.

       233.    As detailed below, governmental regulators, including regulators in the United

States, have specifically targeted SC as part of their ongoing investigations into the manipulation

of the FX market. SC has since suspended or terminated FX employees, including employees

operating or based in the United States, and banned the use of multi-bank chat rooms by its FX

personnel.

       234.    UBS Defendants. Defendant UBS AG is a financial institution organized and

existing under the laws of Switzerland, with its principal places of business in Basel and Zurich,

Switzerland. UBS AG engages in substantial activities in the United States, including in New

York. UBS AG has branches and representative offices throughout the United States, including




                                                - 89 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 96 of 395




in New York. UBS AG has its U.S. headquarters, and thousands of employees, in New York,

New York.

       235.    UBS Securities LLC (“UBS Securities”) is a limited liability company organized

and existing under the laws of Delaware, with its principal place of business in New York, New

York. UBS Securities is an indirect wholly owned subsidiary of UBS AG. UBS Securities is

registered as a broker-dealer with the SEC, registered as a futures merchant with the CFTC, and

is a clearing firm member of CME Clearing.

       236.    As used herein, the term “UBS” includes Defendants UBS AG, UBS Securities,

and their subsidiaries and affiliates that bought, sold, settled, or otherwise transacted in FX

instruments during the relevant period.

       237.    During the relevant period, each of the UBS Defendants, including UBS AG, was

a major participant in the FX market (including by transacting in spots, forwards, futures, and

options), and/or a major dealer for FX spot and forward transactions. For instance, in a

Resolution Plan filed with the Federal Reserve Board, UBS AG listed its foreign exchange

franchise as a “core business line,” and confirmed that the bank’s FX contracts “include spot,

forward and cross-currency swaps and options and warrants.”92 UBS also consistently appears

toward the top of Euromoney’s surveys of the top participants in the global FX market. In its

Report on UBS’s manipulation of the FX market, FINMA stated that UBS was one of the banks

that “dominated” the FX market, with an average market share of 8.9% between 2010 and 2013.

And as noted above, UBS Securities is a registered futures merchant and a clearing member of

the CME.


       92
          UBS, 2014 UBS US Resolution Plan (Jul. 2014), http://www.federalreserve.gov/
bankinforeg/resolution-plans/ubs-1g-20140701.pdf.



                                                - 90 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 97 of 395




       238.       Each of the UBS Defendants, including UBS AG, entered into FX transactions

and committed overt acts in furtherance of the conspiracy to manipulate the FX market

throughout the United States, including in New York. UBS AG had extensive FX operations in

the United States, including in New York, both directly and through its subsidiaries. For

instance, in an Order to Cease and Desist, the Federal Reserve Board described how UBS AG

“conducts operations in the United States” through its Connecticut branch, including specifically

as to FX, describing how the foreign bank “serves as a foreign exchange [] dealer, both in the

United States and in its offices abroad, by buying and selling U.S. by buying and selling U.S.

dollars and foreign currency for its own account and by soliciting and receiving orders through

communications between customers and sales personnel that are executed in the spot market.”93

In a December 2013 Report of Assets and Liabilities filed with the FFIEC, UBS AG reported for

its New York branch, outstanding FX transactions of over $3.7 billion,94 and for its Connecticut

branch, outstanding FX transactions of over $361 billion.95 UBS Securities also had significant

FX trading operations in the United States, including at its principal place of business in the

United States. During the relevant period, UBS had, within the United States and New York,

billions of dollars’ worth of FX instruments outstanding each day, including extensive

transactions directly with Plaintiffs.

       239.       In addition, many of the collusive and manipulative acts by each of the UBS

Defendants, including UBS AG, took place, in substantial part, throughout the United States,

       93
           Order to Cease and Desist, In the Matter of UBS AG, et al., Dkt. No. 15-005 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a6.pdf.
       94
          FFIEC, Report of Assets and Liabilities of U.S. Branches and Agencies of Foreign
Banks (Dec. 31, 2013), https://www.ffiec.gov/nicpubweb/nicweb/InstitutionProfile.aspx?
parID_Rssd=444819&parDT_END=20051231.
       95
            Id.



                                                - 91 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 98 of 395




including in New York. Those overt acts include, but are not limited to, conspiratorial

communications (including via electronic chats, phone calls and messages, and in-person

meetings) that occurred in the United and manipulative FX transactions that were entered in the

United States. For instance, in its criminal Plea Agreement with the DOJ, UBS AG admitted that

“its FX traders, conspired with other financial services firms acting as dealers in an FX spot

market by agreeing to restrain competition in the purchase and sale of the EUR/USD currency

pair in the United States and elsewhere.”96 UBS further admitted to the DOJ that certain

collusive and manipulative “practices occurred on UBS’s FX sales and trading desks in Zurich,

London (sales only), and Stamford.”97 Similarly, the CFTC found that “UBS traders’ attempts to

manipulate certain FX benchmark rates . . . involved desks and offices located in at least

Stamford, Connecticut, and Zurich, Switzerland.”98 These collusive and manipulative acts

harmed UBS’ FX customers in the United States, as well as the broader FX market in the United

States.

          240.       Each of the UBS Defendants, including UBS AG, was aware of its co-

conspirators’ overt acts in the United States, including in New York. That is confirmed by the

means of the conspiracy itself. Each conspiring trader could see which other conspiring traders

were in the chat rooms at issue, and further knew what desks each other sat on, which often

included trading desks in the United States and in New York. This is further confirmed, for

instance, by the regulatory materials showing that UBS AG traders participated in chat rooms

          96
           Order Instituting Proceedings, In the Matter of UBS AG, CFTC Dkt. No. 15-06 (Nov.
11, 2014), https://www.cftc.gov/sites/default/files/idc/groups/public/@lrenforcementactions/
documents/legalpleading/enfubsorder111114.pdf.
          97
         Plea Agreement, U.S. v. UBS AG (May 20, 2015), https://www.justice.gov/file/
440521/download.
          98
               Id.



                                                  - 92 -
    Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 99 of 395




with New York-based traders from other Defendants. For example, the DFS Order on Deutsche

Bank describes how a UBS AG trader participated in a chat room with traders from Citi and

JPMorgan, in which a participant discussed coordinating trades with Citi’s New York office. In

addition, each of the UBS Defendants, including UBS AG, was aware co-conspirators were

profiting from the conspiracy in the United States and in New York, by way of transactions

entered into here, with United States and New York counterparties, each part of which are

additional steps in furtherance of a conspiracy whose goal was to profit from such FX

transactions.

       241.     The Plaintiffs who were counterparties with UBS, as detailed above and in the

appendices, were the direct victims of Defendants’ price-fixing scheme. Each of the UBS

Defendants, including UBS AG, were either the direct contractual counterparties on those

transactions, or played a role in making the markets artificial to the benefit of their corporate

affiliates that happened to serve as the nominal counterparty on Plaintiffs’ transactions. Even as

to Plaintiffs who were never in direct privity with any UBS entity, they too were the victim of

the UBS Defendants’ wrongdoing. This is because the UBS Defendants’ manipulations of FX

benchmark rates and bid-ask spreads harmed all FX transactions in the marketplace, regardless

of who the counterparties were to any particular trade.

       242.     As further detailed below, governmental regulators, including regulators in the

United States, have specifically targeted UBS as part of their ongoing investigations into the

manipulation of the FX market. UBS has since suspended or terminated FX employees,

including employees operating or based in the United States, and banned the use of multi-bank




                                                - 93 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 100 of 395




chat rooms by its FX personnel.99

       243.       Various other entities and individuals unknown to Plaintiffs at this time

participated as co-conspirators in the acts complained of, and performed acts and made

statements that aided and abetted and were in furtherance of, the unlawful conduct alleged

herein. Defendants are jointly and severally liable for the acts of their co-conspirators whether

named or not named as Defendants in this Complaint.

                                           BACKGROUND

             A.     The FX Market Generally

       244.       Foreign exchange involves the buying and selling of currency, or the exchanging

of one type of currency for another. The FX market is the largest in the financial system, with an

estimated daily turnover of $5.1 trillion in April 2016, $5.3 trillion in April 2013, and $4.0

trillion in April 2010.100 FX trading in the United States alone averaged $1.273 trillion per day

in April 2016, $1.263 trillion per day in April 2013, and $864 billion per day in April 2010.101

       245.       Currencies are traded in pairs. The top three currency pairs are Euro/U.S. dollar

(“EUR/USD”), Japanese Yen/U.S. dollar (“JPY/USD”), and British pound/U.S. dollar

(“GBP/USD”), which together account for over half of all FX market turnover globally. In April




       99
           Emily Flitter and Jamie McGeever, UBS suspends U.S.-based forex trader in
manipulation probe, Reuters (Mar. 28, 2014), https://www.reuters.com/article/us-forexubs-
investigation/ubs-suspends-u-s-based-forex-trader-in-manipulation-probe-
idUSBREA2R1BL20140328.
       100
          Bank of International Settlements, Triennial Central Bank Survey (Sept. 2016),
http://www.bis.org/publ/rpfx16fx.pdf.
       101
           NY Fed, The Foreign Exchange and Interest Rate Derivatives Markets: Turnover in
the United States, April 2016 (Sept. 2016), https://www.newyorkfed.org/medialibrary/media/
markets/pdf/2016triennialreport.pdf.



                                                 - 94 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 101 of 395




2013, the U.S. dollar was on one side of 87% of all FX transactions globally. Beyond these top

currency pairs, transactions involving hundreds of other currencies occur on the FX market.

       246.    The main types of trades in the FX market are spot, forwards, options, and futures

transactions. A spot transaction is the exchange of two currencies between counterparties at an

agreed-to rate for immediate delivery. A forward contract, like a spot transaction, also involves

the exchange of two currencies between counterparties at an agreed-to rate at the time of the

contract, but with delivery at some time in the future.

       247.    There are two main types of FX options transactions: puts and calls. Puts give

the option holder the right, but not the obligation, to sell the underlying FX contract at a

predetermined price (called the strike price). Conversely, calls give the option holder the right,

but not the obligation, to buy the underlying FX contract at the strike price. In either case, the

option buyer pays a negotiated price, or premium, to the option seller. If the option contract is

exercised, the buyer of the call or seller of the put establishes a position in a currency contract.

       248.     Trading of FX spots, forwards, and options is largely done over-the-counter

(“OTC”), meaning that there is no centralized exchange and that a customer must utilize a dealer,

such as one of the Defendants.

       249.    An FX futures contract is an agreement to buy or sell currency at a set price and

date in the future. Futures differ from forwards in that they are largely traded on centralized

exchanges—such as the Chicago Mercantile Exchange (“CME”) and the ICE Futures U.S.

Exchanges (“ICE”)—and are cleared through a central clearinghouse, which acts as the buyer to

every seller and the seller to every buyer, rather than being transacted directly with the

counterparty. Because they are exchange-traded, futures are highly standardized, whereas

forwards and other OTC transactions are customized to the needs of the transaction participants.




                                                - 95 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 102 of 395




Options on FX futures give the holder the right, but not the obligation, to buy or sell an

underlying FX futures contract at a certain price. FX futures and options on futures traded on the

CME and ICE follow the exchange rates that are set in the spot market.

          B.      FX Bid/Ask Spreads

       250.    For FX spot, forward, and options traded over-the-counter, dealers (also called

“market makers”) exist to provide liquidity and to ensure there is always a counterparty for any

transaction. To initiate an FX OTC transaction, a customer contacts a dealer indicating the

currency and quantity she wishes to trade, and inquires as to the price. The dealer states the

prices at which it is willing to buy (the “bid”) and sell (the “ask”). The customer then decides

whether to buy, sell, or pass. The dealer is compensated for its services by way of the gap

between the quoted buy and sell prices, or the “bid/ask spread.”

       251.    Bid/ask spreads are the most visible way in which dealers, including Defendants,

compete against each other. The spread functions effectively as a price; the wider the spread the

more the client pays the dealer to complete the transaction. In fact, traders generally use the

terms “spread” and “price” interchangeably. Because currencies are fungible, customers may

choose the dealer that they prefer entirely based on the price or spread at which that dealer will

sell a currency. Customers will look for dealers who offer narrower spreads, or, in other words,

dealers who will “sell” currency at a lower price. Thus, to be competitive in a marketplace,

dealers must offer bid/ask spreads that approximate the bid/ask spreads offered by their

competitors; dealers normally gain and lose market share based on whether the spreads they offer

customers are lower or higher than the spreads offered by competitors.

       252.    Historically, and even today, FX OTC transactions are carried out by telephoning

a salesperson or voice broker at a dealer bank, who receives the trade information, provides a bid

and an ask price, and often completes the trade. Because FX salespeople have strong


                                               - 96 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 103 of 395




institutional relationships and keep track of clients’ order histories, they are often able to predict

client trades even before an order is placed. Throughout the order process salespeople are in

regular contact with traders. They inform the traders of incoming potential orders, confirm bid

and ask prices, and ultimately convey placed orders to the trading desk for processing. Thus,

generally salespeople are aware of all potential and pending trades that are processed through

their desks.

          C.        FX Benchmark Rates

       253.    Although FX contracts may be entered into and executed at any time, investors

often use what are called benchmark rates as the price in a transaction. FX benchmark rates are

fixed rates that are published daily and generally calculated based on transactions that occur

during a limited interval at a set time during the day. Investors often decide to tie an FX

transaction to a benchmark rate in order to avoid poor or untimely execution of currency trades.

       254.    In a benchmark-linked transaction, the customer typically instructs a dealer to buy

or sell currency at the benchmark rate; the dealer then guarantees the transaction at that fixed

rate. Because the order is for a future time, the parties are exposed to changes in the exchange

rate. Once a customer places an order for currency at a fixed benchmark rate, the dealer must

venture into the FX market to make a corresponding purchase or sale of currency to fulfill the

order. If the price of the currency in the corresponding transaction differs from the benchmark

rates, the dealer will make or lose money when it completes the order. Thus, dealers including

the Defendants directly gain or lose profits based on changes in the benchmark rates.

               1.      The WM/Reuters Rate, and the importance of prices at 4 p.m. London
                       time

       255.    The WM/Reuters rate is the most widely used benchmark in the FX market. At

all relevant times, it was calculated by a joint venture between State Street Corp. (which owns



                                                - 97 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 104 of 395




World Markets Co. or “WM”) and Reuters,102 based on actual trades in the FX market. Unlike

some other financial benchmarks, WM/Reuters rates are merely median prices of all trades in a

fixed period for currency pairs, and at all relevant times, were determined on a half-hourly,

hourly, or end-of-day basis.

       256.    At all relevant times,103 a WM/Reuters rate was calculated using data from bids

and offers and actual foreign exchange trades executed over a one-minute period (or two minutes

for some currencies), lasting 30 seconds before to 30 seconds after the time of the rate

calculation. According to State Street Corp.: “The process for capturing this information and

calculating the spot fixings is automated and anonymous.”104 Using that data, a median bid and

offer rate are calculated, and then a mid rate is calculated from these median bid and offer

rates—that rate is the WM/Reuters rate for that hour. The median methodology employed by

WM/Reuters takes no account of the size of the notional behind each quote, weighing all quotes

equally.

       257.    The most widely used WM/Reuters rate is the WM/Reuters Closing Spot Rate,

which is calculated around 4 p.m. London time (10 a.m. Central time). There is a WM/Reuters

Closing Rate for every currency pair traded.

       102
           In April 2016, Thomson Reuters acquired the WM/Reuters Benchmark from State
Street Corporation. See Thomson Reuters Press Release, Thomson Reuters Acquires
WM/Reuters Foreign Exchange Benchmarks From State Street Corporation (Apr. 4, 2016),
https://www.thomsonreuters.com/en/press-releases/2016/april/thomson-reuters-acquires-
wmreuters-foreign-exchange-benchmarks-from-state-street-corporation.html.
       103
           As of January 2017, spot rates are measured over a five minute window. See
Thompson Reuters Benchmark Services Limited, WM/Reuters FX Benchmarks Spot & Forward
Rates Methodology Guide at ¶¶ 2.4.1–2 (Jan. 2017), http://financial.thomsonreuters.com/content/
dam/openweb/documents/pdf/financial/wm-reuters-methodology.pdf.
       104
            Liam Vaughan, Gavin Finch, & Ambereen Choudhury, Traders Said to Rig
Currency Rates to Profit Off Clients, Bloomberg (Jun. 12, 2013), https://www.bloomberg.com/
news/articles/2013-06-11/traders-said-to-rig-currency-rates-to-profit-off-clients.



                                               - 98 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 105 of 395




               2.      The ECB Rate, and the importance of prices at 1:15 p.m. London time

       258.    The European Central Bank (“ECB”) owns and operates other benchmark rates

for more than 30 different currencies. These benchmark rates are published daily for currency

pairs that are actively traded against the euro. At all relevant times, the ECB rate was the second

most popular benchmark rate in the FX market, behind the WM/Reuters rate.105 The ECB rate

was used by many different participants across the FX market, in ways that paralleled the uses of

the WM/Reuters benchmark.

       259.    The ECB published one benchmark rate for each currency pair. At all relevant

times, the ECB rates were based on the regular daily spot FX trading by market participants at or

around 1:15 p.m. London time.106 In particular, the ECB rate reflects the currencies trades

between central banks within the European System of Central Banks. The ECB is sometimes

called a “flash” rate, as it reflects the average currency rate at a single moment in time.

               3.      Other benchmark rates

       260.    There are many other FX benchmark rates used throughout the world. For

example, at all relevant times, the CME and the Trade Association for the Emerging Markets

(“EMTA”) published a benchmark rate for Russian Ruble/U.S. Dollar currency trades (the

“CME/EMTA Rate”). The CME/EMTA was based on bids and offers submitted by banks to the

CME, and is the price used for calculation of the final settlement price at termination of the


       105
            The ECB now emphasizes that its rates are not to be used for transactions but only
for information. See Marc Jones and Patrick Graham, ECB shifts daily FX rates in anti-rigging
move, Reuters (Dec. 7, 2015), http://www.reuters.com/article/us-europe-ecb-forex-
idUSKBN0TQ1M620151207.
       106
            The ECB rates have been published around 3 p.m. London time since July 1, 2016,
although the calculation methodology remains the same. See ECB Press Release, ECB
introduces changes to euro foreign exchange reference rates (Dec. 7, 2015),
https://www.ecb.europa.eu/press/pr/date/2015/html/pr151207.en.html.



                                                - 99 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 106 of 395




Russian Ruble/U.S. Dollar futures contract—a cash settled futures contract traded on the CME.

The Association of Banks in Singapore also publishes a range of daily benchmark rates, based on

transactions in various Asian currencies against the U.S. dollar. Those rates are based on

submissions by a panel of banks at 11:00 a.m. each day.

          D.      Increasing FX Market Consolidation

       261.    Beginning in the late 1990s, the FX market underwent consolidation that

increased market share among a small number of dealers—predominantly, Defendants. The

increased consolidation of the FX market coincided with the emergence of electronic trading

platforms, including Barclays’ BARX, Deutsche Bank’s Autobahn, UBS’s Neo, and Citi’s

Velocity, as a way to process FX transactions. As discussed below, these systems for electronic

trading are often automated and very sophisticated; the power of this new technology can be

harnessed to create opportunities for both buyers and dealers.

       262.    Because dealers were forced to invest heavily in electronic trading technology,

smaller dealers have largely exited the FX market. This increased concentration facilitated the

collusion at issue in this Complaint. For instance, between 1998 and 2010, the market share of

the top three dealers—each of them a Defendant—rose from 19% to 40%. That increased

concentration of the FX market is summarized below.




                                             - 100 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 107 of 395




         263.   Defendants took an even greater stranglehold over the FX market during the latter

part of the relevant period. According to a survey by Euromoney, an industry publication,

Defendants have held the top spots by market share, and have had an aggregate market share of

over 90%. For example, Defendants’ shares of the FX market in 2012 and 2013 are depicted

below.

                                              2012              2013
                          Defendant
                                           Market Share      Market Share
                        Deutsche Bank          14.57%            15.18%
                           Citigroup           12.26%            14.90%
                           Barclays            10.95%            10.24%
                             UBS               10.48%            10.11%
                            HSBC                6.72%             6.93%
                          JP Morgan             6.60%             6.07%
                             RBS                5.86%             5.62%
                         Credit Suisse          4.68%             3.70%
                       Morgan Stanley           3.52%             3.15%
                        Goldman Sachs           3.12%             2.75%
                         BNP Paribas            2.63%             2.52%
                       Bank of America          2.41%             3.08%
                       Société Générale         1.76%             1.57%
                      Standard Chartered        0.89%             0.91%
                             RBC                0.84%             0.88%


                                              - 101 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 108 of 395



                               MUFG                 0.24%            0.31%
                             Defendants’           90.86%           90.92%
                           Aggregate Market
                                Share

       264.         Defendants also dominate the U.S. spot market. For instance, the New York Fed

reported that for every year from 2008 to 2013, the top ten banks engaged in over 90% of all spot

volume in the United States.

       265.         As the market has become more concentrated, the population of FX traders at

dealer banks has also shrunk. These traders receive bonuses tied to their individual profits and

the profits of the entire trading floor. Since the financial crisis, there have been staff reductions

and the FX trading desks—even at the largest banks, i.e., Defendants—are typically staffed with

only eight to ten traders, many of whom have worked previously with their counterparts in other

banks. Thus, the market is dominated by a handful of individuals, who often have strong social

ties formed by working with each other at some point in the past. In fact, many of these traders

live near each other, socialize together, belong to the same social clubs, and participate on the

same professional committees.

       266.         The Financial Times reports that—in more than a dozen interviews—foreign

exchange veterans and investors confessed that these changes in the structure of the Defendants’

businesses and the small, close-knit exchange trader community have increased incentives and

opportunities for collusion.107 As one former Citi banker noted, “This is a market in which price

fixing and collusion could actually work.”108



       107
            Daniel Schäfer, Alice Ross, and Delphine Strauss, Foreign exchange: The big fix,
Financial Times (Nov. 12, 2013), http://www.ft.com/cms/s/2/7a9b85b4-4af8-11e3-8c4c-
00144feabdc0.html#axzz3fnepy5Pj.
       108
              Id.



                                                 - 102 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 109 of 395




             E.        FX Futures Transactions

       267.       Unlike the over the counter process by which FX spot, forward, and options

transactions are conducted, FX futures and options on futures are traded on exchanges like CME

Globex and ICE Futures U.S. Exchange. FX futures, options on futures, and other FX exchange-

traded derivatives comprise a sizable market of their own, with an estimated daily turnover of

$115 billion in April 2016, $145 billion in April 2013, and $145 billion in April 2010.109 FX

Futures contracts are subject to standardized terms and conditions that govern the currency pairs,

the quantity of currency to be exchanged, and the delivery time and place. For example, FX

futures generally call for delivery of a specified quantity of a specified currency, or a cash

settlement, during the months of March, June, September, and December. The quarterly

Settlement Date is the third Wednesday in March, June, September, and December, with trading

ending on the second business day before the third Wednesday of the contract month (usually a

Monday). The only term in an FX futures contract that is subject to variation is price.

       268.       Like futures, options on FX futures are also exchange-traded and are also highly

standardized. Just as is the case with futures, price is the only competitive variable between

options on futures contracts.

                  1.       FX futures prices move in tandem with FX spot prices

       269.       The prices for FX futures and options on futures are highly dependent upon, and

move together with, the FX spot rate. That is because the FX spot rate is a major component of

the fair value of FX futures contracts. Changes in spot prices will thus directly impact prices in

corresponding futures. The value of options on FX futures, which are directly linked to the


       109
           Bank of International Settlements, Triennial Central Bank Survey (Sept. 2016),
http://www.bis.org/publ/rpfx16fx.pdf.



                                                 - 103 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 110 of 395




prices of the underlying futures contracts, are thus similarly dependent on the underlying spot

prices. Numerous academic and authoritative sources have documented this relationship

between spot prices and futures prices.110

       270.    Indeed, in its Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS, the

CFTC observed that “[e]xchange rates in many actively traded CME foreign exchange futures

contracts, including the Euro/U.S. Dollar (EUR/USD) futures, the Japanese Yen/U.S. Dollar

(JPY/USD) futures, and British Pound Sterling/U.S. Dollar (GBP/USD) futures, track rates in

spot foreign exchange markets at near parity after adjusting for the forward differential, or

adding or subtracting ‘forward points.’” The CFTC added that “FX benchmark rates, including

the WM/Reuters Rates, are used to price a variety of transactions including foreign exchange

swaps, cross currency swaps, spot transactions, forwards, options, futures, and other financial

derivative instruments.”

       271.    Tracking the price movements for spot and futures transactions for six commonly

traded currency pairs (AUD/USD, CAD/USD, CHF/USD, EUR/USD, GBP/USD, JPY/USD)

further confirms that there is a near-perfect correlation between the futures and spot prices for

those currency pairs. For instance, Plaintiffs tracked price movements for the EUR/USD

currency pair during the 2004 to 2014 time period. The analysis found a 99.98% correlation

between EUR/USD futures and spot prices, with the two moving so closely together throughout

this period that they are nearly indiscernible. The same correlation (this time, 99.99%) is seen in

the GBP/USD currency pair. Once again, the futures and spot prices are indistinguishable, no

matter how prices moved.

       110
            See generally, e.g., John Labuszewski, Sandra Ro, and David Gibbs, CME Group,
Understanding FX Futures (Apr. 22, 2013), https://www.cmegroup.com/education/
files/understanding-fx-futures.pdf.



                                              - 104 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 111 of 395




        272.   The immediate correlation between spot and futures prices did not just operate on

a day-to-day basis, but in the minute-to-minute basis as well. For instance, Plaintiffs tracked the

intra-day movements for AUD/USD spot and futures prices. In line with the discussion above,

spot and futures prices moved together. And when there was a spike in the spot price right

around the WM/Reuters Closing Rate fixing window, there was a spike in the futures price as

well.

               2.      The CME Daily Settlement Rate, and the importance of prices at 2
                       p.m. Central time

        273.   Like other futures contracts, FX futures are secured by performance bonds that

may be posted by both buyers and sellers. These performance bonds are also referred to as

margin requirements, and are designed to anticipate, and secure against, the maximum

anticipated one-day price movement. As set forth below, the day-to-day price movements

(which determine how much margin must be posted) are calculated based on a snapshot of

trading activity at a fixed time each day.

        274.   Positions in futures contracts are marked-to-market on a daily basis, and the

corresponding profits and losses posted to, or deducted from, the trader’s account. For FX

futures, mark-to-market amounts are banked in cash every day, meaning that gains and losses in

currency futures are realized daily. The mark-to-market amount of a given futures contract is

determined by taking the end-of-day settlement price of the futures contract and subtracting the

previous day’s end-of-day settlement price, and multiplying that figure (positive or negative) by

the net position (positive for a net long position, negative for a net short position). The end of

day settlement price is calculated based on the volume weighted average price of trades made




                                               - 105 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 112 of 395




over the thirty-second interval ending at 2 p.m. Central time, i.e., the CME Daily Settlement Rate

fixing period.111

       275.    The end of day settlement price is also used to determine which expiring options

contracts are in the money and which are not. At the time of expiration (typically Fridays), CME

uses the CME Daily Settlement Rate to force exercise of in the money options, and to force

abandonment of out of the money options, for certain currencies in order to determine which FX

futures contracts will be assigned to expiring options positions.

       276.    The most common way for an FX futures transaction to settle is for the trader to

enter into an offsetting transaction in the same currency pair, amount, and maturity, leaving him

with a flat position, which is equivalent to having no position at all.112 When a futures contract is

closed out in this way, the trader’s account is credited or debited according to the value of the

original contract at the time that position was closed. The final settlement price is determined by

CME based on the trading prices in the relevant contract during the 30 second period between

9:15:30 a.m. and 9:16:00 a.m. Central time on the settlement date.




       111
            The ICE FX futures exchange also uses prices around 2 p.m. Central time to perform
similar calculations as done for futures on the CME exchange. Thus, all the allegations herein
with respect to the CME Daily Settlement Rates are relevant to that exchange as well.
       112
             This differs from forwards, where each forward contract is with a separate
counterparty. In such case, entering into a second, offsetting transaction leaves the party with
two sets of contractual rights and obligations, one for each of the forward contract counterparties.
In contrast, because futures are transacted through a central clearinghouse that acts as buyer to
every seller and seller to every buyer, an offsetting transaction leaves the trader flat vis-à-vis his
central clearing counterparty, effectively canceling the original trade and locking in the profit or
loss of that trade at the time of the second, offsetting transaction.



                                               - 106 -
     Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 113 of 395




                          ADDITIONAL FACTUAL ALLEGATIONS

I.      GOVERNMENT INVESTIGATIONS OF FX MANIPULATION AND THE
        RESULTING PURGE OF BANK EMPLOYEES AND BAN ON MULTI-BANK
        CHATROOMS

          A.        Overview of the Numerous FX Investigations

        277.   Beginning in 2013, media reports surfaced that government regulators and

enforcement authorities were investigating Defendants’ manipulation of the FX market. These

investigations quickly grew in scope to include authorities from across the globe—including in

the United States, United Kingdom, European Union, Switzerland, Germany, Hong Kong,

Singapore, Australia, and New Zealand.

        278.   As detailed below, many of those investigations have already resulted in

settlements and fines totaling over $11 billion, as well as the release of orders, notices,

agreements, and reports detailing exactly how Defendants colluded to manipulate the FX market.

Many of those and other government investigations are still ongoing, which on information and

belief will yield similar results. The contents of the orders, notices, agreements, and reports

resulting from governmental investigations of FX manipulation are hereby incorporated by

reference in this Complaint.

               1.       The DOJ Plea Agreements with Barclays, BNP Paribas, Citi,
                        JPMorgan, RBS, and UBS

        279.   Around the fall of 2013, the U.S. Department of Justice (“DOJ”) Criminal and

Antitrust Divisions launched broad civil and criminal investigations into Defendants’

manipulation of the FX market. In an interview, then-U.S. Attorney General Eric Holder stated

that “[w]e’ve recognized that this is an extremely consequential investigation,” and that “[t]he




                                               - 107 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 114 of 395




manipulation we’ve seen so far may just be the tip of the iceberg.”113 The then-Attorney General

added that the DOJ was “taking a leading role” in this “truly global investigation.”

       280.    The DOJ specifically targeted these Defendants, including but not limited to

Barclays, Citi, HSBC, JPMorgan, RBS, and UBS. Many of the banks were required to produce

documents and information relating to their FX operations pursuant to deferred prosecution and

non-prosecution agreements they entered with the DOJ in connection with its investigation into

manipulation of the LIBOR benchmark interest rate. According to Mythili Raman, the then-

acting head of the DOJ’s criminal division, “[t]he cooperation we have been able to secure as

part of our agreements in the Libor investigation has been very helpful to us in terms of holding

banks’ feet to the fire.”114 In addition, UBS approached the DOJ with incriminating documents

relating to the FX probe in hope of gaining immunity or leniency from the DOJ’s antitrust

prosecutions as the “first firm to cooperate.”115

       281.    The DOJ continued to press the Defendants for information on their FX

operations. In July 2014, the Financial Times reported that the DOJ offered immunity deals to

junior traders in London as they continued to investigate the rigging of FX rates by senior

traders.116 Then, around November 13, 2014, the DOJ reportedly gave the banks one month to


       113
            Ben Protess, Landon Thomas Jr., and Chad Bray, U.S. Investigates Currency Trades
by Major Banks, N.Y. Times (Nov. 14, 2013), http://dealbook.nytimes.com/ 2013/11/14/u-s-
investigates-currency-trades-by-major-banks/.
       114
           David McLaughlin and Tom Schoenberg, Banks Aid U.S. Forex Probe, Fulfilling
Libor Accords, Bloomberg (Jan. 22, 2014), http://www.bloomberg.com/news/articles/2014-01-
23/banks-aid-u-s-forex-probe-fullfilling-libor-accords.
       115
           Jamie McGeever, UBS seeks first-mover immunity in U.S. currency probe, Reuters
(Feb. 7, 2014), http://www.reuters.com/article/2014/02/07/us-ubs-forex-
idUSBREA161UN20140207.
       116
           Daniel Schäfer, Caroline Binham, and Kara Scannell, Junior Traders Offered
Immunity in Forex Probe, Financial Times (July 13, 2014), http://on.ft.com/2DaDP1P.



                                               - 108 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 115 of 395




provide a full accounting of any misconduct.117 Then-Attorney General Eric Holder stated at

that time that he expected the DOJ to conclude its investigation “relatively soon,” and would

move toward civil and criminal resolutions.

       282.    Since that time, the DOJ’s investigation uncovered new avenues of potential

manipulation, including reports that HSBC leaked confidential FX-related information to a major

hedge fund.118 By February 2015, the DOJ had reportedly grown more certain that they had

evidence to support criminal charges of collusive conduct by Barclays, Citi, JPMorgan, and RBS

in particular, and was insisting that those banks enter guilty pleas in order to settle the cases

against them.119 In March 2015, the DOJ was reported to be seeking $1 billion each from the

banks that it was investigating.120 The DOJ also confirmed that it was preparing cases against

individual current and former employees of the banks.

       283.    On May 20, 2015, the DOJ announced the first formal results of its

investigations—felony guilty pleas entered by Defendants Barclays, Citi, JPMorgan, RBS, and




       117
           David McLaughlin, U.S. Said to Give Banks December Deadline in FX Probe,
Bloomberg (Nov. 13, 2014), http://www.bloomberg.com/news/articles/2014-11-13/u-s-said-to-
give-banks-december-deadline-in-fx-probe.
       118
            Katie Martin, Chiara Albanese, and David Enrich, Justice Department Investigating
Possible HSBC Leak to Hedge Fund, Wall St. J. (Nov. 25, 2014), http://www.wsj.com/articles/
justice-department-investigating-possible-hsbc-leak-to-hedge-fund-1416953090.
       119
            Davlin Barrett and Christopher Matthews, U.S. Seeks Guilty Pleas From 4 Banks in
Currency Antitrust Probe, Wall St. J. (Feb. 10, 2015), http://www.wsj.com/articles/u-s-seeks-
guilty-pleas-from-4-banks-in-currency-antitrust-probe-1423616204; Ben Protess and Jessica
Silver-Greenberg, Justice Department Is Seeking Felony Pleas by Big Banks in Foreign
Currency Inquiry, N.Y. Times (Feb. 9, 2015), http://dealbook.nytimes.com/ 2015/02/09/u-s-is-
seeking-felony-pleas-by-big-banks-in-foreign-currency-inquiry/?_r=0.
       120
          Keri Geiger and Greg Farrell, U.S. Is Seeking Billions From Global Banks in
Currency Manipulation Settlement, Bloomberg (Mar. 13, 2015), http://www.bloomberg.
com/news/articles/2015-03-13/u-s-said-to-start-at-1b-a-bank-to-settle-currency-probe.



                                                - 109 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 116 of 395




UBS.121 Those Defendants also agreed to pay massive criminal fines: $925 million for Citi,

$650 million for Barclays, $550 million for JPMorgan, $395 million for RBS, and $203 million

for UBS.

       284.    Barclays, Citi, JPMorgan, and RBS each pleaded guilty to conspiring to

manipulate prices for U.S. Dollars and Euros exchanged in the FX market. Specifically, the DOJ

found that those four Defendants “entered into and engaged in a conspiracy to fix, stabilize,

maintain, increase or decrease the price of, and rig bids for, the EUR/USD currency pair

exchange in the FX Spot Market by agreeing to eliminate competition in the purchase and sale of

the EUR/USD currency pair in the United States and elsewhere.”122 The conspiracy was carried

out in electronic chat rooms, such as “The Cartel” and “The Mafia,” by “various means and

methods, including . . . coordinating the trading of the EUR/USD currency pair in connection

with European Central Bank and World Markets/Reuters benchmark currency fixes which

occurred at 2:15 PM (CET) and 4:00 PM (GMT) . . . and refraining from certain trading

behavior, by withholding bids and offers, when one conspirator held an open risk position, so

that the price of the currency traded would not move in a direction adverse to the conspirator

with an open risk position.” The DOJ found that the conspiracy had a direct effect on trade and

commerce within the United States, as well as on U.S. import trade and commerce, and was

carried out, in part, within the United States.


       121
            DOJ Press Release, Five Major Banks Agree to Parent-Level Guilty Pleas (May 20,
2015), http://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas.
       122
            Plea Agreement, U.S. v. Barclays PLC (D. Conn. May 20, 2015), http://www.justice.
gov/file/440481/download; Plea Agreement, U.S. v. Citicorp (D. Conn. May 20, 2015),
http://www.justice.gov/file/440486/download; Plea Agreement, U.S. v. J.P. Morgan Chase &
Co. (D. Conn. May 20, 2015), http://www.justice.gov/file/440491/download; Plea Agreement,
U.S. v. The Royal Bank of Scotland PLC (D. Conn. May 20, 2015), http://www.justice.gov/
file/440496/download.



                                                  - 110 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 117 of 395




       285.    In addition, the DOJ found that Barclays, Citi, and JPMorgan,123 “through [their]

currency traders and sales staff, also engaged in other currency trading and sales practices in

conducting FX Spot Market transactions with customers [including] (i) intentionally working

customers’ limit orders one or more levels . . . away from the price confirmed . . . ; (ii) including

sales markup . . . to prices given to customers . . . ; (iii) accepting limit orders from customers

and then informing those customers that their orders could not be filled . . . when in fact the

defendant was able to fill the order but decided not to do so because the defendant expected it

would be more profitable not to do so; and (iv) disclosing non-public information regarding the

identity and trading activity of the defendant’s customers to other banks or other market

participants, in order to generate revenue for the defendant at the expense of its customers.”

       286.    In the sentencing memoranda for RBS, Barclays, Citi, and JPMorgan, the

government revealed that the banks had brought “certain evidence to the attention of the United

States concerning a potential antitrust conspiracy in the FX Spot Market, separate from the

conspiracy charged in the Information, and involving different currencies.”124 After reporting




       123
             For RBS, the plea agreement revealed that it admitted to “(i) intentionally working
customers’ limit orders one or more levels, or ‘pips,’ away from the price confirmed with the
customer; and (ii) disclosing non-public information regarding the identity and trading activity of
the defendant’s customers to other banks or other market participants, in order to generate
revenue for the defendant at the expense of its customers. The defendant also engaged in the
following conduct: (iii) intentionally altering the rates provided to certain of its customers
transacting FX over a trading platform disclosed to the United States in order to generate rates
that were systematically more favorable to the defendant and less favorable to customers; and
(iv) in connection with the FX component of a single corporate transaction, trading ahead of a
client transaction so as to artificially affect the price of a currency pair and generate revenue for
the defendant, and to affect or attempt to affect FX rates, and in addition misrepresenting market
conditions and trading to the client.”
       124
          See, e.g., Sentencing Memorandum and Motion for Departure, U.S. v. J.P. Morgan
Chase & Co., 3:15-CR-0079, Dkt. No. 38 (D. Conn. Dec. 1, 2016).



                                                - 111 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 118 of 395




this fact, Bloomberg noted that “prosecutors were looking into whether banks conspired to fix

prices quoted to clients for buying and selling currencies, known as a bid/ask spread.”125

       287.         On January 5, 2017, Judge Stefan Underhill of the U.S. District Court for the

District of Connecticut sentenced Barclays, Citi, JPMorgan, and RBS and ordered them to

collectively pay $2.5 billion in fines, as well as to serve a three year term of probation. As

reported by Bloomberg, “Citigroup will pay $925 million, Barclays $650 million, JPMorgan

$550 million and RBS $395 million.”126 At sentencing, Judge Underhill remarked that

“[m]ischief will be best deterred if the people responsible are not only fired but that any

compensation made to them that was triggered by the wrongful conduct, for example bonuses,

are clawed back or disgorged.” He also opined that “[f]rankly I would encourage the

government to consider prosecution of individuals.”

       288.         Defendant UBS, which had entered a non-prosecution agreement with the DOJ in

connection with investigations of manipulation of LIBOR benchmarks, was found to have

breached that agreement by engaging in illegal conduct in other financial markets, including

“manipulation of, or fraud in, the foreign exchange spot . . . market.”127 Specifically, the DOJ

found that “UBS’s deceptive currency trading and sales practices in conducting certain FX

market transactions, as well as its collusive conduct in certain FX markets, violated its December




       125
          Erik Larson, Tom Schoenberg, & Chris Dolmetsch, As Big Banks’ FX Case Ends,
Judge Urges Probe of Traders, Bloomerg (Jan 5, 2017), https://www.bloomberg.
com/news/articles/2017-01-05/rbs-jpm-citi-barclays-fined-2-5-billion-in-fx-rigging-case.
       126
              Id.
       127
            Plea Agreement, U.S. v. UBS AG (D. Conn. May 20, 2015), https://www.justice.gov/
file/440521/download.



                                                  - 112 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 119 of 395




2012 non-prosecution agreement resolving the LIBOR investigation.”128 UBS in turn “agreed to

plead guilty to a one-count felony charge of wire fraud in connection with a scheme to

manipulate LIBOR and other benchmark interest rates.”

       289.    On January 25, 2018, BNP Paribas pleaded guilty to conspiring to fix prices in the

foreign exchange market in violation of the Sherman Act.129 Between September 2011 and July

2013, BNP Paribas “conspired to suppress and eliminate competition by fixing prices in Central

and Eastern European, Middle Eastern and African (CEEMEA) currencies.”

       290.     BNP Paribas agreed to pay a criminal fine of $90 million as part of its sentence.

The criminal information alleged that BNP Paribas and its co-conspirators 1) entered into “non-

bona fide trades among themselves on an electronic FX trading platform, for the sole purpose of

manipulating prices;” 2) canceling or offsetting the non-bona fide trades to hide them from other

market participants; 3) “coordinated on the price, size, and timing of their bids and offers on an

electronic FX trading platform in order to manipulate prices;” 4) agreeing to refrain from trading

where one co-conspirator had greater need to buy or sell than the others, preventing them from

adversely affecting prices for each other; 5) coordinating trading to affect fix prices; 6) agreeing

on pricing to quote to customers; and 6) doing all of that through “private chat rooms, phone




       128
            DOJ Press Release, Five Major Banks Agree to Parent Level Guilty Pleas (May 20,
2015), https://www.justice.gov/opa/pr/five-major-banks-agree-parent-level-guilty-pleas.
       129
            DOJ Press Release, BNP Paribas US Inc. Pleads Guilty to Antitrust Conspiracy (Jan.
26, 2018), https://www.justice.gov/opa/pr/bnp-paribas-usa-inc-pleads-guilty-antitrust-
conspiracy.



                                               - 113 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 120 of 395




calls, text messages, other personal cell phone applications, and in-person meetings.”130 The

plea agreement was approved on May 30, 2018.131

         291.      Since March 23, 2015, the court in In re FX has partially stayed discovery in that

case, in order to accommodate the DOJ’s ongoing investigation. Id., Dkt. No. 274. The

discovery stay means that there will likely be more evidence of Defendants’ conspiracy to

manipulate the FX market forthcoming from the DOJ’s investigation.

                   2.     The DOJ Indictments of individual traders

         292.      The DOJ has also brought criminal charges against individual employees and

former employees of Defendants for their role in manipulating the FX market.

         293.      Criminal guilty pleas by Jason Katz (Barclays and BNP Paribas) and

Christopher Cummins (Citi). On January 4, 2017, the DOJ filed criminal antitrust charges

against Jason Katz, a former FX trader at Barclays and BNP Paribas.132 The government alleged

that Katz “knowingly enter[ed] into and engag[ed] in a combination and conspiracy to suppress

and eliminate competition for Central and Eastern European, Middle Eastern, and African

Emerging Markets Currencies.” Katz pleaded guilty on the same day.133

         294.      The government alleged that Katz and “[v]arious financial institutions and

individuals,” effected their conspiracy by entering into non-bona fide trades among themselves

on an electronic FX trading platform, by agreeing to offset or cancel the non-bona fide trades to

         130
           Statement of Information, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 2
(S.D.N.Y. Jan. 25, 2018).
         131
            Stewart Bishop, BNP Paribas’ $90M Forex Rigging Plea Deal OK’d, Law360 (May
30, 2018), https://www.law360.com/competition/articles/1048702/bnp-paribas-90m-forex-
rigging-plea-deal-ok-d.
         132
                Statement of Information, U.S. v. Katz, 17-cr-0003, Dkt. No. 2 (S.D.N.Y. Jan. 14,
2017).
         133
                Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6 (S.D.N.Y. Jan. 14, 2017).



                                                 - 114 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 121 of 395




hide them from other market participants, by coordinating on the price, size, and timing of their

bids and offers to manipulate prices, by agreeing to refrain from trading when one conspirator

had a greater need to buy or sell than the others, coordinating trading to manipulate fixes,

coordinating trading to trigger limit orders, and agreeing on pricing to quote to specific

customers. Katz and his co-conspirators implemented these tactics by communicating in chat

rooms, by phone calls, text messages, and in-person meetings. They concealed their coordinated

conduct by using code names for specific customers and by using cell phones instead of business

lines. Indeed, as alleged in the In re FX Third Consolidated Amended Class Action Complaint

(“TAC”),
       134


       295.     On January 12, 2017, Christopher Cummins, a former FX trader for Citigroup,135

also pleaded guilty to criminal charges that he had conspired to manipulate prices in the Central

and Eastern European, Middle Eastern, and African Emerging Markets currencies; i.e., that he

was part of the same conspiracy as Katz.136

       296.     Criminal indictment of Akshay Aiyer (JPMorgan). On May 10, 2018, Akshay

Aiyer, a former FX trader with JPMorgan, was indicted in federal court “for conspiring to fix

prices and rig bids and offers in Central and Eastern European, Middle Eastern, and African




       134
             TAC ¶¶ 137, 387.
       135
           Stewart Bishop, Ex-Citigroup trader cops to forex manipulation, Law360 (Jan 12,
2017), https://www.law360.com/competition/articles/880488/ex-citigroup-currency-trader-cops-
to-forex-manipulation.
       136
            See Statement of Information, U.S. v. Cummins, 17-cr-0026, Dkt. No. 2 (S.D.N.Y.
Jan. 12, 2017).



                                              - 115 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 122 of 395




(“CEEMEA”) currencies, which were generally traded against the U.S. dollar and the euro.”137

In furtherance of this conspiracy, from at least as early as October 2010 through at least July

2013, Aiyer coordinated with other New York-based CEEMEA traders working for rival banks,

including Jason Katz and Christopher Cummins, “to suppress competition in order to increase

each trader’s profits and decrease each trader’s losses.” In particular, Aiyer and his co-

conspirators engaged in “near-daily” conversations through private electronic chat rooms,

telephone calls, and text messages, “in which they exchanged trading positions, confidential

customer information, planned pricing for customer orders, and other categories of competitively

sensitive information.” They then used this information to coordinate their live trading in

CEEMEA currencies, and took affirmative steps throughout the conspiracy to conceal their

anticompetitive behavior such as “using code names when discussing customers, communicating

with each other using text messages and other cell phone applications, calling one another on

personal cell phones during work hours, and meeting in person in the Southern District of New

York to discuss particular customers and trading strategies.”138

       297.     Criminal indictments and trial of Richard Usher (JPMorgan and RBS), Rohan

Ramchandani (Citi) and Christopher Ashton (Barclays). On January 10, 2017, Richard Usher

(former Head of G11 FX Trading-UK at RBS, as well as former Managing Director at

JPMorgan), Rohan Ramchandani (former Managing Director and head of G10 FX spot trading at

Citi), and Christopher Ashton (former Head of Spot FX at Barclays) were indicted for conspiring




       137
            DOJ Press Release, Former Currency Trader Indicted for Participating in Antitrust
Conspiracy (May 10, 2018), https://www.justice.gov/opa/pr/former-currency-trader-indicted-
participating-antitrust-conspiracy.
       138
              Indictment, U.S. v. Aiyer, 18-cr-0333, Dkt. No. 1 (S.D.N.Y. May 10, 2018).



                                              - 116 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 123 of 395




to fix prices and rig bids for U.S. dollars and euros exchanged in the FX spot market.139 The

charge accuses the three defendants of using chat rooms, electronic messages, and telephone

calls to coordinate their collusion. The charged conduct was aimed explicitly at controlling

prices, influencing the benchmark rates, and coordinating their trading activity to move the

market in ways that garner profits for Defendant banks. The three waived extradition and

appeared in federal court in Manhattan.140

       298.    On May 4, 2018, the U.S. District Court for the Southern District of New York

refused to dismiss the charges brought against Usher, Ramchandani, and Ashton, finding that the

indictment set forth a per se violation of the Sherman Act.141 On September 24, 2018, the Court

denied defendants’ motion in limine and held that prosecutors could inform the jury at trial that

the former employers of these traders, including Defendants Barclays, JPMorgan and Citi, had

themselves pled guilty to FX price-fixing.142

       299.    Usher, Ramchandani, and Ashton’s criminal trial began on October 10, 2018.

Matt Gardiner, a former FX trader at UBS, was called as the government’s key fact witness at

trial. Shortly after news of the FX scandal broke in late 2013, Gardiner had approached UBS

and offered to assist in the internal investigation that UBS was undergoing in cooperation with



       139
           DOJ Press Release, Three Former Traders for Major Banks Indicted in Foreign
Currency Exchange Antitrust Conspiracy (Jan. 10, 2017), https://www.justice.gov/opa/pr/three-
former-traders-major-banks-indicted-foreign-currency-exchange-antitrust-conspiracy.
       140
             Chad Bray, Ex-Traders in Britain Face Currency-Rigging Charges in U.S., N.Y.
Times (June 13, 2017), https://www.nytimes.com/2017/06/13/business/dealbook/currency-usd-
trader-britain-exchange.html.
       141
           See, e.g., Decision & Order, U.S. v. Usher, et al., 17-cr-0019-RMB-1, Dkt. No. 95
(S.D.N.Y. May 4, 2018).
       142
           See, e.g., Decision & Order, U.S. v. Usher, et al., 17-cr-0019-RMB-1, Dkt. No. 152
(S.D.N.Y. September 24, 2018).



                                                - 117 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 124 of 395




the U.S. government. Gardiner was interviewed by the DOJ and FBI in early December 2013,

and entered into a non-prosecution agreement with the government in August 2015.143

        300.      Gardiner testified at trial that, beginning in December 2007 and continuing until

early 2013, he was an active participant in The Cartel chatroom with these three defendants

wherein they colluded to share confidential client order information and coordinate trading for

the purpose of manipulating EUR/USD prices. The prosecution introduced transcripts of these

chat sessions, and played audio recordings of calls that Gardiner had with the defendants in

which they planned how to most effectively manipulate EUR/USD, the most traded currency pair

in the world.

        301.      Beginning in the later half of 2000, Gardiner worked as a GBP currency trader at

Citi New York, and in 2004, he went to work at Citi London where he interacted frequently with

Ramchandani. In 2007, Gardiner joined Barclays London to trade EUR/USD and he stayed in

contact with Ramchandani and others at Citi using Reuters and Bloomberg chatrooms. 144

Gardiner met Usher in late 2009 through a mutual friend and by December 2007, Gardiner was

chatting with Usher and Ramchandani in The Cartel chatroom every working day, with Gardiner

testifying that “[i]t was open from when I got to the office and logged into Bloomberg until I left.

So it’s fair to say all day.”145

        302.      At Barclays, Gardiner was tasked with growing the EUR/USD desk.146 He was

“responsible for every eurodollar trade,” and had “complete discretion” to make such trades.147


        143
               Trial Transcript at 414-16, 422, U.S. v. Usher, et al., No. 17-cr-19 (S.D.N.Y.).
        144
               Id. at 324-28, 374-76.
        145
               Id. at 378-79, 405.
        146
               Id. at 330.
        147
               Id. at 343-44.



                                                 - 118 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 125 of 395




When he started at Barclays, Gardiner testified that he participated in “10, 15” chatrooms a day,

and that number “grew quite quickly” during his time there.148 Towards the end of his time at

Barclays, Gardiner served as co-head of the EUR/USD trading desk with Ashton. When

Gardiner left to join UBS in late 2011, Ashton took over as head of the eurodollar desk at

Barclays and became a member of The Cartel chatroom.149

       303.      The Cartel members agreed “not to deliberately trade to each other’s

disadvantage, to share information openly and honestly and, where possible, help each other

avoid losses and make profits.”150 Gardiner would share his open position with the defendants

when he needed help exiting it, and per the agreement, these traders were expected not to trade

against each other once an open position was revealed.151 The Cartel members generally

honored this agreement, and being in The Cartel felt like being on a “small team in very choppy

seas.”152 “Being a good trader means that you make profit for your bank and, therefore, for

yourself. So overall, being in this chat helped me do that I believe.”153

       304.      Between December 2007 and at least September 2013, chatroom transcripts,

audio recordings, trading history spreadsheets, and testimony presented at trial show that the

Cartel members engaged in a range of collusive conduct aimed at manipulating FX prices

including: (1) exchanging “ammo” prior to a fix; (2) “double” or “triple” teaming the

WMR/ECB fix by coordinating their trading at the time of the fix; (3) “matching off” or netting


       148
              Id. at 379.
       149
              Id. at 694.
       150
             Id. at 406.
       151
             Id. at 425.
       152
             Id. at 505.
       153
             Id. at 506.



                                               - 119 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 126 of 395




orders between traders so as not to execute such orders in the fix measurement period; and (4)

manipulating the EUR/USD spot price throughout the day.

       305.      Gardiner was shown several Bloomberg chat transcripts in which Cartel members

exchanged “ammo” in the minutes leading up the WMR and ECB fixes. When two or more

Cartel members were on the same side of the trade pre-fix, e.g., two traders that had an open

short position, they would often consolidate their orders with a single trader to more effectively

manipulate the fix price. “In the case of giving ammo, it’s literally transferring one volume to

another trader.”154 For instance, on December 22, 2008, Ramchandani offers to give his ECB

fixing volume to Usher for him to trade. After the fix, Usher wrote “I thank you all,” and

Ramchandani replied, “1 team.”155 Usher made around $750,000 on his trade.156 Later in the

same chat, Usher discussed trading 110 million euros in “ammo” to Ramchandani prior to the

WMR fix, which Ramchandani then used to influence price at the fix. After the fix, the Cartel

members congratulated Ramchandani, with Usher writing “share the love” and Gardiner writing

“Merry Christmas from Rich & Foss.”157 Gardiner estimated that Ramchandani made around

$350,000 on that trade.158

       306.      Other times when two or more members of the Cartel had open positions on the

same side of the trade, they would “double team” or “triple team” the fix, i.e., they would

coordinate their trading such that they could drive the fix price higher or lower, depending on

whether they were long or short EUR/USD. For example, in a chat that occurred on January 17

       154
              Id. at 604.
       155
              Id. at 608-9.
       156
              Id. at 614.
       157
              Id. at 612.
       158
              Id. at 613.



                                              - 120 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 127 of 395




and 18, 2011, Usher announced that he was 400 million euros on the “left hand side,” i.e., he

would be selling 400 million euros at the ECB fix.159 Gardiner then announced that he was on

the left hand side as well, and would be selling 300 million euros at the fix. Gardiner and Usher

then had a phone call in which they agreed to “double team” the fix. After the fix, Gardiner

wrote in chat: “Turned out nice.” Ramchandani congratulated them both: “Nice work boys.”160

       307.       When Cartel members were expecting to trade opposing sides of a fix, they would

often coordinate to “match off” their trades prior to the fix so that they did not end up trading

against each other. For instance, in a June 27, 2011 Bloomberg chat, Usher and Ramchandani

announced prior to the ECB fix that they were both on the “left hand side,” i.e., they would be

selling at the fix.161 Gardiner was on the “right hand side,” but instead of buying at the fix, he

did a “match trade” with Usher whereby Usher sold Gardiner 62 million euro prior to the fix.162

Gardiner testified that he believed his matching trade affected the ECB fix price on this

occasion.163

       308.       The prosecution also introduced into evidence several Bloomberg chats showing

that Cartel members manipulated EUR/USD spot prices on a daily basis. Around once or twice a

day, Gardiner and other Cartel members would announce their “open position” or “open risk.”

When a Cartel member sold euros to a customer or bought euros from a customer, that Cartel

member would then have an open position, either long or short, which they would need to close

by purchasing or selling euros. If the market price moved adversely to the Cartel member before

       159
               Id. at 677-78.
       160
               Id. at 683.
       161
               Id. at 636.
       162
               Id. at 643.
       163
               Id. at 645.



                                               - 121 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 128 of 395




they could close their position, they would suffer a loss. Thus, Cartel members would announce

their open positions so that other Cartel members would not trade against them and adversely

affect the price. For instance, on December 13, 2007, Usher informed Gardiner in a Bloomberg

chatroom that he had an 80 million euro open short position, i.e., Usher needed to purchase euros

and therefore did not want the price to increase.164 Gardiner testified that, even though it would

have been beneficial for him to buy euros in this instance, he did not buy euros because he,

Usher and the other Cartel members agreed no “to move the market against . . . the trader who

expressed the open position.”165 “It was a gentleman’s agreement.”166 Later that day, Usher

reciprocated by warning Gardiner that the Eurodollar was about to “get hit hard in ten

minutes.”167

       309.         In addition to announcing their open positions, Cartel members would use code

words to disclose which customers they were trading on behalf of. On February 15, 2010,

Gardiner announced to the group that he had an open short position and needed help, but about

one-and-a-half minutes later announced that he was in the “clear.”168 Usher asked him who his

customer was, and Gardiner wrote it was “a bit of a coin toss I’d say.”169 Gardiner testified that

“coin toss” was code for the People’s Bank of China, and that over time he used other code

words such as “heads up” and “big boy” to refer to this bank in chats. “Simply put, it was just




       164
              Id. at 394.
       165
              Id.
       166
              Id. at 395.
       167
              Id. at 397.
       168
              Id. at 471.
       169
              Id. at 473.



                                                 - 122 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 129 of 395




generally—everyone was doing it … everyone wanted to know when the big market-moving

customers were trading.”170

       310.      As further evidence that members of the Cartel chatroom influenced the WMR

and ECB fix prices, the government’s data analytics expert, Jeremy Tilsner, analyzed their

trading data during the fix measurement periods.171 The data showed that on days analyzed, the

Cartel members’ trades made up a substantial portion of the trading volume that occurred during

the ECB and WMR fixing windows. For instance, on June 20, 2011, in the minute leading up

the ECB fix, Ramchandani and Usher sold a total of 290 million euros, which comprised 62.77%

of all euro selling on the EBS platform that occurred in that one-minute window.172 Similarly,

on November 13, 2008, Usher, Ramchandani and Gardiner purchased a total of 205 million euro

during the WMR fixing window, which comprised a total of 52.16% of all euro buying on EBS

during that time period.173

       311.      Gardiner testified that between December 2007 and early 2013 he understood, in

theory, that bank compliance or management could read his chats. But in practice, he never met

with compliance and did not believe anyone at the bank was reviewing his chats or listening to

his phone calls.174

       312.      Gardiner recalled that in the first half of 2012 while he was at UBS, “[t]here was a

general sense of concern amongst traders in all currencies pairs” stemming from the LIBOR


       170
              Id. at 479.
       171
           Id. at 1363. Mr. Tilsner pulled such trading data from an electronic trading platform
exchange known as EBS, which is “the largest platform” for trading the euro. Id. at 148.
       172
              Id. at 1370-71.
       173
              Id. at 1389.
       174
              Id. at 477, 781.



                                                - 123 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 130 of 395




scandal, “and it raised the question generally speaking of whether collusion around the fix . . .

was a problem in foreign exchange trading.”175 Additionally, during the same time period,

Gardiner’s supervisor at UBS, Niall O’Riordan, told him not to use the word “fix” when chatting

with other banks “because it might be flagged by compliance” and it would save O’Riordan “a

lot of aggravation.”176 Gardiner testified that after this conversation, he would still talk in chats

but he would not use the word “fix,” he would instead use “fix” code words like “pick un,”

“trout,” or “tromf.”177 In a July 2, 2012 Bloomberg chat, after Usher asked if there was “[a]ny

pick un” and matched off a trade with Ramchandani, Usher wrote: “for compliance purpose, no

collusion going on here” and laughed.178

       313.      In mid-2012, Ashton left The Cartel chatroom because he was told by Barclays

compliance that he could no longer participate in “multibank chatrooms.”179 However, Gardiner

continued to chat with Ashton one-on-one, which Barclays compliance still allowed.180 When

compliance prohibited Ramchandani from accessing The Cartel chatroom in January 2013, he

also started engaging in one-on-one chats with Gardiner. In a January 31, 2013 Bloomberg chat,

Ramchandani wrote: “Guys, it’s been fun. We’re not allowed to have more than one on one

chats anymore. So I have to leave this room and will call you [individually].”181 Gardiner also




       175
              Id. at 771.
       176
              Id. at 773.
       177
              Id. at 774.
       178
              Id. at 777.
       179
              Id. at 781-82.
       180
              Id. at 782.
       181
              Id. at 788.



                                               - 124 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 131 of 395




confirmed that the “gentlemen’s agreement” among the Cartel members continued into late

2013.182

       314.   Criminal conviction of Stuart Scott (HSBC). On December 7, 2011, Stuart Scott

and Mark Johnson of HSBC concocted a scheme to get Cairn Energy, a client, to engage in a

$3.5 billion GBP/USD transaction at 3 p.m. (before that day’s closing WM/R fix), so that

Johnson, Scott, and their cohorts could more easily manipulate prices in their favor—and without

the client’s knowledge—by front-running the transaction.183 The scheme involved Scott and

Johnson, who headed HSBC’s FX trading operations in Europe, encouraging FX traders in New

York to execute the front-running trades. Their scheme netted the bank more than $8 million

dollars, which prompted Johnson to say “Ohhhh, fucking Christmas.”184 In another recorded

phone conversation between Johnson and Scott, they discussed how high they could ramp up the

price of sterling before Cairn would “squeal.”185 When Cairn approached HSBC regarding the

resultant change in price, Johnson informed the client that “a Russian name” had affected the

price. The case against Johnson went to trial in mid-2017, and he was convicted of fraud and

       182
             Id. at 788-89. On October 26, 2018, the jury acquitted Usher, Ramnchandani, and
Ashton of the charges against them. The higher standard for criminal liability and the role of
these individuals’ state of mind, among other things, distinguish the outcome in that trial of
individual traders from the claims here against the banks that employed them. As discussed
above, each of those bank defendants has already pleaded guilty to criminal charges by the DOJ
for conspiring to manipulate the FX market.
       183
            Patricia Hurtado and Lananh Nguyen, Ex-HSBC Currency Trader Convicted of
Fraud for Front-Running, Bloomberg (Oct. 23, 2017), https://www.bloomberg.com/news/
articles/2017-10-23/ex-hsbc-currency-trader-is-convicted-of-fraud-for-front-running.
       184
            DOJ Press Release, Global Head Of HSBC’s Foreign Exchange Cash-Trading Desks
Arrested For Orchestrating Multimillion-Dollar Front Running Scheme (July 20, 2016),
https://www.justice.gov/usao-edny/pr/global-head-hsbc-s-foreign-exchange-cash-trading-desks-
arrested-orchestrating.
       185
           Patricia Hurtado, HSBC Traders Used Code Word to Trigger Front-Running, U.S.
Says, Bloomberg (Oct. 5, 2017), https://www.bloomberg.com/news/articles/2017-10-06/hsbc-
currency-unit-used-code-to-trigger-front-running-u-s-says.



                                             - 125 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 132 of 395




conspiracy on October 23, 2017. On April 26, 2018, Johnson was sentenced to 24 months

imprisonment for committing wire fraud and wire fraud conspiracy, to be followed by five years

supervised release.

       315.     HSBC has entered a deferred prosecution agreement for the Cairn scheme, as well

as another scheme to defraud an unidentified bank. HSBC agreed to pay $101.5 million dollars

to resolve these charges.186

       316.     During Johnson’s trial, Frank Cahill, who was terminated by Goldman Sachs as

alleged below, testified under a non-prosecution with the Department of Justice. Cahill was

offered immunity for conduct that included disclosing confidential information as well as

collusive activity to coordinate trading across multiple banks to impact the fixes—the subject

matter of this lawsuit—as it was “evident that global regulatory bodies believed that some of the

behavior on these chat rooms were unacceptable.”187 Of that trading, Cahill said “we were

certainly sharing information with other banks regarding the fix” and he “certainly hoped my

trading and the trading of other traders would influence the market which would benefit my

position.”188 Cahill was employed at HSBC at the time of the Cairn transaction, and he admitted

during trial that HSBC’s trading in advance of the December 7, 2011 fix was not in Cairn’s best




       186
           DOJ Press Release, HSBC Holdings Plc Agrees to Pay More than $100 Million to
Resolve Fraud Charges (Jan. 18, 2018), https://www.justice.gov/opa/pr/hsbc-holdings-plc-
agrees-pay-more-100-million-resolve-fraud-charges.
       187
              Trial Transcript at 984, 1031-33, U.S. v. Johnson, No. 16-cr-457-NCG-1 (E.D.N.Y.).
       188
              Trial Transcript at 1032-33, U.S. v. Johnson, No. 16-cr-457-NCG-1 (E.D.N.Y.).



                                              - 126 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 133 of 395




interest,189 demonstrating a recurring theme in the FX market: the bank, not the client, always

comes first.

       317.    Criminal indictment of Robert Bogucki (Barclays). Robert Bogucki, the former

head of foreign currency exchange trading in Barclay’s New York office was indicted on January

16, 2018 for defrauding and conspiring to defraud Hewlett-Packard, Inc. (“HP”) in connection

with HP’s purchase and subsequent sale of £6 billion worth of GBP/USD options from Barclays

in August 2011.190 These options gave Barclays the right, but not the obligation, to exchange

GBP/USD at a fixed rate. In September 2011, HP determined it would not need the options, so it

began to sell them back into the market, through Barclays, little by little. Later that month,

Bogucki advised HP it would be in their “best interest” to trade on specific days, and that

Barclays FX traders “were not touching the market.”

       318.    In reality, Bogucki directed another Barclays FX trader that “it would be nice to

short, short ahead of” the planned unwind, so short they did.191 As Barclays executed HP’s sales,

its other FX traders traded in such a way as to depress the value of HP’s options, or, as Bogucki

said “offer this fucking shit down.” One trader informed Bogucki that he planned to “bash the

shit out of” and “spank the market” to depress the option value. Another trader discussed




       189
            Patricia Hurtado, Ex-HSBC Trader Says Boss Ordered Him to ‘Ramp’ Up Price of
Pound, Bloomberg (Oct. 5, 2017), https://www.bloomberg.com/news/articles/2017-10-05/ex-
hsbc-trader-says-boss-ordered-him-to-ramp-up-price-of-pound.
       190
           DOJ Press Release, Former Head of Barclays New York Foreign Exchange
Operation Indicted for Orchestrating Multimillion-Dollar Front-Running Scheme (Jan. 16,
2018), https://www.justice.gov/opa/pr/former-head-barclays-new-york-foreign-exchange-
operation-indicted-orchestrating-multimillion.
       191
          Indictment, U.S. v. Bogucki, 5:18-cr-0021-EJD, Dkt. No. 1 (N.D. Cal. Jan. 16, 2018),
https://www.justice.gov/opa/press-release/file/1026696/download.



                                              - 127 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 134 of 395




“hammer[ing] the market lower.”192 Bogucki and the other Barclays traders agreed to blame the

drop in price on the activity of other banks. DOJ alleges that Barclays made millions off of the

fraud.

         319.   The DOJ filed a superseding indictment against Bogucki in March 2018,

recharging him under the Financial Institutions Reform, Recovery and Enforcement Act

(“FIRREA”) due to concerns that the fraud charge against Bogucki was time-barred.193

Bogucki’s jury trial began on February 21, 2019.194

                3.     The CFTC Orders on Barclays, Citi, HSBC, JPMorgan, RBS, and
                       UBS

         320.   The Commodity Futures Trading Commission (“CFTC”) is an independent U.S.

government agency that regulates futures, options, and swaps. The CFTC’s stated mission is to

“foster open, transparent, competitive, and financially sound markets, to avoid systemic risk, and

to protect the market users and their funds, consumers, and the public from fraud, manipulation,

and abusive practices related to derivatives and other products that are subject to the Commodity

Exchange Act.”195

         321.   Around 2013, the CFTC launched an investigation into whether certain banks had

manipulated the FX market in violation of the Commodity Exchange Act (“CEA”). On

         192
           Stewart Bishop, Barclays Forex Boss Charged With Defrauding HP, Law360
(January 17, 2018), https://www.law360.com/articles/1002692/barclays-forex-boss-charged-
with-defrauding-hp.
         193
              Dean Seal, Ex-Barclays Trader Slams DOJ’s ‘Futile’ FIRREA Indictment, Law360
(April 27, 2018), https://www.law360.com/articles/1038291/ex-barclays-trader-slams-doj-s-
futile-firrea-indictment.
         194
            Cara Bayles, Judge Slams DOJ Jury Trial Bid In Ex-Barclays Trader Case, Law360
(June 19, 2018), https://www.law360.com/articles/1054741/judge-slams-doj-jury-trial-bid-in-ex-
barclays-trader-case.
         195
         CFTC, Mission & Responsibilities, http://www.cftc.gov/About/
MissionResponsibilities/index.htm.



                                             - 128 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 135 of 395




November 11, 2014, the CFTC entered into five separate Orders against Defendants Citi, HSBC,

JPMorgan, RBS, and UBS.196 And on May 20, 2015, the CFTC entered a similar Order against

Defendant Barclays, which reportedly pulled out of prior settlement discussions with the CFTC

and other regulators due to concerns about civil liabilities and the potential of having its New

York banking license revoked.197 The CFTC concluded that these Defendants violated the CEA

by conspiring with other banks to manipulate FX benchmark rates, including the WM/Reuters

Closing Rate. The CFTC levied substantial civil penalties on each of these Defendants: $400

million on Barclays, $310 million each on Citi and JPMorgan, $290 million each on RBS and

UBS, and $275 million on HSBC.

       322.    The CFTC found that each of these Defendants “by and through certain of [their]

FX traders, at times sought to benefit its own trading positions or those of certain FX traders at

other banks by attempting to manipulate and aiding and abetting certain traders at other banks in

their attempts to manipulate certain foreign exchange benchmark rates.”198 Specifically,

Defendants’ FX traders “coordinated their trading with certain FX traders at other banks to

attempt to manipulate certain FX benchmark rates, including the 4 p.m. WM/Reuters Closing

Rate fixing period, to their benefit. These FX traders . . . and the other banks used private

electronic chat rooms to communicate and plan their attempts to manipulate the FX benchmark


       196
            CFTC Press Release No. 7056-14, CFTC Orders Five Banks to Pay over $1.4 Billion
in Penalties for Attempted Manipulation of Foreign Exchange Benchmark Rates (Nov. 12,
2014), http://www.cftc.gov/PressRoom/PressReleases/pr7056-14.
       197
          CFTC Press Release No. 7181-15, Barclays to Pay $400 Million Penalty to Settle
CFTC Charges of Attempted Manipulation and False Reporting of Foreign Exchange
Benchmark Rates (May 20, 2015), http://www.cftc.gov/PressRoom/PressReleases/pr7181-15.
       198
           See, e.g., Order Instituting Proceedings, In the Matter of Citibank, N.A., CFTC Dkt.
No. 15-03 (Nov. 11, 2014), https://cftc.gov/sites/default/files/groups/public/
@lrenforcementactions/documents/legalpleading/enfcitibankorder111114.pdf.



                                               - 129 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 136 of 395




rates for certain currency pairs.” In those electronic chat rooms, these Defendants also

“disclosed confidential customer order information and trading positions, altered trading

positions to accommodate the interests of the collective group, and agreed on trading strategies

as part of an effort by the group to attempt to manipulate certain FX benchmark rates.”

       323.    The CFTC found that this misconduct occurred because Defendants “failed to

adequately assess the risks associated with [their] FX traders participating in the fixing of certain

FX benchmark rates,” and “lacked adequate internal controls in order to prevent [their] FX

traders from engaging in improper communications with certain FX traders at other banks.”199

The CFTC also found that these Defendants “lacked sufficient policies, procedures and training

specifically governing participation in trading around the FX benchmarks rates; and had

inadequate policies pertaining to, or sufficient oversight of, their FX traders’ use of chat rooms

or other electronic messaging.” The CFTC observed that Citi, HSBC, and JPMorgan have each

since banned the use of multi-bank chat rooms by FX personnel.

       324.    The CFTC concluded that Barclays, Citi, HSBC, JPMorgan, RBS, and UBS each

violated the CEA in several ways: (i) by attempting to manipulate the price of a commodity in

violation of CEA Sections 6(c), 6(d) and 9(a)(2) (7 U.S.C. §§ 9, 13b, and 13(a)(2) (2012)) and

Regulation 180.2, 17 C.F.R. § 180.2 (2014); (ii) by aiding and abetting the attempts of traders at

other banks to manipulate FX benchmark rates, in violation of CEA Section 13(a) (7 U.S.C. §

13c(a) (2012)); and (iii) as a principal responsible for the acts, omissions, and failures of any

traders who acted as their employees and/or agents, in violation of CEA Section 2(a)(1)(B) (7

U.S.C. § 2(a)(1)(B) (2012)), and Regulation 1.2 (17 C.F.R. § 1.2 (2014)).

       199
            CFTC Press Release No. 7056-14, CFTC Orders Five Banks to Pay over $1.4 Billion
in Penalties for Attempted Manipulation of Foreign Exchange Benchmark Rates (Nov. 12,
2014), http://www.cftc.gov/PressRoom/PressReleases/pr7056-14.



                                               - 130 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 137 of 395




       325.     The CFTC ordered that Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

undertake remedial measures to improve their internal controls and procedures, including

monitoring systems to detect manipulation of FX benchmark rates, periodic audits of their FX

operations, supervision of FX trading desks, and ongoing training and reviews of FX traders.

       326.     The CFTC’s findings are supported by many specific examples of misconduct by

each of these Defendants, generally in the form of transcripts of chat room conversations that the

CFTC released with its Orders.

                4.     The FCA Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

       327.     The Financial Conduct Authority (“FCA”) is an independent financial regulatory

body in the U.K., whose stated objectives are to “protect consumers,” “protect financial

markets,” and “promote competition.”200

       328.     The FCA launched its own investigation into the banks’ manipulation of the FX

market. On November 11, 2014, the FCA entered Final Notices on Defendants Citi, HSBC,

JPMorgan, RBS, and UBS.201 The FCA found that each of these Defendants violated the FCA’s

Principles of Business by failing to “control its trading operations in the G10 spot FX market,

with the result that traders in this part of its business were able to behave in a manner that put [its

own] interests ahead of the interests of its clients, other market participants and the wider UK

financial system.” The FCA levied substantial civil penalties on each of these Defendants:

$358 million on Citi, $343 million on HSBC, $352 million on JPMorgan, $344 million on RBS,

and $371 million on UBS.


       200
             FCA, What we do, http://www.fca.org.uk/about/what.
       201
           FCA Press Release, FCA fines five banks 1.1 billion for FX failings and announces
industry-wide remediation program (Nov. 12, 2014), http://www.fca.org.uk/news/fca-fines-five-
banks-for-fx-failings.



                                                - 131 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 138 of 395




       329.    The FCA found that Citi, HSBC, JPMorgan, RBS, and UBS each “allowed the

following behaviours to occur . . . (1) Attempts to manipulate the WMR and the ECB fix rates in

collusion with traders at other firms, for [its] own benefit and to the potential detriment of certain

of its clients and/or other market participants; (2) Attempts to trigger clients’ stop loss orders for

[its] own benefit and to the potential detriment of those clients and/or other market participants;

and (3) Inappropriate sharing of confidential information with traders at other firms, including

specific client identities and, as part of (1) and (2) above, information about clients’ orders.”

       330.    The FCA detailed the various techniques that each of these Defendants used to

accomplish this manipulation, including by “taking out the filth” or “clearing the decks” (netting

off orders with third parties who had positions in the opposition direction as Defendants’),

“giving you the ammo” (consolidating orders with a single trader to more effectively carry out a

manipulation strategy), “building” (transacting with third parties to increase the volume of orders

in the desired direction), and “overbuying” or “overselling” (increasing the volume traded at the

fix in the desired direction in excess of the amount necessary to manage risk).

       331.    The FCA held that these Defendants’ misconduct was “extremely serious” and

“had a very serious and adverse effect on markets . . . due to the fundamental importance of spot

FX benchmarks and intra-day rates for G10 currencies, their widespread use by market

participants and the consequent negative impact on confidence in the spot FX market and the

wider UK financial system arising from misconduct in relation to them.”

       332.    On May 20, 2015, the FCA imposed its “largest ever financial penalty” of over

£284 million against Barclays for its failure to control its business practices in the FX market.

The FCA’s acting director of financial enforcement and market oversight Georgina Philippou

commented that “Barclays allowed a culture to develop which put the firm’s interests ahead of




                                                - 132 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 139 of 395




those of its clients and which undermined the reputation and integrity of the UK financial

system.”202 The FCA found that from January 1, 2008 to October 15, 2013, Barclays traders

took advantage of failed systems to engage in many inappropriate practices, including

inappropriate sharing of client information, attempts to manipulate FX currency rates, collusion

with other traders. Even some of those in Barclays management were found to have overlooked

and participated in the inappropriate conduct, reflecting “a failure to embed the right values and

culture in Barclays’ FX business.”

       333.    The FCA found that Barclays traders formed collusive tight-knit groups with

individuals from other banks. These groups engaged in electronic communications, including

through chat rooms that were appropriately named phrases such as “the players.” Barclays

traders participated in such chat rooms and used information gathered from their accomplices to

make trades that benefited themselves. One chat room participant referred to other traders as

“the 3 musketeers” and commented “we all die together.” Barclays traders attempted to

manipulate the fix rates and trigger stop-orders. The manipulations, in particular, aimed to

prevent payouts on options that clients had purchased from Barclays. The market manipulation

was “to ensure that the rate at which the bank had agreed to sell a particular currency to its

clients was higher than the average rate at which it had bought that currency in the market to

ensure a profit for Barclays.” The effects the FCA also found the sharing of client information,

including client identities and orders, which created significant potential for client detriment.




       202
            FCA Press Release, FCA fines Barclays £284,432,000 for forex failings (May 20,
2015), https://www.fca.org.uk/news/fca-fines-barclays-for-forex-failings.



                                               - 133 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 140 of 395




                5.     The OCC Orders on BofA, Citi, and JPMorgan

       334.     The Office of the Comptroller of the Currency (“OCC”) is an independent bureau

of the U.S. Department of the Treasury which regulates and supervises all national banks and

federal savings associations. The OCC’s stated mission is to “ensure that national banks and

federal savings associations operate in a safe and sound manner, provide fair access to financial

services, treat customers fairly, and comply with applicable laws and regulations.”203

       335.     The OCC conducted an examination of several national banks for their

involvement in the manipulation of the FX market. On November 11, 2014, the OCC entered

Consent Orders against BofA, Citi, and JPMorgan.204 The OCC “identified certain deficiencies

and unsafe or unsound practices related to” each of those Defendants’ FX operations, and levied

substantial fines: $250 million on BofA, and $350 million each on Citi and JPMorgan.

       336.     Like the other regulators, the OCC found that these Defendants used electronic

messaging platforms to manipulate FX prices and benchmark rates, including by means of:

       (a) Discussions of coordinating trading strategies among the Bank’s traders and
       traders at others banks to manipulate the WM/Reuters spot FX benchmark rates or
       ECB spot FX reference rates to the benefit of the trader or the Bank or both and to
       the potential detriment to some of the Bank’s customers;

       (b) Discussions of trading, either alone or collusively, to trigger customers’ limit
       orders, such as stop loss or take profit orders, or customers’ barrier options for the
       trader or Bank’s benefit and to the potential detriment of such customers;

       (c) Discussions of trading in advance of pending customers’ orders for the trader
       or Bank’s benefit and to the potential detriment of such customers;



       203
              OCC, About the OCC, http://www.occ.gov/about/what-we-do/mission/index-
about.html.
       204
           OCC News Release No. 2014-157, OCC Fines Three Banks $950 Million for FX
Trading Improprieties (Nov. 12, 2014), http://www.occ.gov/news-issuances/newsreleases/2014/
nr-occ-2014-157.html.



                                              - 134 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 141 of 395




       (d) Discussions which resulted in disclosure of confidential Bank information,
       including the disclosure of information regarding customer order flows and
       proprietary Bank information, such as FX rate spreads.

       337.         The OCC found that BofA, Citi, and JPMorgan “had deficiencies in [their]

internal controls and had engaged in unsafe or unsound banking practices with respect to the

oversight and governance of [their] FX Trading,” which allowed the aforementioned practices to

occur. The OCC ordered that BofA, Citi, and JPMorgan implement extensive remedial

procedures, including effective controls, oversight, monitoring, surveillance, compliance testing,

and regular audits of its FX trading activities.

       338.         The OCC has also issued fines on individual traders. On January 11, 2017, the

OCC issued a notice of charges for prohibition and notice of assessment of civil money penalty

against Richard Usher, former Head of G10 Spot Trading at JPMorgan, and Rohan

Ramchandani, former Head of European Spot Trading at Citi.205 They were each fined $5

million “for violating the Sherman Antitrust Act, engaging in unsafe or unsound practices, and

breaching their fiduciary duties related to their conduct in the [FX] market.”206 The OCC found

that Usher and Ramchandani had “(i) coordinated trading in the EUR/USD currency pair in

connection with the World Markets/Reuters FOREX spot benchmarks and European Central

Bank reference rates (known as ‘fixes’); (ii) agreed to withhold bids and offers when one trader

in the conspiracy was actively trading so that the price of the currency would not move in a




       205
           OCC Press Release, OCC Issues Notice of Charges to Prohibit and Assess $5 Million
Penalty Against Two Foreign Exchange Traders (Jan. 11, 2017), https://www.occ.treas.gov/
news-issuances/news-releases/2017/nr-occ-2017-6.html.
       206
              Id.



                                                   - 135 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 142 of 395




direction adverse to the trader who was actively trading in the market; and (iii) disclosed,

discussed, and coordinated currency pair spreads to be quoted to customers.”207

       339.         On information and belief, the OCC’s investigations are still ongoing, and may

result in similar Orders and findings as to these and other Defendants.

                    6.     The FINMA Report on UBS

       340.         The Financial Market Supervisory Authority (“FINMA”) is an independent Swiss

government institution responsible for financial regulation, including the supervision of banks.

FINMA’s stated mandate is to “protect the interests of creditors, investors and insured persons

and to ensure the proper functioning of the financial markets.”208

       341.         In September 2013, UBS informed FINMA and other authorities that an internal

UBS investigation “had uncovered possible signs of manipulation, collusion, and other market

abusive conduct” in FX trading. FINMA initiated enforcement proceedings against UBS, and

released a Report of its findings on November 12, 2014.209 FINMA concluded that UBS

“repeatedly and over a long period of time at least attempted to manipulate foreign exchange

benchmarks and acted against the interests of its own clients.” FINMA held that by doing so,

UBS “seriously violated the requirements for proper business conduct and those for adequate

organization stipulated in supervisory law,” and imposed a fine of 134 million francs ($141

million USD).

       342.         Specifically, FINMA found that:




       207
              Id.
       208
             FINMA, About FINMA, http://www.finma.ch/e/finma/Pages/Ziele.aspx.
       209
           FINMA Press Release, FINMA sanctions foreign exchange manipulation at UBS
(Nov. 12, 2014), http://www.finma.ch/e/aktuell/pages/mm-ubs-devisenhandel-20141112.aspx.



                                                  - 136 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 143 of 395




       [UBS’s FX traders] repeatedly and over longer periods of time at least attempted
       (or deliberately accepted the possibility of) manipulation of foreign exchange
       benchmarks by aggressively executing trades of large volume so as to generate
       profits either for themselves or third parties. This was achieved due to exact
       timing of the execution of foreign exchange trades around the fixing window.
       The WMR 4pm fix, for instance, could be influenced by concentrating the bank’s
       own pre-positioning trades around the time slots just before or after the fix time
       slot. Depending on their risk appetite, traders would trade closer or further away
       from the fix time slot.

       343.    In addition:

       [UBS] repeatedly and unacceptably often acted against their clients’ and
       counterparties’ interests, particularly by: (i) triggering (“jamming”) of stop loss
       orders where client stop orders were actively triggered to the bank’s advantage,
       (ii) front running client orders by executing aligned orders in advance, (iii) partial
       fills where at least a part of the client’s profitable transaction in foreign exchange
       was credited to the bank, (iv) disclosure of confidential client information, (v)
       condoning actions in bad faith by third parties, (vi) occasional deceptive acts with
       regard to sales mark-ups, as well as excessive mark-ups associated with one of the
       bank’s products.

       344.    FINMA ordered that UBS take extensive corrective measures, including by

strengthening its compliance function, limiting and monitoring certain communication media,

prohibiting certain employee transactions, mandating regular internal audits, and strengthening

the whistle-blowing process.

       345.    In a later investigation made public on December 17, 2015, FINMA found that six

managers and traders formerly employed by UBS in the FX market “bore significant

responsibilities for the serious organisational shortcomings and improper conduct at UBS.” 210

The investigation established that those responsible for managing UBS’s FX trading knew of and

at times tolerated improper behaviors that was counter to their clients’ interests. In particular,

they knew of the collusive chat rooms but failed to control their use or implement any safeguards


       210
           FINMA Press Release, Foreign Exchange Manipulation: FINMA issues six industry
bans (Dec. 17, 2015), https://www.finma.ch/en/news/2015/12/20151217-mm-devisenhandel/.



                                               - 137 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 144 of 395




to ensure compliance with any controls. The traders had repeatedly attempted to manipulate the

FX market; in particular, they had exchanged confidential client information, deliberately

triggered stop-loss orders, and engaged in front running. Ultimately, the six guilty individuals

were issued industry bans. The two global heads of UBS’s foreign exchange trading and foreign

exchange spot trading were banned from holding senior management positions for four and five

years; according to industry insiders, Niall O’Riordan, former global head of forex spot trading,

and Chris Vogelesang, former global head of forex traders, were banned by FINMA.211 An

additional four traders, who worked at UBS’s spot trading desk, were prohibited for one year

from working in the industry.

               7.      The DFS Orders on Barclays, BNP Paribas, Credit Suisse, Deutsche
                       Bank, Goldman Sachs, and Standard Chartered

       346.    The New York Department of Financial Services (“DFS”) regulates banks

licensed to do business in New York. The DFS reportedly investigated a dozen banks for their

role in manipulating the FX market.212 In addition to misconduct by individual traders in

electronic chat rooms, the DFS investigated whether the banks used algorithms on their

electronic trading platforms to manipulate FX prices. The DFS initially focused its investigation

on Defendants Barclays and Deutsche Bank, and installed specialist advisory firms as monitors

at both of those banks.213


       211
          Ralph Atkins and Gina Chon, Swiss watchdog bans ex-UBS workers over forex
manipulation, Financial Times (Dec. 17, 2015), https://next.ft.com/content/81855cd4-a49b-11e5-
8218-6b8ff73aae15.
       212
            Greg Farrell, Lawsky Said to Probe Barclays, Deutsche Bank FX Algorithm,
Bloomberg (Dec. 10, 2014), http://www.bloomberg.com/news/articles/2014-12-10/ny-regulator-
said-to-probe-deutsche-bank-barclays-fx-algorithms.
       213
           Karen Freifeld, NY monitor in Deutsche to probe possible forex rigging, Reuters
(Feb. 9, 2015), http://www.reuters.com/article/2015/02/09/deutsche-monitor-forex-
idUSL1N0VJ1Q220150209.



                                              - 138 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 145 of 395




       347.    In December 2014, the DFS expanded its probe by also serving subpoenas on

Defendants BNP Paribas, Société Générale, Credit Suisse, and Goldman Sachs.214 Those

Defendants produced responsive information beginning in January 2015, including transcripts of

traders discussing the manipulation of algorithms.

       348.    On May 20, 2015, the DFS announced a Consent Order against Barclays for

“engag[ing] in manipulative conduct and attempt[ing] to manipulate benchmark foreign

exchange (FX) rates around the world, during at least 2008 through 2012, to benefit Barclays’

own trading positions.”215 This includes instances where “Barclays conspired with other banks

in order to coordinate trading, attempt to manipulate exchange rates, or coordinate bid/ask

spreads charged.” For instance, the DFS revealed specific examples of Barclays traders

coordinating with traders at Defendants HSBC and Citi to manipulate prices.

       349.    The DFS described Barclays’ conduct as “a brazen ‘heads I win, tails you lose’

scheme to rip off their clients,” and confirmed that Barclays traders communicated in electronic

chat rooms described above, such as the “Cartel,” and used various manipulative tactics,

including “building ammo” and “clear[ing] the decks.” The DFS also provides many specific

examples of manipulation, as well as damning admissions from Barclays traders and executives,

including a statement regarding the bank’s FX transactions from the former Vice President in

Barclays’ New York branch: “if you ain’t cheating, you aint trying.”

       350.    The DFS also found that Barclays had conspired with other banks to manipulate


       214
            Karen Freifeld, NY financial regulator subpoenas banks in forex probe, Reuters
(Feb. 10, 2015), http://www.reuters.com/article/2015/02/10/usa-banks-probes-
idUSL4N0VK61V20150210.
       215
           DFS, Press Release, NYDFS Announces Barclays to Pay $2.4 Billion, Terminate
Employees for Conspiring to Manipulate Spot FX Trading Market (May 20, 2015),
http://www.dfs.ny.gov/about/press/pr1505201.htm.



                                             - 139 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 146 of 395




certain emerging currency market from at least 2009 to 2012. For example, a Barclays trader

and a JP Morgan trader coordinated the prices offered for USD/South African Rand to a

particular customer. The Barclays trader stated that “if you win this we should coordinate you

can show a real low one and will still mark it little lower haha.” After the JP Morgan trader

suggested that they “prolly shudnt put this on perma chat,” the Barclays trader responded “if this

is the chat that puts me over the edge than oh well. much worse out there.”216

       351.    As a result of the Order, Barclays agreed to pay the DFS a civil penalty of $485

million, and to terminate certain employees who played a role in FX manipulation. The DFS

later announced that Barclays would pay an additional penalty and fire an additional employee

for misconduct related to their “Last Look” system and automated, electronic trading in the FX

market. The DFS ordered Barclays to pay $150 million as a penalty for their misconduct and to

terminate David Fotheringhame, its Global Head of Electronic Fixed Income, Currencies, and

Commodities (eFICC) Automated Flow Trading.217 Mr. Fotheringhame later brought suit

against Barclays claiming that he was unfairly dismissed. In finding that Mr. Fortheringhame

was only 20% responsible for his dismissal, the London court stated that his managers knew he

was abusing the “Last Look” system to make money for the bank at the expense of its customers,

and they approved of it.218




       216
            DFS, Consent Order at ¶ 34, In the Matter of Barclays Bank PLC, et al. (May 20,
2015), http://www.dfs.ny.gov/about/ea/ea150520.pdf.
       217
            DFS, Consent Order at ¶ 44, In the Matter of Barclays Bank PLC, et al. (Nov. 17,
2015), http://www.dfs.ny.gov/about/ea/ea151117.pdf.
       218
            Kaye Wiggins, Ex-Barclays FX Trader Wins Employment Lawsuit, Bloomberg (Mar.
19, 2018), https://www.bloomberg.com/news/articles/2018-03-19/ex-barclays-fx-trader-wins-
employment-lawsuit-as-bank-criticized.



                                              - 140 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 147 of 395




       352.     On May 24, 2017, the DFS announced that it entered into a consent order with

BNP Paribas in which the bank would pay a $350 million fine “for significant, long-term

violations of New York banking law arising out of the [b]ank’s foreign-exchange business.”219

DFS found that the bank’s improper conduct, which lasted from 2007 to 2013, included

“collusive activity by foreign exchange traders to manipulate foreign exchange currency prices

and foreign exchange benchmark rates; executing fake trades to influence the exchange rates of

emerging market currencies; and improperly sharing confidential customer information with

traders at other large banks.” The consent order also revealed that BNP Paribas traders in Tokyo

developed a code for exchanging secret information and colluding, and the bank’s last look

functionality improperly disadvantaged customers.

       353.     The DFS detailed the following kinds of misconduct at BNP Paribas:

            Collusive conduct carried out through online chatrooms, including the
             execution of fake trades to manipulate prices and widen spreads.

            Improper sharing of confidential information to maximize profits at
             customers’ expense.

            Manipulation of benchmark rates from collusive trading activity as well as
             improper submission to benchmark-fixing bodies.

       354.     The Consent Order220 described the efforts of Jason Katz—who pleaded guilty to

criminal antitrust violations in January 2017—to recruit traders to his “cartel,” the chatroom

ZAR Domination, in which they discussed strategies to manipulate the South African Rand

(ZAR). For example, in January 2012, Katz contacted a trader at a large African bank saying “a

       219
           DFS, Press Release, DFS Fines BNP Paribas $350 million for illegal, unsafe and
unsound conduct in connection with BNPP’s foreign exchange trading business (May 24, 2017),
http://www.dfs.ny.gov/about/press/pr1705241.htm.
       220
           DFS, Consent Order, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
http://www.dfs.ny.gov/about/ea/ea170524.pdf.



                                              - 141 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 148 of 395




couple of us here fin New York] are going to probably make a run at zar in this [Eastern] time

zone.” Katz wanted to enlist the African trader, proposing that “some coordination with you

guys ... let you know what we are doing and what we have ... do some execution in the overnight

hours.” The goal in recruiting additional traders was to build up “a lot of firepower” for

coordinated trading.

       355.    On November 13, 2017, DFS announced a consent order with Credit Suisse in

which it found that Credit Suisse had, from at least 2008 to 2015, engaged in improper, unsafe,

and unsound conduct, by failing to implement effective controls over its FX business.221 As part

of this Order, Credit Suisse was to pay a penalty of $135 million. By failing to implement

effective oversight, Credit Suisse allowed is traders to engage in “inappropriate sharing of

information with other global banks, which may have led to coordinated trading, manipulation of

exchange rate, and increased bid/ask spreads offered to customers in Credit Suisse’s foreign

exchange business.” Credit Suisse’s did so in multi-party electronic chat rooms “[f]or many

years.” DFS also found that from April 2010 to June 2013, Credit Suisse used algorithms to

front-run its customers’ limit and stop-loss orders. Finally, DFS found that from January 2012 to

2015, Credit Suisse improperly used its trading platform’s “Last Look” functionality to increase

profit on customer orders, and made “inadequate and potentially misleading disclosures to

customers about the existence and extent of Last Look.”

       356.    The DFS Order detailed numerous instances in which Credit Suisse traders shared

confidential customer information with other banks, including by using derogatory nicknames,

like “Satan,” or “Shoefone.” And like Barclays, the traders at Credit Suisse built “ammo”


       221
           DFS, Consent Order, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.



                                              - 142 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 149 of 395




around the fixing window to push the price of a currency pair in the direction desired by the

traders.

           357.   On May 1, 2018, DFS announced a consent order with Goldman Sachs in which it

found that Goldman Sachs had, from at least 2008 to early 2013, engaged in improper, unsafe,

and unsound conduct, by failing to implement effective controls over its FX business.222 As part

of this Order, Goldman Sachs was to pay a penalty of $54.75 million. The DFS found that a

Goldman Sachs traders participated in electronic chat rooms with traders from other banks

“where participants improperly shared confidential customer information,” such as specific

trades undertaken by such customers, and “discussed trading activity that, if acted upon, could

improperly affect currency prices.” Traders in these chat rooms used code words to discreetly

share confidential customer information, referring to certain customers as the “fiddler,” “hat and

coat,” “dodgy aussie seller,” and “Satan.” The DFS Order also references traders at several

banks, including Goldman Sachs, colluding on bid/ask spreads. Indeed, a trader at a “global

bank” suggested to colleagues in a chat room: “lets sign a pact . . . on spreads.” “Trader 1,” a

Goldman Sachs trader in the chat room, quickly responded, “Agree.”

           358.   The DFS Order detailed numerous instances in which Trader 1 shared

confidential customer information with other banks and colluded with other traders to manipulate

benchmark fixes and FX spot prices and spreads.

           359.   For instance, in a chat from April 2008, Trader 1 reported to a trader at another

bank, “pleeease stay down here usd cad hahaha used up a fair bit of ammo.” Then, in another




           222
            DFS, Consent Order, In the Matter of The Goldman Sachs Group, Inc. (May 1,
2018), https://www.dfs.ny.gov/docs/about/ea/ea180501.pdf.



                                                - 143 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 150 of 395




chat from August 2012, Trader 1 wrote to two FX traders at other banks, “can we get kiwi lower

please.”

       360.      The DFS Order recounts an episode in mid-2009 when “Salesperson 1,” a senior

member of Goldman Sachs’ Global FX Sales Division located in the London office, raised

concerns about the sharing of confidential customer information in an email to “Trader 1,”

writing:

       I would like you guys to give it some thought first please. The question stands:
       “Why do the people that you talk to seem to give you so much clearly improper
       information week after week, month after month, and year after year? . . . . Are
       they stupid? Are they getting something from you by keeping you engaged? Are
       they very poorly trying to impress you to get hired?” . . . . I am working under the
       assumption that they are getting something or they would not keep doing it, so I
       believe it is worthwhile our stepping back and making sure that we are not
       showing our hands in some way that might not be obvious . . . . This is far from
       the first time that I have raised this issue FYI . . .223

The Order goes on to note that no evidence was found indicating that Salesperson 1 took any

steps to the escalate the matter to Goldman Sachs’ compliance department.

       361.      As another example of improper conduct detailed in the DFS Order, in October

2011 another Goldman Sachs FX trader, “Trader 6,” received “improperly shared customer

information” from “Trader 11,” a trader at a “large Middle Eastern Bank.” In exchange, Trader

6 told Trader 11 that he was “just hearing decent buying expected at 4pm fix, so maybe keep

ammo dry.”

       362.      In April 2012, “Trader 12” and “Trader 13,” two Goldman Sachs FX traders

specializing in emerging market currencies, discussed how easy it was for them to manipulate

FX prices, with Trader 12 stating that “the first thing I did this mng is sell all my long usd and



       223
              Id. at 6.



                                               - 144 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 151 of 395




turn short … then I put out a rec to sell usdmyr … then it collapsed.” He went on to state that

“the good thing about EM … your recs can move the market.”

       363.      In addition to ordering Goldman Sachs to pay a $54.75 million penalty, the DFS

Order prohibited Goldman Sachs from employing “Trader 1” in the future.

       364.      On June 20, 2018, DFS announced a consent order with Deutsche Bank in which

it found that Deutsche Bank had engaged in “unsafe, unsound and improper conduct” arising

from Deutsche Bank’s “failures to implement effective controls over its FX business.”224

Moreover, Deutsche Bank’s management “failed to effectively supervise the FX business and

ensure compliance with applicable rules, regulations, and laws.”225 As part of this Order,

Deutsche Bank was to pay a penalty of $205 million.

       365.      Specifically, the improper tactics used by Deutsche Bank traders and salespeople

included: (1) using online chat rooms to coordinate FX price manipulation and benchmark-

fixing with traders at other banks, and to exchange confidential customer information with such

traders; (2) attempting to “improperly influence the submissions made by Deutsche Bank and

other banks to submission-based foreign currency benchmarks in certain emerging market

currencies”; (3) an effort, co-led by a Deutsche Bank trader, to collude with traders at other

banks in the bid/offer spreads offered to FX customers for FX non-deliverable forward contracts

in an emerging market currency”; and (4) “[a]ggressive trading intended to move prices in

certain emerging market currencies, so to improperly trigger or defend FX barrier options, to the

Bank’s benefit and the customers’ detriment.”



       224
          DFS, Consent Order, In the matter of Deutsche Bank AG and Deutsche Bank AG
New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.
       225
              Id. at 27.



                                               - 145 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 152 of 395




       366.      The DFS Order detailed numerous instances in which Deutsche Bank traders

colluded to manipulate FX prices. For example, in May 2010, “Trader 1,” a senior trader on

Deutsche Bank’s New York trading desk, after hearing about the outcome of a particular trade

resulting from “inappropriate coordination” by Matthew Gardiner, a former UBS and Barclays

trader, and a trader at “another large bank,” wrote to Mr. Gardiner in a chat room: “that’s what

we need to do more!!! … you and me – coordinate … LETS GO.” Mr. Gardiner responded:

“yeah I’m fully up for co-ordinated rippage.”226

       367.      In July 2010, Trader 1 coordinated with Mr. Gardiner “to sell substantial amounts

of euro/U.S. dollar in the minutes just prior to the [ECB] fix, so to try to move the price down.”

Just after the fix, Mr. Gardiner exclaimed to Trader 1, “aaawwww yeah … the power of 2!!”

Trader 1 ultimately booked more than $81,000 in profit on this trade.

       368.      Then in September 2010, Trader 1 informed Mr. Gardiner that he had a customer

order to buy 300 million EUR/USD at the upcoming WMR fix, and that Deutsche Bank’s

London desk had additional customer buy orders for this currency pair. Mr. Gardiner then

passed along to Trader 1 confidential customer order information that he had received from two

other traders at large banks, namely, that these two other traders had aggregate total buy orders

of more than 600 million euro. Trader 1 cautioned Mr. Gardiner that he was sharing this

information on a “LKB,” i.e, “low key basis,” and remarked that “[t]his cant be that easy.”

Approximately one month later, Deutsche Bank promoted Trader 1 to Head of the New York FX

trading desk.227




       226
              Id. at 6.
       227
              Id. at 7.



                                               - 146 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 153 of 395




       369.      Other Deutsche Bank traders engaged in similar improper tactics to manipulate

benchmark fixes. For instance, a Deutsche Bank London-based FX trader discussed

manipulating benchmark fixes with a Deutsche Bank New York-based FX trader. The London

trader expressed his preference for manipulating the ECB fix because “it is really just like

driving a forklift truck into a wall … sometimes the cash machine falls onto the truck.”228

       370.      In a July 2010 internal communication, a Deutsche Bank derivatives trader noted

to a supervisor in Deutsche Bank’s FX Derivatives Department that Deutsche Bank’s spot

traders “like big fixes … since they can push mkt in their favor.” The supervisor responded:

“yes … big fixes always good.”

       371.      The DFS Order also details how a Deutsche Bank salesperson based in Frankfurt,

Germany coordinated with Trader 1 to drive down the price of EUR/USD during a brief period

before and after the Bloomberg FX fix (“BFIX”) at the request of a client of the Bank.229 The

DFS found that its analysis of Deutsche Bank’s trading records indicated “a distinct possibility

Trader 1’s market activity moved the price of the Euro down during a brief period before and

after the BFIX fix that day.”

       372.      The DFS Order also details how in November 2009, a New York-based Deutsche

Bank trader used a chat room known as “Butter the Comedian” to organize a scheme “whereby

major dealers in certain non-deliverable forwards (‘NDFs’) tied to the Brazilian real/U.S. dollar




       228
              Id. at 8.
       229
            The BFIX is a fix provided by Bloomberg LP, and is described as a family of
benchmarks that covers spot, forward and non-deliverable forward rates for many global
currencies. “The benchmark is used by market participants as a fix for portfolio benchmarking,
derivatives valuation, index construction, and trade execution.” Bloomberg FX Fixings,
Bloomberg, https://www.bloomberg.com/professional/product/indices/bfix/.



                                              - 147 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 154 of 395




currency pair agreed to quote inflated spreads to any outside party seeking to do business….”230

The traders discussed how wide the spread should be, and ultimately agreed on an additional plus

or minus 5 pip spread.

       373.      The DFS also found possible coordination between Deutsche Bank traders and

traders at other major banks on the spread charged on the EUR/USD currency pair. In

September 2008, a New York-based Deutsche Bank trader confirmed to a trader at a rival bank

in a chat room that the “consensus” spread that they were showing the customers was “at least

10.” The “rival” trader responded: “Yeah I think it’s at least 10 as well.”

       374.      In January 2009, a London-based Deutsche Bank trader was asked by a trader at

another global bank how wide the spread was on the Australian dollar. The Deutsche Bank

trader responded by disclosing several AUD price quotes he had shown his customers in recent

weeks, and stated “so [I’m] thinking 50-60 … does that sound right?” The other trader replied

“yup I said 60,” and asked the Deutsche Bank trader to keep that information to herself. The

Deutsche Bank trader responded: “I consider these chats on spreads sensitive and btwn us girls

for all the obvious reasons all agreed.”231

       375.      The DFS Order also identified numerous occasions in which Deutsche Bank

traders manipulated the prices and fixes of emerging market currencies. For example, the DFS

found that “on more than 50 occasions over several years,” two New York-based Deutsche Bank

traders requested a Bank employee in Buenos Aires to skew the Bank’s submissions to an

Emerging Markets Trading Association (“EMTA”) benchmark fix on the Argentine peso/USD



       230
          DFS, Consent Order, In the matter of Deutsche Bank AG and Deutsche Bank AG
New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.
       231
              Id. at 11.



                                              - 148 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 155 of 395




currency pair to help the traders’ positions. Such requests “were periodically honored.”232 The

traders’ supervisor was aware of the benchmark rigging, but the DFS found no evidence

indicating that the supervisor informed Deutsche Bank’s Compliance department about this

improper conduct.

        376.      Further, between 2010 and 2012, two other Deutsche Bank traders based in

London and Moscow coordinated with traders at other banks using chat rooms to rig EMTA

submissions in order to benefit Deutsche Bank’s trading positions. The DFS found indications

that “many of these efforts to influence other submissions or to coordinate submissions were

successful.”233

        377.      The DFS also identified numerous instances in which Deutsche Bank traders and

salespeople improperly exchanged confidential customer information with competitors at other

banks. For instance, in November 2010, a trader at a competitor bank asked a London-based

Deutsche Bank trader over chat to identify a particular customer who made a trade request. The

London trader, in an effort to avoid detection, identified the customer by “typing the three-letter

name of this Fortune 500 company in three separate responses, hitting the return key each time

after each letter.”

        378.      Deutsche Bank traders also used confidential customer order information to front-

run trades. For example, in July 2012, a Deutsche Bank New York-based salesperson notified

two Deutsche Bank New York-based traders that a customer was preparing to place a 1 billion

GBP buy order against the U.S. dollar. Unbeknownst to the salesperson, after receiving this

information, the two traders acquired approximately 500 million pound sterling, which likely


        232
               Id. at 12.
        233
               Id. at 13.



                                                - 149 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 156 of 395




drove up the price of the GBP/USD currency pair. The price increase “spooked the customer

into refraining from trading at that moment,” and when the customer decided to execute the trade

several days later it was forced to pay an additional $17 million to have the identical order

filled.234

        379.      Deutsche Bank traders also disadvantaged Bank customers by “trading

aggressively to trigger or defend a barrier option that had been purchased by a customer.”235 For

example, on April 16, 2009, two New York-based Deutsche Bank traders “aggressively

purchased $300 million worth of U.S. dollars against the Mexican peso, in an effort to prop up

the spot price of this currency pair.” Their motive is evident from a chat message sent from one

trader to the other: “We r defending the 13.00 barrier in mxn. we r already over 300 mios

usdmxn long now. working to sell and work bids again.” These traders succeeded in generating

a “hefty profit” for the Bank at customer expense.

        380.      The DFS also uncovered in its investigation that from 2012 until late 2013,

Deutsche Bank implemented a “Pre-Hedging Feature” in its Last Look system which, on more

than 1,300 occasions, caused the Bank to trade ahead of customer orders.236

        381.      On January 29, 2019, the DFS announced a consent order with Standard

Chartered in which it found that Standard Chartered traders at the New York branch and “other

major trading hubs” conspired to rig transactions in foreign exchange markets between 2007 and

2013, and that such misconduct arose “from the Bank’s failure to implement effective controls


        234
               Id. at 15.
        235
            As explained in the Deutsche Bank DFS Order, “[o]ne type of barrier option, known
as a ‘knock-out’ option, yields value to the customer only if the referenced currency pair does
not reach a specified price in the market during a certain time period.” Id.
        236
               Id. at 25-26.



                                                - 150 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 157 of 395




over its foreign exchange business.”237 Standard Chartered traders employed a variety of illegal

tactics to benefit the bank to the detriment of its customers, including but not limited to:

“coordinating trading and spreads with colleagues at Standard Chartered and other international

banks to disadvantage customers,” “engaging in non-competitive agreements among traders on

prices and spreads offered on a variety of FX-related products,” sharing confidential customer

information (including stop-loss orders), “seeking to manipulate submission-based and trading-

based benchmarks,” and “trading intended to move prices in certain emerging market currencies”

to the customer’s detriment.238 As part of this Order, Standard Chartered was required to pay a

penalty of $40 million.

       382.         The DFS order makes clear that the misconduct at issue was not limited to a

single group of traders or a single office, but instead, “a number of Standard Chartered traders

and salespersons engaged in improper conduct involving an assortment of currencies and

products ….”239 For instance, between September 2007 and April 2014, at least three Standard

Chartered traders coordinated trading strategies with traders at other banks in a chat room called

“Old Gits” with the goal of manipulating various emerging markets currencies. One of the

Standard Chartered traders referred to the group as “mafia,” and another member called it a

“cartel” “like OPEC but poorer.”240 A trader from another international bank referred to the

group as “a den of thieves.”



       237
            DFS, Consent Order, In the matter of Standard Chartered Bank, et al. (Jan. 29,
2019), https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_chartered_
bank.pdf.
       238
              Id.
       239
              Id. at 5.
       240
              Id. at 6.



                                                 - 151 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 158 of 395




       383.         One example of Old Gits members colluding to influence benchmark fixes

occurred in November 2007, when “Trader 2” informed the group that he had booked a

customer’s USD/THB (Thai baht) trade that would be priced at the WMR fix. A trader at

another global bank, Trader 5, responded “we can make that hi, we all just update screens at

32.00,” meaning that the group could affect the WMR fix if they placed orders at an artificially

high price “at the time the benchmark publisher sampled the market.”241 Trader 2 and another

trader at a global bank, Trader 1, agreed to help with Trader 5’s plan, and Trader 5 implored

others to post an inflated price for a putative $2 million USD/THB trade: “2 usd each, mission

for old gits … highest poss[ible] fix for 2 usd thb.” After Trader 1 posted his orders he provided

updates to the group: “ill start with the updates in … a min or 2 … OK, here we go [Trader 2] …

OK [Trader 2] hope this helps the print.”

       384.         In March 2008, Christopher Cummins (referred to in the DFS order as “Trader

6”), a former FX trader at Citigroup that pled guilty in January 2017 to conspiring to suppress

competition by fixing prices for CEEMEA currencies, asked Standard Chartered traders to assist

him in manipulating an upcoming benchmark.242 Explaining his scheme, Mr. Cummins wrote:

“when i tell you to pay the offer [in the relevant currency], take it for 1, [I’ve] got to jam a fixing

at 3 ok? Im going to go 20 bid after.” Trader 1 and Trader 4 responded “ok,” and a few minutes

later as the fixing time approached, Mr. Cummins directed them to proceed with the plan, writing

“almost time…pay it.” Trader 4 responded “ok.”

       385.         Members of the Old Gits chat room also strategically placed and pulled FX orders

to push the price in a direction desired by another traders. For example, in July 2010, Trader 1


       241
              Id. at 7.
       242
              Id.



                                                 - 152 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 159 of 395




agreed to delay his trading in Singapore dollars at the request of Trader 2, who was attempting to

momentarily inflate the market price of the Singapore dollar so that he could profit more from a

sale he was making to his customer. Trader 2 explained: “I have to buy 50, am going to have to

put a price on this in a minute, not going to be pretty. Just let me push it up a bit for the fill then

we let it come back.” Trader 1 agreed, responding “ya im not going to chase, all you hammer

[Trader 2]. [When it] comes back off ill take in.”

        386.      Old Gits members also coordinated on the spreads they quoted to customers. For

instance, in a September 2011 chat, a New York-based Standard Chartered trader, Trader 7,

asked other dealers to share the spreads they charged to their customers for Indian rupees (INR).

Trader 2 responded “prob 10,” and Trader 7 replied “agreed, thnks u, 5 wud be insanity.” Trader

5 also volunteered that he would show a 7 to 10 pip spread.

        387.      Traders in the Old Gits chat room also manipulated the price of the South Africa

rand (ZAR). For instance, in January 2008, Trader 3 suggested the following: “I think we need

an old gits meeting to discuss good ole zar manipulation. We should be able to bully people now

far more than any other [currency].” Trader 1 and Trader 3 agreed, writing “meeting of the

family one night,” and “done, gits = zar domination.”243 The traders accomplished this goal by

coordinating to charge “wider-than-usual” ZAR spreads during off hours when market activity

was light. On one occasion, Trader 3 scolded Trader 6 for charging a 50 pip spread on a 10

million ZAR/USD trader, stating “you are making too tight now dude joburg [Johannesburg] is

gone. That is a 75-100 price now, you are giving yourself a harder time than you have to.”

Trader 1 agreed: “you’re killing us, hahaha.” Trader 7 agreed with Trader 3 to charge a “75-

100” on a $10 million order going forward.

        243
               Id. at 9.



                                                - 153 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 160 of 395




       388.      Standard Chartered traders covered up their illegal activities by using code names

to identify customers, such as “007,” “big igloo,” “italian stallion,” “schoolboy,” “fido,”

“fireman,” and “dirty computer.” These code names were used both in chat rooms and on

recorded phone calls.

       389.      Members of this chat room openly acknowledged that they had the power to move

the market, with Trader 4 telling a friend that “60% of the fucking flow that comes through the

EM [emerging] market comes through one of the 6 [sic] desks realistically, and … they are

probably in chats with the other 40%.”244

       390.      The DFS order also details how, starting in November 2009, a New York-based

Standard Chartered trader, Trader 8, coordinated with Trader 9 (a trader at the New York office

of another global bank) and other major dealers to rig the spreads charged to customers for non-

deliverable forwards tied to the Brazillian real (BRL)/USD currency pair in a chat room called

“Butter the Comedian.” Members of this chat room voted, and ultimately agreed to charge a

spread that was larger than what they would have quoted brokers had they been required to

actually compete with each other.245 The scheme was ultimately ineffective and began to

unravel after several weeks.

       391.      New York-based Standard Chartered traders also used chat rooms to exchange

confidential customer stop-loss order information with traders from other banks. One trader in

particular, Trader 12, who worked at Standard Chartered’s New York branch and had previously

worked at “several other large financial institutions,” exchanged client stop-loss orders with

traders from four other global banks. Trader 12 admitted to DFS that he shared this information


       244
              Id. at 10.
       245
              Id. at 11.



                                               - 154 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 161 of 395




with other traders, and the DFS also found that the supervisor of Trader 12 (Supervisor 1)

participated in these same chats and did nothing to prevent the “widespread and improper”

sharing of information that occurred in such chats.246 Indeed, in an August 2011 chat Supervisor

1 received, “on repeated occasions,” confidential customer information from a trader at another

global bank (Trader 13), and in a November 2011 chat, Supervisor 1 solicited customer order

information from traders at other banks, writing “you guys have anything on?”247

       392.      Further, Supervisor 1’s supervisor (Supervisor 2), who was the global head of

G10 spot trading based in Standard Chartered’s London office, also used chat rooms to exchange

trading strategies and positions with chat room members. In an October 2011 chat, he disclosed

to everyone in the chat that Standard Chartered had a “very large rhs eur at 4pm,” i.e., Standard

Chartered would be selling a very large amount of EUR/USD at the fix. This allowed the other

traders to avoid the price shift that would be caused by Standard Chartered’s large order during

the fixing window. One of the chat room members was an asset manager that Supervisor 2 was

on friendly terms with, and they exchanged trading strategies and customer order information on

multiple occasions.248

       393.      Standard Chartered traders would also use customer order information they

received from traders at other banks to make additional profit for Standard Chartered. In a

January 2011 chat, a trader at another global bank (Trader 11) told the chat room members that

he was selling EUR/USD at the ECB fix. In response, a Standard Chartered trader (Trader 10)




       246
              Id. at 15-16.
       247
              Id. at 16.
       248
              Id. at 18.



                                               - 155 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 162 of 395




shorted the EUR/USD currency pair before the fix, and then repurchased “roughly” the same

amount of currency immediately after the fix, resulting in a profit for Standard Chartered.

               8.      The Federal Reserve Board’s Orders on BofA, Barclays, BNP
                       Paribas, Citi, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan,
                       RBS, and UBS

       394.    The Federal Reserve Board announced in November 2014 that it had begun to

investigate improper conduct in the FX markets, and was working closely with the DOJ and

other authorities.249 On May 20, 2015 (the same day that the DOJ announced that major banks

had pled guilty to criminal misconduct), the Federal Reserve Board announced that it had

imposed more than $1.8 billion in fines on six major banking organizations “for their unsafe and

unsound practices in the foreign exchange markets.” In a press release, the Federal Reserve

Board noted that UBS, Citigroup, JPMorgan, and Barclays had engaged in unsafe and unsound

conduct in multi-bank chat room communications, consisting of: “(i) disclosures to traders of

other institutions of confidential customer information of the Bank and the Branch; (ii)

agreements with traders of other institutions to coordinate FX trading in a manner designed to

influence the WMR, ECB, and other FX benchmark fixes and market prices generally; (iii)

trading strategies that raised potential conflicts of interest; and (iv) possible agreements with

traders of other institutions regarding bid/offer spreads offered to FX customers.”250 These fines

were among the largest ever by the Federal Reserve Board, and included: $342 million each

imposed on UBS, Barclays, Citigroup, and JPMorgan; $274 million on RBS; and $205 million


       249
           Doina Chaicu, U.S. Federal Reserve investigating bank conduct in forex markets,
Reuters (Nov. 12, 2014), http://www.cnbc.com/id/102176829.
       250
            Federal Reserve Board Press Release, Federal Reserve announces fines totaling more
than $1.8 billion against six major banking organizations for their unsafe and unsound practices
in the foreign exchange (FX) markets (May 20, 2015), https://www.federalreserve.
gov/newsevents/pressreleases/enforcement20150520a.htm.



                                               - 156 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 163 of 395




on Bank of America. The fines were accompanied by cease-and-desist orders that required the

firms to improve their oversight and institute controls over activities in the FX market.251

       395.    On April 20, 2017, the Federal Reserve Board issued an additional Order to Cease

and Desist and Order of Assessment of a Civil Monetary Penalty against Deutsche Bank AG, DB

USA Corporation, and Deutsche Bank AG New York Branch. The Federal Reserve Board found

that Deutsche Bank had deficient policies and procedures “which prevented it from detecting and

addressing unsafe and unsound conduct by certain of its FX traders,” including in

communications by traders in multibank chatrooms, consisting of “disclosures of trading

positions, and, on some occasions, discussions of coordinated trading strategies with traders of

other institutions;” “discussions about possible FX benchmark fix related trading with traders of

other institutions;” “attempts to influence contributions to submission-based foreign currency

benchmarks in certain emerging market currencies in order to possibly benefit Deutsche Bank,

both within Deutsche Bank and with traders of other institutions;” “discussions by a Deutsche

bank trader regarding bid/offer spreads offered to FX customers for FX non-deliverable forward

contracts with traders of other institutions in an emerging market currency;” and “discussions on



       251
           Order to Cease and Desist, In the Matter of UBS AG, et al., Dkt. No. 15-005 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a6.pdf; Order
to Cease and Desist, In the Matter of Barclays Bank PLC, et al., Dkt. No. 15-006 (May 20,
2015), https://www.federalreserve.gov/newsevents/pressreleases/files/enf20150520a3.pdf; Order
to Cease and Desist, In the Matter of The Royal Bank of Scotland PLC, et al., Dkt. No. 15-007
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a4.pdf; Order to Cease and Desist, In the Matter of Citigroup Inc., Dkt. No. 15-008
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a5.pdf; Order to Cease and Desist, In the Matter of JPMorgan Chase & Co., Dkt.
No. 15-009 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a2.pdf; Order to Cease and Desist, In the Matter of Bank of America Corp., Dkt.
No. 15-010 (May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a1.pdf.



                                              - 157 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 164 of 395




trading in a manner to trigger or defend certain FX barrier options within Deutsche Bank, in

order to benefit Deutsche Bank.”252

       396.    The Federal Reserve Board fined Deutsche Bank $136,950,000. Deutsche Bank

was further ordered to “fully cooperate with and provide substantial assistance to” the Federal

Reserve Board in investigating whether separate enforcement actions should be taken against

individuals who were affiliated with Deutsche Bank and “who were involved in the misconduct

underlying” the order.

       397.    On July 17, 2017, the Federal Reserve Board entered an Order to Cease and

Desist and an Order of Assessment of a Civil Monetary Penalty Issued Upon Consent against

BNP Paribas. The Federal Reserve Board found that BNPP had deficient policies and

procedures which prevented BNPP from detecting and addressing unsafe and unsound conduct

by its FX traders, including in communications by traders in multibank chatrooms, consisting of:

       (i) disclosures of trading positions and discussions of coordinated trading
       strategies with traders of other institutions; (ii) discussions about anticipated FX
       benchmark fix-related trading and submissions with traders of other institutions;
       (iii) disclosures to traders of other institutions of confidential customer
       information of BNPP; (iv) discussions regarding bid/offer spreads offered to FX
       customers with traders of other institutions; and (v) discussions of trading in a
       manner to trigger or defend certain FX barrier options within BNPP, in order to
       benefit BNPP.253

       398.    The Federal Reserve Board fined BNPP $246,375,000 for this conduct.

       399.    On September 29, 2017, the Federal Reserve Board entered an Order to Cease and

Desist and Order of Assessment of a Civil Money Penalty Issued Upon Consent against HSBC.

       252
           Order to Cease and Desist, In the Matter of Deutsche Bank AG, et al., Dkt. No. 17-
008 (Apr. 20, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170420a1.pdf.
       253
             Order to Cease and Desist, In the Matter of BNP Paribas S.A., et al., Dkt. No. 17-020
(Jul. 17, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170717a1.pdf.



                                              - 158 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 165 of 395




The Federal Reserve Board found that HSBC’s had deficient policies in place which permitted

its FX traders to routinely communicate with FX traders at other financial institutions through

chatrooms, and the Federal Reserve Board found the following unsafe and unsound practices:

       (i) two of its senior traders, including the Bank’s global head of FX cash trading,
       misusing confidential inside information to conduct FX trades in a manner that
       benefitted them and their trading desk to the detriment of HBEU’s corporate
       client, which resulted in the traders’ indictment by a federal grand jury on
       multiple counts of wire fraud and conspiracy to commit wire fraud, United States
       v. Johnson, No. 1:16-cr-457, Dkt 9 (E.D.N.Y. Aug. 16, 2016); (ii) possible
       agreements with traders of other institutions to coordinate FX trading in a manner
       designed to influence benchmark fixes and market prices generally; (iii) attempts
       to influence contributions to a submission-based foreign currency benchmark in a
       certain emerging market currency in order to possibly benefit HSBC; (iv) trading
       strategies that raised potential conflicts of interest; and (v) disclosures to traders
       of other institutions of confidential information of HSBC.

       400.    The Federal Reserve Board fined HSBC $175,296,000 for this conduct.254

       401.    On May 1, 2018, the Federal Reserve Board entered an Order to Cease and Desist

and Order of Assessment of a Civil Money Penalty Issued Upon Consent against Goldman

Sachs.255 The Federal Reserve Board found that Goldman Sachs had deficient policies and

procedures in place which permitted its FX traders to routinely communicate with FX traders at

other financial institutions through chatrooms. In particular, the Federal Reserve Board found

that Goldman Sachs FX traders engaged in “potentially unsafe and unsound conduct” with

traders at other financial institutions, including: (1) disclosing confidential customer

information; (2) discussing “anticipated FX benchmark fix-related trading”; (3) discussing



       254
            Order to Cease and Desist, In the Matter of HSBC Holdings PLC, et al., Dkt. No. 17-
010 (Sept. 29, 2017), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20170929a1.pdf.
       255
           Order to Cease and Desist, In the Matter of The Goldman Sachs Group, Inc., Dkt.
No. 18-015 (May 1, 2018), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20180501b1.pdf.



                                               - 159 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 166 of 395




“bid/offer spreads offered to FX customers”; and (4) “trading strategies that raised potential

conflicts of interest.”

        402.    The Federal Reserve Board fined Goldman Sachs $54,750,000 for this conduct.

                9.        Federal Reserve Board bans and suspends individuals

        403.    On July 19, 2016, the Federal Reserve Board took further action against an

individual trader by imposing a lifetime ban on former UBS and Barclays trader Matthew

Gardiner from participating in the banking industry.256 The Federal Reserve Board found that

Mr. Gardiner “used electronic chat rooms to coordinate FX trading, facilitate manipulation of FX

benchmarks, disclose confidential customer information to traders at other organizations, and

engage in other unsafe and unsound practices.”

        404.    On August 29, 2016, the Federal Reserve Board issued a similar order against

Christopher Ashton, Barclays’s former Head of the FX Spot Desk in London and Global Head of

FX Spot Business.257 The Federal Reserve Board found that Mr. Ashton used chat rooms to

exchange confidential client information with competitors (including stop-loss orders) and then

worked with those competitors to coordinate their collective trading to manipulate the FX

benchmarks. Barclays had suspended Mr. Ashton in November 2013 and then terminated his

employment in May 2015. The Federal Reserve Board sought a permanent ban on Ashton from

employment in the banking industry, and a $1.2 million fine. In May 2017, the Federal Reserve




        256
           Federal Reserve Board Press Release (July 19, 2016), http://www.federalreserve.gov/
newsevents/press/enforcement/20160719a.htm.
        257
          Federal Reserve Board Press Release (Aug. 29, 2016), http://www.federalreserve.
gov/newsevents/press/enforcement/20160829a.htm.



                                              - 160 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 167 of 395




Board applied the $1.2 million fine and permanently banned Ashton from participating in the

banking industry after Ashton failed to respond to the allegations.258

       405.    On July 24, 2017, the Federal Reserve Board banned Michael Weston, a former

Barclays trader, from the banking industry. The Federal Reserve Board found that from January

2011 to October 2012, Weston “routinely communicated with other foreign exchange . . . traders

at other financial institutions through chatrooms on electronic messaging platforms” and while

doing so “engaged in unsafe and unsound conduct” consisting of “disclosures to traders of other

institutions of confidential information of Barclays and its customers” and “possible coordination

of the trading of certain currency pairs in connection with FX currency benchmarks or “fixes” set

by World Markets/Reuters and the European Central Bank with traders of other institutions.”259

       406.    On February 16, 2018, the Federal Reserve Board announced that it was seeking

to permanently ban Peter Little, a former Barclays trader who led the FX spot desk in New York,

from the U.S. banking industry, and that it also sought to impose a $487,500 fine against Mr.

Little. The Federal Reserve Board found that Mr. Little “engaged in unsafe and unsound

practices and breaches of fiduciaries duties” related to “manipulative and collusive trading” in

the FX market, including “coordinating with competitors to manipulate FX currency

benchmarks” and “failing to supervise other traders who [] coordinated with competitors to




       258
            Cara Mannion, Ex-Barclays Forex Trader Gets $1.2M Fine, Industry Ban, Law360
(May 19, 2017), https://www.law360.com/articles/926431/ex-barclays-forex-trader-gets-1-2m-
fine-industry-ban.
       259
            Order of Prohibition, In the Matter of Michael Weston, Dkt. No. 17-019 (Jul. 24,
2017, https://www.federalreserve.gov/newsevents/pressreleases/files/enf20170724a1.pdf.



                                              - 161 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 168 of 395




manipulate FX currency benchmarks,” “engaged in trading practices detrimental to clients,” and

“improperly disclosed confidential proprietary and client information to competitors.”260

               10.     The European Commission investigation

       407.    The European Commission (“EC”) is the European Union body responsible for

proposing and enforcing the laws of the EU. In October 2013, EC Competition Commissioner

Joaquin Almunia reported that he had recently learned of activities that “could mean violation of

competition rules around the possible manipulation of types of exchange rates,” and that the EC

had begun an investigation into that misconduct.261

       408.    In June 2014, Almunia confirmed that the investigation was still ongoing and in

its preliminary stages. Alumnia stated that “there is a lot of information and we are digging into

the information and analyzing it and discussing it.”262 Around October 2014, the EC reportedly

expanded its probe by seeking FX traders’ communications through Facebook and other social

media platforms, in addition to their emails and electronic chat room logs.263

       409.    In June 2016, Bloomberg reported that “[t]he European Union is stepping up its

currency rigging probe more than a year after U.S. and U.K. regulators issued multi-billion dollar




       260
            Notice of Intent to Prohibit, In the Matter of Peter Little, Dkt. No. 18-010 (Feb. 16,
2018, https://www.federalreserve.gov/newsevents/pressreleases/files/enf20180216a1.pdf.
       261
            Aoife White and Gaspard Sebag, EU Regulators Start Inquiry Into Currency Rate-
Manipulation, Bloomberg (Oct. 7, 2013), http://www.bloomberg.com/news/ articles/2013-10-
07/eu-starting-inquiries-into-currency-manipulation-almunia-says.
       262
           Huw Jones, EU’s Almunia says nothing new yet on forex, Swiss benchmark rate
probes, Reuters (Jun. 5, 2014), http://www.reuters.com/article/2014/06/05/eu-almunia-
idUSL6N0OM2PP20140605.
       263
            Aoife White and Gaspard Sebag, FX Traders’ Facebook Chats Said to be Sought in
EU Probe, Bloomberg (Oct. 27, 2014), http://www.bloomberg.com/news/articles/ 2014-10-
27/fx-traders-facebook-chats-said-to-be-sought-in-eu-probe.



                                              - 162 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 169 of 395




fines to global banks.”264 Noting that “the commission is used to being late to the party,” and

that “[r]egulators may need several more years to finalize the antitrust investigation,” Bloomberg

reported that the commission may be proceeding very carefully.265

       410.         In November 2017, the Financial Times reported that UBS, RBS, JP Morgan,

Citi, Barclays, HSBC, and two other banks were “gearing up to negotiate settlements” with the

EC, which were likely to cost the banks “billions of euros combined.”266

       411.         On July 31, 2018, Credit Suisse disclosed in its quarterly report that it had been

charged with “engag[ing] in anti-competitive practices in connection with its foreign exchange

trading business” by EU antitrust regulators.267 Credit Suisse is expected to challenge the EU

regulators’ findings in court. Upon information and belief, the European Commission’s

investigation is ongoing.

       412.         On February 19, 2019, HSBC reported that it had received a request for

information from the EC “concerning potential coordination in foreign exchange options

trading.268 The EC’s investigation into this matter is at an “early stage.”




       264
          Gaspard Sebag and Stephanie Bodoni, FX Probe Said to Emerge From Shadows as
EU Seeks Bank Data, Bloomberg (Jun. 3, 2016), https://www.bloomberg.com/news/articles/
2016-06-03/currency-probe-said-to-emerge-from-shadows-as-eu-seeks-bank-data.
       265
              Id.
       266
           Rochelle Toplensky and Martin Arnold, Banks Prepare to Settle With Brussels Over
Forex Cartel Probe, Financial Times (Nov. 19, 2017), https://www.ft.com/content/860f43c4-
cacc-11e7-ab18-7a9fb7d6163e.
       267
             Aoife White, Credit Suisse Gets EU Antitrust Complaint in FX Probe, Bloomberg,
(Jul. 31, 2018), https://www.bloomberg.com/news/articles/2018-07-31/credit-suisse-gets-eu-
antitrust-complaint-in-fx-rigging-probe.
       268
            Margot Patrick, HSBC’s Profit Misses Analysts’ Expectations, Wall Street Journal
(Feb. 19, 2019), https://www.wsj.com/articles/hsbcs-2018-profit-misses-analysts-expectations-
11550552708.



                                                   - 163 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 170 of 395




       413.    On May 16, 2019, the EC announced the results of its investigation as to MUFG

Bank, Citi, RBS, JPMorgan, and Barclays. The EC fined the five banks a total of 1.07 billion

euros “for taking part in two cartels in the Spot Foreign Exchange Market.”269 Specifically, the

EC fined MUFG Bank 69.75 million euros for participating in the “Essex Express” cartel,

Barclays 210.3 million euros for participating in the “Essex Express” and “Three Way Banana

Split” cartels, RBS 249.2 million euros for participating in the “Essex Express” and “Three Way

Banana Split” cartels, and Citi 310.8 million euros for participating in the “Three Way Banana

Split” cartel. By settling with the EC, these five banks cannot challenge the Commission’s

findings. UBS Group AG was not fined because it was the first bank to disclose the FX

collusion to European regulators. EC officials further confirmed that their probe into FX market

manipulation by Credit Suisse was ongoing.

       414.    Commissioner Margrethe Vestage, who is in charge of competition policy for the

EC, made the following statement:

       Companies and people depend on banks to exchange money to carry out
       transactions in foreign countries. Foreign exchange spot trading activities are one
       of the largest markets in the world, worth billions of euros every day. Today we
       have fined Barclays, The Royal Bank of Scotland, Citigroup, JPMorgan and
       MUFG Bank and these cartel decisions send a clear message that the Commission
       will not tolerate collusive behaviour in any sector of the financial markets. The
       behaviour of these banks undermined the integrity of the sector at the expense of
       the European economy and consumers.

In response to the EC’s announcement, MUFG Bank stated that the “high standards that we

aspire to in our business were not met on this occasion,” and noted that it had taken measures to

       269
            European Commission Press Release, Antitrust: Commission fines Barclays, RBS,
Citigroup, JPMorgan and MUFG €1.07 billion for participating in foreign exchange spot
trading cartel (May 16, 2019), http://europa.eu/rapid/press-release_IP-19-2568_en.htm; see also
Aoife White and Stephanie Bodoni, Citigroup Hit Hardest as EU Fines Banks $1.2 Billion Over
FX, Bloomberg, (May 16, 2019), https://www.bloomberg.com/news/articles/2019-05-
16/citigroup-jpmorgan-among-banks-fined-1-2-billion-in-fx-probe.



                                             - 164 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 171 of 395




prevent such behavior in the future.270 RBS similarly stated that “Today’s fine is a further

reminder of how badly the bank lost its way in the past and we absolutely condemn the behavior

of those responsible.”

       415.     The EC press release explained the types of conduct that MUFG Bank, Barclays,

Citi, JPMorgan, and RBS engaged in:

       individual traders in charge of Forex spot trading of these currencies on behalf of
       the relevant banks exchanged sensitive information and trading plans, and
       occasionally coordinated their trading stategies through various online
       professional chatrooms. The commercially sensitive information exchange in
       those chatrooms related to:

       1) outstanding customers’ orders (i.e. the amount that a client wanted to
       exchange and the specific currencies involved, as well as indications on which
       client was involved in a transaction),

       2)     bid-ask spreads (i.e. prices) applicable to specific transactions,

       3) their open risk positions (the currency they needed to sell or buy in order to
       convert their portfolios into their bank's currency), and

       4)     other details of current or planned trading activities.

       The information exchanges, following the tacit understanding reached by the
       participating traders, enabled them to make informed market decisions on whether
       to sell or buy the currencies they had in their portfolios and when.

       Occasionally, these information exchanges also allowed the traders to identify
       opportunities for coordination, for example through a practice called “standing
       down” (whereby some traders would temporarily refrain from trading activity to
       avoid interfering with another trader within the chatroom).

       416.     The EC also described the close social ties and constant communications between

MUFG Bank, Barclays, Citi, JPMorgan, and RBS, which facilitated the conspiracy:

       Most of the traders participating in the chatrooms knew each other on a personal

       270
           Amie Tsang, Europe Fines 5 Banks $1.2 Billion for Their Roles in Foreign Exchange
Cartels, N.Y. Times (May 16, 2019), https://www.nytimes.com/2019/05/16/business/european-
commission-foreign-exchange-banks-fine.html.



                                                - 165 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 172 of 395




       basis - for example, one chatroom was called Essex Express ‘n the Jimmy because
       all the traders but “James” lived in Essex and met on a train to London. Some of
       the traders created the chatrooms and then invited one another to join, based on
       their trading activities and personal affinities, creating closed circles of trust.

       The traders, who were direct competitors, typically logged in to multilateral
       chatrooms on Bloomberg terminals for the whole working day, and had extensive
       conversations about a variety of subjects, including recurring updates on their
       trading activities.

       417.   The EC further detailed “the participation and the duration of each company’s

involvement in each of the two infringments” that the EC conclusively found. For instance,

MUFG Bank participated in the “Essex Express / Semi Grumpy Old men” cartel from at least

September 8, 2010 through at least September 12, 2011.

       418.   The EC also explained how it calculated the fines on each bank. For example,

MUFG Bank did not cooperate with the EC investigation, and thus did not receive a leniency

discount:

       In the Essex Express infringement, all banks except one benefited from reductions
       of their fines for their cooperation with the Commission investigation. The
       reductions reflect the timing of their cooperation and the extent to which the
       evidence they provided helped the Commission to prove the existence of the
       cartels in which they were involved. MUFG Bank (formerly Bank of Tokyo-
       Mitsubishi) did not apply for leniency.

       419.    The non-confidential versions of the EC’s full Decisions were later made

public.271 Those Decisions elaborate on the EC’s findings. For instance, the Decision regarding

the “Essex Express” cartel was specifically addressed to “MUFG Bank, Ltd.,” as well as to

Barclays, RBS, and UBS, and stated that those Defendants engaged in a “single and continuous

infringement” of EU law, by reaching “an underlying understanding” to share “current or



       271
          See, e.g., FX Claim UK, https://media.fxclaimuk.com/www.fxclaimuk.com/Annex-
1B-Essex-Express-Decision-non-confidential-version.pdf.



                                             - 166 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 173 of 395




forward-looking commercially sensitive information about certain of their trading activities” and

to “coordinate their trading activity with respect to Forex spot trading of G10 currencies.”

       420.    The Decisions described the “arrangements reached within the chatrooms.” For

example, the “Essex Express” Decision explained that MUFG Bank was one of the founding

members of that cartel, and that an MUFG Bank trader created the “Grumpy Semi Old Men”

chatroom, which was run in parallel with the Essex Express chatroom. The EC found that the

participating traders, including from MUFG Bank, engaged in “nearly daily communications”

and “extensive recurrent and reciprocal” exchanges of information that were “used to the traders’

respective benefit and in order to identify occasions to coordinate their trading.” The EC made

clear that these were not merely “communications . . . in the ordinary course of business,” such

as “communications about market color.” Rather, the traders exchanged “current or forward-

looking commercially sensitive information,” which crossed the line and violated EU law. The

Commission also explained how “such information would be shared within the private

chatrooms,” but “the traders would not disclose such shared information received from other

chatroom participants to parties outside of the private chatrooms,” and “such shared information

would not be used against the traders who shared it.”

       421.    The EC Decisions also provided many pages of additional details on the types of

“trading coordination” that MUFG Bank and the other participants engaged in. That

coordination was made possible by an “underlying understanding” whereby the traders

“expressed gratitude” when receiving sensitive information, “indicated willingness to coordinate

their trading to benefit any of the chatroom participants, “ and “apologized to each other when

they may have departed from the underlying understanding.” As a result, “participating in Essex

Express chatrooms entailed membership of a closed group of traders who trusted each other and




                                              - 167 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 174 of 395




tacitly committed to comply with the terms of the underlying understanding.” That

understanding was the basis for many forms of information-sharing that the EC detailed,

including for instance:

       Exchange of information on open risk positions of the participating traders . . .
       consisted in the recurrent sharing of certain current or forward-looking
       commercially sensitive information on open risk positions with competitors . . .
       The recurrent knowledge update of such open risk positions of major competitors
       provided the traders with information which could be, for a window of minutes or
       until new information superseded it, relevant to their subsequent trading decisions
       and enable the participating traders to identify opportunities for coordination.

       Exchange of information on outstanding customers’ orders . . . the participating
       traders . . . were expected to share and shared with each other confidential
       information related to their respective customers’ outstanding orders. This
       applied to:

       Customer Conditional orders such as “stop-loss” and “take-profit” orders,
       which are triggered when a given price level is reached and opens the traders’ risk
       exposure . . . the participating traders frequently revealed certain current or
       forward-looking commercially sensitive information on conditional orders, such
       as the size or the direction of the orders, or the type of customer . . . This eased
       the identification of opportunities for coordination among the participating traders
       ...

       WMR or ECB fix positions: traders usually engaged in these exchanges in the
       hour preceding the relevant fix . . . these traders often shared certain commercially
       sensitive information on their fix positions . . . to identify occasions to coordinate
       trading at or around the fix . . .

       Exchange of information on bid-ask spreads . . . the participating traders . . .
       discussed existing or intended bid-ask spreads quotes of specific currency pairs
       for certain trade sizes. The knowledge of existing or intended bid-ask spreads
       quotes of specific currency pairs for certain trade sizes . . . could enable
       coordination of spreads to that client.

       422.    The EC further detailed various types of “coordination facilitated by the exchange

of information” that it found, such as:

       Coordinated trading with a view to affecting a fix . . . where the participating
       traders had disclosed that their open risk positions at the fix were of a certain type
       and spotted the opportunity to potentially benefit from it. Instead of making an
       independent decision, they would sell or buy along with one of the traders to



                                              - 168 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 175 of 395




       create a bulk position with the aim of increasing the impact this may have on the
       outcome of the relevant fix (ECB or WMR).

       ‘Standing down’ . . . in which traders refrained from trading as they otherwise had
       planned to undertake during a particular time window on account of another
       trader’s announced position or trading activity . . . This entailed some alignment
       of their trading activities . . . one or more traders refrained for a limited period of
       time from trading activity which was perceived to have the potential to negatively
       affect the trading interests of another participating trader.

       423.    The EC also further confirmed, throughout, that MUFG Bank, specifically,

participated in all of this misconduct. For instance, the Essex Express Decision identified a

specific MUFG Bank trader who “participated in the antitcompetitive behaviours that took place

in the Essex Express [and] Grumpy Semi Old Men” chatrooms, “of which he was a member.”

That person was “[a]t that time . . . employed by MUFG Bank, Ltd and entrusted with an explicit

mandate to execute FX spot transactions on its behalf for at least G10 FX currencies.” The

commission concluded that “[h]ence, MUFG Bank Ltd. directly participated in the infringement

through . . . participation in the Essex Express chatrooms,” and noted that MUFG Bank

“acknowledged its direct participation in the infringement.”

       424.    MUFG Bank has since further admitted to the findings in the EC Decision.

Specifically, in a May 15, 2020 filing in the London action involving many of the same parties,

MUFG Bank “admitted that, to the extent set out in the [EC] Decision,” it “engaged in anti-

competitive conduct in the EE Chatroom concerning spot FX trading in respect of G10 FX

currencies in breach of Article 101 TFEU.”272




       272
          See Allianz Global Investors GmbH and Ors v. Barclays Bank PLC and Ors (CL-
20180000840) – MUFG Defense (May 15, 2020).



                                               - 169 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 176 of 395




               11.     The CADE (Brazil) Settlements

       425.    On December 9, 2016, the Tribunal of the Administrative Council for Economic

Defense (“CADE”), a Brazilian authority, announced that it had signed Cease and Desist

Agreements (or “TCCs”) with five banks that settled charges concerning those banks’

manipulation of the FX market.273 The Defendant banks settling with CADE are Barclays, Citi,

Deutsche Bank, HSBC, and JP Morgan. The TCCs covered charges that the Defendant banks

had conspired to manipulate FX benchmarks, including the WM/Reuters and ECB rates. These

five Defendants were fined a combined $54 million.

       426.    The General Superintendent of CADE had initiated proceedings against the five

Defendants, among other banks, in July of 2015. The investigation uncovered conclusive

evidence of anticompetitive conduct in the FX market. CADE uncovered evidence that the

banks communicated via chatrooms to coordinate their FX exchange transactions, and colluded

to fix prices. The anticompetitive behavior included sharing confidential client information,

including risk positions, prospective transactions, and other details regarding client matters. This

conduct, CADE concluded, resulted in the banks operating as one actor in the FX marketplace.

As a part of the TCCs, the signatories acknowledged their participation in the manipulative

conduct, and committed to ceasing their anticompetitive behavior.

       427.    Additionally, these banks agreed to assist CADE with its continuing investigation

of many other banks for manipulation of FX benchmarks. The banks that remain under

investigation by CADE include BofA, Standard Chartered, MUFG, Credit Suisse, Merrill Lynch,

       273
             CADE Press Release, CADE signs five agreements regarding a cartel investigation
in the foreign exchange market and opens a new cart investigation in the Brazilian exchange
market (Dec. 9, 2016), http://en.cade.gov.br/cade-signs-five-agreements-regarding-a-cartel-
investigation-in-the-foreign-exchange-market-and-opens-a-new-cartel-investigation-in-the-
brazilian-exchange-market.



                                              - 170 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 177 of 395




Morgan Stanley, The Royal Bank of Canada, RBS, and UBS. Additionally, there are thirty

individuals reportedly under investigation.

       428.    In July 2017, the Brazilian Federal Public Prosecutor’s office indicted five former

traders, Eduardo Hargreaves (formerly of Standard Chartered), Sergio Correia Zanini (formerly

of RBC), Renato Lustosa Giffoni (formerly of Merrill Lynch), Pablo Frisanco de Oliveira

(formerly of Deutsche Bank), and Daniel Yuzo Shimada Kajiya (formerly of Morgan Stanley) on

suspicion of cartel formation.274 The complaint alleged that the former traders colluded on

spreads for USD/BRL and boycotted non-participating traders.

       429.    On June 13, 2018, CADE announced that it had entered Cease and Desist

Agreements with The Royal Bank of Canada and Morgan Stanley to “settle a cartel probe in the

foreign exchange currency market,” involving the Brazilian Real as well as other currencies.275

Under the agreements, The Royal Bank of Canada was fined 12.586 million reais (approximately

$3.4 million) and Morgan Stanley was fined 30.28 million reais (approximately $8.2 million). In

those agreements, The Royal Bank of Canada and Morgan Stanley “acknowledged their

participation in anticompetitive conducts and committed to cease the practices.” Specifically,

CADE investigated the “manipulation of benchmarks in the exchange market, such as those of

the WM/Reuters and of the European Central Bank.” The regulator found that the

“anticompetitive conducts” by The Royal Bank of Canada and Morgan Stanley “were practiced

through chat groups in the Bloomberg platform, both in Brazil and abroad” and that “there is


       274
           Toni Sciaretta, MPF denuncia executivos por suspeita de cartel no câmbio,
Econômico Valor (July 24, 2017), https://www.valor.com.br/financas/5049942/mpf-denuncia-
executivos-por-suspeita-de-cartel-no-cambio.
       275
             CADE Press Release CADE signs three agreements regarding a cartel investigation
in the foreign exchange market (June 15, 2018), http://en.cade.gov.br/press-releases/cade-signs-
three-agreements-regarding-a-cartel-investigation-in-the-foreign-exchange-market.



                                              - 171 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 178 of 395




strong evidence that the indicted parties would have entered into an agreement in order to fix the

exchange rate spread; to coordinate the purchase and sale of currency and the price proposal for

customers; as well as setting back the activity of other operators in the currency exchange

market.” In addition, The Royal Bank of Canada and Morgan Stanley “shared sensitive

commercial information about the market, as well as details about dealings, contracts, future

pricing; customers’ demands; strategies and negotiation goals; confidential positions in

operations; and specific orders and the amount of performed operations (in and outflow).”

                    12.    The SACC (South Africa) Settlements

       430.         On February 15, 2017, the South African Competition Commission (the

“SACC”), an investigatory body, referred a competition case to governing South African

competition tribunal (the “SACC Tribunal”) after finding that Barclays, BofA, BNP Paribas,

Citi, Credit Suisse, JPMorgan, HSBC, Standard Chartered, and other banks had colluded to

manipulate FX exchange rates.276

       431.         The SACC found that those banks had a “general agreement to collude on prices

for bids, offers and bid-offer spreads for [] spot trades.”277 The SACC also found that the banks

had effectuated their price manipulation “through agreements to refrain from trading and creating

fictitious bids and offers at particular times.”278 The banks had used the Reuters currency trading

platform to carry out their scheme, and coordinated using Bloomberg chats, including one room




       276
           Tiisesto Motsoeneng, South Africa watchdog seeks penalty against banks for FX
rigging, Reuters (Feb. 15, 2017), http://af.reuters.com/article/investingNews/idAFKBN15U1Y4.
       277
            SACC Press Release, Competition Commission prosecutes banks (currency traders)
for collusion (Feb. 15, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-prosecutes-banks-currency-traders-for-collusion-15-Feb-2016.pdf.
       278
              Id.



                                                 - 172 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 179 of 395




named “ZAR Domination”,279 telephone conversations, and in-person meetings. Among other

tactics, they agreed to trade or not trade, and they took turns transacting (or withholding) to

achieve their collective profit motives.

       432.     The SACC recommended that the Tribunal issue an order declaring that the

banks had violated South Africa’s Competition Act and to order them to pay an administrative

penalty equal to 10% of their annual FX turnover.

       433.    On February 17, 2017, Reuters reported that Barclays and Citi had approached the

SACC with information pertaining to currency manipulation, and that they were being

cooperative with SACC.280 Three days later, SACC announced that it had reached a settlement

with Citi, in which SACC announced that Citi had engaged in the conduct previously reported,

and that Citi would pay a penalty of the equivalent of $5 million.281 The Tribunal confirmed the

settlement with Citi on April 26, 2017.282

       434.    On January 26, 2018, the SACC provided the SACC Tribunal with additional

details and records concerning how the banks colluded to manipulate the rand-dollar currency


       279
           Tiisesto Motsoeneng, South Africa watchdog seeks penalty against banks for FX
rigging, Reuters (Feb. 15, 2017), http://af.reuters.com/article/investingNews/idAFKBN15U1Y4.
       280
           Tiisetso Motsoeneng, Barclays, Citi gave South Africa watchdogs info for FX probe-
sources, Reuters (Feb. 17, 2017), http://www.reuters.com/article/safrica-rand-rigging-
idUSL8N1G228C.
       281
            SACC Press Release, Competition Commission reaches settlement with Citibank
N.A. for colluding (Feb. 20, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-reaches-settlement-with-Citibank-3.pdf; Ed Stoddard and James
Macharia, South African watchdog fines Citi $5 mln to settle currency rigging, Reuters (Feb. 20,
2017), http://af.reuters.com/article/investingNews/idAFKBN15Z1J6.
       282
           South Africa: Citibank fined for FOREX rigging, CPI (Apr. 26, 2017)
https://www.competitionpolicyinternational.com/south-africa-citibank-fined-for-forex-
rigging/?utm_source=CPI+Lista+Combinada&utm_campaign=6772c53463-
EMAIL_CAMPAIGN_2017_04_26&utm_medium=email&utm_term=0_ee26de8909-
6772c53463-236730097.



                                               - 173 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 180 of 395




pair, including Bloomberg chatroom conversations between traders, and referred five additional

banks to the SACC Tribunal for colluding to manipulate FX exchange rates, including HSBC

Bank (US), Merrill Lynch, and Credit Suisse Securities (US).283

       435.     In April 2018, the SACC announced that court proceedings against 18 banks

accused of rigging the rand currency are likely to start in 2019.284

                13.    The WEKO (Swiss) investigation

       436.     The Swiss Competition Commission (“WEKO”) is an independent Swiss federal

authority responsible for “combating harmful cartels, monitoring dominant companies for signs

of anti-competitive conduct, enforcing merger control legislation, and preventing the imposition

of restraints of competition.”285

       437.     Around September 2013, WEKO launched one of the first investigations into

manipulation of the FX market.286 In March 2014, WEKO provided additional details on its

ongoing investigations, stating that it was focusing on a total of eight banks, including

Defendants Barclays, Citi, Credit Suisse, JPMorgan, RBS, and UBS. WEKO added that

“evidence exists that these banks colluded to manipulate exchange rates in foreign currency


       283
            Moyagabo Maake, Five More Banks Added to Long-Running Forex Cartel Case,
Business Day (Jan. 26,2018), https://www.businesslive.co.za/bd/companies/financial -
services/2018-01-26-five-more-banks-added-to-long-running-forex-cartel-case/.
       284
            Wendell Roelf, UPDATE 1- South African watchdog says forex-rigging trial likely to
begin in 2019, Reuters (April 25, 2018), https://www.reuters.com/article/safrica-rand-
rigging/update-1-south-african-watchdog-says-forex-rigging-trial-likely-to-begin-in-2019-
idUSL8N1S26HK.
       285
              WEKO, Competition Commission, https://www.weko.admin.ch/weko/en/home.html.
       286
            Caroline Copley and Patrick Graham, Swiss, UK watchdogs step up scrutiny on forex
trades, Reuters (Mar. 31, 2014), http://www.reuters.com/article/2014/03/31/us-swiss-forex-
investigation-idUSBREA2U0EN20140331; David Schafer, Swiss and UK watchdogs step up
Forex investigations, Financial Times (Mar. 31, 2014), http://www.ft.com/cms/s/0/99be70f4-
b8ae-11e3-a189-00144feabdc0.html#axzz3VMMdYe4x.



                                               - 174 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 181 of 395




trades” and reached “anti-competitive agreements to manipulate price rates in foreign exchange

trading.” Upon information and belief, WEKO’s investigation of the Defendants is ongoing.

       438.   On June 6, 2019, WEKO announced that it had found “several anti-competitive

arranngements between banks in foreign exchange spot trading.”287 Specifically, WEKO found

that traders from Barclays, MUFG Bank, RBS, and UBS had participated in the “Essex Express”

cartel, and that traders from Barclays, Citi, JPMorgan, RBS, and UBS had participated in the

“Three way banana split” cartel. WEKO stated that “the coordination of certain G-10-currencies

took place in “ those chatrooms, by those banks. WEKO fined those banks a total of around

CHF 90 million, including a CHF 1.5 million fine against MUFG Bank specifically.

              14.     The KFTC (Korea) investigation

       439.   In March 2016, the South Korean Fair Trade Commission (“KFTC”) announced

that it fined Deutsche Bank and HSBC for colluding on FX swaps.288 The next month, the

KFTC announced that it was investigating Citi and JPMorgan, Barclays, Standard Chartered, and

BNP Paribas for participation in the conspiracy.289 In September 2016, the KFTC announced it

was conducting a further probe into conduct by Deutsche Bank, HSBC, and BNP Paribas.290 On

May 16, 2017, the KFTC announced that it imposed penalties against BNP Paribas and Deutsche



       287
           WEKO, COMCO fines banks in forex trading, https://www.weko.admin.ch/weko/en/
home/latest-news/press-releases/nsb-news.msg-id-75321.html.
       288
           Joyce Lee, South Korea fines HSBC and Deutsche $50,000 for FX swap collusion,
Reuters (March 15, 2016), http://uk.reuters.com/article/uk-hsbc-deutsche-bank-southkorea-
idUKKCN0WH08G.
       289
          Kim Jae-won, Citibank, JPMorgan investigated for alleged FX swap bid rigging,
Korea Times (Apr. 7, 2016), http://www.koreatimes.co.kr/www/news/biz/2016/
04/488_202115.html.
       290
            Korea probing 6 foreign lenders again over FX swap bid-rigging allegations, PaRR
(Sept. 19, 2016), https://app.parr-global.com/intelligence/view/prime-2302625.



                                             - 175 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 182 of 395




Bank for colluding during currency forwards auctions.291 The banks “pre-arranged the winner

and bidding details, exchanged price information, and took higher sales margins.”

       440.     On January 18, 2019, the KTFC imposed fines on the local branches of

JPMorgan, HSBC, Deutsche Bank and Standard Chartered over alleged price-fixing of foreign

exchange derivatives, including currency swaps.292 Between March 2010 and February 2012,

these four banks “conspired seven times to sell currency contracts” to five unnamed corporate

clients, and sales employees “shared price information via messsager and phone calls.”

                15.    The FSB Report

       441.     The Financial Stability Board (“FSB”) is an international body that monitors and

makes recommendations about the global financial system. The FSB’s stated mission is to

“promote global financial stability by coordinating the development of regulatory, supervisory,

and other financial sector policies and conducts outreach.”293

       442.     On February 14, 2014, the FSB announced that it would undertake “a review of

FX benchmarks and will analyse market practices in relation to their use and functioning of the

FX market as relevant.”294 The investigation was launched in response to “concerns [that] have

been raised about the integrity of FX rate benchmarks,” and the “[c]onclusions and

recommendations will be transmitted by the FSB to the Brisbane Summit.”



       291
            South Korea fines Deutsche Bank, BNP Paribas $157,000 over FX forward rigging,
Reuters (May 15, 2017), https://www.reuters.com/article/us-southkorea-antitrust/south-korea-
fines-deutsche-bank-bnp-paribas-157000-over-fx-forwards-rigging-idUSKCN18C06G.
       292
           JP Morgan Chase, HSBC, Deutsche Bank, SC fined for forex rigging, The Korea
Times (Jan. 20, 2019), https://www.koreatimes.co.kr/www/biz/2019/01/488_262346.html.
       293
             FSB, What We Do, http://www.financialstabilityboard.org/what-we-do/.
       294
          FSB Press Release, FSB to review foreign exchange benchmarks (Feb. 14, 2014),
http://www.financialstabilityboard.org/2014/02/pr_140213/.



                                              - 176 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 183 of 395




       443.    The FSB issued their report on September 30, 2014. The Board recommended

that the benchmarks be reformed in several ways, particularly the WM/Reuters 4 p.m. London

fix, which the reports stated was “identified as pre-eminent by market participants.”295 The

FSB’s recommended reforms can be broadly grouped into the following categories: reforms to

the calculation methodology of the WMR benchmark rates; reforms based on recommendations

from reviews by the International Organization of Securities Commissions Organizations

(“IOSCO”) of the WM fixes; reforms to the publication of reference rates by central banks,

reforms to market infrastructure in relation to the execution of fix trade; and reforms of the

behavior of market participants around the time of the major FX benchmarks (primarily the

WMR 4 p.m. London fix).

       444.    On October 1, 2015, the FSB published a progress report on what reforms had

been implemented. Although the overall report noted the “good progress” made on the

implementation of the reforms, the FSB called for a wider application of the reforms to all

benchmarks.296

               16.     Civil lawsuits

       445.    Plaintiffs in the ongoing antitrust class action, In re FX, have reached settlements

with the following fifteen defendant banks: BofA, MUFG Bank, Barclays, BNP Paribas, Citi,

Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, RBC, RBS, SG, Standard

Chartered, and UBS. Those settlements total over $2.3 billion. Credit Suisse is the only

defendant that has not settled the class action.


       295
          FSB Final Report on Foreign Exchange Benchmarks (Sept. 30, 2014),
http://www.fsb.org/2015/10/fsb-releases-progress-report-on-fx-benchmark-reforms/.
       296
            FSB Press Release, FSB releases progress report on FX benchmark reforms (Oct. 1,
2015), http://www.fsb.org/2015/10/fsb-releases-progress-report-on-fx-benchmark-reforms/.



                                               - 177 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 184 of 395




       446.    There are also civil lawsuits ongoing in Canada. In September 2015, a number of

lawsuits were filed in Canada alleging that Defendants BofA, MUFG Bank, Barclays, BNP

Paribas, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan

Stanley, RBS, SG, Standard Chartered, and UBS manipulated FX transactions.297 On November

10, 2016, UBS, BNP Paribas, and BofA settled the claims against them.298 On April 24, 2017,

Goldman Sachs, JPMorgan, and Citi settled the claims against them.299

       447.    On June 13, 2018, the Court of Appeal for Ontario overturned a lower court’s

decision and held that Bank of Montreal (“BMO”) and Toronto-Dominion Bank (“TD”) could be

added as defendants to one of these lawsuits, on the grounds that claims against such defendants

were not time-barred because plaintiffs first learned of their involvement in the FX price-fixing

conspiracy “at the UBS proffer (on May 24, 2016).” Regarding this proffer, the court noted that

“UBS advised class counsel that it reviewed approximately 2,000 collusive chats dating as far

back as 2008 and that FX traders at TD and BMO were among the persons participating in such

chats.”300



       297
            Evan Weinberger, Big Banks Hit With First Canadian Forex Class Action, Law360
(Sept. 11, 2015), https://www.law360.com/articles/701864/big-banks-hit-with-first-canadian-
forex-class-action; Avi Mizrahi, Major Banks Face New $1 Billion FX Manipulation Lawsuit in
Canada (Sept. 13, 2015), http://www.financemagnates.com/institutional-forex/regulation/major-
banks-face-new-1-billion-fx-manipulation-lawsuit-in-canada/.
       298
            Marcho Chown Oved, Three Banks Settle Canadian Foreign Exchange Class-Action
Suit for Almost $16 million, The Star (Nov. 10, 2016), https://www.thestar.com/
news/world/2016/11/10/three-banks-settle-canadian-foreign-exchange-class-action-suit-for-
almost-16m.html.
       299
            Julius Melnitzer, Goldman Sachs, JP Morgan and Citigroup settle forex class action,
Financial Post (Feb. 24, 2017), http://business.financialpost.com/legal-post/goldman-sachs-jp-
morgan-and-citigroup-settle-forex-class-action.
       300
           Geoff Zochodne, BMO, TD can be added to alleged foreign exchange ‘price-fixing
conspiracy’ lawsuit, Ontario court rules, Financial Post (June 28, 2018), https://business.



                                              - 178 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 185 of 395




       448.       On May 27, 2019, a class action suit was brought in Australia’s Federal Court

against Citi, RBS, UBS, and JPMorgan on behalf of FX investors.301 The suit alleges that these

banks colluded to rig (i) FX benchmark rates, (ii) the pricing of bid-ask spreads, and (iii) the

triggering of client stop-loss and limited orders, for the purpose of boosting profits at the expense

of Australian businesses and investors. This lawsuit is ongoing.

             B.     Defendants Terminated, Suspended, or Oversaw the Departure of Key
                    Employees and Banned Their Traders From Multi-Bank Chat Rooms

       449.       Once the media and government regulators began to release information showing

that Defendants had colluded to manipulate the FX market, Defendants began to “clear the

decks” of their FX operations. As detailed below, Defendants terminated or suspended at least

51 FX employees, and saw at least eight other long-time, high-ranking FX personnel leave for

other reasons, like to “pursue other interests.” Defendants also banned the use of multi-bank

chat rooms by their FX personnel.

       450.       BofA suspended or terminated at least two employees in the wake of the FX

scandal.302 In March 2014, BofA suspended Joseph Landes, its head of spot FX trading in

Europe, the Middle East, and Africa. In addition, New York-based FX trader Milko Campusano

left the bank in April 2014.




financialpost.com/news/fp-street/bmo-td-can-be-added-to-alleged-foreign-exchange-price-
fixing-conspiracy-lawsuit-ontario-court-rules.
       301
          Peter Vercoe, Citi, JPMorgan, UBS Face Australia Forex Cartel Class Action,
Bloomberg, (May 26, 2019), https://www.bloomberg.com/news/articles/2019-05-27/citi-
jpmorgan-ubs-face-forex-cartel-class-action-in-australia.
       302
           Jamie McGeever, Bank of America suspends senior FX trader in London, Reuters
(Mar. 6, 2014), http://www.reuters.com/article/2014/03/06/us-bank-of-america-suspends-
idUSBREA251MZ20140306.



                                                - 179 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 186 of 395




       451.    Barclays suspended or terminated at least ten employees following the FX

scandal.303 In November 2013, Barclays suspended Chris Ashton, the global head of voice spot

trading, and a member of the “Cartel” chat room. Barclays also suspended Russell Katz, Jerry

Urwin, Mark Clark, and trader Jack Murray. In April 2014, Barclays fired four traders, and was

ordered by the New York Department of Financial Services to fire four more.304

       452.    BNP Paribas suspended or terminated at least one FX employee after the scandal

broke.305 In March 2014, BNP Paribas suspended Robert de Groot, its head of FX spot trading,

and a member of the Bank of England’s Chief Dealers’ Sub Group.

       453.    Citi has suspended or terminated at least three FX employees.306 Citi suspended

Andrew Amantia, an FX trader in New York, and Anthony John, an FX trader in London. Citi

also terminated its head of European spot trading, Rohan Ramchandani, who was also a member

of the Bank of England’s Chief Dealers’ Sub Group. Citi also terminated Robert Hoodless,307




       303
            Caroline Binham and Daniel Schafer, Barclays suspends six foreign exchange
traders, Financial Times (Nov. 1, 2013), http://www.ft.com/intl/cms/s/0/c3675c9a-42f2-11e3-
8350-00144feabdc0.html#axzz3WB4A422a.
       304
             Steve Slater and Kirstin Ridley, Barclays fined $2.4 billion for FX manipulation, to
fire eight staff, Reuters (May 21, 2015), http://uk.reuters.com/article/uk-banks-forex-settlement-
barclays-idUKKBN0O51QX20150521.
       305
          Katie Martin and David Enrich, BNP Paribas and Bank of America Suspend Forex
Traders, Wall St. J. (Mar. 6, 2014), http://www.wsj.com/articles/SB1000142405270230
4554004579422854231268772.
       306
           Liam Vaughan and Gavin Finch, HSBC, Citigroup Said to Suspend Traders on
Currency Probe, Bloomberg (Jan. 17, 2014), http://www.bloomberg.com/news/ articles/2014-
01-17/hsbc-says-it-suspended-two-london-foreign-exchange-traders-1-.
       307
            Patrick Gower, Third Ex-Citigroup Trader Wins Unfair Dismissal Lawsuit,
Bloomberg (July 4, 2016), https://www.bloomberg.com/news/articles/2016-07-04/third-ex-
citigroup-currency-trader-wins-unfair-dismissal-suit.



                                              - 180 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 187 of 395




Perry Stimpson,308 and Carly McWilliams,309 all former currency traders, around November

2014. In addition, the overall head of Citigroup’s FX operations, Anil Prasad, left the bank in

March 2014 to “pursue other interests.”310 Citi also terminated Baris Oztakpan, an FX trader.

       454.    Credit Suisse substantially scaled back its FX trading operations in May 2014

when six employees in New York and London were released in a “cost-cutting drive.”311 Those

employees include Daniel Wise, the head of spot trading in London, Mark Astley, a director of

FX strategy, Monika Dasani, a London-based FX sales person, and Martin Amann, a New York-

based director of FX sales. In addition, in September 2013, Todd Sandoz, the head of global FX

trading, stepped down after more than 17 years at Credit Suisse.312

       455.    Deutsche Bank suspended or terminated at least six FX employees.313 Deutsche

Bank terminated three FX traders in its New York office: Diego Moraiz, the head of the

emerging markets FX trading desk; Christopher Fahy, an FX trading director; and Robert


       308
           Alan Tovey, Citi trader sacked after Forex rigging probe wins unfair dismissal case,
Telegraph (Nov. 17, 2015), http://www.telegraph.co.uk/finance/newsbysector/banksandfinance/
12002204/Citi-trader-sacked-after-forex-rigging-probe-wins-unfair-dismissal-case.html.
       309
             Patrick Gower, Ex-Citigroup Trader Was Cannon Fodder on Maternity Leave,
Bloomberg (Jan. 28, 2016), https://www.bloomberg.com/news/articles/2016-01-28/citigroup-fx-
trader-fired-on-maternity-leave-was-cannon-fodder.
       310
            Ambereen Choudhury, Citigroup Head of Currencies Prasad to Step Down in
March, Bloomberg (Feb. 5, 2014), http://www.bloomberg.com/news/articles/2014-02-
05/citigroup-head-of-currencies-anil-prasad-to-step-down-in-march.
       311
            Jamie McGeever, Credit Suisse chief FX spot dealer and five others leave bank,
Reuters (May 14, 2014), https://uk.reuters.com/article/uk-creditsuisse-employment/credit-suisse-
chief-fx-spot-dealer-and-five-others-leave-bank-idUKKBN0DU0UO20140514.
       312
            Robert Mackenzie Smith, Credit Suisse Global FX Head Sandoz to Leave, FX Week
(Sept. 10, 2013), http://www.fxweek.com/fx-week/news/2293855/credit-suisse-global-fx-head-
sandoz-to-leave.
       313
            Gertrude Chavez-Dreyfuss, Deutsche Bank fires Argentine trader in wake of FX
probe, Reuters (Feb. 5, 2014), http://www.reuters.com/article/2014/02/05/us-forex-deutsche-
argentina-idUSBREA1423620140205.



                                              - 181 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 188 of 395




Wallden, an FX trading director. DOJ and FBI agents had previously questioned Mr. Wallden at

his New York home about transcripts of an electronic chat where he boasted “about his ability to

influence currency markets.”314

       456.   Deutsche Bank also fired Ezequiel Starobinsky, an FX trader based in Buenos

Aires, Argentina. And Kai Lew, a director of institutional FX sales, was suspended following an

internal investigation.315 In addition, Christina Binaghi, a New York-based managing director

and head of Latin American FX trading, left the firm in March 2014.316 In May 2014, Deutsche

Bank terminated Marlene Galvan, a Mexican currency trader.317

       457.   Goldman Sachs oversaw the departure of four FX employees in 2014—three

senior executives and a trader: Steven Cho, the New York-based global head of spot and

forward FX trading for G10 currencies; Leland Kim, another partner in the FX trading business;

and Mitesh Parikh, the European head of spot FX trading.318 In November 2014, Goldman Sachs




       314
           David Enrich, Katie Martin and Jenny Strasburg, FBI Tries New Tactic in Currency
Probe, Wall St. J. (Nov. 20, 2013), http://on.wsj.com/OIgEmq.
       315
           Katie Martin, Deutsche Bank Found Inappropriate Communication Between Staffer,
Central Banker, Wall St. J. (Apr. 9, 2014), https://www.wsj.com/articles/SB100014240527023
03873604579491562249087486.
       316
            Francisco Marcelino, Deutsche Bank Latin America Trading Head Binaghi Departs,
Bloomberg (March 11, 2014), https://www.bloomberg.com/news/articles/2014-03-11/deutsche-
bank-latin-america-trading-head-binaghi-departs.
       317
            Gertrude Chavez-Dreyfuss, EXCLUSIVE -Deutsche Bank terminates Mexican
currency trader –source, Reuters (May 6, 2014), http://www.reuters.com/article/forex-
investigations-deutsche-bank-idUSL2N0NS22420140506.
       318
           Michael J. Moore, Goldman Sachs Currency Traders Cho, Lim Said to Depart,
Bloomberg (Feb. 5, 2014), http://www.bloomberg.com/news/articles/2014-02-05/goldman-
sachs-currency-traders-cho-lim-said-to-depart.



                                             - 182 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 189 of 395




terminated Frank Cahill, a sterling trader who had previously worked at both Barclays and

HSBC.319

       458.   HSBC suspended or terminated at least three FX employees.320 In January 2014,

HSBC suspended Serge Sarramenga, the head of its G-10 spot FX desk, and Edward Pinto, an

FX trader based in London. In November 2014, HSBC fired Stuart Scott, who was then their

European head of currency trading.321

       459.   JPMorgan suspended or terminated at least two FX employees.322 JPMorgan

suspended Richard Usher, its head of G-10 spot trading. Usher was a leader of the “Cartel” chat

room and was a member of the Bank of England’s Chief Dealers’ Subgroup. JPMorgan also

suspended FX trader Gordon Andrew, after allegedly finding evidence that he disclosed trade

information to employees at other banks.

       460.   Morgan Stanley oversaw the departure of at least two high-ranking FX

executives.323 In March 2014, Steve Glynn, co-head of FX and emerging markets, left the bank.




       319
           Chiara Albanese, Goldman Ousts Currencies Trader Connected to Probe, Wall St. J.
(Nov. 18, 2014), https://www.wsj.com/articles/goldman-ousts-currencies-trader-connected-to-
probe-1416333931.
       320
           Liam Vaughan and Gavin Finch, HSBC, Citigroup Said to Suspend Traders on
Currency Probe, Bloomberg (Jan. 17, 2014), http://www.bloomberg.com/news/ articles/2014-
01-17/hsbc-says-it-suspended-two-london-foreign-exchange-traders-1-.
       321
            Martin Arnold, HSBC fires head of European Currency Trading, CNBC (Dec. 10,
2014), http://www.cnbc.com/2014/12/10/hsbc-fires-head-of-european-currency-trading.html.
       322
            Gavin Finch and Suzi Ring, JPMorgan Currency Trader Said to Be Suspended for
Actions at RBS, Bloomberg (Jan. 14, 2015), http://www.bloomberg.com/news/articles/2015-01-
14/jpmorgan-currency-trader-said-to-be-suspended-for-actions-at-rbs.
       323
            Reuters, Morgan Stanley names Falloon as head of Asia Pac fixed income, Reuters
(Mar. 13, 2014), http://www.reuters.com/article/2014/03/13/morgan-stanley-falloon-
idUSL3N0MA30V20140313.



                                            - 183 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 190 of 395




Glynn had been at Morgan Stanley for 14 years. And in August 2014, Stuart Sopp, the G10 FX

head, resigned from his position after five years with Morgan Stanley.

       461.   RBS placed at least six FX employees into a disciplinary process, three of whom

have been suspended.324 London-based FX traders Julian Munson, Paul Nash, and Ian Drysdale

have been suspended. And in December 2014, Mr. Nash was arrested and criminally changed by

authorities as part of the U.K. Serious Fraud Office’s FX manipulation investigation. RBS

suspended another three employees in February of 2015 as a part of the “ongoing FX

investigation at the bank.”325 Mr. Drysdale sued RBS, alleging that he had been unfairly

dismissed, and he was merely a “scapegoat” for the bank’s failings.326

       462.   SG fired at least one trader, Ilan Botbol, for multiple instances of misconduct,

including widening the spread on a customer trade and bragging about it to traders at BNPP and

Morgan Stanley.327 After boasting that he made $530,000 on the trade, the BNPP trader agreed

that Mr. Botbol was a “crook”–an assessment with which Mr. Botbol agreed. Mr. Botbol later

sued SG, alleging that he had been unfairly terminated and that SG encouraged traders to

communicate with traders at other banks to learn information about the market. In a public



       324
           Steve Slater and Jamie McGeever, Six RBS traders could be punished in forex probe,
Reuters (Dec. 23, 2014), http://uk.reuters.com/article/2014/12/23/uk-rbs-forex-probe-
idUKKBN0K116420141223.
       325
           Antonia Molloy, RBS Suspends two more staff as part of forex investigation, The
Independent (Feb. 25, 2015), http://www.independent.co.uk/news/business/news/rbs-suspends-
two-more-staff-members-as-part-of-forex-investigation-10069698.html.
       326
            Steve Slater, Fired RBS trader says he was ‘scapegoat’ for Fx fine, Reuters (Sept.
30, 2015), https://www.reuters.com/article/us-rbs-forex-tribunal/fired-rbs-trader-says-he-was-
scapegoat-for-fx-fine-idUSKCN0RU1P620150930.
       327
           Gaspard Sebag, SocGen Sued by Ex-Banker It Accused of Cheating on FX Trade,
Bloomberg (March 3, 2017), https://www.bloomberg.com/news/articles/2017-03-03/socgen-
sued-by-ex-banker-it-accused-of-cheating-on-fx-trade.



                                             - 184 -
      Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 191 of 395




statement, Mr. Botbol’s lawyer said of SG, “How can they say the rules were breached when

there were none?”

         463.   Standard Chartered suspended at least one FX employee.328 Matt Gardiner, a

senior FX trader at Standard Chartered, had previously worked at UBS. He was placed on leave

during his first month at Standard Chartered during investigation of FX rigging, although he was

not placed on leave for his activities at Standard Chartered. Gardiner resigned in March 2014.

         464.   UBS suspended or terminated at least seven FX employees.329 UBS suspended

Niall O’Riordan, its head of FX trading and a member of the Bank of England’s Chief Dealers’

Subgroup. UBS also suspended at least six other FX traders, including New York-based traders

Onur Sert and Michael Velardi.

II.      ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
         MANIPULATE FX SPOT PRICES AND BENCHMARK RATES

         465.   Because many FX benchmarks were based on snapshots of actual FX transactions

over brief, predetermined periods of time, they were particularly susceptible to manipulation by

Defendants, who were the dominant force in in the FX market. By jointly pressing through

transactions that went one way for a time, while withholding transactions that went the other way

at the same time, Defendants could together greatly distort prices during the exact, short time

frame when the key, rate-setting measurements of the market were being taken.330 Indeed,


         328
           Jamie McGeever and Tom Pfeiffer, Standard Chartered FX trader Gardiner resigns
– source, Reuters (March 26, 2014), http://www.reuters.com/article/forex-stanchart-
idUSL5N0MN2ED20140326.
         329
           Emily Flitter and Jamie McGeever, UBS suspends U.S.-based forex trader in
manipulation probe, Reuters (Mar. 28, 2014), http://www.reuters.com/article/2014/03/28/us-
forex-ubs-investigation-idUSBREA2R15T20140328.
         330
             To be clear, even though the benchmark rate was based on trades in such a window,
Defendants’ manipulative acts began earlier. Furthermore, as discussed in Section IV.C below,
the effects of Defendants’ manipulative trades extended far beyond the moment Defendants’



                                              - 185 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 192 of 395




during the criminal trial of Cartel chatroom members Usher, Ramchandani and Ashton, a fellow

co-conspirator and Cartel member, Matthew Gardiner, confirmed that “generally speaking” the

Cartel members would check the chat “everyday” prior to the WMR and ECB fixes “to see who

had fixing flows” in order “to coordinate our trading.”331

       466.       As detailed above, the results of government investigations and admissions by

Defendants’ own former employees confirm that Defendants actively colluded to manipulate FX

spot prices, including at and around the WM/Reuters and ECB fixing periods. The court in the

FX antitrust class action has found that this is a surplus of “direct evidence akin to the ‘recorded

phone call in which two competitors agreed to fix prices at a certain level.’” In re FX, Dkt. No.

242. As explained below, economic analyses further confirms Defendants’ manipulation of FX

prices in and around the benchmark windows, going as far back as 2003.

             A.     Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                    Prices and Benchmark Rates

       467.       As discussed above, government regulators from across the globe have

unanimously found that Defendants colluded to manipulate FX prices and benchmark rates.

Among the most damning evidence of Defendants’ misconduct are the records of more than two

dozen banks’ traders participating in chat rooms in which they exchanged information about

pricing, spreads, the timing of transactions, and fixes. The names of the chats show Defendants’

brazenness: “The Cartel,” “The Bandits’ Club,” “The Mafia,” “The Swiss Mafia,” “One Team,

One Dream,” “The Sterling Lads,” the “Essex Express,” “The Players,” “The 3 Musketeers,”

“Barrier Killers,” “Sllllaaaaggggsssss2,” “A Co-Operative,” and “The A-Team.” Each

trades were entered into. This is confirmed, as also discussed below, by the relevant market
microstructure literature.
       331
              Trial Transcript at 632-33, U.S. v. Usher, Ramchandani and Ashton, No. 17-cr-19
(S.D.N.Y.).



                                               - 186 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 193 of 395




Defendant participated in at least one of the chats discussed below manipulating the benchmark

rates, bid/ask spreads, “working” their clients’ limit orders, or by triggering their clients’ stop

loss orders.

       468.    The Cartel, the most notorious of the chat rooms, was run by Richard Usher while

he was chief currency dealer at JPMorgan and head of spot trading for G10 currencies from 2010

to 2013 and while he was a trader at RBS before then. At least six of Defendants’ traders

participated in the Cartel, whose other members included:

          Rohan Ramchandani, Citigroup’s head of spot Trading in London;

          Matt Gardiner, Barclays’ director of spot trading for EUR/USD from 2007 to 2001;

          Chris Ashton, former head of Barclays voice spot trading globally;

          Richard Usher, former FX trader at J.P. Morgan; and

          Niall O’Riordan, UBS’s co-global head of G10 and emerging market spot trading.

Usher, Ramchandani, Gardiner, Ashton, and O’Riordan, as described above, have each been

fired from their respective institutions.

       469.    Defendants participated in at least the following chat rooms:

          Defendant BofA participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), Japanese yen (JPY), Australian dollar (AUD), Swiss franc (CHF), and South
           African rand (ZAR).

          Defendant Barclays participated in chat rooms discussing the U.S. dollar (USD), euro
           (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
           dollar (AUD), Canadian dollar (CAD), Russian ruble (RUB), South African rand
           (ZAR), and Brazilian real (BRL).

          Defendant BNP Paribas participated in chat rooms discussing the U.S. dollar (USD),
           euro (EUR), Japanese yen (JPY), Polish zloty (PLN), Russian ruble (RUB), Mexican
           peso (MXN), Israeli shekel (ILS), and Thai baht (THB).

          Defendant MUFG Bank participated in chat rooms discussing the U.S. dollar (USD),
           euro (EUR), Japanese yen (JPY), and Swiss franc (CHF).



                                                - 187 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 194 of 395




      Defendant Citi participated in chat rooms discussing the U.S. dollar (USD), euro
       (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
       dollar (AUD), New Zealand dollar (NZD) Russian ruble (RUB), and South African
       rand (ZAR).

      Defendant Credit Suisse participated in chat rooms discussing the U.S. dollar (USD),
       euro (EUR), British pound (GBP), Australian dollar (AUD), Swiss franc (CHF),
       Czech koruna (CZK), Israeli shekel (ILS), Polish zloty (PLN), and South African
       rand (ZAR).

      Defendant Deutsche Bank participated in chat rooms discussing the U.S. dollar
       (USD), euro (EUR), the British pound (GBP), Japanese yen (JPY), Swiss franc
       (CHF), Australian dollar (AUD), New Zealand dollar (NZD), Canadian dollar (CAD),
       Russian ruble (RUB), South African rand (ZAR), Chinese yuan (CNY), Czech koruna
       (CZK), Hong Kong dollar (HKD), Hungarian forint (HUF), Polish zloty (PLN),
       Singapore dollar (SGD), Turkish lira (TRY), Indonesian rupiah (IDR), Indian rupee
       (INR), South Korean won (KRW), Malaysian ringgits (MYR), and Taiwan dollar
       (TWD).

      Defendant Goldman Sachs participated in chat rooms discussing the U.S. dollar
       (USD), euro (EUR), British pound (GBP), and Australian dollar (AUD).

      Defendant HSBC participated in chat rooms discussing the U.S. dollar (USD), euro
       (EUR), British pound (GBP), Swiss franc (CHF), Russian ruble (RUB), Mexican
       peso (MXN), and Thai baht (THB).

      Defendant JPMorgan participated in chat rooms discussing the U.S. dollar (USD),
       euros (EUR), British pound (GBP), Australian dollar (AUD), Swiss franc (CHF), and
       South African rand (ZAR).

      Defendant Morgan Stanley participated in chat rooms discussing the U.S. dollar
       (USD), euro (EUR), British pound (GBP), Japanese yen (JPY), Australian dollar
       (AUD), and New Zealand dollar (NZD).

      Defendant RBC participated in chat rooms discussing the U.S. dollar (USD), euro
       (EUR), Australian dollar (AUD), New Zealand dollar (NZD), Canadian dollar
       (CAD), Swiss franc (CHF), Japanese yen (JPY), Czech koruna (CZK), Israeli shekel
       (ILS), Polish zloty (PLN), South African rand (ZAR).

      Defendant RBS participated in chat rooms discussing the U.S. dollar (USD), euro
       (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
       dollar (AUD), New Zealand dollar (NZD), South African rand (ZAR), and Brazilian
       real (BRL).

      Defendant SG participated in chat rooms discussing the U.S. dollar (USD), euro
       (EUR), Australian dollar (AUD), Polish zloty (PLN), Brazilian real (BRL), Mexican


                                        - 188 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 195 of 395




             peso (MXN), Chinese yuan (CNY), Israeli shekel (ILS) and Thai baht (THB).

            Defendant Standard Chartered participated in chat rooms discussing the U.S. dollar
             (USD), euro (EUR), Japanese yen (JPY), Australian dollar (AUD), Swiss franc
             (CHF), Brazilian real (BKL) and South African rand (ZAR).

            Defendant UBS participated in chat rooms discussing the U.S. dollar (USD), euro
             (EUR), British pound (GBP), Japanese yen (JPY), Swiss franc (CHF), Australian
             dollar (AUD), New Zealand dollar (NZD), Canadian dollar (CAD), Swedish krona
             (SEK), Norwegian krone (NOK), Russian ruble (RUB), South African rand (ZAR),
             Chinese yuan (CNY), Czech koruna (CZK), Hong Kong dollar (HKD), Hungarian
             forint (HUF), Polish zloty (PLN), Singapore dollar (SGD), Turkish lira (TRY),
             Indonesian rupiah (IDR), Indian rupee (INR), South Korean won (KRW), Malaysian
             ringgits (MYR), and Taiwan dollar (TWD).

       470.     Many regulators have included with their orders, notices, agreements, and reports,

extracts from thousands of electronic chat transcripts obtained from Defendants, which describe

specific instances of collusion. Each of those orders, notices, agreements, and reports is

incorporated by reference in this Complaint. A sample of illustrative chats are described herein.

       471.     Traders “don their hat” to an RBS trader for successfully manipulating the

WM/Reuters Closing Rate. Members of the Sterling Lads chatroom would also coordinate

trading ahead of the fix by matching off trades with each other outside of the chat room. An

undated chat log, published in part by the CFTC and the UK Financial Conduct Authority, shows

that an RBS trader had a client order to sell the GBP/USD currency pair at the 4 p.m.

WM/Reuters Closing Rate fixing period.332 In that situation, RBS would benefit from driving

the WM/Reuters Closing Rate downward. An RBS trader shared this trade information with

traders from three other banks in an electronic chat room, and learned that they also had sell

orders for that currency pair. The traders then coordinated their positions immediately before the

fixing, and discussed the favorable results immediately afterwards. The contents of that chat log,

       332
            Final Notice to RBS at 20 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-rbs.pdf.



                                              - 189 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 196 of 395




which were published in part by the CFTC and the UK Financial Conduct Authority, and further

alleged by the class plaintiffs in In re FX, are shown below:

        14:44:05        Barclays
        14:45:35        RBS                     im getting abt 80 quid now
        14:45:41        RBS                     fixing
        14:45:54        HSBC                    my ny 100 quid
        14:46:00        Barclays
        14:46:01        Barclays
        14:46:07        Barclays
        14:46:14        HSBC
        14:46:31        Barclays
        14:48:04        UBS
        14:48:13        Barclays
        14:48:20        Barclays
        14:48:46        UBS
        14:48:55        Barclays
        14:49:00        UBS
        14:49:03        RBS
        14:49:11        UBS
        14:49:19        Barclays
        14:49:30        UBS
        14:49:34        Barclays
        14:49:40        Barclays
        14:49:42        Barclays
        14:49:46        UBS
        14:51:19        RBS                     getting more than u know [HSBC trader] betty
        14:51:26        HSBC                    ok thx
        14:52:23        UBS                     nice job gents
        14:54:16        HSBC                    [RBS trader], just matched with         for 100
                                                still lhs in about 140
        14:54:26        RBS                     cool
        14:56:26        UBS                     options guys payiong us down here and selling
                                                the x
        15:00:58        UBS                     I don my hat
        15:01:08        Barclays                what a job
        15:01:23        UBS                     welld one lads
        15:01:28        Barclays                bravo
        15:07:03        RBS                     1.6218..nice\
        15:07:33        HSBC                    worked ok that one...

       472.    The other traders continued to laud RBS, making statements like “[RBS] is god,”

welld one [sic] lads,” “what a job,” “brave,” and “we fooking killed it right.”




                                              - 190 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 197 of 395




       473.




        11:13:23        RBS
        11:13:31        RBS
        11:14:07        Barclays
        11:14:12        RBS
        11:14:53        HSBC
        11:15:12        Barclays
        11:15:12        Barclays

       474.    A JPMorgan trader colluded with a trader from another bank to “double team”

the WM/Reuters Closing Rate. In one transcript released by the FCA, a trader at JPMorgan had

net buy orders of the EUR/USD currency pair at the WM/Reuters Closing Rate fixing period,

which meant that it would benefit if it could move the rate upwards.333 In the 20 minutes

preceding the fixing, a JPMorgan trader disclosed its net orders to another trader, and agreed to

“join forces” and “double team em” by coordinating with the other trader to move the fix rate

upwards. Prior to the fix window, JPMorgan “built” the volume of EUR that it needed to buy in

a series of transactions with market participants.

       475.    Then, during the fixing window, JPMorgan and the collaborating trader entered a

series of large buy orders totaling EUR 259 million—which accounted for 41% of the total

volume of EUR/USD bought during the fix window. The strategy was a success, generating a

profit of approximately $33,000.




       333
            Final Notice to JPMorgan (Nov. 11, 2014), https://www.fca. org.uk/publication/final-
notices/final-notice-jpm.pdf.



                                               - 191 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 198 of 395




       476.    Afterward, the collaborating trader stated “sml rumour we havent lost it” to which

the JPMorgan trader responded “we . . . do . . . dollarrr.” The collaborating trader’s bravado

continued into the next day, stating to yet another trader “we were EPIC at the [WMR] fix

yest[erday]” and “i dragged [JPMorgan] in, we covered all the bases b/w us.”

       477.    An HSBC trader colluded with traders at three other banks to “team whack”

the WM/Reuters Closing Rate. The FCA released a similar example of benchmark manipulation

by HSBC, which held a net sell position in an undated transcript and would benefit from moving

the WM/Reuters Closing Rate lower.334 An HSBC trader accomplished this by coordinating

with traders at three other firms to “team whack” the WM/Reuters Closing Rate. These traders

used a variety of techniques, including “building,” “clearing the decks,” and coordinating large

sell orders in and around the fixing window to suppress the closing rate. The result was a profit

of approximately $162,000.

       478.    The traders congratulated one another by saying “nice work gents . . . I don my

hat,” “Hooray nice team work,” “bravo . . . cudnt been better,” “have that my son . . . v nice

mate,” and “dont mess with our ccy [currency].” One of the traders commented “there you go . .

. go early, move it, hold it, push it.” The HSBC trader stated “loved that mate . . . worked

lovely” and “we need a few more of those for me to get back on track this month.”

       479.    Traders from UBS and three other banks shared their “scores” after

manipulating the WM/Reuters Closing Rate. In a transcript released by the CFTC, traders from




       334
            Final Notice to HSBC, at 18-20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-hsbc.pdf.



                                              - 192 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 199 of 395




UBS and three other banks exchanged customer order information.335 Once the traders realized

that they were all net sellers, they coordinated their transactions in order to drive the

WM/Reuters Closing Rate downward. One trader stated that “we gonna be able to get it to” a

lower fix price, to which another trader joked about his use of “the royal fkn we.” Another trader

remarked “it cant be a good day to be” a buyer.

       480.    After the fixing window closed, one of the traders said “nice call,” and each of the

chat room members gave their “scores,” or profits from manipulating the WM/Reuters Closing

Rate. Those scores ranged from $60,000, to $220,000.

       481.    Traders from Citi, JPMorgan, and UBS “double teamed” the WM/Reuters

Closing Rate in “The Cartel” chat room. The Defendants added insult to injury by naming the

chat rooms to boast of the illegal collusion. For example, the CFTC released the transcript of a

chat from members of “The Cartel” chat room, including traders from Citi, JPMorgan, and

UBS.336 In the transcript, the Defendants coordinated their trading activities to manipulate the

WM/Reuters benchmark rate. The traders in that chat room used the code word “pickun” to

discuss the WM/Reuters rate. Minutes before the WM/Reuters rate was set, a JPMorgan trader

informed a Citi trader “ok, I got a lot of euros[.]” The Citi trader responded first, “?” and then “u

selling?” The JPMorgan trader replied “yes.” As shown below, the traders proceeded to “double

team” the WM/Reuters rate by coordinating their sales at the time of the fixing.

         15:51:46        JPMorgan                u want it?
         15:52:24        Citigroup               ill take it [JP Morgan trader]
         15:52:26        Citigroup               if u don’t want it

       335
           Order Instituting Proceedings, In the Matter of UBS AG, at 7 (Nov. 11, 2014),
http://www.cftc.gov/idc/groups/public/@lrenforcementactions/documents/legalpleading/enfubso
rder111114.pdf.
       336
            CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.



                                                - 193 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 200 of 395




    15:52:39   JPMorgan          tell u what
    15:52:42   JPMorgan          lets double team it
    15:52:45   JPMorgan          how much u got
    15:52:46   Citigroup         ok
    15:52:47   Citigroup         300
    15:52:52   Citigroup         U?
    15:53:01   JPMorgan          ok ill give u 500 mor
    15:53:05   Citigroup         wow
    15:53:06   Citigroup         Ok
    15:53:08   Citigroup         ha
    15:53:09   Citigroup         cool
    15:53:14   UBS
    15:53:20   JPMorgan          so we have 800 each
    15:53:21   JPMorgan          ok
    15:53:31   JPMorgan          but we gotta both do some at fix
    15:53:36   JPMorgan          don’t sell em all and take the foot off
    15:53:40   Citigroup         I promise I will
    15:53:47   JPMorgan          me too

   482.




    11:52:41   UBS
    11:55:45   JPMorgan
    11:55:50   JPMorgan
    11:56:16   JPMorgan
    11:56:19   JPMorgan
    11:56:28   JPMorgan
    11:56:34   Citigroup
    11:56:37   Citigroup

    11:58:12   JPMorgan
    11:58:14   JPMorgan
    11:58:16   JPMorgan
    11:58:19   JPMorgan
    11:58:41   UBS
    11:59:31   UBS



                                - 194 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 201 of 395




            11:59:34      UBS
            11:59:48      UBS
            12:00:08      JPMorgan
            12:04:02      UBS

           483.   A trader from UBS “made the year” for traders from Barclays and other banks,

by successfully manipulating the ECB rate. Notably, the chat room transcripts reveal that

Defendants attempted to manipulate other benchmark rates aside from the WM/Reuters Closing

Rate. For example, chats released by the FCA and the DFS show that on February 15, 2012,

traders from UBS, Barclays and two other banks used “The Cartel” chatroom to coordinate their

trading ahead of the ECB’s fixing window.337

           484.   Prior to the ECB fixing window (around 1:15 p.m. London time), the traders for

the various banks disclosed that they had net sell orders of millions of dollars in euros. A trader

for one of the other banks suggested that the firms “hold” onto their sell orders “for twelve

minutes,” i.e., until the ECB rate fixing window opened.

           485.   The banks also disclosed that they had millions of euros in shorts and other

purchase orders. One of the traders from the other banks in the chat room advised those firms to

sell later, when the price would be lower. The trader from UBS sold €100 million at three basis

points below the market trading price for euros; this transaction accounted for 27 percent of the

sales of euros during the ECB fixing window. The ECB later published the ECB rate at a price

that was equal to the price submitted by the UBS trade. The Defendants directly profited from

this lower price in later deals that day. For UBS, the lower in price generated $513,000 in

profits.


           337
           Consent Order, In the Matter of Barclays Bank PLC, et al., at 10-11 (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf; Final Notice to UBS, at 18-21 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-ubs.pdf.



                                                - 195 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 202 of 395




       486.    In the chat room, the other banks congratulated the UBS trader for “mak[ing]

most peoples year.”

       487.    Traders from Barclays, Citi, RBS, and two other banks congratulated each

other after “mangling” the ECB fix. The FCA released a similar transcript showing traders

from Barclays, Citi, and two other banks conspiring to manipulated the ECB fix for the

EUR/USD currency pair on February 21, 2012.338 The traders shared information about their

pending customer orders: Barclays and another bank had net sell orders, while Citi and a fourth

bank had net buy orders. The Barclays trader then informed the Citi trader that it had “netted

off” its sell orders with RBS, so the Citi trader “shud be nice and clear to mangle.” A trader

from the other bank with net sell orders also “shift[ed]” its orders to a third party, and told the

Citi trader “you’re all clear.” Meanwhile, the trader from the bank with net buy orders

transferred those orders to the Citi trader, to “assist it” in driving prices upward.

       488.    After the ECB fix was set, these traders congratulated each other by writing,

“impressive,” “lovely,” and “cnt [sic] teach that.” The trader from Citi commented on the

collusion, “yeah worked ok.” Once the specific rate was published, the Barclays traders wrote

“22 the rate” to which the Citi trader commented “always was gonna be.”

       489.                                                                                    ” On

March 22, 2011, between 1:08:18 and 1:18:58 PM (immediately before and after the ECB fix)



                                                          This chat log, set forth below, was included

in the In re FX Third Consolidated Amended Class Action complaint:

       338
            Final Notice to Citibank, at 17-20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf; Consent Order, at 11, In the Matter of
Barclays Bank PLC, et al. (May 15, 2015), http://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                                - 196 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 203 of 395




        Barclays
        JPMorgan
        JPMorgan
        Citigroup
        Barclays
        JPMorgan
        JPMorgan
        JPMorgan
        Citigroup
        Barclays
        Barclays
        Barclays
        JPMorgan
        Citigroup
        Barclays
        JPMorgan
        Barclays
        JPMorgan
        JPMorgan
        JPMorgan

       490.   Another instance of traders sharing information before the ECB fix occurred on

April 24, 2012, between 1:01:26 p.m. and 1:05:05 p.m. GMT.




This chat log, set forth below, was contained in the In re FX Third Consolidated Amended Class

Action complaint:

        JPMorgan
        Citigroup
        Citigroup
        Citigroup
        JPMorgan
        JPMorgan
        JPMorgan
        Citigroup
        JPMorgan
        JPMorgan
        Citigroup
        JPMorgan
        Citigroup



                                            - 197 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 204 of 395




        JPMorgan

       491.




                                 An unredacted version of the following chat log is contained

in the In re FX Third Consolidated Amended Class Action complaint:

        07:53:52      JPMorgan
        07:54:34      RBS
        07:54:40      JPMorgan
        07:54:40      RBS
        07:54:46      JPMorgan
                      RBS
        07:55:01      JPMorgan
        07:55:07      JPMorgan
        07:55:09      JPMorgan
        07:56:01      RBS
        07:56:03      RBS
        07:56:12      JPMorgan
        07:56:56      RBS

        08:02:51      JPMorgan 1
                      JPMorgan 1
                      RBS 1
        08:03:27      RBS 1
        08:03:30      JPMorgan 1
        08:03:35      RBS 1
                      JPMorgan 1
        08:04:21      RBS 1
                      JPMorgan 1
                      JPMorgan 1
                      JPMorgan 1
                      JPMorgan 1
                      JPMorgan 1
        08:07:38      JPMorgan 1
                      JPMorgan 1
        08:08:23      RBS 1
                      RBS 1




                                           - 198 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 205 of 395




                        JPMorgan 1
         08:17:04       RBS 1

        492.    Traders “double team” the ECB fix. On January 31, 2011, traders from RBS and

JPMorgan shared confidential order information and agreed to “double team” their trading ahead

of the ECB fix, i.e.,

               An unredacted version of the following chat log is contained in the In re FX Third

Consolidated Amended Class Action complaint:

         07:31:35       RBS
         07:43:10       JPMorgan
                        Barclays
                        RBS
                        JPMorgan

                        JPMorgan
         07:44:09       RBS
                        RBS
                        JPMorgan
                        RBS

                        JPMorgan
                        RBS
         07:45:42       JPMorgan
         07:49:19       JPMorgan

         08:01:13       JPMorgan
                        JPMorgan
         08:01:54       RBS
                        RBS
                        JPMorgan
         08:04:43       JPMorgan
                        RBS
                        RBS
         08:04:51       RBS
         08:05:10       JPMorgan
         08:05:26       JPMorgan
                        RBS

        493.                                                   On an unspecified date, members

of the Essex Express, including Barclays, RBS, and UBS traders, agreed to coordinate their



                                              - 199 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 206 of 395




trading ahead of the ECB fix.




                                An unredacted version of the following chat log is contained in the

In re FX Third Consolidated Amended Class Action Complaint:

        11:53:21       UBS

        11:54:26       Barclays
        11:54:31       Barclays
        11:55:08       RBS
        11:55:16       RBS
        11:55:41       Barclays
        11:59:53       UBS
        12:04:41       Barclays
        12:04:59       UBS
        12:05:02       Barclays
        12:05:05       Barclays
        12:05:13       UBS
        12:05:19       Barclays
        12:05:24       Barclays
        12:05:26       Barclays
        12:05:27       UBS
        12:07:16       Barclays
        12:07:22       Barclays
        12:12:10       UBS
        12:12:16       UBS
        12:13:15       RBS
        12:13:20       RBS
        12:14:10       UBS
        12:14:13       UBS
        12:14:28       RBS
        12:15:46       Barclays

       494.   A trader from Barclays colluded with traders from other banks to “lower the

fix” for CME/EMTA rates. The Defendants also used chat rooms to collude to fix CME/EMTA




                                               - 200 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 207 of 395




rates. For instance, a Barclays traders discussed fixing the CME/EMTA rates for RUB/USD

currency pair in a chat room with other banks.339 One trader suggested “we should all lower fix

by several kopecks.” Another bank replied “yes,” and a third agreed that “it is a right idea to

lower the fix by a few kopecks.” The Barclays trader responded “so what, 5 kopecks and

all/everyone is splendid.” Accordingly, the Barclays trader then submitted an artificially low

indicative bid and offer that the CME used to calculate the final CME/EMTA rate.

       495.    Traders from Barclays, HSBC, and several other banks simultaneously used

multiple chat rooms to “team whack” the WM/Reuters rate. The chats released by regulators

show that Defendants’ conspiracy was widespread and involved multiple layers; often

Defendants used multiple chat rooms and held discussions with many different banks in one

single afternoon of manipulation. For example, the CFTC revealed a chat from June 28, 2011, in

which traders from HSBC and Barclays announced that they were net sellers of GBP/USD and

that they would “team whack” the WM/Reuters Closing Rate in the “cable” (a common term for

the GBP/USD currency pair).340

       496.    At the same time, the trader from HSBC and a different trader from Barclays were

using a separate chat room to further coordinate their trading activities to manipulate the

WM/Reuters Closing Rate. An HSBC trader told a Barclays trader “get lumpy cable at the fix

ok,” and “lets go,” to which the Barclays traders replied “yeah baby.”



       339
            CFTC Examples of Misconduct, Barclays (May 20, 2015), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/fxbarclaysmisconduct052015.pdf.
       340
           CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.cftc.gov/idc/
groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf); see also Final Notice to
HSBC (Nov. 11, 2014), https://www.fca.org.uk/ publication/final-notices/final-notice-hsbc.pdf;
Consent Order, at 10-11, In the Matter of Barclays Bank PLC, et al. (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                              - 201 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 208 of 395




       497.         Concurrently with the two chats discussed above, the same trader from HSBC

used yet another chat room to gather information from a trader at a different bank. The HSBC

trader asked “can you do some digging and see if anyone is that way,” to which the other trader

replied “of course mate.”

       498.         After the WM/Reuters Closing Rate was set, the traders in all three of these chat

rooms exchanged congratulations for their coordinated manipulation of the benchmark, saying

“well done gents,” “hooray nice team work,” “nice one mate,” “bravo,” “have that my son,” and

“that worked nice mate.”

       499.         Traders from Barclays “clear the decks” to allow HSBC the “bang the close”

prior to the setting of the WM/Reuters rate. Many of the chats illustrate how Defendants

“cleared the decks” of their own customer orders in order to allow traders at other banks to

successfully “bang the close” by executing price-moving transactions during the benchmark

fixing period.

       500.         For example, the CFTC released a transcript showing a trader from Barclays

clearing the decks for a trader from HSBC by getting rid of the main buyer.341 Shortly before the

WM/Reuters fix was set, the Barclays trader wrote “right ive taken him out” and “he paid me for

186[.]” HSBC replied “ok thx[.]” Barclays wrote back, “so shud have giot rid of main buyer

for u” and “im stilla seller of 90[,]” “give us a chance and ive paid a load of bro ha[.]”

       501.         In a simultaneous chat, traders from Barclays and HSBC discussed unloading

their currency sales just before the WM/Reuters fixing window—a classic example of “banging




       341
              Id.



                                                 - 202 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 209 of 395




the close.”342 The Barclays trader wrote, “can u let me know when are down to your last tenner”

and a trader from HSBC replied “okay” and then (eight seconds later) “i’m down to my last

tenner[.]” Barclays wrote back, “ok ta” and “just sold some more[.]” HSBC replied “hahaha”

and Barclays responded “hehehe[.]”

       502.    After the WM/Reuters fix was set, the traders congratulated each other. Barclays

wrote “nice on son” and HSBC replied “learnt from a good fella[.]” Barclays then said “there u

go[,]” and advised, “go early, move it, hold it, push it[.]” The traders also lamented that they did

not manipulate the benchmark rate even more drastically. Barclays wrote, “yeah babyxx” and

“[HSBC Trader] [Barclays Trader] combo boom[.]” HSBC replied, “loved that mate” and

“worked lovely” and finished that it was a “pity we couldn’t’ get it below the 00[.]”

       503.    Barclays’ former global head of FX spot trading colluded with traders at other

banks to “rip” customer stop-loss orders. Many of the chats show that Defendants often

manipulated FX prices and benchmark rates in order to inappropriately trigger customer stop-

loss orders, which would generate substantial profits for Defendants. For example, in a chat

released by the Federal Reserve, Barclays trader Christopher Ashton, who later became

Barclays’ Global Head of FX Spot business, coordinated with traders at other banks to

manipulate the FX market and inappropriately trigger stop-loss orders.343 Ashton and traders

from two other banks discussed Ashton’s clients’ stop-loss orders. After disclosing the order and

receiving encouragement to “rip it” (or trigger the order), Ashton triggered a stop-loss order that

helped the competing trader in the marketplace. Ashton then wrote, “happy to oblige,” to which

       342
            CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.
cftc.gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.
       343
           Notice of Intent to Prohibit, at 13-14, In the Matter of Christopher Ashton, Dkt. No.
16-015 (June 30, 2016), https://www.federalreserve.gov/newsevents/press/enforcement/
enf20160829a1.pdf.



                                              - 203 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 210 of 395




the other trader replied, “thx” and “i enjoyed that.” In other words, Ashton used the chat room to

assist a competitor trigger their own stop-loss orders.

        504.    The chat transcripts released by the FCA contain many additional instances of

Defendants manipulating FX spot prices in order to trigger their clients’ stop-loss orders. For

example, a Citi trader wrote that he “had to launch into the 50 offer to get me stop done” and

discussed how he “went for a stop.”344

        505.    Similarly, a JPMorgan trader wrote that he had traded in the market “to get the 69

print,” which meant he traded to move the market to a level that would trigger a stop-loss

transaction. The same JPMorgan same trader disclosed the level of customer stop-loss orders to

other traders and wrote “shall we go get these stop?”345 In that same vein, an HSBC trader said

that he was “going to go for broke at this stop . . . i t is either going to end in massive glory or

tears.” He wrote on another occasion, “just about to slam some stops.” A different HSBC trader

replied to the questions of whether stop-loss order were “a pain for you guys” that “nah love

them . . . free money” and “we love the orders . . . always make money on them.”346

        506.    An RBS trader asked another trader in a chat room if he would trigger one of his

clients stop-loss orders, writing “HIT IT . . . I’m out of bullets haha.” Finally, a UBS trader




        344
            Final Notice to Citibank, at 20-21 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf.
        345
            Final Notice to JPMorgan, at 20 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-jpm.pdf.
        346
            Final Notice to HSBC, at 20-21 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-hsbc.pdf.



                                                - 204 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 211 of 395




commented to another chat room “i had stops for years but they got sick of my butchering” and

subsequently described himself as “just jamming a little stop here.”347

       507.    Traders from Deutsche Bank, UBS, BofA, Standard Chartered and BNP

Paribas also coordinated trading strategies for the purpose of triggering client stop-loss

orders. The In re FX Third Consolidated Amended Class Action complaint also contains several

chat room transcripts of traders working together to trigger stop-loss orders, including the chat

log below. See TAC ¶¶ 250-51.

        08:21:04        BNP Paribas

        08:23:01        Deutsche Bank
        08:23:46        BNP Paribas
        08:23:54        BNP Paribas
        08:24:00        Deutsche Bank
        08:24:01        BNP Paribas
        08:24:07        BNP Paribas
        08:24:09        Deutsche Bank
        08:24:58        BNP Paribas
        08:25:00        BNP Paribas
        08:25:08        BNP Paribas
        08:25:19        BNP Paribas
        08:25:28        Deutsche Bank

        08:25:35        BNP Paribas
        08:25:36        BNP Paribas

        18:45:46        BofA

        18:46:48        Deutsche Bank
        18:46:57        Deutsche Bank

        18:48:20        BofA

        18:48:29        BofA
        18:48:56        Deutsche Bank


       347
            Final Notice to UBS, at 21-22 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-ubs.pdf.



                                              - 205 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 212 of 395




       508.    In another instance, traders from Citigroup, Barclays, Deutsche Bank, and RBS

colluded to trigger their clients’ stop-loss orders on Australian dollars (AUD), euro (EUR),

Japanese yen (JPY), and South African rand (ZAR) for the purpose of benefiting the Defendant

banks. An unredacted version of the following chat log is contained in the In re FX Third

Consolidated Amended Class Action complaint, shown below:

        13:55:06       Citigroup
        13:56:04       Barclays
        13:58:46       Deutsche Bank
        14:00:27       Barclays
        14:00:33       Barclays
        14:00:53       Citigroup
        14:01:08       Citigroup
        14:01:14       Citigroup
        5 1/2
        minutes
        later
        14:06:45       Deutsche Bank
        14:07:09       Barclays
        80 minutes
        later
        15:25:44       Deutsche Bank
        15:28:56       Deutsche Bank

       509.    An RBS trader used “ammo” received from another bank to manipulate the

WM/Reuters Rate for AUD and NZD. The chat transcripts reveal manipulation across many

different currency pairs. For instance, in a chat released by the CFTC, a trader from RBS

conspired with traders from two other banks to manipulate the WM/Reuters rate for the

AUD/USD and NZD/USD currency pairs.348

       15:43:42        Bank x                  buying aud and nzd at the fix
       15:43:43        RBS                     Tkx
       15:43:52        Bank x                  ntg big

       348
          Order Instituting Proceedings, at 6-7, In the Matter of The Royal Bank of Scotland
PLC, CFTC Dkt. No. 15-05 (Nov. 11, 2014), http://www.cftc.gov/idc/groups/public/
@lrenforcementactions/documents/legalpleading/enfroyalbankorder111114.pdf.



                                             - 206 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 213 of 395




        15:43:59        RBS                     Im buying 50 aud can do yours if you want
        15:45:13        Bank x                  ok . . . 60 plse . . . ****
        15:45:56        RBS                     Great
        15:50:00        Bank y                  I need to buy 25 aud at the fix too.. any int?
        15:50:21        RBS                     Sure
        15:51:24        Bank y                  cool all yours
        15:51:46        RBS                     Buying 220 now
        15:51:57        Bank y                  good luck
        15:52:20        Bank x                  load up your 50 offrs . . .
        15:53:14        Bank y                  ill do those if you want
        15:53:19        RBS                     haah
        15:53:20        Bank x                  ur fkg, ramp it
        16:00:41        Bank x                  nice one *****
        16:00:56        Bank y                  look at you!....-well done mate . . .

       510.    A trader actively participated in the chats, both while he was employed by

Barclays, and after he joined another bank. The participants in the chat rooms were often

employed by multiple Defendants at different points in their career. This further facilitated the

collusion, as many of the participants were former colleagues. For example, the DFS released

several transcripts from late 2010 to early 2011 in which a Barclays trader colluded with traders

at JPMorgan, Standard Chartered, and other banks, to manipulate FX prices and benchmark

rates.349 In June 2011, the trader left Barclays and later joined a different bank, where he

continued to engage in similar conduct, including with his former colleagues at Barclays. For

instance, the former Barclays trader told another trader then-employed by Barclays to coordinate

their trades “so we don’t get in each others way.”

       511.    Traders from Citibank, JPMorgan, and UBS collude to protect the secrecy of

the chat rooms. The transcripts reveal that the Defendants jealously guarded the membership of

the chat rooms and continually discussed protecting the secrecy of the chat rooms. In an undated

chat transcripts revealed by the CFTC, traders from Citi, JPMorgan, and UBS discussed the

       349
           Consent Order, at 11-12, In the Matter of Barclays Bank PLC, et al. (May 15, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                              - 207 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 214 of 395




potential of adding a unnamed fourth trader to chat room. The main concerns in these

conversations was protecting the secrecy of the chat room.350

       7:49:55          Bank Z                  are we ok with keeping this as is
       7:50:27                                  ie the info lvls & risk sharing?
       7:50:27          Citi trader             well…
       7:50:30          Bank Z                  that is the qu[estion]
       7:50:32          Citi trader             you know him best obv…
       7:50:39                                  if you think we need to adjust it
       7:50:43                                  then he shouldn’t be[] in chat
       7:50:54          Bank Y                  yeah that is key
       7:51:00                                  simple question [Bank Z trader]
       7:51:08                                  I trust you implicitly [Bank Z trader]
       7:51:13                                  and your judgement
       7:51:16                                  you know him
       7:51:21                                  will he tell rest of desk stuff
       7:51:26                                  or god forbin his nyk…
       7:51:46          Citi trader             yes
       7:51:51                                  that’s really imp[ortant] q[uestion]
       7:52:01                                  dont want other numpty’s in mkt to know
       7:52:17                                  but not only that
       7:52:21                                  is he gonna protect us
       7:52:33                                  like we protect each other against our own
                                                branches

       512.    This discussion ended when the traders concluded that the fourth trader would

“add huge value to this cartell” and hence should be given a “1 month trial.”351 However, when

the fourth trader was invited to join, he was simultaneously warned “mess this up and sleep with

one eye open at night.” This same trader from Citi would later refer to the other traders in this

chat room as “1 team.”352


       350
           CFTC Examples of Misconduct, HSBC (Nov. 14, 2014), http://www.cftc.
gov/idc/groups/public/@newsroom/documents/file/hsbcmisconduct111114.pdf.
       351
           Order Instituting Proceedings, In the Matter of JPMorgan Chase Bank, N.A., CFTC
Dkt. No. 15-04 (Nov. 11, 2014), http://www.cftc.gov/idc/groups/public/@lrenforcementactions/
documents/legalpleading/enfjpmorganorder111114.pdf.
       352
            Final Notice to Citibank, at 16 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-citi-bank.pdf.



                                              - 208 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 215 of 395




       513.    RBS, Barclays and UBS traders agreed to conceal their collusive conduct. In an

undated chat described in the In re FX Third Consolidated Amended Class Action complaint,

traders from RBS, Barclays and UBS agreed not to publically disclose what was discussed in the

chat room.

       09:52:11         RBS



       09:52:21         Barclays
       09:52:25         RBS
       09:54:09         UBS

       514.    An HSBC trader chastised another chat room participant as “useless” for not

disclosing a large customer order. There was enormous pressure on participants in the chats to

continually share their confidential customer information and actively participate in the

manipulation of FX prices. Those who did not were subject to harsh criticism and ridicule by

their peers. For example, in transcript released by the FCA, an HSBC trader criticized another

trader in the group for not disclosing a large net sell order in advance of the WM/Reuters

Fixing.353 The HSBC trader remarked, for the entire chat group to see, “u are useless . . . how can

I make free money with no fcking heads up.”

       515.    BNPP receives “extra ammo.” The DFS found that, in October 2012, a trader at

an unidentified bank offered to let a London-based BNP Paribas trader “build ammo.” The other

bank trader asked the BNPP trader “u want a Christmas present,” and offered a fix order to the

BNPP trader, who incredulously replied “u don’t wanna wollop it;” i.e., he assumed that the

other trader would “wollop” the trade himself. When the other trader allowed the BNPP trader


       353
            Final Notice to HSBC, at 15 (Nov. 11, 2014), https://www.fca.org.
uk/publication/final-notices/final-notice-hsbc.pdf.



                                              - 209 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 216 of 395




to do the honors, the BNPP trader executed the order during and around the fixing window.

After the fix rate was announced, the BNPP thanked his co-conspirator: “schweeeeet! Thks bra

extra helped . . . extra ammo helped loads.”354 On another occasion, a BNPP trader based in

London asked a trader at another bank about the upcoming ECB fix, saying “any huge interest

ecb?” After the BNPP informed the other trader of the direction of the BNP Paribas orders and

which way he would be trading, the other bank trader replied “I am the same way . . . u want

some ammo . . . see what u made of[?]” The BNP Paribas trader said he “agreed,” and the other

bank trader responded, “good luck amigo.”355

        516.      Cartel Members put “stupid bids in.” On another occasion, two traders—one

from BNP Paribas and both members of “The Cartel”—colluded to manipulate the fix to profit

against each other’s client orders. While reveling, the BNP Paribas trader said “how easy was

that to bully,” and the other trader responded “mate it worked lovely, in these markets when we

have the ball, we need to make it count, as you were scaring the voice market, I was putting

stupid bids in.”356

        517.      BNPP Trader Asks His Co-Conspirators to “pls . . . make the fix higher.” A

Russia-based BNP Paribas trader participated in a chat room with traders from other banks, all of

whom were submitters to the CME/EMTA fix for their respective banks. The DFS revealed that

on at least nine occasions, the BNP Paribas trader and the other members of this chat room

inquired about each other’s submissions ahead of time or tried to agree about what levels to

submit. This collusion violated the rules of the benchmark submission process. On one

        354
           Consent Order, at ¶ 52, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.
        355
               Id. at ¶ 53.
        356
               Id. at ¶ 54.



                                              - 210 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 217 of 395




occasion, the BNP Paribas trader asked his counterparts to help skew their submissions, saying

“Guys, will you please put emt [bids] a bit higher please ... if it makes no difference;” or “Guys,

could pls you make the fix higher, if you don’t give a shit what bid [you’d otherwise make]?”357

       518.      NYDFS Details Credit Suisse’s Efforts to Build “Ammo.” Traders at Credit

Suisse frequently built ammo with traders at other banks to influence the fixes. For example, in

March 2011, Jason Katz stated to a Credit Suisse trader that Katz was “going to try and drive it

up on the fix and than [sic] keep some to be short.” A trader at Credit Suisse then asked in Katz

“need[ed] more ammo to drive it up,” to which Katz replied he would “watch” the Credit Suisse

trade. Signaling his approval, the Credit Suisse trader said “no problomo.” Similarly, in May

2012, a different Credit Suisse trader discussed how to affect the price in EUR/JPY with a trader

at another bank. The other trader indicated he wanted to drive the price of the pair down to

98.74, to which the Credit Suisse offered his assistance by placing orders below that price: “go

for it I”ll stick in a few bids sub 74.” After the price had sunk low enough, the Credit Suisse

trader said “ok pulling my bids,” an admission that she had no intention of executing trades at

that level—the bids were pure price manipulation. The other trader asked the Credit Suisse

trader not to withdraw her bids, making the cavalier observation that it “smlls unethical haha”

and “if custy ever found out we both dead.” Another trader in the chat, well aware of the illicit

nature of this exchange, said “what the hell are u two planning . . . this chat is a compliance

dream.”

       519.      Plaintiffs in In re FX have also obtained from Defendants many chat transcripts

further demonstrating that Defendants colluded to manipulate the fixes. Many of those chat

transcripts are described in the Third Consolidated Amended Class Action complaint. See TAC

       357
              Id. at ¶¶ 75-76.



                                               - 211 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 218 of 395




¶¶ 163, 197-242. Many of the chats included in the TAC are in redacted form, because they are

subject to the protective order and the class action is subject to a discovery freeze at the request

of the DOJ.

       520.    For instance, in an unidentified chat, traders from JPMorgan and SG coordinated

trading right before the WM/Reuters Closing Spot Rate for AUD/BRL (Australian

Dollar/Brazilian Real) and succeeded in manipulating that rate on June 30, 2010. An unredacted

version of the following chat log is contained in the In re FX Third Consolidated Amended Class

Action complaint, shown below:

         10:58:17       JPMorgan
         10:58:53       SG
         10:58:59       SG
         10:59:04       JPMorgan
         10:59:06       SG
         10:59:07       JPMorgan
         10:59:24       SG
         10:59:26       SG
         10:59:29       SG
         10:59:30       JPMorgan
         10:59:35       JPMorgan
         11:03:55       SG

       521.    In an unidentified chat, traders from Goldman Sachs, JPMorgan, and Credit

Suisse “took actions to continue the conspiracy through alternate means” on December 4, 2012.




                                                                             An unredacted version




                                               - 212 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 219 of 395




of the following chat log, shown below, is contained in the In re FX Third Consolidated

Amended Class Action complaint:

        10:52:50       Goldman Sachs
        10:52:52       Goldman Sachs
        10:53:54       JPMorgan
        10:54:00       Credit Suisse
        10:54:02       Credit Suisse
        10:54:12       Goldman Sachs
        10:54:21       JPMorgan
        10:54:26       JPMorgan

        10:55:16       Credit Suisse
        10:55:19       Credit Suisse
        10:56:01       Goldman Sachs

        10:56:14       JPMorgan
        10:56:54       Goldman Sachs



        10:57:10       JPMorgan
        10:57:18       JPMorgan
        10:57:19       Goldman Sachs
        10:57:27       Goldman Sachs
        10:57:34       JPMorgan
        10:57:34       Goldman Sachs
        10:57:39       JPMorgan
        10:57:52       JPMorgan
        10:58:14       Goldman Sachs
        10:58:37       JPMorgan
        10:58:46       JPMorgan
        10:59:00       Goldman Sachs
        10:59:10       Credit Suisse

       522.   On September 2, 2011, traders from BNP Paribas and JPMorgan exchanged

position information going into the ECB Fix.



                                                           An unredacted version of the




                                               - 213 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 220 of 395




following chat log, shown below, is contained in the In re FX Third Consolidated Amended

Class Action complaint:

        07:55:37        BNP Paribas
        07:58:24        BNP Paribas
        07:58:33        BNP Paribas
        08:00:37        JPMorgan
        08:00:41        JPMorgan
        08:00:49        JPMorgan
        08:00:51        JPMorgan
        08:01:42        BNP Paribas
        08:02:06        JPMorgan


        08:02:39        BNP Paribas
        08:02:53        JPMorgan
        08:02:59        BNP Paribas
        08:03:03        BNP Paribas
        08:12:26        JPMorgan

       523.    In an unidentified chat room, traders from Barclays, MUFG Bank, and UBS

coordinated trading going into the ECB fix on a date that is not publicly available.




                                                                             An unredacted

version of the following chat log, shown below, is contained in the In re FX Third Consolidated

Amended Class Action complaint:

        11:56:25        Barclays
        11:57:11        Barclays


                                              - 214 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 221 of 395




         11:57:16        Barclays
         11:57:31        MUFG Bank
         11:58:24        UBS
         11:59:28        Barclays
         12:01:02        Barclays

         12:01:37        UBS

         12:04:18        MUFG Bank
         12:06:31        MUFG Bank
         12:07:39        UBS
         12:15:34        UBS




        524.    In addition to the admissions by Barclays, Citi, and JPMorgan that they triggered

client stop-loss orders and those banks’ plus RBS’s admissions that they worked their clients’

limit orders in their DOJ guilty pleas, the class complaint reveals that Deutsche Bank, UBS,

BofA, Standard Chartered, and BNP Paribas colluded to trigger client stop loss orders in a

Bloomberg chat from 8:21:04 to 8:25:36 UTC and again from 18:45:46 to 18:48:56 UTC on a

date that is not publicly available.

        525.    Traders also monitored each other’s trading activity to ensure compliance with the

conspiracy. As alleged in the In re FX Third Consolidated Amended Class Action complaint, on

one occasion JPMorgan “trader #2” traded adversely to a Citigroup trader,




                                              - 215 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 222 of 395




                                                          358
                                                                An unredacted version of the

following chat log, shown below, is contained in the In re FX Third Consolidated Amended

Class Action complaint:

        08:15:30          Citigroup
        08:15:46          Citigroup
                          JPMorgan (1)
                          JPMorgan (1)
        08:16:35          JPMorgan (1)
        08:16:45          Citigroup
                          JPMorgan (1)
                          Citigroup

                          Citigroup
        08:17:16          JPMorgan (1)

        08:25:03          JPMorgan (2)


                          JPMorgan (2)
                          Citigroup

                          Citigroup

                          JPMorgan (2)

                          Citigroup
                          Citigroup

        09:45:41          JPMorgan (1)

                          Citigroup

             B.     Economic Analyses Further Demonstrate Defendants’ Manipulation of FX
                    Prices and Benchmark Rates

       526.       Defendants’ manipulation of the FX benchmark rates is further demonstrated by

economic analyses of the benchmarks and prices around the fixing windows.

       358
              See TAC at ¶136.



                                               - 216 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 223 of 395




       527.    As confirmed by Congressional testimony and academic publications, “screens”

are statistical tools based on economic models that use data such as prices, bids, quotes, spreads,

market shares, and volumes to identify the existence, causes, and scope of manipulation,

collusion, or other illegal behavior. For instance, “screens” were part of an analysis that

eventually led to the discovery of the LIBOR rate-setting scandal that is still roiling the banking

industry. In the context of LIBOR, journalists and economists uncovered anomalous behavior in

the benchmark as compared to movements in other publically available data points (data points

that were independent of the banks’ purported individualized judgment).359

               1.      Economic reporting by Bloomberg led to the initial detection of FX
                       manipulation

       528.     In August 2013, Bloomberg News reported that economic analyses of FX spot

prices showed highly predictable recurring spikes in the value of particular currencies against

their paired counterparts at the 4 p.m. WM/Reuters fix.360 This suspicious price behavior was

detected by using a methodology which counted “how many times spikes of at least 0.2 percent

occurred in the 30 minutes before 4 p.m. for 14 currency pairs on the last working day of each

month from July 2011 through June 2013.” Bloomberg only counted the spike if it was one of

the three largest of the day, and it reversed itself within thirty minutes—signs that the change

was consistent with deliberate and targeted manipulation of the currency pair.

       529.    Across 14 currency pairs, Bloomberg found a qualifying spike nearly a third of

the time. For certain major currency pairs, such as those involving U.S. Dollars or British

       359
             See generally Testimony of Rosa M. Abrantes-Metz on behalf of the Office of
Enforcement Staff, Federal Energy Regulatory Commission (Sept. 22, 2014),
http://elibrary.ferc.gov/idmws/doc_info.asp?document_id=14274590.
       360
           Liam Vaughan and Gavin Finch, Currency Spikes at 4 P.M. in London Provide
Rigging Clues, Bloomberg (Aug. 27, 2013), http:www.bloomberg.com/news/2013-08-
27/currency-spikes-at-4-p-m-in-london-provide-rigging-clues.html.



                                              - 217 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 224 of 395




Pounds, the spike occurred on nearly half of the days studied. Once regulators gained access to

the Defendants’ trading data, they were able to confirm Bloomberg’s hypothesis. As discussed

above, government investigations revealed thousands of examples of Defendants’ colluding to

manipulate prices in the FX market at and around the time that the WM/Reuters Closing Rate

and other FX benchmark were set.

               2.      Plaintiffs’ economic analyses further demonstrate that Defendants
                       manipulated the WM/Reuters Closing Rate from 2003 to 2013

       530.    Plaintiffs’ own economic analyses corroborate the public evidence of Defendants’

manipulation of FX benchmark rates. In addition, Plaintiffs’ analyses go beyond the years that

governmental investigators focused on (2008 to 2013), and show that the same anomalous price

patterns also occurred, to the same degree, in the preceding years of 2003 to 2007. In other

words, the data shows that the conspiracy was alive and well in these earlier years as well.

       531.    There was a high frequency of anomalous price movements around the

WM/Reuters Closing Rate fixing window for every year from 2003 to 2013. In conducting their

studies, Plaintiffs used conservative assumptions and a series of statistical models and screens to

detect anomalous price movements around the setting of the WM/Reuters Closing Rate, while

stripping out price movements that might otherwise be attributed to non-manipulative market

behavior. Plaintiffs considered the price movements for 28 of the most frequently traded

currency pairs, from 2003 to 2013, around the setting of the WM/Reuters Closing Rate.

Plaintiffs tracked the price movements and level of volatility for each of those 28 currency pairs,

over the eleven year period. That data was input to a dynamic volatility model, which uses the

price patterns seen over time to predict the upper and lower bounds of where prices were

expected to fall at any given moment, to a 95% degree of certainty. The dynamic volatility

model accounts for variations in volatility and price: the upper and lower bounds for the



                                              - 218 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 225 of 395




estimated next price will be wider during periods of high volatility, and narrower during periods

of low volatility.

          532.   Plaintiffs then applied this dynamic volatility model to the 30 minute period

leading up to the WM/Reuters Closing Rate fixing. On days when price movements during that

30 minute period were outside the upper and lower bounds estimated by the dynamic volatility

model, to a 95% degree of certainty, the day was identified as a manipulation day.

          533.   To over-simplify, Plaintiffs’ analysis sought to isolate instances where prices

were moving abnormally, to a statistically significant degree, around the time the WM/Reuters

Closing Rate was set. And these abnormal spikes in pricing behaviors were not identified

through an arbitrary drawing of a line as to size or duration, but through a dynamic model that

was able to identify spikes that stood out even as against the other volatility seen on that exact

same day.361 Only when a spike around the setting window fell outside the extreme bounds of

what was expected to happen on a day even after taking into account volatility occurring

throughout the rest of that day, did Plaintiffs’ model “count” that as an observed manipulation

day.362

          534.   The graph below shows the frequency of identified manipulation days, as a

percentage of the total days that the WM/Reuters Closing Rate was set, for every year from 2003

to 2013.



          361
             The model also takes into account the volatility seen on prior days, which is also
useful for estimating future volatility levels. However, the most recent data is the most useful,
and is thus given the most weight by the model.
          362
              To be clear, these are only days that could be identified through publically available
pricing data alone. It is likely Defendants’ conspiracy was active with even greater consistency,
just that its effects may not stand out enough from the noise in the data to be seen through
Plaintiffs’ preliminary, highly conservative model.



                                                - 219 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 226 of 395




       535.    As would be expected from a period during which many Defendants have already

admitted to manipulating the WM/Reuters Closing Rate, and during which government

regulators and the press have also identified a high rate of manipulation, there was a high

frequency of manipulation days identified by Plaintiffs’ model from 2008 to 2013. During each

of those years, the WM/Reuters Closing Rate was identified as being manipulated well over 35%

of the time. This high rate of manipulation was not, however, limited to those years. The

preceding years of 2003 to 2007 have a similarly high frequency of identified manipulation

days—again, over 35% for each of those years as well. In fact, during 2007, the frequency of

manipulation days was over 40%. Thus, the data further confirms that FX benchmarks were

subject to frequent manipulation, and demonstrates that the manipulation extended throughout



                                              - 220 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 227 of 395




the 2003 to 2013 period.

       536.   Examples of specific manipulation days. To see what a specific manipulation

day looks like, Plaintiffs also zoomed in on specific days during 2003 to 2013. For example, the

following chart depicts the sudden drop in spot prices for USD/JPY on November 28, 2008, right

at the time when the WM/Reuters Closing Rate was being measured.




       537.   The chart below depicts a spike in USD/JPY spot prices during the WM/Reuters

Closing Rate fixing window—this time, upward—on December 9, 2003.




                                             - 221 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 228 of 395




       538.      There was a similarly sharp upward spike in USD/JPY spot prices during the

WM/Reuters Closing Rate fixing window on July 23, 2004.




       539.      The high degree of abnormality in the spikes being used in this analysis to help

detect artificiality can also be seen by depicting the data in terms of a “linear forecast error.”

This essentially compares the prices in any one minute to the average price of the prior thirty

minutes.363 During periods of relative stability, this number is around zero, but it goes up when

prices are changing, in either direction. A similar concept is to calculate the “return forecast

error” for the same series of price points. This is essentially a differences of the differences, in

that it compares the change in price from one minute to the next, as compared to the average rate

of price changes for the prior 30 minutes.

       540.       The following charts depict the linear forecast error (in orange) and the return

forecast error (dotted blue) for the same days of activity graphed above. No matter how the

pricing data is looked at, it is undeniable a large, statistically significant swing in prices occurred

right during the WM/Reuters Closing Rate fixing window.


       363
              Technically, the “forecast errors” are squared differences.



                                                - 222 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 229 of 395




                                - 223 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 230 of 395




       541.    Additional examples showing price spikes during the WM/Reuters Closing Rate

fixing window are contained in Appendix H hereto.

       542.    Defendants’ quotes around the WM/Reuters Closing Rate fixing window were

more closely clustered than quotes by other market participants. Members of a conspiracy

would be expected to be providing quotes of similar levels. Those not in the know would be

expected to provide more dispersed price quotes. That is just what Plaintiffs found. Specifically,

Plaintiffs studied the “coefficient of variation” for individual quote data. A lower coefficient of

variation of individual quotes within a group means that the group was providing price quotes

similar to each other, while a higher coefficient means that quotes in that group diverged from

each other more. In other words, a lower coefficient means that multiple market participants

were clustered together.

       543.    Plaintiffs tracked the coefficient of variation of FX spot quotes for the two minute

period around the WM/Reuters Closing Rate fixing (i.e., between 3:59 p.m. and 4:01 p.m.

London time) between two groups: Defendants, and everyone else. The data show that

Defendants’ quotes were significantly more clustered together than non-defendants’ quotes, from

2013 to 2013. Notably, the relatively high level of clustering of Defendants’ quotes was even

higher in the 2003 to 2007 period than it was during the 2008 to 2013 period that Defendants

have already admitted to manipulating. This confirms that Defendants were acting as a group to

use their quotes to manipulate prices around the fixing window throughout 2003 to 2013.

       544.    The data also show that the difference between Defendants’ and non-defendants’

quotes shrunk in 2014 to 2018—i.e., the level of clustering of Defendants’ quotes became much

more in line with the level of clustering of non-defendants’ quotes. This is consistent with a

break in Defendants’ conspiracy, after their scheme came under public scrutiny.




                                              - 224 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 231 of 395




       545.    These patterns are illustrated by the chart below, which measures the difference

between the coefficient of variation of non-defendants’ quotes and the coefficient of variation of

Defendants’ quotes, across all major currency pairs. A larger bar means that there was a larger

difference between non-defendants’ more dispersed (and less clustered) quotes and Defendants

less dispersed (and more clustered) quotes. A smaller bar means that there was a closer level of

dispersion/clustering across Defendants and non-defendants’ quotes.

       546.    As seen below, Defendants’ quotes were more closely clustered than non-

defendants’ quotes, throughout the 2003 to 2013 period. The difference between the clustering

of Defendants’ quotes and non-defendants’ quotes was even greater in 2003 to 2007 than it was

in 2008 to 2013. This further confirms that Defendants’ conspiracy was not limited to 2008 to

2013, but also extended to and had at least equal impact on 2003 to 2007.




       547.    In 2014 to 2018, the trend changed: the difference between the coefficient of

variation of Defendants’ quotes and non-defendants’ quotes was significantly less. In other

words, Defendants’ quotes became less clustered and more dispersed, relative to non-defendants’


                                              - 225 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 232 of 395




quotes. That Defendants were moving in relative unison with each other at the time of the

fixing, but not everyone else, further confirms that Defendants were acting as a group, i.e., as

part of a conspiracy, from 2003 to 2013. That that pattern abated during 2014, when

Defendants’ FX practices started to become under scrutiny, again further confirms Plaintiffs’

conclusions cannot be innocently explained away.

       548.    Price spikes around the WM/Reuters Closing Rate fixing window were of

unusual size and intensity. That the price spikes studied above were not the result of random

chance is also confirmed by the fact that Plaintiffs measured the size and intensity of the price

spikes, throughout 2003 to 2013. For the hour around the setting of the WM/Reuters Closing

Rate, Plaintiffs compared the price at each minute with the average of the prices during the 10

minutes prior that minute. For example, the price at 4 p.m. London time was compared with the

average of prices from 3:50 p.m. through 3:59 p.m. The “squared deviation” between those

averages and the price at any one particular minute enables the identification of which minutes

experienced the most severe/largest movements.

       549.    The results of the analysis, like the others, are striking: prices spiked with unique

size and intensity right at the time of the WM/Reuters Closing Rate fixing. Put another way, the

intensity of the price spikes was much greater when they occurred at the WM/Reuters Closing

Rate fixing, than when prices moved at other times. This highly non-random intensity

distribution would not be observed if the spikes at the WM/Reuters Closing Rate fixing were due

to normal market conditions.

       550.    For example, the following graphs tracks for AUD/USD spot transactions the

intensity of price changes, in which the price at each minute is compared to the average price

from 10 minutes before. The results feature unusually large and intense price spikes at the time




                                              - 226 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 233 of 395




of the WM/Reuters Closing Rate fixing, which are not observed at any other time during the

surrounding period.




       551.    Similarly large and intense price spikes at the WM/Reuters Closing rate fixing are

also seen for many other major currencies that Plaintiffs tested. By way of further example, the

charts below track the intensity of price movements for GBP/USD spot transactions.




                                             - 227 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 234 of 395




       552.    Additional examples showing a similar pattern of unusually intense price spikes at

the time of the WM/Reuters Closing Rate fixing, for additional currency pairs, are contained in

Appendix I hereto.

       553.    Price spikes around the WM/Reuters Closing Rate fixing window cannot be

explained by increased liquidity. Plaintiffs also considered whether the price spikes around the

WM/Reuters Closing Rate fixing window were caused by an increase in liquidity in the FX

market. As an initial matter, this hypothesis is implausible because, while the FX market was

generally liquid around the WM/Reuters Closing Rate fixing window, it was not uniquely so.

Rather, the data shows that the FX market was even more liquid at other times of the day, when

the prices spikes were not seen.

       554.    The chart below tracks the average number of spot quotes per minute, for all

major currency pairs, from 2003 to 2013. As the data shows, the WM/Reuters Closing Rate

fixing window was not a period of unusual liquidity; in fact, there were other times of day with

similarly high or even greater liquidity.


                                             - 228 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 235 of 395




       555.    That pattern is particularly pronounced for BRL/USD spot transactions. Again,

while there was a slight increase in liquidity around the WM/Reuters Closing Rate fixing

window, liquidity was not uniquely high at that time, and in fact was higher at other times of

day.




                                              - 229 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 236 of 395




       556.    Additional examples, for additional currency pairs, further confirming that

liquidity was not uniquely high around the WM/Reuters Closing Rate fixing window, are

contained in Appendix J hereto.

       557.    That the price spikes were not a liquidity-driven phenomenon is also confirmed

by the fact that prices around the WM/Reuters Closing Rate fixing window acted contrary to the

normal expectations for a period of high liquidity. During times of high liquidity, the ability of a

single transaction to move the market should be lower than at other times of day. The singular

effects of that quote are more likely to be drowned out by the presence of so many others. The

relative ability of a trade or quote to move the price in the market is referred to as “price impact.”

During very liquid times of the day for which high levels of volume are traded, prices may move

meaningfully, but price movements per unit of volume should be lower than when compared to

periods of lower liquidity.

       558.    The settled economic principles of “price impact” were violated around the

WM/Reuters Closing Rate fixing window. If the WM/Reuters Closing Rate fixing coincided

with a liquidity spike in the market, then the price impact of each quote during the fixing should

have been lower than quotes at other times. This is the exact opposite of what happened. Each

quote during the WM/Reuters Closing Rate fixing window resulted in a significantly larger

movement than a quote occurring at other times. In other words, prices around the WM/Reuters

Closing Rate fixing window behaved in ways that defy logic in an unmanipulated market, even

when specifically judged against expectations for a purportedly liquid time of day.

       559.    For example, the chart below measures the average price impact of AUD/USD

spot quotes during the hour around the WM/Reuters Closing Rate fixing window, from 2003 to

2013. The data shows that each quote was most impactful during the fixing window. This is




                                               - 230 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 237 of 395




directly contrary to the principle of price impact—the power of a single quote to move the

market should not peak during a purportedly highly liquid time of day.




       560.   A similar pattern is seen for CAD/USD spot quotes. Again, the price impact of

each quote did not decline during the WM/Reuters Closing Rate fixing window, as would be

expect from a period of high liquidity—but rather surged upward.




                                             - 231 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 238 of 395




       561.    Additional examples, for additional currency pairs, showing that the price impact

for spot quotes were uniquely high during the WM/Reuters Closing Rate fixing window, are

contained in Appendix K hereto.

       562.    The price spikes during the WM/Reuters Closing Rate fixing window are not

the result of price discovery—i.e., the market rushing to react to new information. Common-

sense dictates that the release of new, non-public information can only impact the market once it

is actually released. For instance, the following chart shows the market’s reaction of the

government’s release of payroll data—data that is unlikely to be leaked in advance. As one

would expect, the linear forecast error shows a spike in activity after the information is released.




                                               - 232 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 239 of 395




        563.   In contrast, the spikes observed in around the WM/Reuters Closing Rate begin

before the WM/Reuters Closing Rate is itself announced. The abnormalities around the

WM/Reuters Closing Rate fixing window thus could not be a natural reaction to the WM/Reuters

Closing Rate itself.

        564.   The price spikes abated after news of the FX scandal broke in the summer of

2013. Notably, anomalous price movements around the WM/Reuters Closing Rate fixing

window became rarer and less pronounced after investigations into Defendants’ activities began.

The following chart indicates the sizeable decrease in anomalous price movement around July

2013:




                                            - 233 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 240 of 395




       565.    Similarly, Bloomberg found that from “July through the end of December,

qualifying jumps on the last working day of the month occurred only 10 percent of the time. For

several currency pairs, including Japanese Yen to U.S. dollar and U.S. dollar to Canadian dollar,

spikes have disappeared altogether. In dollar-euro, the most widely traded pair, the frequency

has fallen to 17 percent from 50 percent on the same six days in 2012.”364 The sizeable

reduction in the number of anomalous days in the wake of increased scrutiny on Defendants’

activities is direct evidence of Defendants’ manipulative practices.

               3.      Plaintiffs’ economic analyses demonstrate that Defendants’
                       manipulation of FX prices was not limited to 4 p.m. London time

       566.    As discussed above, Defendants’ plea deals confirm their manipulation of the

willingness, ability, and incentive to carry out a conspiracy to fix prices in the FX market. The

data confirms they carried over such willingness, ability, and incentives into trading periods


       364
           Liam Vaughan & Gavin Finch, London Afternoon Currency Spikes Subside as
Regulators Probe, Bloomberg (Jan. 27, 2014), https://www.bloomberg.com/news/ articles/2014-
01-27/london-afternoon-currency-spikes-subside-under-regulators-glare.



                                              - 234 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 241 of 395




other than the WM/Reuters Closing Rate at 4 p.m. London time. There is no indication that

Defendants’ conspiracy was confined to spot prices during the WM/Reuters Closing Rate fixing

window. To the contrary, government regulators have found that Defendants used the same

methods and means of communication and conspiracy that they have admitted using to influence

the FX spot rate to also manipulate other, key FX benchmark rates, including the ECB Rate at

1:15 p.m. London time.

       567.    There was a high frequency of anomalous price movements around the ECB

Rate fixing window for every year from 2003 to 2013. As discussed above, Plaintiffs used

volatility-adjusted statistical models and screens to detect anomalous price movements around

the setting of the WM/Reuters Closing Rate at 4:00 p.m. London time. Plaintiffs also used the

same methodology to detect anomalous price movements around the setting of the ECB Rate at

1:15 p.m. London time. The graph below shows the frequency of identified manipulation days,

as a percentage of the total days that the ECB Rate was set, for every year from 2003 to 2013.




                                             - 235 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 242 of 395




       568.    As would be expected from a period during which government regulators and the

press have also identified a high rate of manipulation, there was a high frequency of

manipulation days identified by Plaintiffs’ model from 2008 to 2013. During each of those

years, the ECB Rate was identified as being manipulated well over 40% of the time.

       569.    This high rate of manipulation was not, however, limited to those years. The

preceding years of 2003 to 2007 have a similarly high frequency of identified manipulation

days—again, over 40% for each of those years as well. In fact, during 2003, 2005, and 2006, the

frequency of manipulation days was over 45%. Thus, the data further confirms that the ECB

Rate was also subject to frequent manipulation, and demonstrates that the manipulation extended

throughout the 2003 to 2013 period.



                                              - 236 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 243 of 395




       570.    FX trading volume spiked during the CME Daily Settlement Rate fixing

window at 2:00 p.m. Central time. As also discussed above, the CME Daily Settlement Rates

are yet another key FX benchmark. They determine, on a daily basis, the cash flows, profits, and

losses on FX futures contracts. And they it determine, on a regular basis, whether FX options

expire in or out of the money. As also discussed above, the CME Daily Settlement Rates are

determined by the volume-weighted average price of trades in the thirty-second window of

1:59:30 p.m. and 2:00:00 p.m. Central time. The use of “screens” helped reveal, and now

confirm, the presence of Defendants’ manipulation of the FX market around the WM/Reuters

and ECB fixing windows, throughout 2003 to 2013. The use of similar data “screens” has now

revealed that Defendants’ collusive practices extended into the key thirty-second measurement

window of the CME Daily Settlement Rates fixing window.

       571.    One straightforward confirmation that the prices were being manipulated around

the CME Daily Settlement Rate fixing window is the fact that trading activity during the thirty-

second measurement window spiked, year after year, in currency after currency. Often, the

volume of activity during that thirty-second window was among the most active thirty-second

periods of the day.

       572.    For instance, the following chart tracks trading activity, in thirty-second intervals,

for the AUD/USD currency pair, for 2003 to 2013. The higher the vertical lines, the more

volume there was in the market during that time of day. The red line appearing at 2 p.m.—the

highest of all the lines—indicates that the trading volume during the thirty-second interval when

the CME Daily Settlement Rate was measured was consistently higher than the activity seen at

most any other time of day.




                                              - 237 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 244 of 395




       573.    This same pattern was consistently seen across multiple currency pairs. For

example, the following chart again covers the 2003 to 2013 period, but for the GBP/USD

currency pair. And it again shows that futures trading activity just so happened to spike during

the CME Daily Settlement Rate fixing window.




                                             - 238 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 245 of 395




        574.    Year after year, in currency pair after currency pair, futures trading activity

suspiciously spiked during the thirty-second window when the CME Daily Settlement Rates

were being measured. There is no other plausible explanation for such a spike in activity, other

than that Defendants were once again engaged in a “banging the close” strategy.

        575.    Additional examples, for additional currency pairs, showing that trading activity

spiked during the thirty-second window when the CME Daily Settlement Rates were being

measured, are contained in Appendix L hereto.

        576.    FX prices spiked during the “rollover” periods for FX futures. There are also

signs that Defendants deployed the same tools of manipulation at other key periods during the

life of FX transactions. For instance, many FX futures contracts are closed out prior to expiry on

a so-called “rollover date.” To “rollover” a position, traders close out the near-to-expiry contract

in advance of expiry and move into a new position in the next expiring contract. This allows the

trader to avoid having to make physical delivery on the initial contract.

        577.    While rollovers could occur at any point a trader wants to, by industry practice in

fact most FX futures roll over around 9:30 a.m. Eastern time (8:30 a.m. Central time) five

business days prior to expiry, with expiry dates coming once a quarter. Like with the

measurement windows for the key benchmarks discussed above, the heightened incentive to

manipulate during this key trading period proved too tempting for Defendants to resist extending

their conspiracy into. An analysis of the trading data finds that, in fact, statistically significant

trading anomalies can be seen during the FX futures rollover periods.




                                                - 239 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 246 of 395




       578.    To see what this looks like, consider the following chart, which tracks spot

prices365 for AUD/USD on June 8, 2005, in the time leading up to a traditional rollover period,

i.e., 9:30 a.m. Eastern time. Once can see that the price spikes up in a relatively short period

around the time rollovers would be occurring.




       579.    As discussed above, a way to measure and depict the amount of sudden change

going on is to calculate the “linear forecast error” and “return forecast error” for prices on a

given day. In the following chart, the linear forecast error for AUD/USD on June 8, 2005

appears in orange, while the return forecast error appears in dotted blue. No matter how

measured, the conclusion is the same: prices were changing in the spot market, quickly, right

around the time Defendants would be looking to “roll over” their positions in the futures market.




       365
          As discussed above, price movements in the spot market are directly correlated to
price movements in the futures market.



                                               - 240 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 247 of 395




       580.    FX prices spiked during the “final settlement” periods for FX futures. FX

futures contracts typically settle on the third Wednesday of March, June, September, and

December, with trading in those contracts typically ending two business days prior. This is

known as the “final trading day.” Between 9:15:30 a.m. and 9:16:00 a.m. Central time on these

once-a-quarter days, the final settlement price of FX futures contracts are determined. This

represents yet another moment in time when the incentives to manipulate were particularly

heightened, apart from the daily manipulations in the London Fix (4 p.m. London time/10 a.m.

Central time), the daily manipulations in the CME Daily Settlement Rate (10 a.m. Central time),

and even apart from the quarterly roll-over times (9:30 a.m. Eastern time/8:30 a.m. Central time).

       581.    Again, across no less than nine currency pairs, the available data reveal

statistically significant, anomalous movements in the FX market on many of these key “final

trading days.” For example, the following chart tracks the spot price for EUR/USD on March

18, 2013, a “final trading day.” One can see a large spike occurring just before the key

calculation was going to be made on all soon-to-expire contracts.




                                              - 241 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 248 of 395




       582.    As in the preceding section, the following chart provides the “linear forecast

error” and “return forecast error” for that same day. Again, the result is striking: a clear spike in

movement right at the key measurement period.




III.   ADDITIONAL EVIDENCE THAT DEFENDANTS COLLUDED TO
       ARTIFICIALLY INFLATE FX BID/ASK SPREADS

       583.    As explained above, the bid/ask spread is the primary means by which

Defendants, as dealers, profited from each FX trade. The larger the difference between the bid

and the ask, the greater the profits Defendants were able to extract from each transaction. Thus,

Defendants had every incentive to inflate the size of bid/ask spreads, rather than adopt the



                                               - 242 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 249 of 395




narrower spreads that would be set by a truly competitive marketplace. Defendant acted on that

incentive by colluding to maintain artificially wide bid/ask spreads in FX transactions, and

prevent the competitive marketplace from narrowing the spreads (and their profits).

             A.     Chat Transcripts Demonstrate Defendants’ Collusion to Manipulate FX
                    Bid/Ask Spreads

       584.       As discussed above, many government regulators have found that Defendants

colluded to inflate FX bid/ask spreads. For instance, the DFS found that traders at Barclays

colluded with traders at JPMorgan and Standard Chartered to artificially inflate the spreads that

they charged their customers. The South African Competition Commission similarly found that

traders at Barclays, BNP Paribas, BofA, Citi, Credit Suisse, JPMorgan, and HSBC colluded to

manipulate bid/ask spreads for USD/ZAR, and referred the claims to the Competition

Tribunal.366 Citi has already settled the claims against it.367 The Federal Reserve found that Citi,

JPMorgan, RBS, and UBS may have “formed agreements with traders of other institutions

regarding bid/offer spreads offered to FX customers.”368 Similarly, the OCC found that the




       366
            SACC Press Release, Competition Commission prosecutes banks (currency traders)
for collusion (Feb. 15, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-prosecutes-banks-currency-traders-for-collusion-15-Feb-2016.pdf.
       367
            SACC Press Release, Competition Commission reaches settlement with Citibank
N.A. for colluding (Feb. 20, 2017), http://www.compcom.co.za/wpcontent/uploads/2017/01/
Competition-Commission-reaches-settlement-with-Citibank-3.pdf.
       368
             Order to Cease and Desist, at 4, In the Matter of UBS AG, et al., Dkt. No. 15-005
(May 20, 2015), https://www.federalreserve.gov/newsevents/pressreleases/files/
enf20150520a6.pdf; Order to Cease and Desist, at 4, In the Matter of The Royal Bank of Scotland
PLC, et al., Dkt. No. 15-007 (May 20, 2015), https://www.federalreserve.gov/newsevents/
pressreleases/files/ enf20150520a4.pdf; Order to Cease and Desist, at 4, In the Matter of
Citigroup Inc., Dkt. No. 15-008 (May 20, 2015), https://www.federalreserve.gov/newsevents/
pressreleases/files/ enf20150520a5.pdf; Order to Cease and Desist, at 4, In the Matter of
JPMorgan Chase & Co., Dkt. No. 15-009 (May 20, 2015), https://www.federalreserve.gov/
newsevents/pressreleases/files/enf20150520a2.pdf.



                                              - 243 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 250 of 395




members of the “The Cartel,” including Richard Usher and Rohan Ramchandani, “disclos[ed]

discuss[ed], and coordinat[ed] currency pair spreads,” including spread matrices369

In addition, media reports indicate that the DOJ is currently investigating collusive manipulation

of bid/ask spreads by Defendants.370

       585.    Many regulators have included with their orders, notices, agreements, and reports,

extracts from thousands of electronic chat transcripts obtained from Defendants, which describe

specific instances of collusive spreads manipulation. Each of those orders, notices, agreements,

and reports is incorporated by reference in this Complaint. A sample of the chat transcripts is

included herein.

       586.    For example, the DFS found that, on November 4, 2010, a Barclays FX trader

coordinated the price offered to a customer in the USD/ZAR pair with a JPMorgan trader. The

Barclays trader said to the JPMorgan trader: “if you win this we should coordinate we can show

a real low one and will still make it little lower haha.” The JP Morgan trader then suggested that

“they prolly shudnt put this on perma chat.” The Barclays trader replied that “if this is the chat

that puts me over the edge than oh well. much worse out there.”371



       369
           Notice of Charges, at ¶¶ 44, 47-48, In the Matter of Rohan Ramchandani, OCC AA-
EC-2017-2 (Jan. 11, 2017), https://www.occ.gov/static/enforcement-actions/eaN17-001.pdf;
Notice of Charges, at ¶¶ 46, 49-50, In the Matter of Richard Usher (Jan. 11, 2017),
https://www.occ.gov/static/enforcement-actions/eaN17-002.pdf.
       370
            Erik Larson, Tom Schoenberg, and Chris Dolmestch, As Big Banks’ FX Case Ends,
Judge Urges Probe of Traders, Bloomberg (Jan. 5, 2017), https://www.bloomberg.com/news/
articles/2017-01-05/rbs-jpm-citi-barclays-fined-2-5-billion-in-fx-rigging-case; Tom Schoenberg
and David McLaughlin, Trader Talk in Currency-Rigging Suit Draws Scrutiny From U.S.,
Bloomberg (Jan. 21, 2016), https://www.bloomberg.com/news/articles/2016-01-21/trader-talk-
in-currency-rigging-suit-draws-scrutiny-from-u-s.
       371
           Consent Order, at ¶ 34, In the Matter of Barclays Bank PLC, et al. (May 20, 2015),
http://www.dfs.ny.gov/about/ea/ea150520.pdf.



                                              - 244 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 251 of 395




       587.      The DFS also found that the same trader, on November 10, 2010, told other

members of his chat room to “show them way to the left . . . if they come here I will show them

little worse . . . you win . . . and get them cheap.”372 The same trader, on February 25, 2011

received an inquiry from a Standard Chartered Bank FX trader: “what bid you want me to show

if somwone calls” and the Barclays trader replied “up to 02.” The Standard Chartered trader said

“okok” and “ill let you know if we get asked.” On June 10, 2011, the Barclays trader stated in

another chat that “we trying to manipulate it a bit more in ny now . . . a coupld buddies of mine

and i.” This trader left Barclays that month and joined another bank, where he engaged in the

same conduct.

       588.      In their BNP Paribas consent order, the DFS found that BNP Paribas colluded

with other banks to manipulate the bid/ask spread in ZAR Domination. For example, in January

2012, for example, Christopher Cummins told the chatroom that he had received an order to buy

$50 million of Rand. Cummins then asked, “250 pips? 300?” He also shared the fact that he had

shown his customers a spread of 125 basis points for a $20 million order and 250 basis points for

a $50 million order. Jason Katz replied, “ill match ... lets widen this out on people . .. if we all

consistent...it becomes standard ahah.” Cummins offered his agreement, as did another trader

from a large global bank (“Trader A”), noting “tht way 250 is the new 200.” Thus, the ZAR

Domination cartel colluded to widen the spread on a $50 million order from 200 pips to 250 pips.

Later, Trader A asked Katz to recruit yet another trader (“Trader B”) to their team, and Katz

agreed. He wrote to Trader B in a different chat room: “hey dude we all agreed the new price in

50 bucks ny time is 250 and 125for 20 we going to try and get this wider ... if we all consistent

they have to except [sic] it.” Trader B then joined in on the plan. When Katz informed his

       372
              Id. ¶ 35.



                                                - 245 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 252 of 395




fellow ZAR Dominators that Trader B was on board, Katz said “i have one word for BNP . . .

guarantee.” Trader A offered his congratulations to the group: “salute to first coordinated ZAR

effort,” and Katz replied “yep many more to come.”373

        589.      That day, Katz also attempted to recruit a former colleague who traded at another

bank (“Trader C”) by saying “a bunch of us have decided to widen spreads a bit in ny afternoon .

. . we making 125 in 20 and 250 in 50 . . . going to get custys to except [sic] wider . . . figure if

we all consistent they [customers] have to accept it . . . [three banks ] all in for it.” Katz also

asked Trader C to let another trader at C’s bank know about the “new” collusion-fueled price.374

        590.      In March 2012, Katz complained about “silly” banks that refused to play ball and

were offering narrower spreads. He admonished the other ZAR Dominators to maintain

solidarity and enhance their market influence: “my spread is my spread . . . if we all in ny keep

the same spread that will become the norm . . . we set the spreads . . . and we stand by them . . .

50 in ny is 200 . . . 25 in ny is 125 . . . you guys agree or am i off.” Other members of the cartel

then agreed to adhere to the quotes. Katz then summarized, with bold and hubristic self-

awareness, the chief harm of their agreement: “that is what we show in ny . . . custys dont like

oh well . . . where they going to go?”375

        591.      DFS found that a trader at an unidentified bank asked for assistance setting a

spread from a Credit Suisse trader: “Need a quick favour pls” and inquired about where the

Credit Suisse trader was marking CHF/JPY futures, because a customer was looking to “pick

[the other Trader] off.” After the Credit Suisse trader revealed his prices, the other traded

        373
            Consent Order, at ¶¶ 24-27, In the Matter of BNP Paribas S.A., et al. (May 24,
2017), http://www.dfs.ny.gov/about/ea/ea170524.pdf.
        374
               Id. at ¶ 28.
        375
               Id. at ¶ 29.



                                                - 246 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 253 of 395




revealed “[s]o after I asked u the chfjpy, I shifted my price by like .4 higher . . [and the customer]

still paid me . . . oh maaaaaaaan.” The Credit Suisse trader responded “haha.”376

       592.    On another occasion, a Credit Suisse trader said to his colleagues in a chat room

“lets sign a pact…on spreads.” Trader 3, at another bank, eagerly responded, “agree.” The

Credit Suisse trader then tried to recruit a Trader 2, at another bank, into their pact, saying

“[Trader 2]… u in?”

       593.    Similarly, the OCC found that, on January 5, 2012 a member of The Cartel

chatroom asked “how wide to quote a customer in $150 million of EUR/USD.”377 The trader

stated that he “showed a spread of six but that the customer was asking for a spread of five.”

The other participants in the Cartel confirmed that a spread of six would be “great,” so the trader

“thanked the others” and “declined to quote a spread of five to the customer.” Shortly thereafter,

other traders informed the chat room “that the customer also requested quotes from them and that

they also showed a spread of six.”

       594.    Plaintiffs in In re FX have also obtained from Defendants many chat transcripts

further demonstrating that Defendants colluded to manipulate bid/ask spreads. Many of those

chat transcripts are described in the TAC. Many of the chats included in the TAC are in redacted

form, because they are subject to the protective order and the class action is subject to a

discovery freeze at the request of the DOJ.

       595.    The plaintiffs in In re FX allege that they have obtained three main types of

evidence of bid/ask spread manipulation. First, there are chats showing that the Defendants


       376
          Consent Order, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
       377
           Notice of Charges, at ¶ 46, In the Matter of Rohan Ramchandani, OCC AA-EC-
2017-2 (Jan. 9, 2017), https://www.occ.gov/static/enforcement-actions/eaN17-001.pdf.



                                               - 247 -
      Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 254 of 395




coordinated in the creation of spread matrices; second, there are chats showing coordination in

bid/ask quotes generally; and third, there are chats showing collusion in the setting of bid/ask

spreads for emerging market currencies.

         596.   Coordination of spread matrices. A spread matrix is provided “to certain

customers on a periodic (usually quarterly) basis,” and they “list the bid/ask spreads for various

volumes and currencies.” A spread matrix is similar to a price list, and it is one of the primary

methods by which banks compete because customers are attracted to the narrowest bid/ask

spread. Therefore, when banks collude on their spread matrices, they agree ex ante to fix

prices—and not to compete—over a period of several months. Time after time, the chats

obtained by the FX class plaintiffs show that the Defendants did exactly that. See TAC ¶¶ 145-

48.

         597.   For example, in “The Cartel,” on an undisclosed date, traders from Barclays,

Citigroup, and UBS conspired to fix the spreads offered to clients in their spread matrices for

EUR/USD.




                                                                                   An unredacted

version of the following chat log, shown below, is contained in the In re FX Third Consolidated

Amended Class Action complaint:

          10:42:13       UBS
          10:42:21       UBS



                                              - 248 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 255 of 395




        10:44:32       UBS
        10:44:36       UBS
        10:45:50       Barclays
        10:45:56       Barclays
        10:46:10       Citigroup
        10:46:14       Citigroup
        10:46:16       Citigroup
        10:46:17       Citigroup
        10:46:23       Citigroup
        10:46:26       Citigroup
        10:46:31       Citigroup
        10:46:49       Citigroup
        10:46:51       Citigroup
        10:46:54       Citigroup
        10:46:56       Citigroup
        10:46:57       Citigroup
        10:50:23       UBS
        10:50:39       UBS

       598.   In the “Essex Express” chat room, on an undisclosed date, traders from MUFG

Bank, RBS, and Barclays conspired to manipulate the bid-ask spread matrices quoted to their

customers on the EUR/JPY currency pair.




                       See TAC ¶ 146. An unredacted version of the following chat log, shown

below, is contained in the In re FX Third Consolidated Amended Class Action complaint:

        09:50:14       RBS
        09:50:24       RBS

        09:51:26       Barclays
        09:51:43       RBS

        09:52:02       MUFG Bank

       599.   In another chat room, traders from UBS and Deutsche Bank colluded on the



                                            - 249 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 256 of 395




NZD/USD spread matrices they quoted to customers.




                                                                                                 An

unredacted version of the following chat log, shown below, is contained in the In re FX Third

Consolidated Amended Class Action complaint:

         09:42:52        UBS
         09:43:03        Deutsche Bank
         09:43:07        UBS
         09:43:09        UBS
         09:43:09        Deutsche Bank
         09:43:23        UBS
         09:44:50        Deutsche Bank
         09:44:56        Deutsche Bank
         09:45:09        UBS
         09:45:13        UBS
         09:45:21        Deutsche Bank

       600.    In a one-on-one chat, a trader from UBS and a trader from an unknown bank

agreed to fix prices in their spread matrices on a date that is not publicly available for the

following currency pairs: GBP/NOK, CAD/CHF, NOK/CAD, and CAD/JPY.



       An unredacted version of the following chat log, shown below, is contained in the In re

FX Third Consolidated Amended Class Action complaint:

         08:28:51        Bank
         08:28:52        UBS
         08:28:59        Bank
         08:29:44        UBS
         08:29:59        UBS
         08:30:14        Bank
         08:30:23        Bank
         08:30:30        Bank



                                               - 250 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 257 of 395




        08:30:36         Bank
        08:30:41         UBS
        08:31:10         Bank

        08:31:20         Bank
        08:31:47         Bank
        08:31:54         UBS
        08:32:09         UBS
        08:32:18         UBS
        08:32:33         UBS
        08:32:37         UBS
        08:33:09         Bank
        08:33:12         Bank
        08:33:23         Bank
        08:33:47         UBS
        08:34:00         UBS
        08:34:06         Bank
        08:34:31         Bank
        08:34:39         Bank
        08:35:14         UBS
        08:35:24         Bank
        08:35:25         Bank
        08:35:57         Bank
        08:36:19         UBS
        08:36:21         UBS
        08:36:24         Bank
        08:36:47         Bank

        08:36:49         Bank
        08:37:08         UBS

        08:37:10         UBS

       601.    Bid/ask quote fixing. The Defendants also coordinated their bid/ask spreads on a

more ad hoc basis by fixing individual quotes. The FX class plaintiffs obtained many specific

instances of this misconduct. See TAC ¶¶ 150-65.

       602.    For instance, in “Essex Express,” traders from MUFG Bank, RBS, Barclays, and

UBS discussed plans to reach out to other Defendants to artificially inflate the spread, and they

complained that the spreads were too narrow in USD/JPY and EUR/JPY.




                                              - 251 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 258 of 395




       603.   In another chat, traders from JP Morgan, Citigroup, and Barclays reached an

agreement on a price to quote a customer for a                             , and in fact did offer

that customer that agreed-upon spread.




                  The contents of the chat log shown below is alleged in the In re FX Third

Consolidated Amended Class Action complaint:

       14:13:57         JPMorgan
       14:14:00         JPMorgan
       14:14:02         JPMorgan
       14:14:11         JPMorgan
       14:14:44         Citigroup
       14:14:46         Barclays
       14:14:46         Citigroup
       14:14:57         JPMorgan



                                             - 252 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 259 of 395




       14:15:58         Citigroup
       14:16:03         Citigroup
       14:16:14         Citigroup
       14:16:21         Citigroup
       14:16:24         Barclays
       14:16:25         JPMorgan
       14:16:30         Citigroup
       14:16:33         Citigroup
       14:16:36         Citigroup
       14:16:39         Barclays
       14:16:50         Barclays
       14:16:54         Barclays

       604.   Members of the “Essex Express,” including traders from MUFG Bank, RBS and

Barclays, coordinated to widen the spread for EUR/CHF on a date that is not publicly available.




The contents of the chat log shown below are alleged in the In re FX Third Consolidated

Amended Class Action complaint:

        07:15:16        MUFG Bank
        07:15:27        RBS
        07:31:40        MUFG Bank
        07:31:50        RBS
        07:33:21        Barclays
        07:33:23        Barclays
        07:33:34        MUFG Bank
        07:33:35        RBS
        07:33:41        RBS
        07:33:56        RBS
        07:34:03        RBS
        08:08:25        RBS

        08:08:33        RBS
        08:08:39        RBS
        08:08:42        Barclays




                                             - 253 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 260 of 395




       605.   In “Sterling Lads,” traders from HSBC, Barclays, and UBS fixed the spread for

GBP/USD on a date that is not publicly available.




                                                                      The contents of the chat

log shown below are alleged in the In re FX Third Consolidated Amended Class Action

complaint:

        07:52:59        HSBC

        07:53:10        Barclays
        07:53:19        HSBC
        07:53:28        HSBC
        07:53:37        UBS
        07:53:37        Barclays
        07:53:52        UBS
        07:54:08        HSBC

       606.   On another date, traders from Credit Suisse and RBS fixed the spread for

EUR/GBP.




                                            - 254 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 261 of 395




                The contents of the chat log shown below are alleged in the In re FX Third

Consolidated Amended Class Action complaint:

        10:46:55        Credit Suisse
        10:47:31        RBS
        10:47:42        RBS
        10:48:01        Credit Suisse
        10:48:07        RBS
        10:48:23        RBS
        10:48:35        Credit Suisse

       607.    In “Sterling Lads,” on a date that is not publicly available, traders from Barclays,

RBS, and UBS exchanged confidential customer information before agreeing on a EUR/GBP

spread to offer a customer.




                                         The contents of the chat log shown below are alleged in

the In re FX Third Consolidated Amended Class Action complaint:

        08:56:47        UBS

        08:57:54        RBS
        08:57:58        Barclays
        08:58:11        UBS
        08:58:12        UBS
        08:58:20        RBS
        08:59:17        UBS

        08:59:33        UBS
        08:59:43        Barclays
        08:59:49        Barclays
        08:59:55        RBS
        09:00:05        UBS



                                              - 255 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 262 of 395




       608.   In another chat room, traders from Citigroup and Deutsche Bank coordinated their

spread quotes after exchanging real-time trading information about multiple currency pairs with

traders from Barclays, UBS, and The Royal Bank of Canada. From time to time, traders from

BofA also participated in this chat. At one point, traders from Deutsche Bank and Citigroup

colluded with respect to the spread for EUR/AUD.




                                                                                         The

contents of the chat log shown below are alleged in the In re FX Third Consolidated Amended

Class Action complaint:

        17:31:14          Citigroup
        17:34:37          Deutsche Bank
        17:34:50          Deutsche Bank
        17:34:57          Deutsche Bank
        17:35:10          Deutsche Bank
        17:35:18          Citigroup




                                             - 256 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 263 of 395




       609.   In a Reuters chat room, on a date that is not publically available, traders from

Deutsche Bank and UBS discussed fixing spreads for EUR/GBP.




                                                                                        The

contents of the chat log shown below are alleged in the In re FX Third Consolidated Amended

Class Action complaint:

        10:02:44          UBS
        10:03:34          Deutsche Bank
        10:08:05          UBS
        10:08:32          Deutsche Bank
        10:08:40          UBS
        10:08:58          Deutsche Bank
        10:10:10          UBS

        10:10:42          Deutsche Bank
        10:10:47          UBS
        10:11:02          UBS

       610.   In “the Barrier Killers” chat room, traders from BofA, Credit Suisse, RBC, and

UBS routinely coordinated the spreads for the euro (EUR)/Polish zloty (PLN). For example,

traders from Credit Suisse and RBC fixed the spread for EUR/PLN on a date that is not publicly

available. The contents of the chat log shown below are alleged in the In re FX Third

Consolidated Amended Class Action complaint:

        08:49:13          RBC

        08:49:20          RBC
        08:50:10          Credit Suisse
        08:50:27          RBC




                                             - 257 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 264 of 395




        08:50:32           RBC
        08:50:50           Credit Suisse
        08:52:54           RBC

       611.    Traders from Barclays, BNP Paribas, Citigroup, Deutsche Bank, The Royal Bank

of Canada, RBS, and UBS used an unnamed permanent chat to coordinate spreads involving the

Canadian dollar, New Zealand dollar, and U.S. Dollar. This chat room was active from at least

early 2008 to late 2012.



                                                                 The contents of the chat log

shown below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        12:24:34           Deutsche Bank

        12:24:42           Deutsche Bank
        12:25:54           The Royal Bank of
                           Canada Trader 1
        12:27:30           The Royal Bank of
                           Canada Trader 2

        12:31:23           Citigroup

        12:31:40           Citigroup
        1:58:03            The Royal Bank of
                           Canada Trader 1




       612.    On another date that is not publicly available, a trader from The Royal Bank of

Canada in the same chat room provided to the group the USD/CAD spreads that he was currently




                                               - 258 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 265 of 395




quoting to customers. The contents of the chat log shown below are alleged in the In re FX

Third Consolidated Amended Class Action complaint:

        10:17:29        The Royal Bank of
                        Canada
        10:17:33        Barclays
        10:17:36        The Royal Bank of
                        Canada
        10:17:42        The Royal Bank of
                        Canada
        10:17:48        Barclays
        10:17:56        The Royal Bank of
                        Canada
        10:18:00        The Royal Bank of
                        Canada




       613.   On yet another occasion, traders from The Royal Bank of Canada asked about

spreads involving EUR/CHF and AUD/JPY on an unknown date. The contents of the chat log

shown below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        19:50:47        The Royal Bank of
                        Canada
        19:56:47        UBS
        19:57:09        UBS
        19:57:15        The Royal Bank of
                        Canada
                                               *   *   *
        20:37:49        The Royal Bank of
                        Canada
        20:38:30        UBS
        20:38:38        UBS
        20:38:42        The Royal Bank of
                        Canada
        20:38:47        UBS




                                            - 259 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 266 of 395




       614.    In a permanent chat called “Slllaaaaggggsssss2,” traders from Barclays, Credit

Suisse, HSBC, RBS, and UBS discussed manipulating both spreads and fixes on a date that is

not publicly available.




      The contents of the chat log shown below are alleged in the In re FX Third Consolidated

Amended Class Action complaint:

        14:49:16          RBS
        14:49:20          RBS
        14:50:11          Barclays
        14:50:24          UBS
        14:50:38          RBS
        14:50:43          UBS
        14:50:55          Barclays [Trader 2]
        15:05:19          RBS

       615.    In an unidentified chat room on a date that is not publicly available, traders from

BofA, Citi, HSBC, JPMorgan, Standard Chartered, and UBS discussed the EUR/CHF spread and

the imminent WM/Reuters fix.




                                                - 260 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 267 of 395




                                                                         The contents of the

chat log shown below are alleged in the In re FX Third Consolidated Amended Class Action

complaint:

        13:16:45       JP Morgan
        13:16:51       JP Morgan
        13:17:06       Bank of America
        13:17:09       HSBC
        13:17:14       HSBC
        13:17:18       HSBC
        13:18:22       UBS



        13:19:00       Standard Chartered

        13:19:38       UBS
        13:19:41       UBS
        13:20:15       Standard Chartered
        13:20:22       UBS

        13:20:27       UBS
        13:20:30       Standard Chartered
        13:20:39       JP Morgan

        13:21:00       JP Morgan
        13:21:02       JP Morgan
        13:21:05       JP Morgan
        13:21:06       Bank of America
        13:21:09       JP Morgan
        13:21:10       JP Morgan
        13:21:14       JPMorgan



                                            - 261 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 268 of 395




        13:21:15       Bank of America
        13:21:18       JPMorgan
        13:21:22       JPMorgan
        13:21:24       HSBC
        13:21:27       Bank of America
        13:21:32       JP Morgan
        13:21:38       JP Morgan
        13:21:40       JP Morgan
        13:21:41       JP Morgan
        13:21:48       Bank of America
        13:21:53       Bank of America
        13:21:55       JP Morgan
        13:22:10       Citigroup
        13:22:14       Citigroup
        13:22:22       UBS
        13:22:29       UBS
        13:22:35       HSBC
        13:22:43       Citigroup
        13:22:56       HSBC
        13:23:04       Citigroup

       616.   Sometimes the traders used nicknames to describe the currency pairs that they

were manipulating, such as JPMorgan, Merrill Lynch, and Morgan Stanley using “kiwi” for

NZD/USD.




                                                           The contents of the chat log shown

below are alleged in the In re FX Third Consolidated Amended Class Action complaint:

        02:04:13       Morgan Stanley
        02:04:30       Morgan Stanley

        02:06:39       Morgan Stanley

        02:07:14       JPMorgan
        02:07:22       JPMorgan
        02:07:24       JPMorgan
        02:07:29       Morgan Stanley



                                           - 262 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 269 of 395




        02:07:40         Morgan Stanley
        02:07:44         JPMorgan
        02:07:47         JPMorgan
        02:07:47         Merrill Lynch
        02:07:50         JPMorgan
        02:07:56         Merrill Lynch
        02:07:58         Merrill Lynch
        02:08:03         Merrill Lynch
        02:08:07         Merrill Lynch
        02:08:08         Merrill Lynch
        02:08:15         Morgan Stanley
        02:08:18         Merrill Lynch
        02:08:22         Morgan Stanley
        02:08:32         Merrill Lynch
        02:08:36         Morgan Stanley

       617.    In another chat, traders from Morgan Stanley, JPMorgan, UBS and an undisclosed

bank discussed prices for “cable,” i.e., GBP/USD, on a date that is not publicly available.



                                          The contents of the chat log shown below are alleged in

the In re FX Third Consolidated Amended Class Action complaint:

        01:58:58         Bank
        01:59:24         Bank
        01:59:27         Bank
        01:59:56         UBS
        02:00:25         Bank
        02:00:32         JPMorgan
        02:00:43         Bank
        02:00:53         JPMorgan
        02:00:54         UBS
        02:00:00         Bank
        02:00:26         Morgan Stanley

       618.    Manipulation of Developing Markets. While Defendants sometimes spoke in

code for major currencies, they were considerably more brazen for developing currencies. For

instance, in the “Barrier Killers” chatroom, traders from BofA, Credit Suisse, and The Royal




                                              - 263 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 270 of 395




Bank of Canada“discussed the appropriate spread to quote on USD/ZAR.”378 The contents of

the chat log shown below are alleged in the In re FX Third Consolidated Amended Class Action

complaint:

        13:06:20         Credit Suisse
        13:07:24         The Royal Bank of
                         Canada
        13:07:54         The Royal Bank of
                         Canada
        13:08:21         Credit Suisse
        13:08:26         Credit Suisse
        13:09:16         Bank of America
        13:09:21         Bank of America
        13:09:28         Bank of America
        13:09:29         Credit Suisse
        13:09:59         Credit Suisse
        13:10:09         Bank of America
        13:10:18         Bank of America
        13:10:20         Bank of America




       619.     Traders from SG, BNP Paribas, HSBC, RBC, RBS, and UBS had similar

discussions in an unidentified permanent chat room. And on one date which is not publicly

available, traders from BNP Paribas, HSBC, and SG discussed spreads for USD/THB (Thai baht)

and USD/MNX (Mexican peso).




       378
              See TAC ¶¶ 169-70.



                                             - 264 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 271 of 395




                          The contents of the chat log shown below are alleged in the In re FX

Third Consolidated Amended Class Action complaint:

        10:06:24          Société Générale
        10:06:28          Société Générale
        10:07:40          Société Générale
        10:19:49          HSBC
        10:19:56          Société Générale
                                                   ***
        10:20:36          Société Générale
        10:21:50          BNP Paribas
        10:21:58          BNP Paribas
        10:22: 03         BNP Paribas
        10:22: 07         Société Générale
        10:22: 11         Société Générale
        10:22: 17         BNP Paribas
        10:22: 26         Société Générale
        10:22: 29         Société Générale
        10:22: 37         BNP Paribas
        10:22: 39         BNP Paribas
        10:22: 41         Société Générale
        10:22: 43         Société Générale
        10:22: 46         Société Générale

       B.       Economic Analyses Further Demonstrate that Defendants’ Manipulated FX
                Bid/Ask Spreads

       620.     As discussed above, there is ample evidence from government investigations and

the materials obtained by plaintiffs in In re FX that Defendants colluded to artificially inflate FX

bid/ask spreads. Based on this evidence, the court in In re FX upheld the class plaintiffs’ claims

for bid/ask spread manipulation.379

       621.     Plaintiffs commissioned independent economic analyses to supplement the

       379
              See In re FX, 2016 WL 5108131, at *2-5 (S.D.N.Y. Sept. 20, 2016).



                                               - 265 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 272 of 395




publicly available evidence of bid/ask spread manipulation. Again, Plaintiffs used conservative

assumptions and a number of screens to strip out price movements that might otherwise be

attributed to non-manipulative market behavior. As with the analyses of FX benchmark rates,

Plaintiffs’ analyses not only corroborate the existing evidence of bid/ask spread manipulation;

they go beyond the 2008 to 2013 period and show that the same anomalous patterns occurred, to

a similar degree, in the preceding years of 2003 to 2007. Thus, Plaintiffs’ analyses again not

only confirm that Defendants manipulated FX bid/ask spreads, but also demonstrate that

Defendants’ conspiracy extended to the entire 2003 to 2013 period.

               1.      Bid/ask spreads were substantially and consistently larger throughout
                       2003 to 2013 than they were after the FX scandal broke

       622.    Plaintiffs analyzed the average size of bid/ask spreads in the FX spot market

across major currency pairs, from 2003 to 2018. The data show that bid/ask spreads were

substantially and consistently larger throughout 2003 to 2013 than they were after journalists and

regulators across the globe began investigating Defendants’ manipulation of the FX market.

This analysis corroborates the aforementioned evidence that FX bid/ask spreads were artificially

inflated, and that Defendants were responsible. In addition, the analysis shows that the same

(and oftentimes greater) signs of bid/ask spread manipulation are seen in the 2003 to 2007

period, as in the 2008 to 2013 period that the court in In re FX has already upheld. Thus,

Plaintiffs’ analysis demonstrates that Defendants’ conspiracy to manipulate bid/ask spreads also

extended to the entire 2003 to 2013 period.380

       623.    For instance, the graph below shows the average size of spreads for AUD/USD

       380
             For the analyses in this Section III.B.1, and the analyses in Sections III.B.2 and
III.B.4, the consultant focused on the most widely traded currency pairs, because of data
availability issues and the needs of these particular analyses. For the analyses in Section III.B.3,
which were done other consultants, an even wider set of currency pairs was studied.



                                               - 266 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 273 of 395




spot transactions for 2003 to 2007, 2008 to 2013, and 2014 to 2018. As would be expected from

a period that Defendants have admitted to manipulating, bid/ask spreads were substantially wider

in 2008 to 2013 than they were in 2014 to 2018, when Defendants’ misconduct in the FX market

came under public scrutiny. Significantly, bid/ask spreads for this currency pair were even

greater still in 2003 to 2007. This shows that Defendants’ conspiracy was not limited to 2008 to

2013, but also extended to and had at least equal impact on 2003 to 2007.




       624.    The graph below shows a similar pattern in the bid/ask spreads for EUR/USD

spot transactions. Bid/ask spreads for that currency pair were significantly larger in 2008-2013

than they were in 2014, and even larger still in 2003 to 2007.




                                              - 267 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 274 of 395




       625.    The graphs above track the size of the average “dollar spread,” which is simply

the difference between the bid price and the ask price, in dollar terms. Another way to measure

the size of a bid/ask spread is by the “percentage spread,” which is calculated by taking the

difference between the bid price and the ask price, and dividing that by the midpoint of the

spread. The resulting percentage gives the size of the spread, relative to the size of the

transaction. Using the percentage spread, the same pattern of substantially inflated spreads is

seen, across many currency pairs, and across the entire 2003 to 2013 period.

       626.    For example, the graph below tracks the size of the average percentage spreads

for CAD/USD spot transactions. During both the 2003 to 2007 and 2008 to 2013 periods, the

average percentage spreads were significantly larger than they were in 2014, when Defendants’

misconduct in the FX market came under public scrutiny. Notably, the average percentage

spreads for this currency pair were even larger in 2003 to 2007, than in 2008 to 2013.




                                               - 268 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 275 of 395




       627.    The same pattern is seen for GBP/USD spot transactions. The size of the average

percentage spreads for that currency pair dropped significantly from the 2008 to 2013 period, to

the 2014 to 2018 period—and by an even greater amount from the 2003 to 2007 period, to 2014

to 2018.




                                             - 269 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 276 of 395




       628.    Additional examples showing a similar pattern in the average spreads for many

other currency pairs are contained in Appendix M hereto.

       629.    That bid/ask spreads significantly tightened following the investigations into

Defendants’ manipulation of the FX market is further confirmed by viewing the percentage by

which spreads changed in size in 2014 to 2018, as compared to the prior decade. The graphs

below show the percentage change from 2003-2013 to 2014-2018, for both average dollar and

average percentage spreads. Across eight major currency pairs, spreads consistently and

significantly dropped in size in 2014 to 2018, as compared to preceding years. In fact, most of

those currency pairs, including EUR/USD, experienced a decrease in both dollar and percentage

spread size of over 50%.




                                             - 270 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 277 of 395




                2.     Bid/ask spreads were more predictable during 2003 to 2013 than after
                       the FX scandal broke

         630.   Another way to detect manipulation of bid/ask spreads is by studying the

predictability of spreads from one day to the next. In a normally functioning market, bid/ask

spreads will fluctuate from day to day, according to market conditions. By contrast, when

spreads are more consistent from day to day, that is a sign that they are being fixed at an artificial

level.

         631.   Plaintiffs measured the predictability of bid/ask spreads on a daily basis, from

2003 to 2018. Across all of the major currency pairs tested, Plaintiffs found that bid/ask spreads

were far more predictable on daily basis from 2008 to 2013 than they were in 2014 to 2018,

when Defendants’ misconduct came under public scrutiny. This is no surprise, as many

Defendants have admitted to manipulating the FX market from 2008 to 2013.

         632.   Significantly, the data also demonstrates that Defendants’ conspiracy was not

limited to those years. Again, bid/ask spreads were more consistent from 2003 to 2007 than in



                                               - 271 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 278 of 395




2014 to 2018—and for several currency pairs, even more consistent than they were in 2008 to

2013. This further confirms that Defendants’ conspiracy was not limited to 2008 to 2013, but

also extended to and had at least equal impact on 2003 to 2007.

       633.    For example, the graph below tracks the predictability of bid/ask spreads for

BRL/USD spot transactions from 2003 to 2018. The data shows that bid/ask spreads for this

currency pair were significantly more predictable in 2008 to 2013, than they were in 2014 to

2018, when news of Defendants’ conspiracy broke. Notably, the level of predictability was even

greater still in 2003 to 2007.




       634.    The graph above tracks average dollar spreads. When instead tracking percentage

spreads, the same pattern of substantially increased predictability is seen, across many currency

pairs, and across the entire 2003 to 2013 period. For example, the graph below measures the

predictability of average percentage spreads for BRL/USD transactions. During both the 2003 to

2007 and 2008 to 2013 periods, there was significantly higher predictable than in 2014 to 2018,



                                              - 272 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 279 of 395




when Defendants’ misconduct in the FX market came under public scrutiny. Notably, the level

of predictability for this currency pair was even higher still in 2003 to 2007, than in 2008 to

2013.




        635.   The same pattern is seen for GBP/USD spot transactions. Bid/ask spreads for

that currency pair were significantly more predictable in 2008 to 2013 than they were in 2014 to

2018, and even more consistent still in 2003 to 2007.




                                               - 273 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 280 of 395




       636.   Additional examples showing a similar pattern in the average spreads for other

currency pairs are contained in Appendix N hereto.




                                            - 274 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 281 of 395




               3.      Defendants’ spreads were disproportionately larger than non-
                       defendants’ spreads, until the FX scandal broke

       637.    Another way to confirm that Defendants conspired to charge artificially high

spreads is by comparing the spreads charged by Defendants to those charged by non-defendant

dealers. Plaintiffs thus analyzed the bid/ask spreads submitted by all dealers on the highest-

turnover currency pairs. For a given currency pair, all bid/ask spreads reported by Reuters were

divided into “upper bin” and “lower bin” categories, representing the upper half and lower half

of the total bid/ask spread range, respectively.

       638.    Absent a price-fixing conspiracy, Defendants would compete with each other and

with other dealers to offer their clients the lowest bid/ask spread. Defendants’ spreads should

have composed approximately the same proportion of each “upper” and “lower” category. For

example, for a given currency pair, if Defendants submitted a total of 45,000 quotes and non-

defendants submitted 55,000 quotes, Defendants’ quotes should comprise approximately 45% of

all quotes in both categories. In reality, this was not the case. From 2003 to 2013, Defendants’

bid/ask quotes made up a disproportionately large segment of the “upper” category for most of

the currency pairs analyzed, which indicates that Defendants conspired to artificially inflate their

spreads in order to generate higher fees.

       639.    Consistent with a break in the conspiracy, this pattern reversed after news of the

FX scandal broke. Forced into free competition with non-defendant dealers and each other,

Defendants could no longer rely on their price-fixing conspiracy to dominate the “upper” bin of

spreads. Rather, Defendants’ quotes were more frequently in the “lower” bin, from the 2014 to

2018 period.

       640.    The charts below show the results of this study for all currency pairs analyzed.

The dark-blue line represents the percentage share of the total amount of the quotes analyzed that



                                               - 275 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 282 of 395




the Defendants were responsible for. Thus, in the far-left portion of the chart, representing the

2003 to 2007 period, it can be seen by the line that Defendants were responsible for around 41%

of the quotes studied. In the middle portion, representing the 2008 to 2013 period, it can be seen

by the line that Defendants were responsible for around 39% of the quotes studied. Finally, in

the right-most portion of the chart, representing the 2014 to 2018 period, it can be seen by the

line that Defendants were responsible for around 47%.

       641.    Within each time period studied, one would expect, absent a conspiracy to keep

their spreads wide, that Defendants’ quotes would fall into both the lower and upper ranges at

roughly the same frequency as their overall activity level. From 2003 to 2013, however, that is

not the case. Throughout that time, we see Defendants being responsible for an outsized portion

of the upper-range spreads. Significantly, these results are seen in both the 2008 to 2013 period,

when Defendants have admitted to manipulating the FX market, and in the 2003 to 2007 period.

This further confirms that Defendants’ conspiracy was not limited to 2008 to 2013, but also

extended to and had at least equal impact on 2003 to 2007. In the bars on the far right, for the

2014 to 2018 period, we can see that this trend reversed itself after news of the FX scandal

broke. There, Defendants are seen for the first time being responsible for a disproportionately

smaller share of the upper-range quotes.




                                              - 276 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 283 of 395




       642.    The same patterns can be seen across many of the individual currency pairs

analyzed. For instance, Defendants submitted the majority of the quotes in the high-spread

category for USD/KRW from 2003 to 2013, despite the fact that they submitted less than 5% of

the total amount of quotes for USD/KRW during this same time period. That trend reversed

once the FX scandal broke. From 2014 to 2018, Defendants quotes were much more evenly

distributed, and more frequently fell in the “low” category.




                                              - 277 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 284 of 395




       643.    Similarly, in both 2003 to 2007 and 2008 to 2013, Defendants submitted

approximately 40% of the total amount of quotes for USD/JPY, yet they submitted over 80% of

the quotes in the high-spread category for this currency pair. This is further evidence that

Defendants colluded to artificially inflate bid/ask spreads. Again, the pattern reversed in 2014 to

2018, when Defendants were forced to compete freely, and as a result much more frequently

charged spreads in the “low” category.




                                              - 278 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 285 of 395




          644.   Additional examples showing that Defendants submitted a disproportionately

large amount of “high-spread” quotes for many other currency pairs are contained in Appendix O

hereto.

                 4.     The relationships between spot spreads and futures spreads changed
                        after the FX scandal broke

          645.   Another way to detect abnormalities in the bid-ask spreads for FX spot

transactions, is to study those spreads in comparison to spreads for FX futures. As discussed

above, the spot and futures markets are closely related. Absent collusion, one would expect spot

and futures spreads and prices to be subject to the same market forces, and to have a consistent

relationship with each other across time periods. The data show that, instead of staying

consistent, key relationships between the spot and futures markets changed once Defendants’

manipulations came under public scrutiny. These changed patterns further confirm that



                                               - 279 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 286 of 395




Defendants’ persistently inflated spot spreads until their scheme was exposed. Significantly, the

data also confirm that the signs of spreads manipulation were just as pronounced in the 2003 to

2007 period, as they were in 2008 to 2013.

       646.    Spot spreads were consistently higher than futures spreads, but that trend

reversed when the FX scandal broke. First, Plaintiffs compared the sizes of spot and futures

spreads throughout 2003 to 2018. Throughout 2003 to 2013, spot spreads were consistently

larger than futures spreads. However, after 2013, the relationship between futures spreads and

spot spreads changed, with spot spreads decreasing significantly. This change in the relationship

between spot spreads and futures spreads is a further indication that spot spreads had been

artificially inflated in the 2003 to 2013 period.

       647.    For example, the chart below shows that throughout 2003 to 2013, spot spreads

(which are shown by the red bars) were much higher than futures spreads (which are shown by

the blue bars) for the AUD/USD currency pair. Significantly, the size difference was even

greater in 2003 to 2007, than it was in 2008 to 2013, further confirming that defendants’ artificial

inflation of spot spreads extended to the early period. The trend reversed when defendants’ FX

manipulations came under public scrutiny. From 2014 to 2018, AUD/USD spot spreads dropped

below futures spreads.




                                                - 280 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 287 of 395




      648.   Similarly, on a percentage basis, during both 2003 to 2007 and 2008 to 2013, spot

spreads for AUD/USD were approximately double the futures spreads for AUD/USD. Then,

from 2014 and continuing until 2018, AUD/USD spot percentage spreads dropped below

CAD/USD futures percentage spreads.




                                           - 281 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 288 of 395




       649.    Additional examples showing that, for many other currency pairs, the relationship

between spots spreads and futures spreads changed after 2013, when news of Defendants’

misconduct in the FX market came into public view, are contained in Appendix P hereto.

       650.    This analysis naturally controls for macroeconomic and market-wide factors, such

as increasing amounts of liquidity providers and electronic trading in the FX market, because

those factors impacted the spot and futures markets alike. If those market-wide changes were the

reason why bid-ask spreads significantly decreased after 2013, then one would expect to see the

same change occur in both the spot and futures markets, and for the relationship between spot

spreads and futures spreads to remain constant. To the contrary, the data show that the

relationship between spot spreads and futures spreads fundamentally changed after 2013. That

fundamental shift cannot be explained-away by those market-wide developments, but rather is

the result of the break in Defendants’ conspiracy.

       651.    Spot spreads were significantly less dispersed than futures spreads before the

FX scandal broke. Plaintiffs next analyzed the levels of dispersion of spreads in both the spot

and futures markets. As discussed above, levels of dispersion can be measured by the

“coefficient of variation” between prices or quotes in a group. A greater coefficient of variation

means a greater level of dispersion (i.e., less clustering), whereas a lower coefficient of variation

means a lower level of dispersion (i.e., more clustering). In a normally functioning market,

spreads will maintain a high level of dispersion, as a result of participants individually tailoring

their buy and sell offers to the ebbs and flows of the market. When spreads have a higher level

of dispersion/are more closely clustered together, that is sign that the market is not functionally

freely, but that major participants are colluding to fix spreads.

       652.    The data show that spot spreads were being set at artificial levels throughout the




                                               - 282 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 289 of 395




2003 to 2013 period. Across the major currency pairs studied, spot spreads were significantly

less dispersed (i.e., more closely clustered) than futures spreads, throughout the 2003 to 2013

period. That gap shrunk once Defendants’ manipulations came under scrutiny. From 2013 to

2018, not only did the total variability of spot spreads increase, but also the differences between

the variability of spot and futures spreads lessened, becoming more similar to each other.

       653.     For instance, the chart below shows the coefficient of variation for spot spreads

(with the red bars) and futures spreads (with the blue bars) for the EUR/USD currency pair, from

2003 to 2018.

       654.     The data shows that spot spreads had a significantly lower coefficient of variation

(i.e., they were significantly less dispersed/more closely clustered) than futures spreads during

both the 2003 to 2007 and 2008 to 2013 periods. In 2014 to 2018, the coefficient of variation for

spot spreads significantly increased (i.e., they became significantly more dispersed/less closely

clustered), both in isolation, and relative to futures spreads. This confirms that spot spreads for

this currency pair were artificial throughout 2003 to 2013, until Defendants’ manipulations came

under public scrutiny.




                                               - 283 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 290 of 395




       655.    Similarly, in regards to the JPY/USD currency pair, the data show that the

coefficient of variation for JPY/USD spot spreads increased substantially after 2013, thereby

becoming less clustered, and became more similar to the coefficient of variation for JPY/USD

futures spreads. This is further evidence that Defendants colluded to manipulate the bid/ask

spreads they offered to customers throughout the 2003 to 2013 period.




                                             - 284 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 291 of 395




       656.    Additional examples showing that, for many other currency pairs, spot spreads

became more dispersed and approached the same level of dispersion as futures spreads after

2013, are contained in Appendix Q hereto.

       657.    This analysis also naturally controls for macroeconomic and market-wide factors,

such as increasing amounts of liquidity providers and electronic trading in the FX market,

because those factors impacted the spot and futures markets alike. If those market-wide changes

were the reason why the total total variability of spot spreads increased after 2013, then one

would expect to see the same change occur in both the spot and futures markets, and for the

relationship between spot spreads and futures spreads to remain constant. To the contrary, the

data show that the relationship between spot spreads and futures spreads fundamentally changed

after 2013. That fundamental shift cannot be explained-away by those market-wide

developments, but rather is the result of the break in Defendants’ conspiracy.

       658.    Futures prices were less predictive of spot prices during 2003 to 2013, than after

the FX scandal broke. Plaintiffs also studied the predictive ability of futures prices over spot


                                              - 285 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 292 of 395




prices. This was done by using a regression model that compared minute-by-minute changes in

futures prices to minute-by-minute changes in spot prices. In a normally functioning market, one

would expect the ability of futures prices to predict spot prices to stay roughly the same across

time periods. Instead, the data show that futures prices were significantly less predictive of spot

prices during the 2003 to 2013 period than they were in 2014 to 2018, after news of Defendants’

manipulations broke. This is additional evidence that spots prices were set at artificial levels, as

a result of Defendants’ conspiracy, throughout the 2003 to 2013 period.

       659.    One way to see the change in the relationship between futures and spot prices is

by the “error rate” of the predictive model. A higher error rate means that futures prices were

less predictive of spot prices, whereas a lower error rate means that futures prices were more

predictive of spot prices.

       660.    For example, the graph below shows that, for the AUD/USD currency pair, the

error rate of the predictive model was much higher throughout 2003 to 2013 than it was in 2014

to 2018. In other words, spot prices for this currency pair moved far more in line with futures

prices after the FX scandal broke, than they did before. Significantly, the error rate was highest

in the 2003 to 2007 period, which further confirms that Defendants’ scheme was in at least equal

effect during those early years.




                                               - 286 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 293 of 395




       661.    The graph above tracks price movements on an average dollar basis. When

instead tracking price movements on a percentage basis, the same pattern of substantially

decreasing error rates is seen, across many currency pairs. For example, the graph below shows

that the error rate for the AUD/USD currency pair was also at its highest in 2003 to 2007, and at

its lowest in 2014 to 2018, when measured on a percentage basis.




                                             - 287 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 294 of 395




       662.    Additional examples showing that, for many other currency pairs, the error rate of

the predictive model was significantly higher throughout 2003 to 2013 than it was in 2014 to

2018, are contained in Appendix R hereto.

       663.    This analysis also naturally controls for macroeconomic and market-wide factors,

such as increasing amounts of liquidity providers and electronic trading in the FX market,

because those factors impacted the spot and futures markets alike. If those market-wide changes

were responsible for changes in FX prices, then one would expect to see those changes felt in

both the spot and futures markets alike, and thus for the predicative power of futures prices over

spot prices to remain constant over time. To the contrary, the data show that the predictive

power of futures prices fundamentally changed after 2013. That fundamental shift cannot be

explained-away by general market developments, but rather is the result of the break in

Defendants’ conspiracy.




                                              - 288 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 295 of 395




IV.    INTERBANK COMMUNICATIONS OBTAINED THROUGH INITIAL
       DISCOVERY CONFIRM THAT THE CONSPIRACY EXTENDED TO THE
       ENTIRE 2003 TO 2013 PERIOD

       664.    Because of the way Defendants gathered documents for production in In re FX,

most of the copyset materials that Plaintiffs have obtained through initial discovery consist of

documents dated after December 2007. However, some documents dated earlier did slip

through. Significantly, there are many thousands of interbank communications that pre-date

December 2007 that managed to slip into the production despite the focus on later years in In re

FX. These documents show Defendants engaging in the same kinds of coordinated manipulation

of FX prices, benchmark rates, and bid-ask spreads that they have admitted to during the

December 2007 to 2013 time period.

       665.    Thus, these additional interbank communications not only corroborate the

existence of Defendants’ conspiracy generally; they also confirm what the economic data already

show: that the conspiracy was alive and well during the 2003 to December 2007 time period

specifically. Indeed, despite many Defendants apparently having not bothered to gather a single

page from the earlier period, every single bank Defendant can be regularly seen participating in

such communications.

       666.    These chats are just a small slice of the pre-December 2007 conspiratorial

communications. Defendants have refused to search for and produce any additional documents

from the early period until their motions to dismiss are decided. Thus, the early communications

that Plaintiffs have already obtained are limited to the universe of materials that Defendants

previously produced in In re FX, which focus on the later period.381


       381
            Plaintiffs have not even received the full universe of previously produced materials.
Some Defendants have refused to produce any documents at all, unless and until their motions to
dismiss for lack of personal jurisdiction are denied. And some Defendants have withheld



                                              - 289 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 296 of 395




          667.   While our review of these materials is ongoing, in light of the Court’s prior stated

concerns about unnecessarily cumulative allegations, below we detail the content of only a

sample of the pre-December 2007 communications. That relatively small selection shows that

the interbank communications obtained in early discovery are just the tip of the iceberg. Full

discovery will reveal significantly more evidence pertaining to the 2003 to December 2007

period.

          668.   For purposes of this Complaint, Plaintiffs discuss these sample communications

in the following categories: (a) chats showing Defendants conspiring to manipulate FX

benchmark rates (see Section A); (b) chats showing Defendants conspiring to manipulate FX

bid-ask spreads (see Section B); and (c) additional example communications further confirming

that the conspiracy began well before December 2007, and involved all Defendants (see Section

C). Within these sub-sections, the communications are arranged in chronological order.

            A.     Chat Transcripts and Other Communications Demonstrate Defendants’
                   Collusion to Manipulate FX Benchmark Rates Before December 2007

          669.   Section II.A above describes the sample chats discussed by regulators and in the

In re FX complaint which demonstrate Defendants’ collusion to manipulate FX benchmark rates.

The limited discovery that Plaintiffs have obtained shows that Defendants were engaged in the

same activities well before December 2007. This section provides a set of illustrative examples

of Defendants’ manipulations of FX benchmark rates prior to December 2007.

          670.




documents that they previously produced to certain regulators. Thus, there may be additional
conspiratorial communications that pre-date December 2007 that Defendants have already
produced elsewhere, but not to Plaintiffs here.



                                                - 290 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 297 of 395




   671.




   672.




                                - 291 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 298 of 395




   673.




   674.




   675.




                                - 292 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 299 of 395




       676.




          B.     Chat Transcripts and Other Inter-Bank Communications Demonstrate
                 Defendants’ Collusion to Artificially Inflate FX Bid-Ask Spreads Before
                 December 2007

       677.    Section III.A above describes the sample chats discussed by regulators and in the

In re FX complaint which demonstrate Defendants’ collusion to artificially inflate FX bid-ask

spreads. The limited discovery that Plaintiffs have obtained shows that Defendants were


                                             - 293 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 300 of 395




engaged in the same activities well before December 2007. This section provides a set of

illustrative examples of Defendants’ manipulations of FX spreads prior to December 2007.

       678.




       679.




       680.




                                            - 294 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 301 of 395




   681.




   682.




   683.




                                - 295 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 302 of 395




       684.




       685.




         C.     Additional Inter-Bank Communications Confirm that the Conspiracy
                Existed Well Before December 2007 and Involved All Defendants

       686.   This section provides additional example chats which further confirm that

Defendants were manipulating benchmark rates and bid-ask spreads well before December 2007.



                                            - 296 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 303 of 395




This section also provides example communications which further demonstrate that the

conspiracy was in full effect during the early period. For instance, the conspiracy was built upon

Defendants sharing sensitive customer and transaction information for their mutual knowledge

and profit. And the conspiracy persisted because Defendants carefully guarded access to the

inter-bank chat rooms, and coordinated to keep them secret. Regulators and the In re FX

plaintiffs have provided examples of those types of communications, which are discussed above,

and which occurred regularly during the later period. The limited discovery that Plaintiffs have

obtained demonstrates that such communications also occurred regularly during the early period.

       687.




                                             - 297 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 304 of 395




   688.




   689.




   690.




                                - 298 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 305 of 395




   691.




   692.




                                - 299 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 306 of 395




   693.




   694.




                                - 300 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 307 of 395




   695.




   696.




   697.




                                - 301 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 308 of 395




   698.




   699.




                                - 302 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 309 of 395




   700.




   701.




                                - 303 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 310 of 395




   702.




   703.




   704.




                                - 304 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 311 of 395




   705.




   706.




   707.




                                - 305 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 312 of 395




   708.




   709.




   710.




                                - 306 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 313 of 395




   711.




   712.




                                - 307 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 314 of 395




   713.




   714.




                                - 308 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 315 of 395




   715.




   716.




                                - 309 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 316 of 395




   717.




   718.




                                - 310 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 317 of 395




   719.




   720.




   721.




                                - 311 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 318 of 395




   722.




   723.




                                - 312 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 319 of 395




   724.




   725.




                                - 313 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 320 of 395




   726.




   727.




   728.




                                - 314 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 321 of 395




   729.




   730.




   731.




                                - 315 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 322 of 395




   732.




   733.




   734.




                                - 316 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 323 of 395




   735.




   736.




                                - 317 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 324 of 395




   737.




   738.




                                - 318 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 325 of 395




   739.




   740.




                                - 319 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 326 of 395




   741.




   742.




   743.




                                - 320 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 327 of 395




   744.




   745.




   746.




                                - 321 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 328 of 395




   747.




   748.




   749.




                                - 322 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 329 of 395




   750.




   751.




   752.




                                - 323 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 330 of 395




   753.




   754.




                                - 324 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 331 of 395




   755.




   756.




                                - 325 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 332 of 395




   757.




   758.




                                - 326 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 333 of 395




   759.




   760.




                                - 327 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 334 of 395




   761.




   762.




                                - 328 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 335 of 395




   763.




   764.




                                - 329 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 336 of 395




   765.




   766.




                                - 330 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 337 of 395




   767.




   768.




                                - 331 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 338 of 395




   769.




   770.




   771.




                                - 332 -
     Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 339 of 395




        772.




V.      INTERBANK COMMUNICATIONS OBTAINED THROUGH DISCOVERY
        FURTHER CONFIRM THAT MUFG BANK PARTICIPATED IN THE
        CONSPIRACY

        773.   As discussed above, the example chats from the In re FX complaint, as well as the

findings by governmental regulators, confirm that traders from MUFG Bank actively participated

in the conspiracy to manipulate FX prices, benchmark rates, and bid-ask spreads. Those

materials also demonstrate that traders from MUFG Bank did so by way of its own United

States- and New York-based traders, and by communicating directly with other Defendants’


                                            - 333 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 340 of 395




United States- and New York-based traders and/or United States and New York offices. Both of

those points are further confirmed by additional interbank chats that Plaintiffs have obtained.

       774.    MUFG Bank has refused to produce any documents in this case—even the chats it

previously produced to regulators and class plaintiffs—on the basis of its personal jurisdiction

defense. However, other Defendants have produced some of their communications with MUFG

Bank.382 These documents show traders from MUFG Bank actively participating in the

coordinated manipulation of FX prices, benchmark rates, and bid-ask spreads, including by way

of MUFG Bank’s own United States- and New York-based traders, and by communicating

directly with other Defendants’ United States and New York-based traders and/or United States

and New York offices.

       775.    Based on Plaintiffs’ review of these materials to date and in light of the Court’s

prior stated concerns about unnecessarily cumulative allegations, Plaintiffs detail the content of

only a sample of the communications involving MUFG Bank. That relatively small selection

shows that the interbank communications obtained so far are just the tip of the iceberg. Further

discovery will reveal significantly more evidence that MUFG Bank participated in the

conspiracy.

       776.    For purposes of this Complaint, Plaintiffs group these sample communications

into two categories: (a) chats showing MUFG Bank conspiring to manipulate FX benchmark

rates (see Section A); and (b) chats showing MUFG Bank conspiring to manipulate FX bid-ask



       382
            Plaintiffs have not received the full universe of previously produced materials from
Defendants. Some have withheld documents on personal jurisdiction grounds like MUFG Bank,
and others have withheld documents that they previously produced to certain regulators. Thus,
there may be additional conspiratorial communications involving MUFG Bank which have not
been produced to Plaintiffs.



                                              - 334 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 341 of 395




spreads (see Section B). Within each grouping, the communications are arranged in

chronological order.

           A.     Chat Transcripts Further Demonstrate MUFG Bank’s Collusion to
                  Manipulate FX Benchmark Rates

         777.   This section provides additional illustrative examples of MUFG Bank’s

participation in manipulations of FX benchmark rates.

         778.   MUFG Bank, Barclays, UBS, and RBS coordinated their trading activities in

connection with a USD/CAD “fix.” On January 18, 2011, a New York-based MUFG Bank

trader participated in a chat with Barclays and RBS traders. The MUFG Bank trader started the

discussion by saying “nothing in the fix for me.” That prompted the Barclays trader to disclose

that he had buy orders ahead of an upcoming benchmark rate fixing: “im abuyer small usdcad fix

just50.” The traders then discussed how to transact accordingly. The RBS trader said to“get 25

usd at fix that’s it,” to which the Barclays trader replied “i take them . . . i lose 32.” The MUFG

Bank trader added to the discussion: “talk resrves name s up her for the mom usd cad 05.15 but

some other people mentioning rhs usd cad buy.” After that the traders used this shared

information to coordinate their trading activities, the Barclays trader asked “so we done?” and

the RBS trader responded “yup.” The MUFG Bank trader added “that’s the quicker u ever

been.”

         779.   MUFG Bank, Barclays, UBS, and RBS coordinated their activities in

connection with a USD/JPY “fix.” On January 19, 2011, a New York-based MUFG Bank

trader participated in a chat with Barclays, UBS and RBS traders. The RBS trader proposed a

coordinating trading strategy to “get usdjpy at fix . . . 100odd,” and the UBS trader responded

“ok.” The MUFG Bank trader contributed by sharing his customer order information, saying

“nothing for me still got hard to do stop at 97.” The RBS trader also weighed in, saying “well



                                              - 335 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 342 of 395




someone slowly buying usdjpy . . . anyone seen the buyers.” The traders used this shared

information to coordinate their trading positions in and around the fixing window for the

USD/JPY currency pair.

          780.   MUFG Bank, Barclays, and UBS discussed how to “earn a load out of”

“another fix.” On January 20, 2011, a New York-based MUFG Bank trader participated in a

chat with Barclays and UBS traders. One of the Barclays traders was Michael Weston, who was

banned from the U.S. banking industry in 2017 by the Federal Reserve Board for “routinely”

disclosing confidential Barclays and customer information to traders at rival banks and for

coordinating with other traders to rig the ECB and WMR fixes. The MUFG Bank trader

described the buy orders he was seeing in connection with an upcoming benchmark rate fixing:

“buying bucket loads of eur stg . . . another fix at worst i guess ahhah.” The UBS trader replied

“yeah . . . and earn a load out of it.” A Barclays trader agreed, noting that it was the “usual

finess /gravy deal theygeteverycouple of months by looks of it.” The UBS trader then responded

by describing additional opportunities to profit from manipulating benchmark ratefixes: “don’t

worry Weston . . . you boys will have your eur gbp fix later in the year . . . wghere you earn cart

loads.”

          781.   MUFG Bank, Barclays, UBS, and RBS coordinated their activities in

connection with multiple benchmark rate fixes. On February 4, 2011, a New York-based

MUFG Bank trader participated in a chat with Barclays, UBS and RBS traders. The MUFG

Bank trader described his USD/JPY positions ahead of a benchmark rate fixing for that currency

pair: “still seems good supply of usd yen all the way up here.” The RBS trader said “matched

usdjopy,” which meant that he had taken the same positions. The RBS trader then asked “any

eur fix,” which meant what positions the others had in connection with a rate fixing for EUR




                                               - 336 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 343 of 395




transactions. The UBS trader replied “nada here . . . off . . . think i get,” and the RBS said

“ditto.” The UBS trader then described his fix-related EUR orders: “about 200.” The RBS

trader agreed to take the same position, saying “ill do same mate.”

       782.    RBS, MUFG Bank, Barclays, and UBS coordinated their “at fix” activities for

EUR/JPY transactions. On March 15, 2011, a New York-based MUFG Bank trader participated

in a chat with traders from Barclays, RBS, and UBS. The RBS trader described his positions

relating to a benchmark rate fixing for EUR/JPY: “lose 120 usd at fix.” The Barclays trader

replied “go on son . . . i lose 6 eurjpy.” The Barclays trader further described his fix-related

trading activities, saying “i made 4 pips in 30 eurjpy some guy started saying shud be 3.” The

MUFG Bank trader then described his own fix positions, saying “yes thinks had=ve change last

few days.” The RBS trader responded by saying he would take the same positions as MUFG

Bank: “im matching . . . yeah i am 2 or 3 wide in 50 eurs.” This confirms that MUFG Bank

coordinated its trading positions with other Defendants in and around benchmark rate fixings.

       783.    MUFG Bank, Barclays, RBS, and UBS coordinated their activities in

connection with multiple benchmark rate fixings. On March 22, 2011, a New York-based

MUFG Bank trader participated in a chat with traders from Barclays, RBS, and UBS. The

MUFG Bank trader asked the group if there was “anything on ecb today,” meaning information

relating to an upcoming ECB benchmark rate fix. The MUFG Bank trader added that he had

“another order,” meaning a customer order relating to the fix. The UBS trader replied with the

details of his transactions related to the fix: “we get 80 . . . eur at ecb.” The traders went on to

share their orders and coordinate their trading strategies for other rate fixings. For instance, the

MUFG Bank trader asked the other traders if they were “hearing much” in “Eur” for the 4 P.M.

WM/Reuters fixing for Euro transactions. The MUFG Bank trader shared that “i am seller,” and




                                               - 337 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 344 of 395




that there were “less eurs to sell now.” The UBS trader replied again that he was “rhs smalls

which i will match” meaning that he was willing to also be a seller for Euro to manipulate the fix

price for that currency. The MUFG Bank trader responded, “ok cheers” in agreement with the

UBS trader’s plan.

       784.    MUFG Bank, Barclays, UBS, and RBS coordinated their activities in

connection with a EUR/USD fix. On April 6, 2011, a New York-based MUFG Bank trader

participated in a chat with Barclays, RBS, and UBS traders. The Barclays trader asked for the

others’ fix-related trading positions: “u get usd at fix . . . don’t u.” The RBS trader replied “yes .

. . posted 200.” The Barclays trader responded “well i can match i lose like 180 now . . . was

250,” which meant that he would coordinate his trades to match those of the RBS trader. The

MUFG Bank trader then contributed to the manipulative trading strategy by warning the

Barclays and RBS traders about “melon again,” which meant orders by a third party that were

contrary to the traders’ collusive strategy.

       785.    MUFG Bank, Barclays, and UBS coordinated their activities in connection with

multiple benchmark rate fixings. On May 31, 2011, a New York-based MUFG Bank trader

participated in a chat with Barclays and UBS traders. The MUFG Bank trader shared his

positions relating to an upcoming WM/Reuters 4 p.m. fixing for the USD/JPY currency pair:

“small buyer usd yen 4 oclock.” The UBS trader then shared his own fix-related positions:

“getting eur at the fix at the moment . . . lord i hate month end.” The UBS trader also added: “at

the fix at the moment.” Later, the MUFG Bank trader further described his fix-related positions:

“we are buying a 160 usd yen.” The Barclays trader proposed a coordinated trading strategy,

saying “lose 57 usdjpy fix.” The MUFG Bank trader agreed, saying “guess eur chf should go

down then.” The MUFG Bank further described the fix-related trades that they had made: “we




                                               - 338 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 345 of 395




ths side now usd yen . . . change just come in . . . selling only about 50.” This confirms that

MUFG Bank coordinated its trading positions with other Defendants in and around benchmark

rate fixings.

        786.    MUFG Bank, Barclays, RBS, and UBS coordinate their activities in connection

with multiple benchmark rate fixings. On June 28, 2011, a New York-based MUFG Bank

trader participated in a chat with Barclays, RBS, and UBS traders. The Barclays trader then said:

“mkt seems bovvred . . . get quid at fix.” The MUFG Bank trader said: “like eur stg higher for

the fix agaiun.” The RBS trader said: ‘get 50 gbp . . . at fix . . . lose 100 usdjpy . . . at fix.” The

Barclays trader chimed in: “lose 60.” The RBS trader said: “the heaviest it has all day.” The

Barclays trader said: “doing it? . . . wanna do my 57 as well? . . . mellon the bids eur.” The UBS

trader said: “take smalls back then.” The RBS trader said: “unstill lhs gbp mike.” The Barclays

trader said: “yep.” The RBS trader said: “more out there.” The UBS trader said: “we lose like

40 gbp but we short into it.” The Barclays trader agreed: “ta.” The RBS trader said: “shout

fixes.” The UBS trader said: “yep bravo,” to which the MUFG Bank trader chimed in: “yep

great call betty boys.” The RBS trader then exulted: “eur went ok.” The UBS trader then

summarized: “yeah . . . only good if you front run it . . . alot sold at 59-60 in the fix though.” In

this way, the traders were coordinating their trading positions around the fixing window to profit

from the shared information.

        787.    MUFG Bank, Barclays, UBS, and RBS coordinate their activities in connection

with EUR fixings. On July 1, 2011, a New York-based MUFG Bank trader participated in a chat

with Barclays, UBS and RBS traders. The UBS trader said: “i get 150 eur . . . fix.” The

Barclays trader responded: “150.” The UBS trader then added: “get about 200 eur now . . .

200.” The MUFG Bank trader then said: “only small seller now 50 eurs.” The RBS trader said:




                                                 - 339 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 346 of 395




“i get 42 . . . eur.” The UBS trader then said: “i’m not even short . . . ijust keep getting all

side.” In this way, the traders were coordinating their trading positions around the fixing

window to profit from the shared information.

        788.    MUFG, RBS and UBS share information in advance of “the fixes” to

coordinate their actions. On August 21, 2011, a New York-based MUFG Bank trader

participated in a chat with Barclays, RBS and UBS traders to discuss the fixing later that day.

The MUFG trader messaged the group telling them he would be a “small seller [of] eur usd [at

the] ecb fiz.” Later he messaged them again, asking if they had “anything on fixes today nboys.”

The UBS trader responded “nada for ecb here,” meaning he had nothing, but the RBS trader

responded “get 25,” meaning he had 25 to buy at the fix. Shortly after, the RBS trader messaged

the group telling them he would “get 70 usdjpy at fix” and the MUFG trader responded “nothing

here.” The UBS trader chimed in telling the others he would “get eur at the fix . . . couple on

tons.” A few minutes later, the MUFG trader told the others he had a “hard stop to do he[r]e at

67 eur,” meaning he was limited to 67 Euro at the fix. Both the UBS and RBS traders

responded, “ta,” thanking the MUFG trader for the information.

        789.    MUFG Bank, Barclays, and UBS discussed coordinating their activities around

“one massive fix.” On August 24, 2011, a New York-based MUFG Bank trader participated in a

chat with Barclays and UBS traders. The UBS trader told the other members of the group, “you

know when every broker is trying to buy eur at the fix that it is lhs.” The MUFG trader

responded, jokingly, “well seems thats where alkot people make there money now.” Shortly

after, the same UBS trader told the group that they were “los[ing] some eur chf at the fix” but

that he had “already got it higher.” The MUFG trader responded, “yes, i like usd chf higher all

day” and asked the UBS trader, “you think it goes[?]” The UBS trader responded, telling the




                                                - 340 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 347 of 395




MUFG they “should stay bid into the fix” and that it was “just one massive fix.” This confirms

that MUFG Bank coordinated its trading positions with other Defendants in and around

benchmark rate fixings.

          B.     Chat Transcripts Further Demonstrate MUFG Bank’s Collusion to
                 Artificially Inflate FX Bid-Ask Spreads

       790.    This section provides additional illustrative examples of MUFG Bank’s

participation in manipulations of FX spreads.

       791.    MUFG Bank, RBS, and Barclays agreed on “how wide” a spread to charge

customers for EUR/JPY trades. On November 24, 2010, a New York-based MUFG Bank trader

participated in a chat with traders from Barclays and RBS. The RBS trader asked the others

“how wide they show in their 25 eurjpy,” which meant how wide of spreads to charge customers

for EUR/JPY transactions. The Barclays trader replied with a specific amount, “4,” to which the

Royal Bank of Scotland trader responded “ok i showed 3 . . . i will make 4.” The MUFG Bank

trader agreed with that that amount, saying “i just made 4 in 30.” This confirms that MUFG

Bank coordinated with other Defendants to inflate the spreads charged to customers.

       792.    MUFG Bank, Barclays, RBS, and UBS coordinated on the spreads charged to

customers for USD/JPY trades. On February 7, 2011, a New York-based MUFG Bank trader

participated in a chat with traders from RBS, Barclays, and UBS. The MUFG Bank trader asked

the others what spread to charge customers for USD/JPY transactions: “give[] me usd

yen.” The RBS trader said “how wide 750 usd boys,” and the Barclays trader said “30.” The

MUFG Bank trader agreed with that amount, saying “yeah.” The RBS trader also agreed, saying

“ok.” This confirms that MUFG Bank coordinated with other Defendants to inflate the spreads

charged to customers.




                                                - 341 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 348 of 395




          793.   RBS, MUFG Bank, Barclays, and UBS coordinated to “widen” the spreads

charged to customers. On March 15, 2011, a New York-based MUFG Bank trader participated

in a chat with traders from Barclays, RBS, and UBS. The RBS trader asked the others “have u

widened spreads at all boys”? The MUFG Bank trader replied by describing the increased

spreads that he was charging to customers: “we show nor[mally] 2 pips in 50 usd yen we made

3.” Later, the MUFG Bank trader asked the other traders “what u make now in 50 and 100 usd

chf,” which meant what spreads they were charged to customers for USD/CHF transactions. The

Barclays trader responded with specific amounts, “5 and 10.” This confirms that MUFG Bank

coordinated with other Defendants to inflate the spreads charged to customers.

          794.   Barclays, MUFG Bank, and RBS agreed on “how wide” a spread to charge

customers for EUR/JPY trades. On March 17, 2011, a trader from Barclays participated in a

chat with New York-based traders from MUFG Bank and RBS. The RBS trader asked “how

wide eurjpy in 50 boys,” which meant how wide of spreads to charge customers for EUR/JPY

transactions. The MUFG Bank trader responded: “well ur love this one,” and the Barclays trader

said: “                    pay me 35 ebs.” The Royal Bank of Scotland trader then commented:

“6 to[o] tight . . . i think.” Based on the shared customer information, the Barclays trader revised

his position and said: “7.” This confirms that MUFG Bank coordinated with other Defendants to

inflate the spreads charged to customers.

          795.   Barclays told MUFG Bank what spreads to show customers for Australian

Dollars. On May 19, 2011, a New York-based MUFG Bank trader participated in a chat with

traders from RBS and Barclays. The MUFG Bank trader asked the group, “what spread u boys

show nowadays [for] 20 aud.” Indicted Barclays trader, Christopher Ashton, wrote back that he

should show “3” and the MUFG Bank trader thanked him, responding “cheers” and joking “that




                                              - 342 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 349 of 395




was why we keep getting called as we are making 2.” Mr. Ashton then complained to the

MUFG Bank trader that he “made 3 pips in 40 cable yesterday” and “wont do that again.” The

MUFG Bank trader replied, also complaining, that he had a customer that “made 12 pips in 100

quid” and the customer “killed us on the quote but then complain[ed] he should be getting 8.”

       796.    MUFG Bank, Barclays, RBS, and UBS coordinated on “how wide” a spread to

charge customers for USD/CHF trades. On June 27, 2011, a New York-based MUFG Bank

trader participated in a chat with traders from RBS, UBS, and Barclays. The RBS trader asked

“usdchf in 20 is that 3 wide,” which meant how wide of spreads to charge customers for

USD/CHF transactions. The Barclays trader said “we show 2.” The MUFG Bank trader agreed

with that amount, saying “actually tthats ok eur chf i am changing now.” Later, the RBS trader

asked for additional spread information, saying “chf in 100 how wide boys.” The Barclays

trader responded “10”, and the UBS trader weighed in as well, saying “usd chf is 8 - 10.” This

confirms that MUFG Bank coordinated with other Defendants to inflate the spreads charged to

customers.

       797.    MUFG Bank, Barclays, RBS, and UBS coordinated on “how wide” a spread to

charge to customers for NZD trades. On June 28, 2011, a New York-based MUFG Bank trader

participated in a chat with Barclays, RBS, and UBS traders. The UBS trader asked “how wide

100 nzd,” which meant what spreads they should charge customers of NZD transactions. The

RBS trader replied “15,” while the Barclays trader chimed in “12.” The MUFG Bank trader

said, “cheers,” as thanks for the information.

       798.    MUFG Bank, Barclays, and RBS coordinated on the spreads charged to

customers for EUR trades. On June 29, 2011, a New York-based MUFG Bank trader

participated in a chat with Barclays and RBS traders. The MUFG Bank trader asked: “what u




                                                 - 343 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 350 of 395




guys nmaking now 100 and 200 eurs,” which meant what spread to charge for those EUR

transactions. The Barclays trader replied with specific amounts, “4/5 8/9,” and the RBS trader

agreed, saying “yeah.” The MUFG Bank trader responded “cheers.” This confirms that MUFG

Bank coordinated with other Defendants on the spreads charged to customers.

       799.    MUFG Bank told RBS “how wide” a spread to charge customers. On July 8,

2011, a RBS trader sent a New York-based MUFG Bank trader a message asking “how wide” a

spread to show for “100 usdchf.” The MUFG Bank trader responded less than a minute later,

answering that he should show “100 usd chf to [a] good guy.” The RBS trader responded “ta” as

thanks for the instruction. This confirms that MUFG Bank coordinated with other Defendants to

inflate the spreads charged to customers.

       800.    MUFG Bank and RBS agreed on the spreads to charge customers for

EUR/CHF transactions. On August 3, 2011, a New York-based MUFG Bank trader

participated in a chat with traders from RBS and Barclays. The MUFG Bank trader asked his

“boys” “whats eur chf in 25 nowadays,” meaning what spreads the other traders were charging

customers for EUR/CHF transactions. The RBS trader replied with a specific amount, “7?”

Indicted Barclays trader, Christopher Ashton, also advised the MUFG Bank trader he should

show a spread of “5-7”. A few seconds later, Ashton added, “and thats being nice . . . fook them

for asking a price.” This confirms that MUFG Bank coordinated with other Defendants to inflate

the spreads charged to customers.

       801.    MUFG Bank and RBS coordinated on the spreads to charge customers for

EUR/CHF transactions. On August 4, 2011, a New York-based MUFG Bank trader reached out

to traders from RBS and Barclays to ask what spreads they were showing. The MUFG Bank

trader asked the group, “what your spread like in eur chf today boys . . . what u making.” The




                                             - 344 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 351 of 395




RBS trader answered by describing his position as “5-7.” After a few seconds, the RBS trader

considered the spread he was showing and corrected himself replying, “actaully 7.” The MUFG

Bank trader agreed with the spread the RBS trader had shown him and replied, “ok cheers”

indicating he was satisfied with the information he had learned from his alleged competitor at

RBS.

        802.    MUFG Bank agreed with Barclays and UBS to “widen” the spreads charged to

customers. On August 5, 2011, a New York-based MUFG Bank trader participated in a chat

with traders from RBS and Barclays. The MUFG trader asked “guys are u widening prices yet

this is impossible.” Charged Barclays trader, Christopher Ashton, , responded, “yes . . . :

yesterday showed a guy 5 in 100 eur . . . then hr llater 10 in 150 . . . 5 in 50 . . . quick price but

wide.” Shortly after, in confirmation, a trader from RBS told the group that he had “just made 9

in 15 eurchf.” The MUFG trader replied that the RBS trader’s spread was not wide enough:

“that’s tight hahaha.” A Barclays trader agreed and advised the group that the RBS trader should

show a spread of “7 or 10” in order to make a profit. This confirms that MUFG Bank

coordinated with other Defendants to inflate the spreads charged to customers.

        803.    MUFG Bank, Barclays, and UBS coordinated on “how wide” a spread to

charge customers for USD/JPY transactions. On August 9, 2011, a New York-based MUFG

Bank trader participated in a chat with traders from RBS, UBS, and Barclays. The RBS trader

asked the group “how wide” of a spread he should show for “usdjpy 200.” Barclays trader,

Christopher Ashton, who was banned from the FX industry for fixing prices, responded, “i think

10/12” and MUFG Bank trader also responded that RBS trader should show “12.” The RBS

trader responded, “ok,” reflecting agreement to charge his client the same spread as other




                                                - 345 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 352 of 395




chatroom traders. This confirms that MUFG Bank coordinated with other Defendants to inflate

the spreads charged to customers.

       804.    RBS and UBS advised MUFG Bank on what spreads to charge customers. On

August 15, 2011, a New York-based MUFG Bank trader participated in a chat with traders from

RBS, UBS, and Barclays. The MUFG Bank trader asked the group, “whats cable in 25

nowadays boys … is it 5 pips or wider?” Traders from RBS and UBS both responded, telling the

MUFG trader that he should show “4-5.” This confirms that MUFG Bank coordinated with

other Defendants on the spreads charged to customers.

       805.    Barclays and MUFG Bank advised UBS on what spreads to charge customers.

On August 15, 2011, New York-based MUFG Bank trader participated in a chat with traders

from RBS, UBS, and Barclays. The UBS trader asked the group “how wide 100 eur chf?”

meaning he wanted to know what spread he should show for selling Euros to Swiss Francs. In

response, the Barclays trader advised that he should show “30.” The UBS trader responded he

had showed 20 to a customer and the “guy [is] moaning.” The MUFG Bank trader replied,

“that’s mad” and advised the UBS trader that “if u get out of it you will probably make 1 or 2

pips, if ur wrong you[] lose 30” and alerted the UBS trader that “people were making 15 pips in

20 tioday and trading.” The Barclays trader responded the he “wud def make 30” but “want [to]

make 50.” This confirms that MUFG Bank coordinated with other Defendants to inflate the

spreads charged to customers.

       806.    MUFG Bank, Barclays, and UBS coordinated on the spreads to charge

customers. On August 16, 2011, a New York-based MUFG Bank trader participated in a chat

with traders from RBS, UBS, and Barclays. The UBS trader asked the group, “how wide you

guys showing 20 eur chf at the mo? . . 10-15-20?” The MUFG trader responded, advising that he




                                             - 346 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 353 of 395




would show a spread of “10/12,” before suggesting that “sales will say hes getting 5 away from

another bank.” The UBS trader responded, “not from ubs they wont i’ll give you a clue.” The

trader from MUFG joked about the bank’s greed, noting how “good old sales [would] sell their

grandmother for a pip on 20.” This confirms that MUFG Bank coordinated with other

Defendants to inflate the spreads charged to customers.

       807.   MUFG Bank and Barclays tell RBS what spreads to charge customers. On

September 9, 2011, a New York-based MUFG Bank trader participated in a chat with traders

from Barclays, RBS, and UBS. The RBS trader asked the group, “8 pips in 140 usdjpy about

right?” The MUFG Bank trader responded, “yep think that ok” and advised the RBS trader to

instead show the customer “may be 7.” The RBS trader joked that he was pricing “for an

option” so he would stick with 8. Banned Barclays trader Christopher Ashton then chimed in,

advising the RBS trader to show 7 as he had “made 7 the other day.” The RBS trader replied,

“ta,” expressing his gratitude for the MUFG Bank and Barclays traders’ shared information.

       808.




       809.




                                             - 347 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 354 of 395




   810.




   811.




   812.




                                - 348 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 355 of 395




       813.




       814.




VI.    INTERBANK COMMUNICATIONS OBTAINED THROUGH DISCOVERY
       FURTHER CONFIRM THAT THE ROYAL BANK OF CANADA
       PARTICIPATED IN THE CONSPIRACY

       815.    As discussed above, the example chats from the In re FX complaint, as well as the

findings by governmental regulators, confirm that traders from The Royal Bank of Canada

actively participated in the conspiracy to manipulate FX prices, benchmark rates, and bid-ask

spreads. Those materials also demonstrate that traders from The Royal Bank of Canada did so

by communicating directly with other Defendants’ United States- and New York-based traders

and/or United States and New York offices. Both of those points are further confirmed by

interbank chats Plaintiffs obtained in discovery.




                                              - 349 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 356 of 395




           816.   RBC has produced nearly 300 interbank chats in this case, which are copies of the

limited cooperation materials that the bank previously produced in connection with its settlement

of In re FX. Although those documents were ostensibly produced by the settling defendant RBC

Capital Markets (“RBCCM”), they are not limited to RBCCM employees’ communications.

Rather, Plaintiffs have confirmed that many, if not most, of the chats involve traders from The

Royal Bank of Canada. Plaintiffs have also obtained many communications involving The

Royal Bank of Canada through other Defendants’ productions.383 These documents show traders

from The Royal Bank of Canada actively participating in the coordinated manipulation of FX

prices, benchmark rates, and bid-ask spreads, including by communicating directly with other

Defendants’ United States- and New York-based traders and/or United States and New York

offices.

           817.   While Plaintiffs’ review is ongoing and in light of the Court’s prior stated

concerns about unnecessarily cumulative allegations, Plaintiffs detail the content of only a

sample of the communications involving The Royal Bank of Canada. These samples are only

the tip of the iceberg. Further discovery will reveal significantly more evidence that The Royal

Bank of Canada participated in the conspiracy.

           818.   For purposes of this Complaint, Plaintiffs have divided these sample

communications into two categories: (a) chats showing The Royal Bank of Canada conspiring to

manipulate FX benchmark rates (see Section A); and (b) chats showing The Royal Bank of


           383
            Plaintiffs have not received all previously produced materials, much less the
complete universe of responsive interbank communication from Defendants. Some Defendants
have withheld documents on personal jurisdiction grounds, and others are withholding
documents they previously produced to foreign regulators. Thus, there may be additional
conspiratorial communications involving The Royal Bank of Canada that Plaintiffs have not yet
received or reviewed.



                                                 - 350 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 357 of 395




Canada conspiring to manipulate FX bid-ask spreads (see Section B). Within these two

groupssections, the communications are arranged in chronological order.

          A.     Chat Transcripts Further Demonstrate The Royal Bank of Canada’s
                 Collusion to Manipulate FX Benchmark Rates

       819.    This section provides additional illustrative examples of The Royal Bank of

Canada’s participation in manipulations of FX benchmark rates.

       820.




       821.




                                             - 351 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 358 of 395




       822.




       823.    The Royal Bank of Canada and Barclays coordinated on the “fix” for the

USD/CAD currency pair. On May 10, 2009, a trader from The Royal Bank of Canada

participated in a chat with Michael Weston, the New York-based Barclays trader who was

banned from the banking industry for his role in the FX conspiracy, plus another New York-

based Barclays trader. After the traders exchanged details about their weekend activities, the

Royal Bank of Canada trader shared information about his trading positions: “hk some ok sellin

int here.” The Royal Bank of Canada trader went on to further describe his customer orders for

the USD/CAD currency pair: “think sstc trying to ++ usdcad.” That prompted one of the

Barclays traders to ask about an upcoming benchmark rate fixing for that currency pair: “whatu

got on fix mate.” The Barclays trader also disclosed the details of his positions going into that




                                              - 352 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 359 of 395




fixing window: “i was small rhs but passed it out.” The Royal Bank of Canada trader gave his

positions as well, “lhs small . . . passed out too,” and the traders used that shared information to

coordinate their trading activities.

        824.




        825.




                                               - 353 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 360 of 395




       826.    The Royal Bank of Canada colluded with New York-based traders from

Barclays to “smash bang whallop” the “fix.” In an August 20, 2009 chat, a trader from The

Royal Bank of Canada participated in a chat with two New York-based Barclays traders,

including Michael Weston. In the chat, a Barclays trader announced “lhs fix boys,” which meant

that he was buying the fix. He went on to ask The Royal Bank of Canada trader how much he

was trading at the fix, and The Royal Bank of Canada trader responded “nada, 15 bucks.” The

Barclays trader then wrote “k hopefully i will cause mass destruction, or aka hopefully i will

escape alive, haha.” Mr. Weston encouraged his colleague to manipulate the fix: “smash bang

whallop fix at 35 wud be nice.” The Royal Bank of Canada trader then joined in on the

manipulative trading activities, saying “listen if we each buy a yard, we can really let this go, you

first Weston.” Mr. Weston responded “haah err sure ok 1.” The other Barclays trader later

confirmed that their plan succeeded: “that worked out great for my long.”

       827.    The Royal Bank of Canada told Barclays how they had “given it” to another

trader for a “fixing today.” On September 14, 2009, a trader from The Royal Bank of Canada

participated in a chat with the New York-based Barclays trader Michael Weston. The traders

exchanged pleasantries, and immediately began to share the details of their customer orders. Mr.

Weston then asked about the trading activities by a fellow trader named Gordon, in connection

with an upcoming benchmark rate fixing for the EUR/GBP currency pair: “gordon has more rh

side fixing today eurgbp did 1 at 9 and 11 am?” The Royal Bank of Canada trader answered

“yes its true” and explained how he had coordinated his trading activities with Gordon around

the benchmark fixing window: “ive given it to gordy already.”

       828.    The Royal Bank of Canada and Barclays coordinated their activities around a

“massive” “fix.” On January 14, 2010, a trader from The Royal Bank of Canada participated in




                                               - 354 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 361 of 395




a chat with New York-based Barclays trader Michael Weston. One of the Barclays traders asked

“any fix?” which meant whether there were any opportunities to coordinate around benchmark

rate settings. The Royal Bank of Canada trader answered by describing his customer orders and

positions relating to an upcoming fixing: “40 bones to the left” and “all my buyers done but i’ve

sold some in the 70’s 80’s its been pretty thick . . . they def lining something up.” The Barclays

trader gave his input on their trading strategy, saying “i think it breakswith an lhs fix.” The

Royal Bank of Canada agreed, saying “smelles like it . . you gota massive one haha . . . fix that

is.”

       829.




       830.




                                               - 355 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 362 of 395




   831.




   832.




                                - 356 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 363 of 395




   833.




   834.




                                - 357 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 364 of 395




   835.




   836.




   837.




                                - 358 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 365 of 395




       838.




          B.     Chat Transcripts Further Demonstrate The Royal Bank of Canada’s
                 Collusion to Artificially Inflate FX Bid-Ask Spreads

       839.    This section provides additional illustrative examples of The Royal Bank of

Canada’s participation in manipulations of FX spreads.

       840.




                                             - 359 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 366 of 395




   841.




   842.




                                - 360 -
Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 367 of 395




   843.




   844.




                                - 361 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 368 of 395




       845.




       846.   The Royal Bank of Canada and Barclays coordinated on “how wide” a spread

to charge customers for USD/CAD transactions. On June 4, 2009, a trader from The Royal

Bank of Canada participated in a chat with a New York-based Barclays trader. The Barclays

traders asked “how wide do you guys show in 100 usdcad these days?”, which meant how wide a

bid-ask spread to charge customers for USD/CAD transactions. The Royal Bank of Canada

trader replied with a specific amount to charge, “it depends . . foa goood guy may 15-20,” which




                                             - 362 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 369 of 395




meant that was the spread he would charge to a preferred customer. The Barclays trader agreed

and thanked him for the information, saying “ok tks.”

       847.




       848.    The Royal Bank of Canada and Barclays agreed to charge inflated spreads for

USD/CAD trades. On June 24, 2009, traders from The Royal Bank of Canada and Barclays

participated in a chat. The Barclays trader, who was based in New York, asked The Royal Bank

of Canada how wide of a spread he was charging customers for USD/CAD trades. “[W]hat are

you guys in 50 and 100 usdcad right now?” The Royal Bank of Canada trader responded that for

“good clients we may show 5 and 10, but very rare,” and that instead it would “prolly be 8 and

15, for normal.” The Barclays trader then alerted The Royal Bank of Canada trader to the fact

that his spread is “really tight” and that “everyone” he talks to at “american banks” is offering

“10 and 18” spreads. Confirming that he would charge higher spreads on USD/CAD trades

going forward, The Royal Bank of Canada responds that he would not be offering his original 8-

15 spread anymore, “haha, we go day by day.” The Barclays trader then pointed out that The

Royal Bank of Canada trader’s previous statement about a “normal” spread “was misleading




                                              - 363 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 370 of 395




haha, slightly.” This shows that once The Royal Bank of Canada learned other banks were

offering wider spreads on USD/CAD, the Royal Bank of Canada would widen its spread to

match.

         849.   The Royal Bank of Canada and Barclays agreed to “not show[] tight” spreads

to customers for CAD/CHF transactions. On September 1, 2009 chat, traders from The Royal

Bank of Canada and Barclays participated in a chat. The Barclays trader, who was based in New

York, asked The Royal Bank of Canada for his spread on the Canada dollar/Swis franc currency

pair: “[H]ow wide would you show 50 cadchf?” The Royal Bank of Canada trader replied

“20pts, maybe less but now not showin tighter.” The Barclays trader then complained that he

just offered an 11 pip spread on CAD/CHF (“just made a guy 11”) and the customer asked him

“are spreads usually that wide?” The Roya Bank of Canada trader replied: “way tight man,

hahaha.” The Royal Bank of Canada trader continued: “tell that guy to pee off.” This chat

indicates that the traders agreed to a CAD/CHF spread higher than 11 pips going forward.

         850.   The Royal Bank of Canada and Barclays coordinated on “how wide” a spread

to charge customers for CAD/JPY transactions. On January 14, 2010, a trader from The Royal

Bank of Canada participated in a chat with Barclays trader Michael Weston, plus another New

York-based Barclays trader. One of the Barclays traders asked “how wide is 50 cadjpy,” which

meant how wide a bid-ask spread to charge customers for CAD/JPY transactions. The Royal

Bank of Canada trader replied with a specific amount to charge, “i wud be 12 now,” and asked

“u get jacked in cadjpy?” The Barclays trader responded “no” and “i wanted to confirm that i

wasn’t insane.”

         851.   The Royal Bank of Canada and Citi agreed on “how wide” a spread to show

customers for EUR/PLN trades. On February 3, 2010, traders from The Royal Bank of Canada




                                            - 364 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 371 of 395




and Citi participated in a chat. The Royal Bank of Canada trader asked the Citi trader for

spreads on EUR/PLN (Poland złoty) trades: “How wide do you show in 50 and 100

EURPLN?” The Citi trader responded two minutes later that the spreads were 60 pips for a 50

million EUR/PLN trade, and 120 pips for a 100 million EUR/PLN trade. The Royal Bank of

Canada trader thanked him for the information, and explained that he was “looking to see if

spreads are the issue[]” for why The Royal Bank of Canada was not seeing trade flows in certain

currency pairs. This chat shows that The Royal Bank of Canada conspired with traders at other

banks on the spreads to charge customers.

       852.




       853.




                                             - 365 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 372 of 395




       854.




       855.   The Royal Bank of Canada and Citi coordinated to charge customers inflated

spreads on USD/CAD trades. On December 6, 2010, traders from The Royal Bank of Canada

and Citi participated in a chat. The Royal Bank of Canada asked the Citi trader “how wide 200

usdcad,” which meant what spread to charge a customer on a 200 million USD/CAD trade. The

Citi trader responded “for you 4,” suggesting that 4 pips was the most competitive spread he

could offer on such a trade. The Royal Bank of Canada trader then asked: “and otheres?” The

Citi trader replied that he would offer customers a spread almost 400% higher: “for someone

less special 20, maybe less, 19.” The Royal Bank of Canada trader thanked the Citi trader for

this information, writing “ta.” This chat is further evidence that The Royal Bank of Canada




                                             - 366 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 373 of 395




would proactively reach out to traders at other banks to reach agreements on inflated spreads to

charge for USD/CAD trades.

       856.




       857.




                                             - 367 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 374 of 395




VII.   BY COLLUDING TO MANIPULATE FX PRICES, BENCHMARKS, AND
       BID/ASK SPREADS, DEFENDANTS RESTRAINED TRADE, DECREASED
       COMPETITION, AND ARTIFICIALLY INCREASED PRICES, THEREBY
       INJURING PLAINTIFFS

          A.      Defendants are Horizontal Competitors

       858.    Defendants are, and were during the relevant period, horizontal competitors in the

FX market, whether it be FX spot transactions, FX options transactions, FX futures transactions,

FX options on futures, or anything else.

       859.    In the FX market, Defendants compete against each other in both their capacities

as dealers and as direct market participants. For instance, as the primary dealers of FX spot and

forward transactions, Defendants compete against each other for customers of FX spot and

forward instruments. As dealers, Defendants compete for customers by offering spot and futures

transactions at competing terms, including bid/ask spreads. Defendants also compete against

each other by entering FX spot and forward transactions as direct market participants (e.g., as

buyers and sellers). In that capacity, Defendants compete with each other, and all other market

participants, by seeking profits from taking positions in the FX spot and forwards market.

          B.      Defendants’ Manipulation of FX Prices, Benchmarks, and Bid/Ask
                  Spreads Directly Impacted the Market For FX Transactions

       860.    Defendants’ conduct constitutes a per se violation of the antitrust laws because of

its clear and obvious risk of inflicting anticompetitive impact and economic injury. Defendants

operated as a secretive cartel and engaged in a price-fixing scheme that inherently reduced the

free and unfettered competition the Sherman Act was designed to preserve and promote.

Defendants’ scheme to manipulate prices and benchmark rates directly and immediately

impacted the market for FX transactions of all kinds—including spots, forwards, swaps, options,

and futures. To the extent some of those types of FX transactions may be considered distinct

market segments, Defendants’ scheme immediately impacted each of those as well.


                                              - 368 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 375 of 395




       861.    Instead of acting as competitors, Defendants agreed to restrain trade in order to

pursue collective goals and to manipulate the market by collusion and coordination, as described

above. Defendants’ collusive price fixing was inimical to competition and restrained trade in the

affected market (and any applicable market segments).

       862.    For instance, as set forth above, Defendants used telephone calls, electronic chat

rooms, and other forms of communication to coordinate the timing of execution of transactions

as to distort the measurement of “the market” during key times of the trading day. Defendants’

collusive conduct warped the interplay of supply and demand. Absent collusion, Defendants

would have competed to offer competitive prices by quoting bids and asks to customers at the

lowest cost for a given currency in the spot market, and by participating independently as buyers

and sellers of futures and options on FX exchanges. All transactions should have been carried

out based on free and open competition—not based on joint effort by the market’s primary

participants to collusively time the execution or non-execution of FX transactions.

       863.    All of these acts were undertaken for the purpose of, and had the actual effect of,

manipulating prices in the FX market. The intentional, artificial price movements had a

significant impact on all FX transactions. The effects of Defendants’ collusive manipulation of

the above-described market were purposeful and intended to maximize Defendants’ profits.

          C.     Plaintiffs, as Participants in the FX Market, Were Injured by Defendants’
                 Collusive Conduct

       864.    Plaintiffs were participants in the market for FX instruments and were affected by

artificial movements in the prices in the FX market, caused by Defendants’ cartel.

       865.    As alleged herein, the damage to Plaintiffs flows from the injury to price

competition caused by Defendants.




                                              - 369 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 376 of 395




       866.    As discussed above, the manipulation here and its impacts were pervasive

throughout the relevant period. Plaintiffs—who entered into a significant number of FX

transactions during the relevant period—were injured by Defendants’ manipulation of FX prices

and other benchmark rates in multiple ways.

       867.    For example, Plaintiffs purchased, sold, settled, and/or rolled over FX transactions

expressly linked to the WM/Reuters Closing Rate, the ECB rate, and other benchmark rates and

at the same time Defendants were manipulating prices around those benchmark fixing windows.

Defendants’ concerted manipulation of the FX market directly impacted the prices of FX

transactions completed around these times. Simply put, those that bought when prices were

being inflated were harmed because they paid too much. And those that sold when prices were

being suppressed were harmed because they received too little. Paying supra-competitive prices

is the prototypical example of an antitrust injury, and directly stems from Defendants’ collusive

behavior.

       868.    Plaintiffs were also harmed when they purchased, sold, settled, and/or rolled over

FX transactions of all types at artificial prices that were the result of Defendants’ conspiracy to

inflate FX bid-ask spreads.

       869.    To be clear, Defendants’ repeated machinations caused harm not just on FX

transactions contractually linked to or executed around a manipulated benchmark (which

Plaintiffs held), or on transactions on which Defendants directly inflated the bid-ask spread

(which Plaintiffs also did). Rather, the harm extended to trades outside those windows as

well. It is well-accepted in the market microstructure literature that transactions done at artificial

prices impact the pricing of trades for some time afterward. This is because the trades are

perceived to convey previously private information to the market about the value of the thing




                                               - 370 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 377 of 395




being traded. Efficient markets quickly assimilate this new information when forming the next

price, and the one after that. Thus, much as a false financial statement from a company can still

be reflected in the price of a company’s stock long after the false statement was made—as long

as the truth has not yet been revealed—so too was the level of artificiality in prices caused by

these artificial trades reflected in the prices of FX transactions throughout the relevant period.

       870.    The injuries to Plaintiffs are of the type the antitrust laws were designed to

prevent and flow from that which makes Defendants’ acts unlawful.

       871.     Defendants’ anticompetitive conduct had severe adverse consequences to

competition in that Defendants artificially ensured advantageous market movements in the FX

market—including the segments for FX spot, forwards, futures, and options and futures—by

exchanging confidential customer information and agreeing to concerted traded strategies, such

as front running, banging the close, and painting the screen, based on aggregate customer order

flow information. Under the facts alleged herein, Plaintiffs could not escape such conduct

because Defendants are collectively the dominant FX spot dealers and major participants in the

market for FX spot and futures transactions.

       872.    As a direct, foreseeable, and proximate result of Defendants’ unlawful collusion

and overt acts alleged herein, Plaintiffs have been injured in their business and property, in

amounts that are presently undetermined.

          D.      The Conspiracy Was Effectuated By and Impacted Both Voice and
                  Electronic Trades

       873.    As discussed above, FX trades were historically processed by telephone calls

between the dealer and the customer (i.e., by “voice”), and many trades are still processed in this

way. Starting in the late 1990s, electronic trading platforms emerged as an alternative to voice

trading. As electronic trading became increasingly popular, smaller dealers struggled to keep up



                                               - 371 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 378 of 395




with the significant development costs of electronic trading technology. Defendants had no such

problem. They deployed their massive resources to create many of the most sophisticated and

widely-used electronic platforms on the market, including Barclays’ BARX, Citi’s Velocity,

Credit Suisse’s PrimeTrade, Deutsche Bank’s Autobahn, JPMorgan’s Execute, Morgan Stanley’s

Matrix, and UBS’s Neo. In fact, all Defendants have single-dealer platforms that customers can

connect to. Defendants are also the dominant liquidity providers on multi-dealer platforms

operated by Bloomberg, Reuters, and others. Unsurprisingly then, the increased use of electronic

platforms coincided with an increased consolidation of market share among Defendants. By

2012, Defendants collectively held over 90% of the FX market, with electronic trades accounting

for over 70% of all FX trading volume.

        874.    Defendants’ conspiracy to manipulate FX prices, benchmark rates, and bid-ask

spreads was not limited to trades processed by just one method or the other. Rather, as discussed

below, the conspiracy was effectuated by and impacted both voice and electronic trades.

                1.      Voice trades were used to carry out the conspiracy

        875.    In a voice trade, the dealer receives the trade details from the customer, provides a

price to the customer, and often completes the trade on the same telephone call. As the FCA

found in the Final Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS, Defendants

“failed to properly to control” their “voice trading operations . . . with the result that traders . . .

were able to behave in a manner that put” the bank’s “interests ahead of the interests of its

clients.”384 Defendants frequently used voice trades to carry out their conspiracy to manipulate


        384 See also, e.g., FCA, Final Notice, Barclays Bank PLC, at ¶ 2.1 (May 20, 2015),
https://www.fca.org.uk/ publication/final-notices/barclays-bank-plc-may-15.pdf; FCA, Final
Notice, Citibank N.A., at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-citi-bank.pdf; FCA, Final Notice, HSBC Bank plc, at ¶ 2.1 (Nov. 11, 2014),
https://www.fca.org.uk/ publication/final-notices/final-notice-hsbc.pdf; FCA, Final Notice,



                                                 - 372 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 379 of 395




FX prices, benchmark rates, and bid-ask spreads.

               2.     Electronic trades were also used to carry out the conspiracy

       876.    Despite being carried out on a computer screen rather than on a telephone call,

electronic trades typically have the same basic steps as voice trades. On the single dealer

platforms operated by Defendants, the customer asks about a trade, the dealer provides a price,

and the parties agree to and execute the trade on the platform. On multi-dealer platforms, the

customer’s inquiry goes to multiple dealers—all or most of which were typically Defendants—

who each provide terms that the customer can pick from.

       877.    Like they did with voice trades, Defendants also frequently used electronic trades

to carry out their conspiracy to manipulate FX prices, benchmark rates, and bid-ask spreads. For

instance, on the single-dealer platforms that they operated, Defendants coordinated to set the

spreads that they each charged on those platforms at artificially high levels. On the multi-dealer

platforms on which they were the dominant liquidity-providers, Defendants conspired to inflate

the spreads that they would each quote to customers, which again resulted in customers

transacting at artificial prices. In addition, many FX benchmark rates, including the WM/Reuters

Rates for G10 currencies, were based on actual bids and offers taken from electronic trading

platforms. Thus, the manipulation of benchmark rates that Defendants have admitted to, and that

is described herein, necessarily involved Defendants making coordinated trades on electronic

platforms in and around the benchmark fixing windows.

       878.    Governmental investigations have confirmed that coordinated trades to


JPMorgan Chase Bank N.A., at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-jpm.pdf; FCA, Final Notice, The Royal Bank of Scotland plc, at ¶ 2.1 (Nov.
11, 2014), https://www.fca. org.uk/publication/final-notices/final-notice-rbs.pdf; FCA, Final
Notice, UBS AG, at ¶ 2.1 (Nov. 11, 2014), https://www.fca.org.uk/publication/final-
notices/final-notice-ubs.pdf.



                                              - 373 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 380 of 395




manipulate FX prices, benchmark rates, and bid-ask spreads often occurred on electronic

platforms. For instance, in its criminal plea agreement, BNP Paribas admitted that Defendants

carried out the conspiracy by, among other things:

       (i) agreeing to enter into non-bona fide trades among themselves on an electronic trading
       platform, for the sole purpose of manipulating prices;

       (ii) agreeing to subsequently cancel these non-bona fide trades, or to offset them by
       entering into equivalent trades in the opposite direction, in a manner designed to hide
       such actions from other FX market participants;

       (iii) coordinating on the price, size, and timing of their bids and offers on an electronic
       FX trading platform in order to manipulate prices on that and other electronic FX trading
       platforms.385

       879.    Former Barclays and BNP Paribas trader Jason Katz and former Citi trader

Christopher Cummins have also admitted to engaging in the same kinds of manipulative

electronic trading when they worked at those Defendant banks.386

       880.    The DFS Consent Orders on BNP, Credit Suisse, Deutsche Bank, and Goldman

Sachs further confirm that Defendants used trades on electronic platforms to carry out the

conspiracy. For instance, the DFS found that the “[c]ontrol failures at BNPP were not limited to

the ‘voice’ execution side of BNPP’s FX business” and that BNP’s “failure to police its FX

business extended to its electronic trading platforms as well.”387 The DFS gave several examples

of those failures, including many that involved BNP coordinating with other Defendants.

Specifically, the DFS described how a BNP trader repeatedly coordinated with colleagues at two


       385
            Plea Agreement, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 4 (S.D.N.Y.
Feb. 2, 2018).
       386
          Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6 (S.D.N.Y. Jan. 4, 2017); Plea
Agreement, U.S. v. Cummins, 17-cr-0026, Dkt. No. 6 (S.D.N.Y. Jan. 13, 2017).
       387
           DFS, Consent Order at ¶ 6, In the Matter of BNP Paribas S.A., et al. (May 24, 2017),
https://www.dfs.ny.gov/about/ea/ea170524.pdf.



                                             - 374 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 381 of 395




other major banks “to deploy fake trades directed at improperly moving prices of emerging

market currencies.”388 Defendants would conduct an FX trade on a public electronic platform,

such as “Reuters Matching,” which would display a completed trade at a certain price. Shortly

afterwards, Defendants would unwind the same trade on a non-public electronic platform. The

public trade nonetheless had the effect of moving prevailing market prices “upward or downward

immediately after publication of the fake trade on repeated occasions.” The DFS found that

these electronic trades “served no legitimate economic purpose—these were fabricated

transactions designed to mislead and improperly influence other market participants.”

       881.      The DFS found that Credit Suisse also “engaged in improper practices involving

the use of its electronic trading platform known as ‘eFX.””389 In addition to abusing the “last

look” function on eFX, the DFS cited Credit Suisse for broadly failing to “implement adequate

controls to ensure its FX trading business and sales practices complied with law.” For instance,

the DFS described how Credit Suisse “employed an algorithm designed to trade ahead of clients’

limit and stop-loss orders,” which it used for years to execute improper electronic transactions

that “may have been a source of profit through front running.”390

       882.      Similarly, the DFS found that “[l]apses in Deutsche Bank’s control were not

confined to its ‘voice’ FX business,” but extended to its electronic trading platforms.391 For

example, the DFS found that Deutsche Bank utilized a “hedging algorithm” that “improperly

skewed the market by placing and then quickly canceling orders that were disproportionately

       388
              Id. at 30-34.
       389
           DFS, Consent Order at ¶ 5, In the Matter of Credit Suisse AG, et al. (Nov. 13, 2017),
http://www.dfs.ny.gov/about/ea/ea171113.pdf.
       390
              Id. at ¶¶ 43-50.
       391
         DFS, Consent Order at ¶ 63, In the matter of Deutsche Bank AG and Deutsche Bank
AG New York Branch (June 20, 2018), https://www.dfs.ny.gov/docs/about/ea/ea180620.pdf.



                                              - 375 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 382 of 395




large and away from the prevailing best buy or offer at that moment.”392 The DFS also generally

found that Deutsche Bank’s “electronic trading platforms, were insufficiently governed and

tested to ensure that they operated suitably and fairly.”393

       883.      The DFS Order on Goldman Sachs also applied “to both the ‘voice’ and

electronic trading segments of its FX trading business[.]”394 Many of the specific examples of

misconduct described by the DFS involved trades on electronic platforms. For instance, one

“example of improper sharing of customer information” involved a Goldman Sachs trader

providing a trader at another major bank with the details of the orders of a specific customer on

the Goldman Sachs trader’s “toy,” which was a phrase traders often used to refer to electronic

trading platforms.395 In another example, the same Goldman Sachs trader advised a trader at

another major bank how to use “spoof” trades and manipulative tactics that involved transactions

on a “machine,” which was another common way to refer to electronic platforms.396

       884.      The DFS Order on Standard Chartered gives further examples of Defendants’

manipulative electronic trades. For instance, in a November 2007 chat, traders from multiple

global banks coordinated to “all just update screens at 32.00,” which meant that they would all

show trading interest at an artificially high price on the same “screen” (i.e., a multi-dealer trading

platform), at the time a benchmark rate measurement was being taken, in order to artificially




       392
              Id. at ¶¶ 63-66.
       393
             Id. at ¶ 81.
       394
          DFS, Consent Order, In the Matter of The Goldman Sachs Group, Inc. (May 1, 2018),
https://www.dfs.ny.gov/docs/about/ea/ea180501.pdf.
       395
             Id. at ¶ 15.
       396
              Id. at ¶ 29.



                                               - 376 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 383 of 395




inflate the resulting benchmark rate.397 Standard Chartered also engaged in the practice

described above of using “fake trades” on a multi-dealer trading platform “to increase the

prevailing price on” that platform.398

       885.      The FCA’s Final Notices on Barclays, Citi, HSBC, JPMorgan, RBS, and UBS

also give detailed examples of how Defendants used electronic platforms to carry out their

manipulative trading strategies. For instance, the Final Notice on HSBC describes how traders

from HSBC and three other banks shared sensitive customer order information in an electronic

chat room and devised a plan to use that information to “team whack” and “bash the fck out of” a

4 P.M. WM/Reuters Rate.399 The traders then carried out the scheme by entering a series of

coordinated trades “on Reuters and other trading platforms” leading up to and during the fixing

window, which had the effect of lowering the published benchmark rate to Defendants’ mutual

benefit. The Final Notice on JPMorgan includes a similar example of traders from JPMorgan

and two other banks trading sensitive customer information and deciding to “join forces” and

“double team” another 4 P.M. fixing, which they accomplished by entering coordinated trades

“on the EBS trading platform.”400 Additional examples of Defendants using electronic trades to

carry out the conspiracy are provided in the Final Notices on Barclays, Citi, RBS, and UBS. 401


       397
            DFS, Consent Order at ¶¶ 18-19, In matter of Standard Chartered Bank, et al. (Jan.
29, 2019), https://www.dfs.ny.gov/system/files/documents/2019/01/ea190129_standard_
chartered_ bank.pdf.
       398
              Id. at ¶¶ 23-25.
       399
           FCA, Final Notice, HSBC Bank plc, at ¶¶ 4.39-4.44 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-hsbc.pdf.
       400
           FCA, Final Notice, JPMorgan Chase Bank N.A., at ¶¶ 4.39-4.46 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-jpm.pdf.
       401
            See FCA, Final Notice, Barclays Bank PLC, at ¶¶ 4.57-4.65 (May 20, 2015),
https://www.fca.org.uk/publication/final-notices/barclays-bank-plc-may-15.pdf (detailing how
traders from Barclays and four other dealers used electronic trades to manipulate a 4 P.M.



                                             - 377 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 384 of 395




         886.      Similarly, during the criminal trial of former Barclays, Citi, JPMorgan, and RBS

traders, the government presented data from electronic platforms showing that many of the

coordinated trades done to manipulate FX prices and benchmark rates occurred on those

platforms.402

         887.      That Defendants regularly used electronic trades to carry out the conspiracy is

further confirmed by the discovery that Plaintiffs have already received in this case. Just from

the limited set of communications that Plaintiffs have obtained during the pendency of

Defendants’ motions to dismiss,403 we have already identified over 133,000 interbank

communications in which Defendants discussed the use of electronic trades, including over

80,000 communications that referred to specific electronic platforms by name. That includes

many communications in which Defendants coordinated on the bid-ask spreads that they charged

on single-dealer and multi-dealer electronic platforms. It also includes many communications in

which Defendants coordinated their trades on electronic platforms to manipulate benchmark

rates.

         888.




WM/Reuters Rate); FCA, Final Notice, Citibank N.A., at ¶¶ 4.38-4.44 (Nov. 11, 2014),
https://www.fca.org.uk/ publication/final-notices/final-notice-citi-bank.pdf (detailing how traders
from Citi and four other dealers used electronic trades to manipulate a 4 P.M. WM/Reuters
Rate); FCA, Final Notice, The Royal Bank of Scotland plc, at ¶¶ 4.38-4.45 (Nov. 11, 2014),
https://www.fca.org.uk/publication/final-notices/final-notice-rbs.pdf (detailing how traders from
RBS and three other dealers used electronic trades to manipulate a 4 P.M. WM/Reuters Rate);
FCA, Final Notice, UBS AG, at ¶¶ 4.39-4.46 (Nov. 11, 2014), https://www.fca.org.uk/
publication/final-notices/final-notice-ubs.pdf (detailing how traders from UBS and three other
dealers used electronic trades to manipulate an ECB Rate).
         402
                Trial Transcript at 148, 1363, U.S. v. Usher, et al., No. 17-cr-19 (S.D.N.Y.).
         403
         As discussed above, those materials represent only a portion of the relevant interbank
communications that exist.



                                                  - 378 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 385 of 395




       889.




               3.     The conspiracy impacted both voice and electronic trades

       890.    Defendants’ conspiracy impacted FX transactions of all kinds, regardless of the

means of execution, in many ways. The manipulative voice and electronic trading activities

discussed above clearly harmed the counterparties to those transactions, including Plaintiffs. For

instance, when a Defendant charged an artificially wide bid-ask spread to a specific customer, it

clearly harmed that customer, regardless of whether the transaction was processed by voice or


                                             - 379 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 386 of 395




electronically.

       891.       The impacts of the conspiracy were not, however, limited to the specific

counterparty to each manipulative trade. For instance, Defendants did not merely charge

artificially wide spreads on a subset of transactions with a subset of customers—they coordinated

to inflate spreads market-wide. Defendants’ conspiracy had the effect of increasing the spreads

that investors, including Plaintiffs, paid on all types of FX transactions, regardless of whether the

trade was processed by voice or electronically.

       892.       Similarly, all investors, including Plaintiffs, who entered transactions linked to

FX benchmark rates were harmed when Defendants manipulated those rates. That is because all

transactions tied to a benchmark rate are impacted by manipulation of that rate, regardless of

whether the particular transaction is executed by voice or electronically. And all investors,

including Plaintiffs, who entered FX transactions at or around the times that Defendants were

coordinating their trading activities to manipulate FX prices were harmed by those acts as well.

That is because the prices for voice and electronic trades alike are based in large part by the other

trades occurring in the market at the time, including the manipulative trades by Defendants.

       893.       As discussed in Section V.C above, the impact of Defendants’ activities also

lasted beyond the times that any specific manipulative trade occurred. Defendants’ manipulative

voice and electronic trades conveyed false information to the broader FX market, and caused

prices for voice and electronic trades alike to be artificial for some time afterward. Thus, the

voice trades that Defendants used to manipulate FX prices, benchmark rates, and bid-ask spreads

had a lasting impact on all types of voice and electronic trades, including by Plaintiffs,

throughout the relevant period.




                                                 - 380 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 387 of 395




                4.     That Electronic Platforms Sometimes Used Algorithms Does Not
                       Mean That Electronic Trades Were Untouched By the Conspiracy

       894.     As discussed above, it is well established that electronic trades were both an

instrument of, and impacted by, the conspiracy. Again, BNP Paribas and several former traders

have already admitted to entering “non-bona fide trades . . . on an electronic trading platform, for

the sole purpose of manipulating prices,” and “coordinating on the price, size, and timing of their

bids and offers on an electronic FX trading platform in order to manipulate prices on that and

other electronic FX trading platforms.”404 And the DFS described how Defendants conducted

“fake trades” on electronic trading platforms, which had the effect of “improperly moving”

market-wide prices, including the prices that customers paid to transact on those electronic

platforms.405

       895.     The linkages between the transactions that Defendants used to manipulate FX

prices, benchmark rates, and bid-ask spreads, and the other transactions occurring on electronic

platforms, were not broken simply because those platforms sometimes used algorithms to set

prices. To be clear, prices for electronic trades were not always set by algorithm. For many

electronic trades, the customer would make a trade request, and the trader or traders would

provide a price, just as in a voice trade. In such electronic trades, the trader determined and

charged artificially high bid-ask spreads to customers just as they did in voice trades.

       896.     Even for electronic trades that did involve the use of algorithms, it was still the

       404
            Plea Agreement, U.S. v. BNP Paribas USA, Inc., 18-cr-0061, Dkt. No. 4 (S.D.N.Y.
Feb. 2, 2018) (emphasis added); see also Plea Agreement, U.S. v. Katz, 17-cr-0003, Dkt. No. 6
(S.D.N.Y. Jan. 4, 2017); Plea Agreement, U.S. v. Cummins, 17-cr-0026, Dkt. No. 6 (S.D.N.Y.
Jan. 13, 2017).
       405
            DFS, Consent Order at ¶¶ 30-34, In the Matter of BNP Paribas S.A., et al. (May 24,
2017), https://www.dfs.ny.gov/about/ea/ea170524.pdf; DFS, Consent Order at ¶¶ 23-25, In
matter of Standard Chartered Bank, et al. (Jan. 29, 2019), https://www.dfs.ny.gov/system/
files/documents/2019/01/ea190129_standard_ chartered_ bank.pdf.



                                                - 381 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 388 of 395




dealer banks who ultimately determined the prices that were charged. The inputs to those

algorithms included transactions occurring on those electronic platforms, which included

Defendants’ manipulative trades. Those algorithms also often used as inputs transactions

occurring on other electronic platforms, or by voice, which again included Defendants’

manipulative trades. Thus, the prices on electronic platforms were directly impacted by

Defendants’ manipulative trades, even when set by an algorithm.

       897.    Additionally, many of the most widely-used electronic platforms were designed,

developed, and operated by Defendants. Those platforms include, but are not limited to,

Barclays’ BARX, Citi’s Velocity, Credit Suisse’s PrimeTrade, Deutsche Bank’s Autobahn,

JPMorgan’s Execute, Morgan Stanley’s Matrix, and UBS’s Neo. Defendants created and

controlled every aspect of those platforms, including how the pricing algorithms functioned,

what trading information went into the algorithms, and what the resulting prices were.

       898.    Defendants easily could—and in fact did—use their total control of their trading

platforms to further the conspiracy to manipulate FX prices, benchmark rates, and bid-ask

spreads. For instance, as seen in the many chat transcripts described herein, Defendants

constantly shared sensitive customer information with each other. That often included

information that a particular customer needed to buy or sell a particular volume of a particular

currency pair. Defendants utilized that information by widening the bid-ask spreads charged on

their platforms for that currency pair, to exploit the customer’s need and maximize their profits.

Defendants also manipulated bid-ask spreads based on shared information about customer flows.

For instance, if a dealer knew beforehand that a large customer was in the market buying a

particular currency pair, they would increase the spreads charged to that customer, knowing that

they were a buyer of that currency pair.




                                              - 382 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 389 of 395




       899.    Defendants even used the algorithms themselves to manipulate the transactions

occurring, and prices charged, on their electronic platforms. For instance, the DFS found that

Defendants employed algorithms that were designed to “improperly skew[] the market” and

front-run customer transactions. And many regulators have found that Defendants routinely

abused an automated function on their electronic platforms called “last look,” to withhold

customer trades that were not advantageous to the bank.

       900.    Even on the multi-dealer platforms that Defendants did not own and operate,

Defendants exerted their power as the dominant dealers on those platforms to manipulate the

transactions occurring, and prices charged, on those platforms. This involved executing

coordinated trades on those platforms, to manipulate the prices and spreads charged on those

platforms, such as the “fake trades” detailed by the DFS. This also involved using their

dominant market share on those platforms to conspire to inflate the bid-ask spreads that they

each charged to customers on those platforms.

VIII. EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
      DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY TO MANIPULATE
      FX PRICES, BENCHMARKS, AND BID/ASK SPREADS

       901.     Defendants actively, fraudulently, and effectively concealed their collusion, as

alleged herein, from Plaintiffs and other investors.

       902.    Due to Defendants’ efforts to conceal their collusive conduct, and their campaign

to avoid its detection, Plaintiffs could not, through the exercise of reasonable diligence, have

learned of facts indicating that Defendants were colluding to manipulate prices, benchmark rates,

and bid/ask spreads in the market prior to June 12, 2013, when Bloomberg first reported of the

possibility that Defendants were rigging currency rates. In fact, Plaintiffs were not on notice

based solely on the contents of the June 12, 2013 Bloomberg article, but rather not until later,

when government actions revealed previously concealed evidence of Defendants’ conspiracy to


                                               - 383 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 390 of 395




manipulate the FX market. As a result of Defendants’ fraudulent concealment, all applicable

statutes of limitations affecting Plaintiffs’ claims have been tolled.

       903.    Defendants’ conspiracy was by its nature secretive and self-concealing.

Defendants used non-public methods of communication, such as private chatrooms and text

messages, to conceal their agreements to manipulate FX prices. The chatrooms were operated by

high-ranking traders, and Defendants strictly limited access to the chatrooms. Defendants often

agreed, in the chatrooms, to not publically discuss or otherwise reveal and nature and substance

of the chats. The substance of the conversations in the chatrooms was unknown to Plaintiffs

until government actions revealed previously concealed evidence of Defendants’ conspiracy to

manipulate FX benchmark rates. Even then, it was not until the entry of guilty pleas by four

Defendants on May 20, 2015, that evidence of collusion to manipulate bid/ask spreads was

publically available.

       904.     Defendants actively and jointly undertook trading strategies designed to conceal

their collusive conduct, such as “painting the screen” or executing phony transactions, so that

even diligent investors could not detect Defendants’ manipulation of exchange rates.

       905.    Defendants also used false pretenses to collude, executing agreements to rig FX

prices while operating under the guise of legitimate corporate communications. For instance, as

alleged above, Defendants were members of the Bank of England’s London Foreign Exchange

Joint Standing Committee, and using the cover of their membership, as part of the chief dealers’

subgroup, Defendants met and reached agreements to manipulate the prices. These meetings

concerned trading strategies that were in no way connected to legitimate work of the subgroup.

When concerns were privately raised at a Bank of England meeting over possible manipulation




                                               - 384 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 391 of 395




for WM/Reuters Closing Rates, according to chatroom transcripts reviewed by people that spoke

with Bloomberg, the Defendants acted jointly and through chatrooms to disguise their conduct.

       906.    While regulators such as the United Kingdom Financial Conduct Authority, the

U.S. Department of Justice criminal and antitrust divisions, the U.S. Commodity Futures Trading

Commission, the U.S. Federal Reserve, the New York Attorney General’s Office, the Office of

the Comptroller of the Currency, the Swiss Financial Market Supervisory Authority, the Swiss

competition authority WEKO, the Hong Kong Monetary Authority, the Monetary Authority of

Singapore, and the Dutch regulator AFM have all opened investigations, all of these

investigations commenced after the publication of the initial Bloomberg article in June 2013.

       907.    Even when Bloomberg first reported collusion among the Defendants using

chatrooms and instant messaging services, Defendants did not break ranks, but instead engaged

in ongoing efforts to keep their collusion hidden. In response to inquiries from the reporter, the

banks refused to comment and offered phony justifications for their communications.

       908.    Throughout the relevant period, Plaintiffs regularly monitored their investments

and conducted due diligence to try to avoid being harmed by financial misconduct. Practically

speaking, there were limits to what could be done, given that so much of the foreign exchange

market was shrouded in secrecy due to Defendants’ conduct.

       909.    Reasonable due diligence could not have uncovered Defendants’ conspiracy

because (1) Defendants’ trades and trading strategies are not public information; and (2) the

bilateral, non-exchange traded nature of the spot trades further obscures what Defendants were,

and are, doing at any particular time.

       910.    As a result of the self-concealing nature of the price-fixing conspiracy, the active

steps taken by Defendants to fraudulently conceal their conspiracy and the lack of public




                                              - 385 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 392 of 395




information concerning material aspects of the conspiracy, the statute of limitations was tolled

for Plaintiffs’ claims.

        911.    The first of many antitrust class action suits on behalf of those who engaged in

FX transactions was filed on November 1, 2013. Plaintiffs were originally included in the

defined class in many of the antitrust class actions, which asserted the same causes of action,

against the same Defendants, as are named in this Complaint. Plaintiffs reasonably and

justifiably relied on the named plaintiffs in the FX class actions to protect their rights, and they

reasonably and justifiably relied on the class-action doctrine articulated in American Pipe &

Construction Co. v. Utah, 414 U.S. 538 (1974), and other similarly applicable doctrines, to

satisfy the statutes of limitations on their claims. Under American Pipe, all proposed class

members are treated as if they filed their own individual actions, until they either opt out or a

certification decision excludes them. American Pipe, 414 U.S. at 255. Accordingly, the claims

here are deemed to have been brought as of the date they or similar claims were brought in the

related class actions, and therefore the FX class actions tolled Plaintiffs’ claims.

                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

                               VIOLATION OF 15 U.S.C. § 1
                            AGREEMENT RESTRAINING TRADE
                                 (Against All Defendants)

        912.    Plaintiffs reallege each preceding and succeeding paragraph as though fully set

forth herein.

        913.    This count is against all Defendants.

        914.    Defendants and their unnamed co-conspirators entered into and engaged in a

combination and conspiracy in an unreasonable and unlawful restraint of trade in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1, et seq.


                                               - 386 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 393 of 395




        915.    Defendants’ conspiracy had a direct, substantial, and reasonably foreseeable

effect on domestic trade or commerce.

        916.    As a direct, material, and proximate result of Defendants’ violation of §1 of the

Sherman Act, including the domestic effects thereof, Plaintiffs have suffered injury to their

business and property, within the meaning of §4 of the Clayton Act, throughout the Class Period.

        917.    Plaintiffs are entitled to treble damages for Defendants’ violations of §1 of the

Sherman Act under §4 of the Clayton Act.

        918.    The Count arises out of Defendants’ conspiracy to manipulate FX prices,

benchmark rates, and bid-ask spreads. This count does not arise out of, relate to, or depend on

the existence of, any particular contractual relationship between the parties. Therefore, this

count is not governed or encompassed by any forum selection clause or similar term in any ISDA

Master Agreement or other agreement between the parties.

                                  SECOND CAUSE OF ACTION

                                     UNJUST ENRICHMENT
                                     (Against All Defendants)

        919.    Plaintiffs reallege each preceding and succeeding paragraph as though fully set

forth herein.

        920.    This count is against each Defendant for its transactions in which that Defendant

or its affiliate was in a direct or quasi-contractual relationship with Plaintiffs.

        921.    Because of the acts of Defendants and their co-conspirators as alleged herein,

Defendants have been unjustly enriched at the expense of Plaintiffs.

        922.    Plaintiffs seek restoration of the monies of which they were unfairly and

improperly deprived, as described herein, by way of FX transactions entered into with

Defendants or their co-conspirators, including FX spots, forwards, swaps, options, and futures



                                                - 387 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 394 of 395




transactions.

       923.     The Count arises out of Defendants’ conspiracy to manipulate FX prices,

benchmark rates, and bid-ask spreads. Although this count is limited to a sub-set of the

transactions impacted by the conspiracy—i.e., those where there was a privity relationship

between the parties—it does not arise out of, relate to, or depend on the existence of, any

particular contractual relationship. Thus, this count is not governed or encompassed by any

forum selection clause or similar term in any ISDA Master Agreement or other agreement

between the parties.

                                    PRAYER FOR RELIEF

       WHEREFORE Plaintiffs pray for relief as follows:

       An award in favor of Plaintiffs against Defendants, jointly and severally, for all damages

sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial, but including

at a minimum:

       A.       That the unlawful conduct alleged herein be adjudged and decreed to violate

Section 1 of the Sherman Act;

       B.       Damages as provided under federal antitrust laws, and that a joint and several

judgment in favor of the Plaintiffs be entered against Defendants in an amount to be trebled in

accordance with such laws;

       C.       The monetary losses suffered by Plaintiffs, including from inflated payments to

Defendants, reduced payments from Defendants, and losses incurred during the termination

process in an amount to be determined at trial;

       D.       Consequential damages;

       E.       Punitive damages;

       F.       Attorneys’ fees and costs;


                                              - 388 -
   Case 1:18-cv-10364-LGS-SDA Document 481 Filed 08/03/20 Page 395 of 395




        G.       Prejudgment interest at the maximum legal rate;

        H.       Rescission;

        I.       Indemnification; and

        J.       Such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury

trial as to all issues triable by a jury.



DATED:       New York, New York
             July 28, 2020

  QUINN EMANUEL URQUHART &
  SULLIVAN, LLP

By: /s/ Daniel L. Brockett
    Daniel L. Brockett
    51 Madison Avenue, 22nd Floor
    New York, New York 10010
    Telephone: (212) 849-7000
    Fax: (212) 849-7100
    danbrockett@quinnemanuel.com

      Jeremy D. Andersen
      Anthony Alden
      Johanna Ong
      865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017
      Telephone: (213) 443-3000
      Fax: (213) 443-3100
      jeremyandersen@quinnemanuel.com
      anthonyalden@quinnemanuel.com
      johannaong@quinnemanuel.com

                                            Counsel for Plaintiffs




                                                   - 389 -
